Exhibit 10.2

EXECUTION VERSION

 

 

 

$500,000,000

REVOLVING CREDIT AGREEMENT,

dated as of May 4, 2018,

among

AMNEAL PHARMACEUTICALS LLC,

as the Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A. and

RBC CAPITAL MARKETS,

as Bookrunners and Arrangers,

BANK OF AMERICA, N.A. and

ROYAL BANK OF CANADA,

as Co-Syndication Agents

and

BANK OF THE WEST, CAPITAL ONE, N.A., GOLDMAN SACHS BANK USA,

SUNTRUST BANK AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Terms Generally      80  

SECTION 1.03

  Accounting Terms; GAAP; Fair Market Value      80  

SECTION 1.04

  Effectuation of Transfers      81  

SECTION 1.05

  Currencies      81  

SECTION 1.06

  Required Financial Statements      81  

SECTION 1.07

  Certifications      81  

SECTION 1.08

  Pro Forma Calculations      82  

SECTION 1.09

  LCA Election      83  

ARTICLE II The Credits

     84  

SECTION 2.01

  Commitments      84  

SECTION 2.02

  Loans and Borrowings      86  

SECTION 2.03

  Requests for Borrowings      87  

SECTION 2.04

  [Reserved]      88  

SECTION 2.05

  Letters of Credit      88  

SECTION 2.06

  Funding of Borrowings      97  

SECTION 2.07

  Interest Elections      98  

SECTION 2.08

  Termination and Reduction of Commitments      99  

SECTION 2.09

  Promise to Pay; Evidence of Debt      100  

SECTION 2.10

  Optional Repayment of Loans      100  

SECTION 2.11

  Mandatory Repayment of Loans      101  

SECTION 2.12

  Fees      101  

SECTION 2.13

  Interest      102  

SECTION 2.14

  Alternate Rate of Interest      103  

SECTION 2.15

  Increased Costs      105  

SECTION 2.16

  Break Funding Payments      106  

SECTION 2.17

  Taxes      106  

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      110  

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      114  

SECTION 2.20

  Illegality      115  

SECTION 2.21

  Incremental Facilities      116  

SECTION 2.22

  Refinancing Amendments      118  

SECTION 2.23

  Extensions of Loans and Revolving Commitments      119  

SECTION 2.24

  Defaulting Lenders      122  

ARTICLE III Representations and Warranties

     124  

SECTION 3.01

  Organization; Powers      125  



--------------------------------------------------------------------------------

SECTION 3.02

  Authorization; No Contravention      125  

SECTION 3.03

  Enforceability      125  

SECTION 3.04

  Governmental Approvals      126  

SECTION 3.05

  Title to Properties; Liens      126  

SECTION 3.06

  Subsidiaries      126  

SECTION 3.07

  Litigation; Compliance with Laws      127  

SECTION 3.08

  Federal Reserve Regulations      128  

SECTION 3.09

  Investment Company Act      128  

SECTION 3.10

  Use of Proceeds      128  

SECTION 3.11

  Tax Returns      128  

SECTION 3.12

  No Material Misstatements      129  

SECTION 3.13

  Environmental Matters      129  

SECTION 3.14

  Security Documents      130  

SECTION 3.15

  Location of Real Property and Leased Premises      130  

SECTION 3.16

  Solvency      131  

SECTION 3.17

  Financial Statements; No Material Adverse Effect      131  

SECTION 3.18

  Insurance      132  

SECTION 3.19

  USA PATRIOT Act; Anti-Corruption; Sanctions      132  

SECTION 3.20

  Intellectual Property Rights; Licenses, Etc.      133  

SECTION 3.21

  Employee Benefit Plans      134  

SECTION 3.22

  Labor Matters      134  

SECTION 3.23

  Borrowing Base Certificate      134  

ARTICLE IV Conditions of Lending

     134  

SECTION 4.01

  Closing Date Conditions Precedent      134  

SECTION 4.02

  All Credit Events After the Closing Date      137  

ARTICLE V Affirmative Covenants

     137  

SECTION 5.01

  Existence; Businesses and Properties      138  

SECTION 5.02

  Insurance      138  

SECTION 5.03

  Taxes      139  

SECTION 5.04

  Financial Statements, Reports, etc.      139  

SECTION 5.05

  Litigation and Other Notices      143  

SECTION 5.06

  Compliance with Laws      144  

SECTION 5.07

  Maintaining Records; Access to Properties and Inspections      144  

SECTION 5.08

  Use of Proceeds      146  

SECTION 5.09

  Compliance with Environmental Laws      146  

SECTION 5.10

  Further Assurances; Additional Security      146  

SECTION 5.11

  Cash Management Systems; Application of Proceeds of Accounts      148  

SECTION 5.12

  Post-Closing Matters      150  

ARTICLE VI Negative Covenants

     150  

 

ii



--------------------------------------------------------------------------------

SECTION 6.01

  Indebtedness      151  

SECTION 6.02

  Liens      157  

SECTION 6.03

  [Reserved]      162  

SECTION 6.04

  Investments, Loans and Advances      162  

SECTION 6.05

  Fundamental Changes      168  

SECTION 6.06

  Dispositions      169  

SECTION 6.07

  Restricted Payments      173  

SECTION 6.08

  Transactions with Affiliates      177  

SECTION 6.09

  Business of the Borrower and its Subsidiaries      179  

SECTION 6.10

  Burdensome Agreements      180  

SECTION 6.11

  Limitation on Payments and Modifications of Certain Indebtedness; Amendments
of Certain Documents      182  

SECTION 6.12

  Use of Proceeds      184  

SECTION 6.13

  Financial Performance Covenant      184  

ARTICLE VII [Reserved]

     184  

ARTICLE VIII Events of Default

     184  

SECTION 8.01

  Events of Default      184  

SECTION 8.02

  Right to Cure      188  

ARTICLE IX The Agents

     189  

SECTION 9.01

  Appointment      189  

SECTION 9.02

  Delegation of Duties      190  

SECTION 9.03

  Exculpatory Provisions      191  

SECTION 9.04

  Reliance by Administrative Agent      192  

SECTION 9.05

  Notice of Default      193  

SECTION 9.06

  Non-Reliance on Agents and Other Lenders      193  

SECTION 9.07

  Indemnification      193  

SECTION 9.08

  Agent in Its Individual Capacity      194  

SECTION 9.09

  Successor Agent      194  

SECTION 9.10

  Arrangers; Co-Syndication Agents; Co-Documentation Agents      195  

SECTION 9.11

  Collateral and Guaranty Matters      195  

SECTION 9.12

  Certain ERISA Matters      198  

ARTICLE X Miscellaneous

     200  

SECTION 10.01

  Notices; Communications      200  

SECTION 10.02

  Survival of Agreement      202  

SECTION 10.03

  Binding Effect      202  

SECTION 10.04

  Successors and Assigns      202  

SECTION 10.05

  Expenses; Indemnity      208  

SECTION 10.06

  Right of Set-off      211  

SECTION 10.07

  Applicable Law      212  

 

iii



--------------------------------------------------------------------------------

SECTION 10.08

  Waivers; Amendment      212  

SECTION 10.09

  Interest Rate Limitation      216  

SECTION 10.10

  Entire Agreement      217  

SECTION 10.11

  WAIVER OF JURY TRIAL      217  

SECTION 10.12

  Severability      217  

SECTION 10.13

  Counterparts      217  

SECTION 10.14

  Headings      217  

SECTION 10.15

  Jurisdiction; Consent to Service of Process      217  

SECTION 10.16

  Confidentiality      218  

SECTION 10.17

  Platform; Borrower Materials      220  

SECTION 10.18

  [Reserved]      220  

SECTION 10.19

  USA PATRIOT Act Notice      220  

SECTION 10.20

  Intercreditor Agreements      221  

SECTION 10.21

  No Advisory or Fiduciary Responsibility      221  

SECTION 10.22

  Private-Side Information Contacts      222  

SECTION 10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      222
 

SECTION 10.24

  Incorporation by Reference      223  

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A   Form of Assignment and Acceptance Exhibit B   Form of Borrowing Base
Certificate Exhibit C   Form of Solvency Certificate Exhibit D-1   Form of
Borrowing Request Exhibit D-2   Form of Letter of Credit Request Exhibit E  
Form of Interest Election Request Exhibit F   [Reserved] Exhibit G   U.S. Tax
Compliance Certificate Exhibit H   Form of Junior Lien Intercreditor Agreement
Exhibit I   Form of Note Exhibit J   FILO Intercreditor Provisions
Schedule 1.01(1)   Existing Letters of Credit Schedule 1.01(2)  

Collateral Locations

Schedule 2.01   Commitments Schedule 3.06   Subsidiaries Schedule 3.11   Taxes
Schedule 3.13   Environmental Matters Schedule 3.15(1)   Owned Material Real
Property Schedule 3.15(2)  

Leased Material Real Property

Schedule 3.18   Insurance Schedule 5.12   Post-Closing Matters Schedule 6.04  
Investments Schedule 6.08  

Transactions with Affiliates

Schedule 6.10   Burdensome Agreements Schedule 10.01   Notice Information

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of May 4, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among AMNEAL PHARMACEUTICALS LLC, a Delaware limited
liability company (the “Borrower”), the Lenders party hereto from time to time
and JPMORGAN CHASE BANK, N.A. (“JPM”), as administrative agent (in such
capacity, and as further defined in Section 1.01, the “Administrative Agent”),
and as collateral agent (in such capacity, and as further defined in
Section 1.01, the “Collateral Agent”).

RECITALS

 

(1) Pursuant to the Business Combination Agreement, dated as of October 17, 2017
(such agreement, including all exhibits and schedules thereto, each as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Acquisition Agreement”), by and among Impax (as defined herein),
Atlas Holdings, Inc., a Delaware corporation which on the Closing Date will
change its name to Amneal Pharmaceuticals, Inc. (“Amneal Inc.”), and the
Borrower, Amneal Inc. will directly or indirectly (a) acquire (the
“Acquisition”) all of the Capital Stock of Impax and (b) contribute (the
“Contribution”) all of the Capital Stock of Impax to the Borrower.

 

(2) In connection with the consummation of the Acquisition, (a) the Lenders have
agreed to extend credit to the Borrower in the form of Revolving Loans and
Letters of Credit in an aggregate principal amount not to exceed $500.0 million,
(b) certain financial institutions have agreed to extend credit to the Borrower
in the form of term loans under the Term Loan Credit Agreement (as defined
herein) in an aggregate principal amount of $2,700.0 million and (c) the
proceeds of the Loans borrowed on the Closing Date under this Agreement and the
Initial Term Loans (as defined in the Term Loan Credit Agreement, the “Initial
Term Loans”) will be applied on the Closing Date to (i) consummate the
Acquisition, the Closing Date Refinancing and the other Transactions (including
the Specified Tender Offer, which shall be consummated with the portion of the
Initial Term Loans deposited into the Escrow Account (as defined in the Term
Loan Credit Agreement)) and (ii) pay the Transaction Costs (as defined herein).

AGREEMENT

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the
Closing Date Intercreditor Agreement.

“ABR” means, for any day, a fluctuating rate per annum equal to the highest of:

 

 

1



--------------------------------------------------------------------------------

(1) the NYFRB Rate in effect on such day plus  1⁄2 of 1%;

(2) the Prime Rate in effect on such day;

(3) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that for the purpose of this definition, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day; and

(4) 1.00% per annum.

Any change in the ABR due to a change in the NYFRB Rate, the Prime Rate or the
Adjusted LIBO Rate will be effective from and including the effective date of
such change in the NYFRB Rate, the Prime Rate or the Adjusted LIBO Rate, as the
case may be. If the ABR is being used as an alternate rate of interest pursuant
to Section 2.11 hereof, then the ABR shall be the greater of clauses (1), (2)
and (4) above and shall be determined without reference to clause (3) above. For
the avoidance of doubt, if the ABR as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the ABR.

“ABR Revolving Facility Borrowing” means a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the ABR.

“Acceptable Appraiser” means (a) Hilco Valuation Services, LLC or (b) any other
experienced and reputable appraiser reasonably acceptable to the Borrower and
the Administrative Agent.

“Account” means, with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising accounts (as defined in the UCC), including,
whether or not constituting “accounts” (as defined in the UCC), any rights to
payment for the sale or lease of goods or Inventory or rendition of services,
whether or not they have been earned by performance or arising out of the use of
a credit or charge card or information contained on or used with such card (and
whether same is an “Account” or “General Intangible” as defined in the UCC).

“Acquisition” has the meaning assigned to such term in the recitals hereto.

“Acquisition Agreement” has the meaning assigned to such term in the recitals
hereto.

 

2



--------------------------------------------------------------------------------

“Acquisition Documents” means the collective reference to the Acquisition
Agreement, all exhibits and schedules thereto and all agreements expressly
contemplated thereby, each as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Additional Lender” means the banks, financial institutions and other
institutional lenders and investors (other than natural persons and any
Disqualified Institution) that become Lenders in connection with Incremental
Commitments or Refinancing Term Loans; provided that the Administrative Agent
shall have consented (such consent not to be unreasonably withheld, conditioned
or delayed) to any Additional Lender to the extent its consent would be required
under Section 10.04 for an assignment of Term Loans to such Additional Lender.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Revolving Facility
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPM, in its capacity as administrative agent for
itself and the Lenders hereunder, and any duly appointed successor in such
capacity.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.12(3).

“Administrative Questionnaire” means a customary Administrative Questionnaire in
a form supplied by the Administrative Agent.

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. No Person
(other than the Borrower or any Subsidiary of the Borrower) in whom a
Receivables Subsidiary makes an Investment in connection with a Qualified
Receivables Financing will be deemed to be an Affiliate of the Borrower or any
of its Subsidiaries solely by reason of such Investment.

“Agency Fee Letter” means the Agency Fee Letter, dated November 6, 2017, by and
among the Borrower, JPM, BANA and MLPFSI, as amended and in effect from time to
time and including any joinders thereto.

“Agents” means the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof.

“Amneal Holdings” means Amneal Holdings, LLC, a Delaware limited liability
company.

“Amneal Inc.” has the meaning assigned to such term in the recitals hereto.

 

3



--------------------------------------------------------------------------------

“Annual Financial Statements” has the meaning assigned to such term in
Section 5.04(1).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Restricted Subsidiaries from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act
2010, and other similar legislation in any other jurisdictions (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Commitment Fee Percentage” means a percentage per annum equal to
(1) initially, 0.375% and (2) after September 30, 2018, the percentages per
annum determined in accordance with the grid set forth below, based on Average
Historical Excess Availability for the most recent fiscal quarter ending on the
date prior to the first day of each fiscal quarter of the Borrower:

 

Level

  

Average Historical Excess Availability

   Commitment Fee Percentage  

I

   Greater than 50% of the Line Cap      0.375 % 

II

   Less than or equal to 50% of the Line Cap      0.25 % 

For purposes of the foregoing, each change in the Applicable Commitment Fee
Percentage resulting from a change in Average Historical Excess Availability
shall be effective during the period commencing on and including the first day
of each fiscal quarter of the Borrower and ending on the last day of such fiscal
quarter, it being understood and agreed that, for purposes of determining the
Applicable Commitment Fee Percentage on the first day of any fiscal quarter of
the Borrower, the Average Historical Excess Availability during the most
recently ended fiscal quarter of the Borrower shall be used.

“Applicable Margin” means, as of the Closing Date, (1) for ABR Loans, 0.50%, and
(2) for Eurocurrency Revolving Loans, 1.50 % and, after September 30, 2018, the
percentages per annum determined in accordance with the pricing grid set forth
below, based on Average Historical Excess Availability for the most recent
fiscal quarter ending on the date prior to the first day of each fiscal quarter
of the Borrower:

 

Pricing Level

  

Average Historical Excess Availability

   Applicable Margin for
Eurocurrency Revolving Loans     Applicable Margin for ABR Loans  

I

   Greater than or equal to 66.7% of the Line Cap      1.25 %      0.25 % 

II

   Less than 66.7% of the Line Cap but greater than or equal to 33.3% of the
Line Cap      1.50 %      0.50 % 

III

   Less than 33.3% of the Line Cap      1.75 %      0.75 % 

 

4



--------------------------------------------------------------------------------

For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in Average Historical Excess Availability shall be effective
during the period commencing on and including the first day of each fiscal
quarter of the Borrower and ending on the last day of such fiscal quarter, it
being understood and agreed that, for purposes of determining the Applicable
Margin on the first day of any fiscal quarter of the Borrower, the Average
Historical Excess Availability during the most recently ended fiscal quarter of
the Borrower shall be used.

“Approved Fund” means, with respect to any Lender, any fund that is
administered, advised or managed by:

 

  (a) such Lender;

 

  (b) any Affiliate of such Lender; or

 

  (c) any entity or an Affiliate of an entity that administers, advises or
manages such Lender.

“Arranger” means each of JPM, BANA and RBC.

“Arranger Fee Letter” means the Amended and Restated Fee Letter, dated
November 6, 2017, by and among the Borrower, JPM, BANA, MLPFSI and RBC, as
amended and in effect from time to time and including any joinders thereto.

“Asset Sale” means any Casualty Event, or any sale, transfer or other
disposition (including any Sale Leaseback Transaction) to any Person of any
asset or assets of the Borrower or any Restricted Subsidiary, other than any
disposition of any Securitization Assets.

“Assignee” has the meaning assigned to such term in Section 10.04(2).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), substantially in the form of Exhibit A
or such other form that is approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Facility Commitments.

“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which (1) the Revolving Facility Commitment of
such Lender at such time exceeds (2) the aggregate Revolving Facility Credit
Exposure of such Lender at such time.

 

5



--------------------------------------------------------------------------------

“Average Historical Excess Availability” means, for any period, the average
daily Excess Availability for such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BANA” means Bank of America, N.A.

“Blocked Account” has the meaning assigned to such term in Section 5.11.

“Below Threshold Asset Sale Proceeds” means the cash proceeds of Asset Sales
involving aggregate consideration of $25.0 million or less.

“Beneficial Owner” has the meaning given to that term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.

“Borrower” has the meaning assigned to such term in the recitals to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 10.17(1).

“Borrowing” means a group of Loans of a single Type made on a single date and,
in the case of Eurocurrency Revolving Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, at any time, the sum of:

 

(1) 85% of the Eligible Accounts held by the Loan Parties; plus

 

6



--------------------------------------------------------------------------------

(2) the lesser of:

 

  (a) 70% of the Eligible Inventory held by the Loan Parties valued at Cost on a
first-in, first-out basis; and

 

  (b) 85% of the Net Orderly Liquidation Value of Eligible Inventory held by the
Loan Parties valued at the lower of Cost or market on a first-in, first-out
basis; plus

 

(3) 100% of all Eligible Cash held by the Loan Parties; less

 

(4) Reserves in effect at such time;

provided, that notwithstanding anything to the contrary herein or in any other
Loan Document, from the Closing Date until the Initial Borrowing Base Date, the
Borrowing Base will be deemed to be $350 million for all purposes of this
Agreement and the other Loan Documents.

“Borrowing Base Certificate” means a certificate, signed by a Responsible
Officer of the Borrower, substantially in the form of Exhibit B (or another form
acceptable to the Administrative Agent and the Borrower) setting forth the
calculation of the Borrowing Base, including a calculation of each component
thereof (including, to the extent the Borrower has received notice of any such
Reserve from the Administrative Agent, any of the Reserves included in such
calculation), all in such detail as is reasonably satisfactory to the
Administrative Agent. All calculations of the Borrowing Base in connection with
the preparation of any Borrowing Base Certificate will be made by the Borrower
and certified to the Administrative Agent.

“Borrowing Minimum” means $500,000 in the case of ABR Borrowings and $1,000,000
in the case of Eurocurrency Revolving Facility Borrowings.

“Borrowing Multiple” means $100,000 in the case of ABR Borrowings and
Eurocurrency Revolving Facility Borrowings.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit D-1.

“Budget” has the meaning assigned to such term in Section 5.04(5).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when used in connection with a Eurocurrency Revolving Loan, the
term “Business Day” also excludes any day on which banks are not open for
dealings in deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Leases) incurred by the Borrower
and the Restricted Subsidiaries during such period that, in accordance with
GAAP, are or should be included in “additions to property, plant or equipment”
or similar items reflected in the consolidated statement of cash flows of the
Borrower and its Restricted Subsidiaries for such period; provided that Capital
Expenditures will not include:

 

7



--------------------------------------------------------------------------------

(1) expenditures to the extent they are made with (a) Equity Interests of any
Parent Entity or (b) proceeds of the issuance of Equity Interests (other than
Disqualified Stock) of, or a cash capital contribution to, the Borrower after
the Closing Date;

 

(2) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and its
Restricted Subsidiaries;

 

(3) interest capitalized during such period;

 

(4) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding the Borrower and any
Restricted Subsidiary) and for which none of the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period);

 

(5) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a Capital Expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that any expenditure necessary in order to permit such asset to be reused will
be included as a Capital Expenditure during the period that such expenditure is
actually made;

 

(6) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (a) used or surplus
equipment traded in at the time of such purchase or (b) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

 

(7) Investments in respect of any Permitted Acquisitions;

 

(8) the Acquisition; or

 

(9) the purchase of property, plant or equipment to the extent purchased with
the proceeds of Asset Sales that are not applied to prepay loans pursuant to
Section 2.08 of the Term Loan Credit Agreement.

“Capital Lease Obligations” means, with respect to any Person, at the time any
determination thereof is to be made, the obligations of such Person to pay rent
or other amounts under any lease of (or other similar arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (excluding the footnotes thereto) and,
for purposes hereof, the amount of such obligations at any time will be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Capital Leases” means all leases that have been or are required to be, in
accordance with GAAP as in effect on the Closing Date, recorded as capitalized
leases; provided that for all purposes hereunder the amount of obligations under
any Capital Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP as in effect on the Closing Date.

“Capital Stock” means:

 

(1) in the case of a corporation, corporate stock;

 

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company (or any Subsidiary thereof).

“Cash Dominion Period” means the period commencing upon the occurrence of, and
continuing during the continuation of, a Liquidity Condition or any Designated
Event of Default. Once commenced, a Cash Dominion Period will continue until
such Liquidity Condition or Designated Event of Default has been cured or waived
or is no longer continuing, as applicable.

“Cash Equivalents” means:

 

(1) Dollars, Canadian dollars, Japanese yen, pounds sterling, euros or the
national currency of any participating member of the European Union or, in the
case of any Non-U.S. Subsidiary, any local currencies held by it from time to
time in the ordinary course of business and not for speculation;

 

(2) direct obligations of the United States of America, the United Kingdom or
any member of the European Union or any agency thereof or obligations guaranteed
by the United States of America, the United Kingdom or any member of the
European Union or any agency thereof, in each case, with maturities not
exceeding two years;

 

(3) time deposits, eurodollar time deposits, certificates of deposit and money
market deposits, in each case, with maturities not exceeding one year from the
date of acquisition thereof, demand deposits, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any commercial bank having capital, surplus and undivided profits of not
less than $250.0 million (or the foreign currency equivalent thereof);

 

9



--------------------------------------------------------------------------------

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above and clause (6) below entered into with a bank meeting
the qualifications described in clause (3) above;

 

(5) commercial paper or variable or fixed rate notes maturing not more than one
year after the date of acquisition issued by a corporation rated at least “P-1”
by Moody’s or “A-1” by S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

 

(6) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
having one of the two highest rating categories obtainable from either Moody’s
or S&P (or reasonably equivalent ratings of another internationally recognized
rating agency);

 

(7) Indebtedness issued by Persons with a rating of at least “A 2” by Moody’s or
“A” by S&P (or reasonably equivalent ratings of another internationally
recognized rating agency), in each case, with maturities not exceeding one year
from the date of acquisition, and marketable short-term money market and similar
securities having a rating of at least “P-2” or “A-2” from either Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized rating
agency);

 

(8) Investments in money market funds with average maturities of 12 months or
less from the date of acquisition that are rated “Aaa3” by Moody’s and “AAA” by
S&P (or reasonably equivalent ratings of another internationally recognized
rating agency);

 

(9) instruments equivalent to those referred to in clauses (1) through (8) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above customarily utilized in the countries where any such
Restricted Subsidiary is located or in which such Investment is made;

 

(10) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (1) through
(9) above; and

 

(11) solely with respect to any Captive Insurance Subsidiary, any investment
that such Captive Insurance Subsidiary is not prohibited to make in accordance
with applicable law.

“Cash Management Bank” means any provider of Cash Management Services that, at
the time such Cash Management Obligations were entered into or, if entered into
prior to the Closing Date, on the Closing Date, was the Administrative Agent, a
Lender or an Affiliate of the foregoing, whether or not such Person subsequently
ceases to be the Administrative Agent, a Lender or an Affiliate of the
foregoing.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with Cash Management Services and designated by the Cash Management Bank and the
Borrower in writing to the Administrative Agent as “Cash Management Obligations”
under this Agreement (but only if such obligations have not been designated as
“Cash Management Obligations” under the Term Loan Credit Agreement).

 

10



--------------------------------------------------------------------------------

“Cash Management Services” means any treasury, depository, pooling, netting,
overdraft, stored value card, purchase card (including so called “procurement
card” or “P-card”), debit card, credit card, cash management and similar
services and any automated clearing house transfer of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Certain Funds Provisions” has the meaning given to such term in the Commitment
Letter.

A “Change in Control” will be deemed to occur if:

 

(1) at any time a “change of control” (or comparable event) occurs under the
Term Loan Credit Agreement or the documentation governing any Permitted
Refinancing Indebtedness in respect of the foregoing, in each case, if any
Indebtedness is outstanding under such agreement; or

 

(2) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act, but excluding any employee benefit plan of such Person and its
subsidiaries and any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than the Permitted
Holders, acquires, directly or indirectly, Beneficial Ownership of Equity
Interests representing more than 35% of the aggregate ordinary voting power
(determined on a fully diluted basis but without giving effect to contingent
voting rights that have not yet vested) represented by the issued and
outstanding Equity Interests of Amneal Inc. and the percentage of the aggregate
ordinary voting power so held is greater than the percentage of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Amneal Inc. Beneficially Owned, directly or indirectly, in the aggregate by
the Permitted Holders, taken together (determined on a fully diluted basis but
without giving effect to contingent voting rights that have not yet vested)
unless, in the case of this clause (2), the Permitted Holders have the right or
the ability by voting power, contract or otherwise to elect or designate for
election a majority of the board of directors of Amneal Inc.; or

 

(3) Amneal Inc. fails to Control the Borrower.

“Change in Law” means:

 

(1) the adoption of any law, rule or regulation after the Closing Date;

 

(2) any change in law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Closing Date; or

 

11



--------------------------------------------------------------------------------

(3) compliance by any Lender (or, for purposes of Section 2.15(2), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law) of any Governmental Authority, made or issued after the Closing Date;
provided that, notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
in each case will be deemed to be a “Change in Law,” regardless of the date
enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 10.09.

“Closing Date” means May 4, 2018.

“Closing Date EBITDA” means $619,791,601.

“Closing Date First Lien Net Leverage Ratio” means 4.20 to 1.00.

“Closing Date Intercreditor Agreement” means the ABL / Term Loan Intercreditor
Agreement, dated as of the Closing Date, by and among the Administrative Agent,
the Collateral Agent and JPM, as administrative agent and collateral agent under
the Term Loan Credit Agreement, and acknowledged by the Loan Parties, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time pursuant to the terms hereof and thereof.

“Closing Date Refinancing” means the repayment of the debt and termination of
the commitments under the Existing Credit Facilities and release of all Liens
and security interests related thereto.

“Closing Date Total Net Leverage Ratio” means 4.20 to 1.00.

“Co-Documentation Agents” means Bank of the West, Capital One N.A., Goldman
Sachs Bank USA, Suntrust Bank and Wells Fargo Bank, National Association.

“Co-Syndication Agents” means Bank of America, N.A. and Royal Bank of Canada.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the “Collateral” as defined in the Collateral Agreement and
also includes all other property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document; provided that, for the avoidance of doubt, the Collateral will not
include any Excluded Assets.

 

12



--------------------------------------------------------------------------------

“Collateral Access Agreement” means a landlord waiver or other agreement, in a
form as shall be reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any premises where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Collateral Agent” means JPM, in its capacity as Collateral Agent for itself and
the other Secured Parties, and any duly appointed successor in that capacity.

“Collateral Agreement” means the ABL Guarantee and Collateral Agreement dated as
of the Closing Date, among the Loan Parties party thereto and the Collateral
Agent, as amended, amended and restated, supplemented or otherwise modified from
time to time.

“Collateral Test Triggering Event” means any date on which Specified Excess
Availability has been less than the greater of (A) $37.5 million and (B) 15% of
the Line Cap for five (5) consecutive Business Days.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(1).

“Commitment” means (1) with respect to each Lender, such Lender’s Revolving
Facility Commitment and (2) with respect to any Issuing Bank, its Letter of
Credit Commitment. On the Closing Date, the aggregate amount of Commitments is
$500.0 million.

“Commitment Letter” means that certain Amended and Restated Commitment Letter,
dated as of November 6, 2017, by and among the Borrower, JPM, BANA, MLPFSI and
RBC and including any joinders thereto.

“Consolidated Amortization Expense” means, with respect to any Person for any
Test Period, the amortization expense of such Person and its Restricted
Subsidiaries for such Test Period, including the amortization of deferred
financing fees or costs for such Test Period, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Cash Interest Expense” means, with respect to any Person and its
Restricted Subsidiaries (on a consolidated basis) for any Test Period, the sum
of: (1) cash consolidated interest expense (less cash interest income) for such
period plus (2) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.

“Consolidated Debt” means, as of any date of determination, the sum (without
duplication) of the aggregate principal amount of all Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding on such date consisting of
Indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit (to the extent not cash collateralized), Capital Lease
Obligations, Indebtedness obligations evidenced by bonds, debentures, notes or
similar instruments and obligations with respect to Disqualified Stock,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of the application of purchase accounting in connection with the
Transactions, any Permitted Acquisition or any other investment permitted
hereunder), based upon the most recent fiscal quarter for which Required
Financial Statements have been or are required to have been delivered; provided,
that Consolidated Debt will include any Convertible Indebtedness to the extent
of the aggregate principal amount thereof; provided, further, that Consolidated
Debt shall not include any Indebtedness in respect of:

 

13



--------------------------------------------------------------------------------

(1) any Qualified Receivables Transaction;

 

(2) any letter of credit, except to the extent of unreimbursed obligations in
respect of drawn letters of credit (provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Debt until
three business days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)); or

 

(3) obligations under Hedge Agreements.

“Consolidated Depreciation Expense” means, with respect to any Person for any
Test Period, the depreciation expense of such Person and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any Test Period,
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
Test Period, adjusted by:

 

(1) adding thereto, in each case, only to the extent deducted (and not added
back) in determining such Consolidated Net Income and without duplication:

 

  (a) Consolidated Interest Expense for such Test Period;

 

  (b) Consolidated Amortization Expense for such Test Period;

 

  (c) Consolidated Depreciation Expense for such Test Period;

 

  (d) Consolidated Tax Expense for such Test Period;

 

  (e) the amount of any restructuring, severance, relocation, consolidation,
integration, remediation or similar items or reserves in such Test Period
(whether or not characterized as such in accordance with GAAP), including items
or reserves incurred or taken in connection with (i) Permitted Acquisitions and
other Permitted Investments after the Closing Date and (ii) severance and the
consolidation or closing of any facilities after the Closing Date;

 

  (f) the amount of costs relating to signing, retention and completion bonuses,
relocation expenses, recruiting expenses, costs and expenses incurred in
connection with any strategic or new initiatives, transition costs,
consolidation and closing costs for facilities, business optimization expenses
and new systems design and implementation costs;

 

14



--------------------------------------------------------------------------------

  (g) the amount of “run-rate” cost savings, operating expense reductions and
synergies related to the Transactions, any Specified Transaction or any other
restructuring, cost saving initiative or other initiative that are projected by
such Person in good faith to result from actions taken, committed to be taken or
expected to be taken no later than 24 months after the end of such Test Period
(which amounts will be determined by such Person in good faith and calculated on
a Pro Forma Basis as though such amounts had been realized on the first day of
such Test Period), net of the amount of actual benefits realized during such
Test Period from such actions; provided, that the amounts added back pursuant to
this clause (g) shall not exceed 25% of Consolidated EBITDA after giving effect
to this clause (g);

 

  (h) any costs or expenses incurred in such Test Period pursuant to or in
connection with or resulting from any management equity plan, profits interest
or stock option plan or any other management or employee benefit plan or
agreement or any post-employment benefit plans or agreements or any grants or
sales of stock, stock appreciation or similar rights, stock options, restricted
stock, preferred stock or other similar rights or any stock subscription,
stockholders or partnership agreement;

 

  (i) any net loss from disposed, abandoned, closed or discontinued operations;

 

  (j) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(2) below for any previous Test Period and not added back;

 

  (k) any non-cash charges or expenses reducing Consolidated Net Income for such
Test Period (provided that if any such non-cash item represents an accrual or
reserve for potential cash items in any future Test Period, (i) such Person may
determine not to add back such non-cash item in the current Test Period and
(ii) to the extent such Person does decide to add back such non-cash item, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior Test Period);

 

  (l) all charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Equity Interests held by officers or
employees of such Person and all losses, charges and expenses related to
payments made to holders of options or other derivative Equity Interests in the
common equity of such Person or any direct or indirect parent thereof in
connection with, or as a result of, any distribution being made to equity
holders of such Person or any direct or indirect parent thereof, which payments
are being made to compensate such option holders as though they were equity
holders at the time of, and entitled to share in, such distribution;

 

  (m) the amount of any expenses paid on behalf of any member of the board of
directors or reimbursable to such member of the board of directors;

 

15



--------------------------------------------------------------------------------

  (n) all judgments, liabilities, obligations, damages of any kind, including
liquidated damages, settlement amounts, losses, fines, costs, fees, expenses
(including reasonable attorneys’ fees and disbursements), penalties and interest
and other charges or expenses in connection with any lawsuit or other proceeding
against such Person and its Subsidiaries; provided, that the amounts added back
pursuant to this clause (n) shall not exceed 15% of Consolidated EBITDA prior to
giving effect to this clause (n);

 

  (o) losses or discounts on any sale of receivables, Securitization Assets and
related assets in connection with any Qualified Receivables Transaction;

 

  (p) earn-outs and contingent consideration obligations (including to the
extent accounted for as bonuses and other compensation), payments in respect of
dissenting shares, and purchase price adjustments, made by such Person during
such Test Period, in each case, in connection with an investment or acquisition
permitted hereunder;

 

  (q) the amount of any contingent payments in connection with the licensing of
Intellectual Property Rights or other assets;

 

  (r) any extraordinary, non-recurring or unusual costs items; and

 

  (s) other adjustments consistent with Regulation S-X; and

(2) subtracting therefrom, in each case only to the extent (and in the same
proportion) included or added in determining such Consolidated Net Income and
without duplication:

 

  (a) the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than (i) the accrual of revenue or recording of receivables in the
ordinary course of business and (ii) the reversal of any accrual of a reserve
referred to in the parenthetical in clause (1)(k) of this definition (other than
any such reversal that results from a cash payment subtracted from Consolidated
EBITDA)) for such Test Period;

 

  (b) any extraordinary, non-recurring or unusual gains; and

 

  (c) any net income from disposed, abandoned, closed or discontinued
operations.

Notwithstanding the foregoing, Consolidated EBITDA of the Borrower (i) for the
fiscal quarter ended March 31, 2017, shall be deemed to be $124,962,967, (ii)
for the fiscal quarter ended June 30, 2017, shall be deemed to be $146,611,301,
(iii) for the fiscal quarter ended September 30, 2017, shall be deemed to be
$179,033,361, and (iv) for the fiscal quarter ended December 31, 2017, shall be
deemed to be $169,183,972, as such amounts may be adjusted pursuant to Pro Forma
adjustments permitted by this Agreement.

 

16



--------------------------------------------------------------------------------

“Consolidated First Lien Net Debt” means, as of any date, the Loans, the Initial
Term Loans and any other Consolidated Debt outstanding as of such date that is
secured on a pari passu basis with the Liens that secure the Initial Term Loans,
minus all Unrestricted Cash as of such date in an aggregate amount not to exceed
$150,000,000, in each case, determined based upon the most recent fiscal quarter
for which Required Financial Statements have been or are required to have been
delivered; provided that for purposes of calculating the amount of Consolidated
First Lien Net Debt with respect to any Indebtedness being incurred in reliance
on compliance with any financial ratio-based incurrence test, Unrestricted Cash
will not include any proceeds received from such Indebtedness.

“Consolidated Interest Expense” means, with respect to any Person for any Test
Period, the total consolidated interest expense of such Person and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, including, without duplication:

 

(1) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of such Person and its Restricted Subsidiaries for such Test Period;

 

(2) commissions, discounts and other fees, charges and expenses owed by such
Person and its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such Test Period;

 

(3) pay-in-kind interest payments, amortization and write-offs of deferred
financing fees, debt issuance costs, debt discount, or premium, commissions and
other financing fees and expenses (including expensing of any bridge, commitment
or other financing fees) incurred by such Person and its Restricted Subsidiaries
for such Test Period including net costs under Hedge Agreements dealing with
interest rates and any commitment fees payable thereunder and all discounts,
commissions, fees and other similar charges associated with any Qualified
Receivables Transaction;

 

(4) cash contributions to any employee stock ownership plan or similar trust
made by such Person and its Restricted Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than such Person or a wholly-owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such Test Period;

 

(5) all interest paid or payable with respect to discontinued operations of such
Person and its Restricted Subsidiaries for such Test Period;

 

(6) the interest portion of any deferred payment obligations of such Person and
its Restricted Subsidiaries for such Test Period; and

 

(7) all interest on any Indebtedness of such Person and its Restricted
Subsidiaries that is (a) Indebtedness of others secured by any Lien on property
owned or acquired by such Person or its Subsidiaries, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property or (b) contingent obligations of such Person or its
Subsidiaries in respect of Indebtedness;

 

17



--------------------------------------------------------------------------------

provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedge Agreements related to interest rates (including associated
costs), but excluding unrealized gains and losses with respect to such Hedge
Agreements; provided further that when determining Consolidated Interest Expense
in respect of any Test Period ending prior to the first anniversary of the
Closing Date, Consolidated Interest Expense will be calculated by multiplying
the aggregate Consolidated Interest Expense accrued since the Closing Date by
365 and then dividing such product by the number of days from and including the
Closing Date to and including the last day of such Test Period. For purposes of
this definition, interest on Capital Lease Obligations will be deemed to accrue
at the interest rate reasonably determined by a Responsible Officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligations
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any Test Period,
the Net Income of such Person and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such consolidated net income (to the extent otherwise included
therein), without duplication:

 

(1) the Net Income for such Test Period of any Person that is not a Subsidiary,
or that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be excluded; provided that the Borrower’s or any
Restricted Subsidiary’s equity in the Net Income of such Person shall be
included in the Consolidated Net Income of the Borrower for such Test Period up
to the aggregate amount of dividends or distributions or other payments in
respect of such equity that are actually paid in cash (or to the extent
converted into cash) by such Person to the Borrower or a Restricted Subsidiary,
in each case, in such Test Period, to the extent not already included therein;

 

(2) [Reserved];

 

(3) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized by such Person or any
of its Restricted Subsidiaries during such Test Period upon any asset sale or
other disposition of any Equity Interests of any Person (other than any
dispositions in the ordinary course of business) by such Person or any of its
Restricted Subsidiaries;

 

(4) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such Test Period;

 

(5) earnings (or losses), including any impairment charge, resulting from any
reappraisal, revaluation or write-up (or write-down) of assets during such Test
Period;

 

(6) (a) unrealized gains and losses with respect to Hedge Agreements for such
Test Period pursuant to the application of Accounting Standards Codification 815
(Derivatives and Hedging) and (b) any after-tax effect of income (or losses) for
such Test Period that result from the early extinguishment of (i) Indebtedness,
(ii) obligations under any Hedge Agreements or (iii) other derivative
instruments;

 

(7) any extraordinary, non-recurring or unusual gain (or extraordinary,
non-recurring or unusual loss), together with any related provision for taxes on
any such gain (or the tax effect of any such loss), recorded or recognized by
such Person or any of its Restricted Subsidiaries during such Test Period;

 

18



--------------------------------------------------------------------------------

(8) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such Test
Period;

 

(9) any after-tax gains (or losses) on disposal of disposed, abandoned or
discontinued operations for such Test Period;

 

(10) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP for
such Test Period resulting from the application of purchase accounting in
relation to the Transactions or any acquisition consummated prior to the Closing
Date and any Permitted Acquisition or other investment or the amortization or
write-off of any amounts thereof, net of taxes, for such Test Period;

 

(11) any non-cash compensation charge or expense (including any deferred
non-cash compensation expense) for such Test Period, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
stock options, restricted stock or other rights and any cash charges or expenses
associated with the rollover, acceleration or payout of Equity Interests by, or
to, management of the such Person or any of its Restricted Subsidiaries in
connection with the Transactions;

 

(12) (a) Transaction Costs incurred during such Test Period (including, for the
avoidance of doubt, any charges, costs or expenses pursuant to or in connection
with or resulting from any Existing Notes LM Transaction or Specified Tender
Offer) and (b) any fees and expenses incurred during such Test Period, or any
amortization thereof for such Test Period, in connection with any acquisition
(other than the Transactions), investment, disposition, issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt or equity instrument (in each case, including any
such transaction whether consummated on, after or prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring costs incurred during such Test Period as a result of any such
transaction;

 

(13) any expenses, charges or losses for such Test Period that are covered by
indemnification or other reimbursement provisions in connection with any
investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days); and

 

19



--------------------------------------------------------------------------------

(14) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses for such Test Period with respect to liability or casualty
events or business interruption.

“Consolidated Tax Expense” means, with respect to any Person for any Test
Period, taxes based on gross receipts, income, profits or capital, franchise,
excise or similar taxes, and foreign withholding taxes, of such Person and its
Restricted Subsidiaries for such Test Period, including (1) penalties and
interest related thereto and (2) tax distributions made to any direct or
indirect holders of Equity Interests of such Person in respect of any such
taxes.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, determined based upon the most recent month-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

“Consolidated Total Net Debt” means, as of any date, the Consolidated Debt
outstanding as of such date minus all Unrestricted Cash as of such date in an
aggregate amount not to exceed $150,000,000, in each case, determined based upon
the most recent financial statements available internally as of the date of
determination; provided that for purposes of calculating the Consolidated Total
Net Debt with respect to any Indebtedness being incurred in reliance on
compliance with any financial ratio-based incurrence test, Unrestricted Cash
will not include any proceeds received from such Indebtedness.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution” has the meaning assigned to such term in the recitals hereto.

“Contribution Indebtedness” means Indebtedness in an aggregate outstanding
principal amount not to exceed an amount equal to 100% of the net cash proceeds
and the fair market value of property (other than cash) received by the Borrower
from Permitted Equity Issuances or as a contribution to its common equity
capital, in each case, after the Closing Date and on or prior to the date of
such incurrence (other than Excluded Contributions, Cure Amounts and sales of
Equity Interests to the Borrower or any of its Subsidiaries) that are Not
Otherwise Applied.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” will have correlative meanings.

“Control Agreement” has the meaning assigned to such term in the Collateral
Agreement.

 

20



--------------------------------------------------------------------------------

“Convertible Indebtedness” means (1) the Impax Convertible Notes and (2) any
Indebtedness of a Loan Party (which may be Guaranteed by other Loan Parties)
permitted to be incurred hereunder that is either (a) convertible into common
Capital Stock of the Borrower or of any direct or indirect parent thereof (or
other applicable securities or property following a merger event or other change
of the common Capital Stock of the Borrower) (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
common Capital Stock or such other securities) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common Capital Stock of the Borrower or
of any direct or indirect parent thereof and/or cash (in an amount determined by
reference to the price of such common Capital Stock).

“Cost” means the calculated cost of purchases, based upon the Borrower’s
accounting practices as reflected in the most recent Annual Financial
Statements, which practices are consistent with the methodology used in the most
recent appraisal delivered in connection with this Agreement prior to the
Closing Date.

“Covenant Trigger Event” means that Specified Excess Availability is less than
either (a) the greater of (i) $25.0 million and (ii) 10.0% of the Line Cap then
in effect for two (2) consecutive Business Days or (b) the greater of (i)
$18.75 million and (ii) 7.5% of the Line Cap then in effect at any time. Once
commenced, a Covenant Trigger Event will be deemed to be continuing until such
time as Specified Excess Availability equals or exceeds such amount, as
reflected in a Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.04(9), for 20 consecutive days.

“Credit Agreement Refinanced Debt” has the meaning assigned to it in the
definition of “Credit Agreement Refinancing Indebtedness”.

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower in the form of term loans or notes; provided that:

 

(1) such Indebtedness is incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, Indebtedness (“Credit
Agreement Refinanced Debt”) that is either Loans or other Credit Agreement
Refinancing Indebtedness;

 

(2) such Indebtedness is in an original aggregate principal amount not greater
than the principal amount of the Credit Agreement Refinanced Debt (plus (a) the
amount of unpaid, accrued or capitalized interest, penalties, premiums
(including tender premiums), defeasance costs and other similar amounts payable
with respect thereto and (b) underwriting discounts, fees, commissions, costs,
expenses and other similar amounts payable with respect to such Credit Agreement
Refinancing Indebtedness);

 

(3) (a) the Weighted Average Life to Maturity of such Indebtedness is equal to
or longer than the remaining Weighted Average Life to Maturity of the Credit
Agreement Refinanced Debt, and (b) the final maturity date of such Credit
Agreement Refinancing Indebtedness may not be earlier than the Latest Maturity
Date;

 

21



--------------------------------------------------------------------------------

(4) such Indebtedness may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments hereunder on the same basis as any Refinancing Term Loans;

 

(5) such Indebtedness will rank pari passu or junior in right of payment to the
Credit Agreement Refinanced Debt;

 

(6) such Indebtedness is not secured by any assets or property of the Borrower
or any Restricted Subsidiary that does not constitute Collateral (subject to
customary exceptions for cash collateral in favor of an agent, letter of credit
issuer or similar “fronting” lender);

 

(7) such Indebtedness is not guaranteed by any Person other than a Guarantor;

 

(8) if such Indebtedness is secured:

 

  (a) such Indebtedness shall be secured on a junior basis to the Revolving
Facility Claims, except in the case of Credit Agreement Refinancing Indebtedness
constituting Refinancing Term Loans (which shall be secured on a pari passu
basis with any other outstanding Refinancing Term Loans);

 

  (b) the security agreements relating to such Indebtedness are substantially
similar to or the same as the applicable Security Documents (as determined in
good faith by a Responsible Officer of the Borrower); and

 

  (c) except in the case of Credit Agreement Refinancing Indebtedness
constituting Refinancing Term Loans, a Debt Representative, acting on behalf of
the holders of such Indebtedness, will become party to or otherwise subject to
the provisions of a Junior Lien Intercreditor Agreement and/or, if applicable,
the Closing Date Intercreditor Agreement; provided that, to the extent such
Indebtedness constitutes Refinancing Term Loans, it shall be subject to the
relative priorities and intercreditor provisions as described in
Section 2.22(1); and

 

(9)

the terms and conditions of such Indebtedness (a) are substantially identical
to, or, taken as a whole, no more favorable to the lenders or holders providing
such Indebtedness than, those applicable to such Credit Agreement Refinanced
Debt (except for covenants applicable only to periods after the Latest Maturity
Date at the time of incurrence) and (b) solely to the extent that any terms and
conditions applicable to any such Credit Agreement Refinanced Debt are not
substantially the same as, or are materially more restrictive on the Borrower
and the Restricted Subsidiaries than, those then applicable to the Credit
Agreement Refinanced Debt, shall otherwise reflect customary market terms and
conditions, including with respect to high yield debt securities to the extent
applicable, at the time of such incurrence of such Credit Agreement Refinancing
Indebtedness (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least four (4) Business Days (or such shorter period
as may be agreed by the Administrative Agent) prior to the incurrence of such
Credit Agreement Refinancing Indebtedness, together with a reasonably detailed
description of the material covenants and events of default of such Credit
Agreement Refinancing Indebtedness or drafts of the documentation relating
thereto, stating that the Borrower has determined in

 

22



--------------------------------------------------------------------------------

  good faith that such terms and conditions satisfy the requirement of this
clause (9) shall be conclusive evidence that such Indebtedness satisfies this
clause (9) unless the Administrative Agent notifies the Borrower within such
four (4) Business Day (or shorter) period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided that this clause (9) will not apply to (v) terms addressed in the
preceding clauses (1) through (8), (w) interest rate, rate floors, fees, funding
discounts and other pricing terms, (x) redemption, prepayment or other premiums,
or (y) optional prepayment or redemption terms; provided further that the
Borrower will promptly deliver to the Administrative Agent final copies of the
definitive credit documentation relating to such Indebtedness (unless the
Borrower is bound by a confidentiality obligation with respect thereto, in which
case the Borrower will deliver a reasonably detailed description of the material
terms and conditions of such Indebtedness in lieu thereof).

Credit Agreement Refinancing Indebtedness will include any Registered Equivalent
Notes issued in exchange therefor.

“Credit Event” has the meaning assigned to such term in Article IV.

“Cure Amount” has the meaning assigned to such term in Section 8.02.

“Cure Right” has the meaning assigned to such term in Section 8.02.

“Customs Broker Agreement” means an agreement, in form reasonably satisfactory
to the Collateral Agent, in which the customs broker or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent, to hold and dispose of such
Inventory solely as directed by the Collateral Agent.

“DDA” means any checking or other demand deposit account maintained by the Loan
Parties in the United States.

“Debt Representative” means, with respect to any Junior Lien Debt, the lenders
or other holders of such Indebtedness or the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

 

23



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that:

 

(1) has refused (without retraction) or failed to (a) fund its portion of any
Borrowing, or (b) pay to any Agent, any Issuing Bank or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due;

 

(2) has notified the Borrower, any Agent or any Issuing Bank that it does not
intend to comply with its funding obligations under any Loan Document, or has
made a public statement to that effect;

 

(3) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations under any Loan Document (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (3) upon receipt of such
written confirmation by the Administrative Agent and the Borrower); or

 

(4) has, or has a direct or indirect parent company that has:

 

  (a) become insolvent or the subject of a proceeding under any voluntary or
involuntary case under any Debtor Relief Law,

 

  (b) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or

 

  (c) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (1) through (4) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower, each Issuing Bank and each Lender.

“Designated Event of Default” means any Event of Default under Section 8.01(2),
Section 8.01(3), Section 8.01(4) (solely with respect to a default under
Section 5.04(9), Section 5.11 or Section 6.13), Section 8.01(8) or
Section 8.01(9).

 

24



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with an Asset Sale that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Borrower
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration.

“Discharge of ABL Revolving Claims” has the meaning assigned to the term
“Discharge of ABL Claims” in the Closing Date Intercreditor Agreement, except
that, solely for purposes of this definition, the principal amount of any
Refinancing Term Loans and any interest, fees, attorneys’ fees, costs, expenses,
indemnities and other Obligations relating thereto do not constitute “ABL
Claims” (as defined in the Closing Date Intercreditor Agreement).

“Disinterested Director” means, with respect to any Person and transaction, a
member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (excluding Liens, but including any sale or issuance of Equity
Interests in a Restricted Subsidiary and any sale leaseback transactions of a
Loan Party) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disqualified Institution” means:

 

(1) those entities identified by or on behalf of the Borrower in writing to the
Administrative Agent, from time to time prior to or after the completion of
general syndication, as competitors of the Borrower or its Subsidiaries or Impax
or its Subsidiaries;

 

(2) those banks, financial institutions, other institutional lenders and other
persons identified in writing by or on behalf of the Borrower or Impax to the
Arrangers from time to time prior to October 17, 2017;

 

(3) those banks, financial institutions, other institutional lenders and other
persons identified in writing by or on behalf of the Borrower to the Arrangers
after October 17, 2017 if such designation is reasonably acceptable to the
Arrangers; and

 

(4) any clearly identifiable (solely on the basis of the similarity of its name
or as identified in writing by or on behalf of the Borrower) Affiliate of the
entities described in the preceding clauses (1), (2) and (3) (other than, with
respect to this clause (4), any bona fide Debt Fund Affiliates thereof).

Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that (i) the Administrative Agent will not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Institution and the Administrative Agent will have no liability with respect to
or arising out of any assignment or participation of Term Loans to a
Disqualified Institution and (ii) any written notice of a Disqualified
Institution shall be deemed not delivered and not effective unless delivered by
or on behalf of the Borrower to the Administrative Agent by email to
JPMDQ_Contact@jpmorgan.com and shall only become effective, as of and following,
two (2) Business Days after such delivery.

 

25



--------------------------------------------------------------------------------

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable at the option of the holder thereof), or upon the happening of any
event or condition:

 

(1) mature or are mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale are subject to
the prior Payment in Full and the termination of the Commitments);

 

(2) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part;

 

(3) provides for the scheduled payments of dividends in cash; or

 

(4) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Stock, in each case, prior
to the date that is 91 days after the earlier of:

 

  (a) the Latest Maturity Date at the time of issuance; and

 

  (b) the date on which the Term Loans and all other Obligations (other than
Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted) are Paid
in Full and the Commitments are terminated and any outstanding Letters of Credit
are expired, terminated or cash collateralized on terms reasonably satisfactory
to the applicable Issuing Bank(s);

provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided, further, that if such Equity Interests are issued
pursuant to any plan for the benefit of any future, current or former officers,
directors, managers, employees, consultants or independent contractors of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof, or
their respective estates, heirs, family members, spouses, former spouses,
successors, executors, administrators, trustees, legatees or distributees, such
Equity Interests will not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of any such Person’s termination, death or disability; and provided, further,
that any class of Equity Interests of such Person that by its terms authorizes
such Person to satisfy its obligations thereunder by delivery of any Equity
Interests that is not Disqualified Stock will not be deemed to be Disqualified
Stock. For the avoidance of doubt, any Convertible Indebtedness or any Permitted
Convertible Indebtedness Call Transaction will not be deemed to be Disqualified
Stock.

“Dollars” or “$” means lawful money of the United States of America.

 

26



--------------------------------------------------------------------------------

“EEA Financial Institution” means:

 

(1) any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority;

 

(2) any entity established in an EEA Member Country which is a parent of an
institution described in clause (1) of this definition; or

 

(3) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (1) or (2) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Dominion Account” has the meaning assigned to such term in Section 5.11.

“Eligible Accounts” means, at any time, all Accounts of any Loan Party that
constitute proceeds from the sale or disposition of Inventory in the ordinary
course of business and that are reflected in the most recent Borrowing Base
Certificate, except any Account with respect to which any of the exclusionary
criteria set forth below applies. No Account will be an Eligible Account if:

 

(1) Past Due / Extended: such Account are not paid within the earlier of sixty
(60) days following its due date or more than (a) one hundred (120) days in
respect of Accounts for which any of Cardinal, AmerisourceBergen, Walgreens,
McKesson or any of their respective Affiliates is the Account debtor or (b) one
hundred (100) days in respect of Accounts (other than Accounts for which
Cardinal, AmerisourceBergen, Walgreens, McKesson or any of their respective
Affiliates is the Account debtor), in the case of the foregoing clauses (a) and
(b), following its original invoice date; provided that, in calculating
delinquent portions of Accounts under this clause (1), only such delinquent
portions will be excluded;

 

(2) Non-U.S./Canadian Accounts: unless otherwise agreed by the Administrative
Agent or such Account is backed by a letter of credit reasonably acceptable to
the Administrative Agent, such Account is the obligation of an Account debtor
that (i) does not maintain its chief executive office in the United States,
Canada or any political subdivision of any thereof or (ii) is not organized
under the applicable laws of the United States or political subdivision thereof
or the District of Columbia or Canada or any political subdivision thereof;

 

27



--------------------------------------------------------------------------------

(3) Other Liens: such Account is (a) not owned by a Loan Party, (b) not subject
to the valid, perfected and (subject to Liens having priority by operation of
applicable Law) first priority Lien of the Collateral Agent as to such Account
or (c) is subject to any other Lien of any other Person, other than (i) Liens in
favor of any Agent pursuant to any Loan Document, (ii) Liens permitted under
Section 6.02(9), 6.02(10), 6.02(11), 6.02(12), 6.02(13), 6.02(17), 6.02(18),
6.02(22), 6.02(24) or 6.02(29) (including any Liens permitted under
Section 6.02(40) with respect to the foregoing) or Permitted Liens arising by
operation of law, in each case that do not have priority over the Liens that
secure the Revolving Facility Claims or (iii) (x) Permitted Liens securing
Indebtedness permitted under Section 6.01(1) which Liens do not have priority
over the Liens that secure the Revolving Facility Claims, (y) Permitted Liens
securing Ratio Debt, Indebtedness permitted under Section 6.01(2) and
Indebtedness incurred pursuant to Section 6.01(11), 6.01(19), 6.01(21) or
6.01(28) (and in each case, any Permitted Refinancing Indebtedness thereof
permitted under Section 6.01) and (z) Liens permitted under Section 6.02(14),
6.02(19), 6.02(20), 6.02(25), 6.02(28), 6.02(30), 6.02(31), 6.02(32), 6.02(33),
6.02(36)(a), 6.02(39) or 6.02(42) (including any Liens permitted under
Section 6.02(40) with respect to the foregoing), which Liens, in the case of
each of the foregoing clauses (y) and (z), are secured on a junior basis to the
Liens that secure the Revolving Facility Claims;

 

(4) Not Bona Fide: Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account by the applicable
Account debtor;

 

(5) Disputed Accounts: such Account is disputed, or a claim, counterclaim,
discount, deduction, reserve, allowance, recoupment, offset or chargeback has
been asserted with respect thereto by the applicable Account debtor (but only to
the extent of such dispute, claim, counterclaim, discount, deduction, reserve,
allowance, recoupment, offset or chargeback);

 

(6) Bankruptcy: such Account is owed by an Account debtor that is subject to a
bankruptcy proceeding of the type specified in Section 8.01(8) or (9) or that is
liquidating, dissolving or winding up its affairs or otherwise deemed not
creditworthy by the Administrative Agent in its Reasonable Credit Judgment;
provided that (i) the Administrative Agent may, in its sole discretion, include
Accounts from Account debtors subject to such proceedings if and to the extent
that such Accounts are fully covered by credit insurance, letters of credit or
other sufficient third-party credit support, or are otherwise deemed by the
Administrative Agent not to pose an unreasonable risk of non-collectability;

 

(7) Judgments, Notes or Chattel Paper: such Account is evidenced by Chattel
Paper or an Instrument (each as defined in the Collateral Agreement) of any
kind, or has been reduced to judgment;

 

(8) Cross Aged Accounts: such Account is the obligation of an Account debtor if
fifty percent (50%) or more of the Dollar amount of all Accounts owing by that
Account debtor are ineligible under the other criteria set forth in this
definition;

 

(9) Government Accounts: such Account is the obligation of an Account debtor
that is the United States government or a political subdivision thereof, or any
state, county or municipality or department, agency or instrumentality thereof
unless Administrative Agent, in its sole discretion, has agreed to the contrary
in writing, or the applicable Loan Party has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation;

 

28



--------------------------------------------------------------------------------

(10) Contra Accounts: such Account to the extent the Borrower or any subsidiary
thereof is liable for goods sold or services rendered by the applicable Account
debtor, but only to the extent of the potential offset;

 

(11) Inter-Company/Affiliate Accounts: such Account arises from a sale to any
Affiliate of any Loan Party or any employee, officer or director of the Borrower
or any Subsidiary or any of their respective Affiliates or to any entity that
has any common officer or director with any Loan Party; provided that the
foregoing shall not apply to Accounts arising from sales (which sales are on
terms and conditions not less favorable to the applicable Loan Party than would
reasonably be obtained by such Loan Party in a comparable arm’s length
transaction with a Person other than an Affiliate of a Loan Party) to any
Affiliates (other than the Borrower and its Subsidiaries) that are portfolio
companies of the Investors;

 

(12) Unbilled Accounts: an invoice with respect to such Account has not been
sent to the applicable Account debtor;

 

(13) Progress Billing: such Account (i) as to which a Loan Party is not able to
bring suit or otherwise enforce its remedies against the applicable Account
debtor through judicial process or (ii) if the Account represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account debtor’s obligation to pay that
invoice is subject to a Loan Party’s completion of further performance under
such contract or is subject to the equitable lien of a surety bond issuer;

 

(14) Bill and Hold; C.O.D.: such Account arises with respect to goods that are
sold on a bill-and-hold or cash-on-delivery basis;

 

(15) Non-Acceptable Alternative Currency: unless otherwise agreed by the
Administrative Agent or such Account is backed by a letter of credit reasonably
acceptable to the Administrative Agent, such Account is payable in any currency
other than Dollars;

 

(16) Conditional Sale: such Account arises with respect to goods that are placed
on consignment, guarantied sale or other terms by reason of which the payment by
the applicable Account debtor is conditional;

 

(17) Non-Ordinary Course Sales: such Account does not arise from the sale of
goods or the performance of services by a Loan Party in the ordinary course of
business;

 

(18) Consumer Sales: such Account arises with respect to goods that are sold by
any party directly to individual consumers;

 

(19) Reserves; Rebates; Etc.: such Account to the extent a Loan Party has
reserved for credits to be applied against the balance of such Account, but only
to the extent of such potential credits, including without limitation any
rebates, billbacks, chargebacks, redistribution fees, service level fees,
miscellaneous fees and administrative fees;

 

29



--------------------------------------------------------------------------------

(20) Concentration Risk (Cardinal, AmerisourceBergen, Walgreens and McKesson):
with respect to Accounts for which any of Cardinal, AmerisourceBergen,
Walgreens, McKesson or any of their respective Affiliates is the Account debtor
(and solely to the extent that the respective long-term credit rating of
Cardinal, AmerisourceBergen, Walgreens or McKesson, as applicable, is at least
“BB” (“B+” in the case of Walgreens) from S&P and at least “Ba2” (“B1” in the
case of Walgreens) from Moody’s), Accounts of such Account debtor, to the extent
that such Accounts, together with all other Accounts owing by the respective
Account debtor and its Affiliates, exceed thirty percent (30%) of all Eligible
Accounts; provided that only such portion of such Accounts in excess of thirty
percent (30%) of all Eligible Accounts will be excluded; provided further that
if any of Cardinal, AmerisourceBergen, Walgreens or McKesson does not have at
least the long-term credit rating set forth herein, then the limitation set
forth in clause (21) of this definition shall be applicable to such Account
debtor; or

 

(21) Concentration Risk (Other Account Debtors): to the extent such Account
(other than Accounts for which Cardinal, AmerisourceBergen, Walgreens, McKesson
or any of their respective Affiliates is the Account debtor and only if the
long-term credit rating of Cardinal, AmerisourceBergen, Walgreens or McKesson,
as applicable, is at least “BB” (“B+” in the case of Walgreens) from S&P and at
least “Ba2” (“B1” in the case of Walgreens) from Moody’s), together with all
other Accounts owing by such Account debtor and its Affiliates as of any date of
determination, exceed twenty percent (20%) of all Eligible Accounts; provided
that only such portion of such Accounts in excess of twenty percent (20%) of all
Eligible Accounts will be excluded.

If any Account at any time ceases to be an Eligible Account, then such Account
will promptly be excluded from the calculation of the Borrowing Base; provided
that if any Account ceases to be an Eligible Account because of the adjustment
of or imposition of new exclusionary criteria pursuant to the succeeding
paragraph, the Administrative Agent will not require exclusion of such Account
from the Borrowing Base until 5 Business Days following the date on which the
Administrative Agent gives notice to the Borrower of such ineligibility;
provided that upon such notice, the Borrower shall not be permitted to borrow
any Loans or have any Letters of Credit issued so as to exceed the Line Cap
after giving effect to such adjustment or imposition of new exclusionary
criteria.

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, in its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the necessary approvals set forth in Section 10.08 in the case of adjustments
or new criteria which have the effect of making more credit available than would
have been available based upon the criteria in effect on the Closing Date.

 

30



--------------------------------------------------------------------------------

“Eligible Cash” means Unrestricted Cash of a Loan Party held in a segregated
deposit account or securities account that is cash denominated in Dollars and
either (a) maintained with the Collateral Agent, for the benefit of the Secured
Parties, as security for the Obligations or (b) if not maintained with the
Collateral Agent, maintained with a Lender and subject to a Control Agreement;
provided that in no event shall any cash held in any Excluded Account be
included in Eligible Cash.

“Eligible Inventory” means all Inventory owned by any Loan Party reflected in
the most recent Borrowing Base Certificate, except any Inventory with respect to
which any of the exclusionary criteria set forth below applies. No item of
Inventory will be Eligible Inventory if such item:

 

(1) Unperfected: is not subject to a first priority (subject to any Permitted
Liens arising by operation of law) perfected Lien in favor of the Collateral
Agent as to such Inventory;

 

(2) Other Liens: is (a) not owned by a Loan Party or (b) is subject to any Lien
of any Person, other than (i) Liens in favor of any Agent pursuant to any Loan
Document, (ii) Liens permitted under Section 6.02(9), 6.02(10), 6.02(11),
6.02(12), 6.02(19), or 6.02(24) (including any Liens permitted under
Section 6.02(40) with respect to the foregoing) or Permitted Liens arising by
operation of law, in each case, that do not have priority over the Liens that
secure the Revolving Facility Claims or (iii) (x) Permitted Liens securing
Indebtedness permitted under Section 6.01(1) which Liens do not have priority
over the Liens that secure the Revolving Facility Claims, (y) Permitted Liens
securing Ratio Debt, Indebtedness permitted under Section 6.01(2) and
Indebtedness incurred pursuant to Section 6.01(11), 6.01(15)(b), 6.01(19),
6.01(21), 6.01(28) or 6.01(30) (and in each case, any Permitted Refinancing
Indebtedness thereof permitted under Section 6.01) and (z) Liens permitted under
Section 6.02(13), 6.02(22), 6.02(28), 6.02(30), 6.02(31), 6.02(32), 6.02(33),
6.02(36)(b), 6.02(36)(c), 6.02(36)(d) or 6.02(42) (including any Liens permitted
under Section 6.02(40) with respect to the foregoing), which Liens, in the case
of each of the foregoing clauses (y) and (z), are secured on a junior basis to
the Liens that secure the Revolving Facility Claims;

 

(3) Obsolete/Expired: is damaged, excess, obsolete, unsalable (including if such
item of Inventory has not been approved by the FDA), shopworn, seconds,
discontinued, work in process, recalled or expired or will expire within six
months or less or otherwise fully reserved in accordance with normal operating
practices;

 

(4) Not Owned: is not owned by one or more Loan Parties;

 

(5) Consignment: is the subject of a consignment by any Loan Party as consignor;

 

(6) Off-Site: is not located in a public third-party warehouse or on premises
owned, leased or rented by a Loan Party and, in each case, set forth in Schedule
1.01(2) (as such schedule may be amended or supplemented from time to time);

 

(7) Leased Location: is located at any location leased by the Borrower or any
Subsidiary, unless either (i) the lessor has delivered to the Collateral Agent a
Collateral Access Agreement as to such location or (ii) a Reserve for rent,
charges, and other amounts due or to become due with respect to such location
has been established by the Administrative Agent in its Reasonable Credit
Judgment;

 

31



--------------------------------------------------------------------------------

(8) Bailees / Warehousemen: is located in any third-party warehouse or is in the
possession of a bailee and is not evidenced by a Document (as defined in Article
9 of the UCC), unless either (i) a reasonably satisfactory bailee letter has
been delivered to the Administrative Agent with respect thereto or (ii) an
appropriate Reserve for rent, charges, and other amounts due or to become due
with respect to such location has been established by the Administrative Agent
in its Reasonable Credit Judgment;

 

(9) Mortgage: is located at an owned location subject to a mortgage in favor of
a lender other than the Collateral Agent, unless either (i) a reasonably
satisfactory mortgagee waiver has been delivered to the Administrative Agent
with respect thereto or (ii) an appropriate Reserve for rent, charges, and other
amounts due or to become due with respect to such location has been established
by the Administrative Agent in its Reasonable Credit Judgment;

 

(10) Non-U.S. / In-Transit: is not located in the U.S. or is in-transit, except
that Inventory in-transit will not be deemed ineligible under this clause
(10) if:

 

  (a) it is in-transit between U.S. locations of Loan Parties; or

 

  (b) (A) it has been paid for in advance of shipment, (B) legal ownership
thereof has passed to the applicable Loan Party (or is retained by the
applicable Loan Party) as evidenced by customary documents of title, (C) the
Collateral Agent has control over the documents of title which evidence
ownership of the subject Inventory (including, if requested by the Collateral
Agent, by the delivery of a Customs Broker Agreement) and (D) it is insured to
the reasonable satisfaction of the Collateral Agent;

 

(11) Packaging / Shipping Materials; Tooling; Display: consists of packaging or
shipping materials, manufacturing supplies, tooling or replacement parts or
display items;

 

(12) Customized: contains or bears any licensing, trademark, trade name or
copyright licensed to any Loan Party by any Person (other than any Subsidiary)
that would require the consent of a third party for the sale or disposition of
such Inventory (which consent has not been paid) unless the Collateral Agent is
reasonably satisfied that it may sell or otherwise dispose of such Inventory
without (a) infringing the rights of such licensor, (b) violating any contract
with such licensor, or (c) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement relating thereto;

 

(13) Uninsured: such Inventory is not insured in accordance with Section 5.02
hereof;

 

(14) Negotiable Bill of Sale: such Inventory is covered by a negotiable document
of title for which, promptly upon reasonable written request by the
Administrative Agent, the Borrower fails to deliver such document to the
Administrative Agent with all necessary endorsements, free and clear of all
Liens except Liens in favor of the Collateral Agent;

 

(15) Not Ordinary Course: such Inventory (other than raw materials) that is not
of a type held for sale in the ordinary course of business of a Loan Party;

 

32



--------------------------------------------------------------------------------

(16) Returns: consists of goods which have been returned by the buyer; or

 

(17) Permitted Acquisitions: is acquired in connection with a Permitted
Acquisition to the extent the Administrative Agent has not received a Report in
respect of such Inventory showing results reasonably satisfactory to the
Administrative Agent.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
will promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Inventory from the Borrowing Base until 5 Business Days following the date
on which the Administrative Agent gives notice to the Borrower of such
ineligibility; provided that upon such notice, the Borrower shall not be
permitted to borrow any Loans or have any Letters of Credit issued so as to
exceed the Line Cap after giving effect to such adjustment or imposition of new
exclusionary criteria.

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the necessary approvals set forth in Section 10.08 in the case of adjustments
or new criteria which have the effect of making more credit available than would
be available based upon the criteria in effect on the Closing Date.

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna.

“Environmental Laws” means all applicable laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, binding agreements and final,
binding decrees or judgments, in each case, promulgated or entered into by or
with any Governmental Authority, relating in any way to the Environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
occupational health and safety matters (to the extent relating to the
environment or exposure to Hazardous Materials).

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock, any Convertible Indebtedness and any
Permitted Warrant Transaction).

“Equivalent Percentage” means, as of any date of determination, with respect to
any Dollar amount, the percentage of TTM Consolidated EBITDA of the Borrower for
the four quarters ended December 31, 2017 that such Dollar amount represents,
rounded to the nearest one tenth of 1%. For purposes of calculating Equivalent
Percentage, TTM Consolidated EBITDA of the Borrower for the four quarters ended
December 31, 2017 will be deemed to be the Closing Date EBITDA.

 

33



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any of its Subsidiaries, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means:

 

(1) a Reportable Event, or the requirements of Section 4043(b) of ERISA apply,
with respect to a Plan;

 

(2) a withdrawal by the Borrower or any of its Subsidiaries or, to the knowledge
of the Borrower, any ERISA Affiliate from a Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations by the Borrower or any
of its Subsidiaries or, to the knowledge of the Borrower or the Borrower, any
ERISA Affiliate that is treated as a termination under Section 4062(e) of ERISA;

 

(3) a complete or partial withdrawal by the Borrower or any of its Subsidiaries
or, to the knowledge of the Borrower, any ERISA Affiliate from a Multiemployer
Plan, receipt of written notification by the Borrower or any of its Subsidiaries
or, to the knowledge of the Borrower, any ERISA Affiliate concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is, or is expected to be, insolvent or endangered or in critical status
within the meaning of Section 305 of ERISA;

 

(4) the provision by a Plan administrator or the PBGC of notice of intent to
terminate a Plan, to appoint a trustee to administer a Plan, the treatment of a
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or
4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Plan or Multiemployer Plan;

 

(5) the incurrence by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan,
other than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA;

 

(6) the application for a minimum funding waiver under Section 302(c) of ERISA
with respect to a Plan;

 

(7) the imposition of a lien under Section 303(k) of ERISA with respect to any
Plan; and

 

(8) a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

34



--------------------------------------------------------------------------------

“Eurocurrency Revolving Facility Borrowing” means a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” means any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Availability” means, at any time, (a) the Line Cap at such time minus
(b) the Revolving Facility Credit Exposure at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” means any DDA, securities account, commodity account or any
other deposit account of any Loan Party or Restricted Subsidiary (and all Cash,
Cash Equivalents and other securities or investments credited thereto or
deposited therein):

 

(1) that is a zero balance account, disbursement account or imprest account;

 

(2) that does not have an individual daily balance in excess of $500,000, or in
the aggregate with each other account described in this clause (2), in excess of
$5,000,000;

 

(3) the balance of which is swept at the end of each Business Day into a deposit
account, securities account or commodity account that is in the name of the
Collateral Agent or subject to a Control Agreement in favor of the Collateral
Agent, so long as such daily sweep is not terminated or modified (other than to
provide that the balance in such deposit account, securities account or
commodity account is swept into another deposit account, securities account or
commodity account subject to a Control Agreement in favor of the Collateral
Agent) without the consent of the Collateral Agent;

 

(4) that is a Trust Account;

 

(5) that holds Term Priority Collateral or the proceeds thereof, so long as all
amounts on deposit therein constitute Term Priority Collateral; or

 

(6) to the extent that it is cash collateral for letters of credit (other than
Letters of Credit) to the extent permitted hereunder.

“Excluded Assets” means “Excluded Assets” as defined in the Collateral
Agreement.

“Excluded Contributions” means, as of any date, the aggregate amount of the net
cash proceeds and Cash Equivalents, together with the aggregate fair market
value of other assets that are used or useful in a business permitted under
Section 6.08, received by the Borrower after the Closing Date from:

 

(1) contributions to its common equity capital; or

 

35



--------------------------------------------------------------------------------

(2) the sale of Capital Stock of the Borrower;

in each case, designated as Excluded Contributions pursuant to a certificate of
a Responsible Officer of the Borrower on the date such contribution is made or
such Capital Stock is sold, less the aggregate amount of Investments made
pursuant to Section 6.04(29) and Restricted Payments made pursuant to
Section 6.07(12), in each case prior to such date and Not Otherwise Applied;
provided that the proceeds of Disqualified Stock and Cure Amounts will not be
treated as Excluded Contributions.

“Excluded Equity Interests” means “Excluded Equity Interests” as defined in the
Collateral Agreement.

“Excluded Subsidiary” means any:

 

(1) Immaterial Subsidiary;

 

(2) Subsidiary that is not a Wholly Owned Subsidiary of the Borrower or a
Subsidiary Loan Party;

 

(3) Unrestricted Subsidiary;

 

(4) Non-U.S. Subsidiary;

 

(5) direct or indirect U.S. Subsidiary of a Non-U.S. Subsidiary;

 

(6) FSHCO;

 

(7) Subsidiary that is prohibited or restricted by applicable Law or by a
binding contractual obligation (including any Contractual Obligation) existing
on the Closing Date or at the time of the acquisition or creation of such
Subsidiary (and not incurred in contemplation of such acquisition or creation)
from providing a Guarantee or if such Guarantee would require consent, approval,
license or authorization of or from a Governmental Authority or a third party
(other than a Loan Party or a controlled Affiliate of a Loan Party);

 

(8) special purpose securitization vehicle (or similar entity) including any
Receivables Subsidiary or like special purpose entity;

 

(9) Subsidiary that is a not-for-profit organization;

 

(10) Captive Insurance Subsidiary;

 

(11) Subsidiary with respect to which, in the reasonable judgment of the
Borrower in consultation with the Administrative Agent, the providing of a
Guarantee would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Administrative Agent; and

 

(12) Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
would be excessive in view of the benefits to be obtained by the Lenders
therefrom;

 

36



--------------------------------------------------------------------------------

provided that the Borrower, in its sole discretion, may cause any Subsidiary
that otherwise qualifies as an “Excluded Subsidiary” to become a “Guarantor” in
accordance with the definition thereof and thereafter such Subsidiary will not
constitute an “Excluded Subsidiary” unless and until the Borrower elects
otherwise.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder:

 

(1) Taxes imposed on or measured by its net income (however denominated) or
franchise Taxes imposed in lieu of net income Taxes, in each case, (a) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (b) that are Other Connection Taxes;

 

(2) any branch profits Tax or any similar Tax that is imposed by any
jurisdiction described in clause (1) above;

 

(3) any U.S. withholding Tax (including any backup withholding Tax) that is in
effect and would apply to amounts payable hereunder to or for the account of a
Recipient under the law applicable at the time such Recipient becomes a party to
this Agreement (or in the case of a Lender, under the law applicable at the time
such Lender changes its lending office), except to the extent that the
Recipient’s assignor (if any), at the time of assignment (or such Lender
immediately before it changed its lending office), was entitled to receive
additional amounts from the Loan Party with respect to any U.S. withholding Tax
pursuant to Section 2.14(1) or Section 2.14(3);

 

(4) Taxes that are attributable to such Lender’s or Administrative Agent’s
failure to comply with Section 2.14(5) or Section 2.14(6); and

 

(5) any withholding Taxes imposed under FATCA.

“Exclusive License” means, with respect to any drug or pharmaceutical product,
any license to develop, commercialize, sell, market and promote such drug or
pharmaceutical product and which provides for exclusive rights to develop, use,
commercialize, sell, market, import and promote such drug or product within the
United States; provided that an “Exclusive License” shall not include:

 

(1) any license solely to distribute any such drug or product on an exclusive
basis within any particular geographic region or territory,

 

(2) any licenses, which may be exclusive, solely to manufacture any such drug or
product, and

 

(3) any license to manufacture, use, offer for sale or sell any authorized
generic version of such drug or product; and “Exclusively License” shall have
the correlative meaning.

 

37



--------------------------------------------------------------------------------

“Executive Order” has the meaning assigned to such term in Section 3.19(3)(a).

“Existing Credit Facilities” means:

 

(1) that certain Revolving Credit Agreement, dated as of November 1, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) by, among others, the Borrower and Healthcare Financial Solutions,
LLC (as successor in interest to General Electric Capital Corporation), as
agent;

 

(2) that certain Credit Agreement dated as of November 1, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) by, among others, the Borrower and Healthcare Financial Solutions, LLC (as
successor in interest to General Electric Capital Corporation), as agent; and

 

(3) those certain credit facilities of Impax and its Subsidiaries with respect
to which the Acquisition Agreement requires the delivery of a payoff letter.

“Existing Letters of Credit” means those Letters of Credit described on
Schedule 1.01(1) hereto.

“Existing Notes LM Transactions” means a consent solicitation to holders of the
Impax Convertible Notes, pursuant to which Impax shall solicit consents to make
certain amendments to the Impax Indenture such that the Acquisition and the
transaction contemplated in the Acquisition Agreement would not result in a
default or event of default under the Impax Indenture in exchange for monetary
consideration (including an offer (on terms to be agreed) to purchase the Impax
Convertible Notes at a price equal to, if coupled with any consent fee included
therein, par) or other changes to the Impax Indenture for the benefit of holders
of Impax Convertible Notes.

“Extended Commitments” means the Revolving Facility Commitments or other
commitments to make Extended Loans held by any Extending Lenders.

“Extended Loans” means the Loans made pursuant to Extended Commitments.

“Extending Lenders” means each Lender accepting an Extension Offer.

“Extension” has the meaning assigned to such term in Section 2.23(1).

“Extension Amendment” has the meaning assigned to such term in Section 2.23(2).

“Extension Offer” has the meaning assigned to such term in Section 2.23(1).

“Factoring Transaction” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or such Restricted Subsidiary may sell, convey, assign or otherwise
transfer Securitization Assets (which may include a backup or precautionary
grant of security interest in such Securitization Assets so sold, conveyed,
assigned or otherwise transferred or purported to be so sold, conveyed, assigned
or otherwise transferred) to any Person other than a Receivables Subsidiary.

 

38



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“FDA” means the United States Food and Drug Administration and any successor
thereto.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letters” means the Agency Fee Letter and the Arranger Fee Letter.

“Fees” means the Administrative Agent Fees and all other fees set forth in the
Fee Letters payable to a Lender, the Administrative Agent or any Arranger, in
each case, with respect to the Revolving Facility.

“FILO Intercreditor Provisions” means the provisions set forth on Exhibit J.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, director of financial services,
treasurer, assistant treasurer or controller of such Person or other similar
officer or Person performing similar functions of such Person, designated in
writing by or on behalf of the Borrower to the Administrative Agent from time to
time. Any document delivered hereunder that is signed by a Financial Officer of
a Loan Party will be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership or other action on
the part of such Loan Party and such Financial Officer will be conclusively
presumed to have acted on behalf of such Loan Party. Unless otherwise specified,
all references herein to a “Financial Officer” shall refer to a Financial
Officer of the Borrower.

“Financial Performance Covenant” means the covenant set forth in Section 6.13.

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (1) Consolidated First Lien Net Debt outstanding as of the last day of
such Test Period to (2) Consolidated EBITDA of the Borrower for such Test
Period.

 

39



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of:

 

(1) (a) Consolidated EBITDA of the Borrower for the most recent Test Period,
minus (b) cash taxes and other tax distributions paid in cash during such
period, minus (c) cash Capital Expenditures of the Borrower or any Restricted
Subsidiary for such period to the extent not financed with the proceeds of
Funded Debt (it being understood that Capital Expenditures funded with proceeds
of revolving loans (including the Loans) will not be deemed to be “financed with
the proceeds of Funded Debt” for the purpose of this clause (c)), to

 

(2) Fixed Charges of the Borrower for such Test Period.

“Fixed Charges” means, for any period, the sum of the following for such period:

 

(1) Consolidated Cash Interest Expense of the Borrower for such period, plus

 

(2) all scheduled principal amortization payments that were paid or payable in
cash during such period with respect to Indebtedness for borrowed money of the
Borrower and the Restricted Subsidiaries, including payments in respect of
Capital Leases but excluding payments with respect to intercompany Indebtedness.

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
laws of a jurisdiction other than the United States of America. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia will be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of the outstanding Revolving L/C Exposure, other than Revolving L/C
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to non-Defaulting Lenders or cash collateralized in accordance with
the terms hereof.

“FSHCO” means any direct or indirect U.S. Subsidiary that has no material assets
other than Equity Interests (or Equity Interests and Indebtedness) in one or
more Non-U.S. Subsidiaries or other FSHCOs.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession
(but excluding the policies, rules and regulations of the SEC applicable only to
public companies).

 

40



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary above or in the definition of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring any leases to be capitalized that are not
required to be capitalized as of the Closing Date, only those leases that would
result or would have resulted in Capital Lease Obligations or Capital
Expenditures on the Closing Date (assuming for purposes hereof that they were in
existence on the Closing Date) will be considered capital leases and all
calculations under this Agreement will be made in accordance therewith.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality, regulatory or legislative body,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means:

 

(1) any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect:

 

  (a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations;

 

  (b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof;

 

  (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation;

 

  (d) entered into for the purpose of assuring in any other manner the holders
of such Indebtedness or other obligation of the payment thereof or to protect
such holders against loss in respect thereof (in whole or in part); or

 

  (e) as an account party in respect of any letter of credit, bank guarantee or
other letter of credit guaranty issued to support such Indebtedness or other
obligation; or

 

(2) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other Person, whether or not such Indebtedness or
other obligation is assumed by the guarantor;

 

41



--------------------------------------------------------------------------------

provided, that the term “Guarantee” will not include endorsements for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).

The amount of any Guarantee will be deemed to be an amount equal to the stated
or determinable amount of the related primary Indebtedness obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” means (1) each Subsidiary Loan Party and (2) each Parent Entity or
Restricted Subsidiary that the Borrower may elect in its sole discretion, from
time to time, upon written notice to the Administrative Agent, to cause to
Guarantee the Obligations (including by executing a supplement to the Collateral
Agreement in substantially the form attached thereto), until such date that the
Borrower has informed the Administrative Agent that it elects not to have such
Person Guarantee the Obligations.

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents that are defined, listed or regulated
under Environmental Law as hazardous or toxic, or words of similar import, or
the Release or exposure to which would reasonably be expected to give rise to
liability under any Environmental Law, including explosive or radioactive
substances, petroleum or petroleum byproducts or distillates, friable asbestos
or friable asbestos-containing materials, polychlorinated biphenyls or radon
gas.

“Health Care Laws” means any Laws applicable to the research, development,
manufacture, distribution, marketing, storage, transportation, use and sale of
products controlled by the Borrower or any of the Subsidiaries, including
without limitation the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)),
the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act
(31 U.S.C. §§ 3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the civil monetary penalty laws (42 U.S.C. § 1320a-7a), the
federal Food, Drug & Cosmetic Act (21 U.S.C. §§ 301 et seq.), the federal
Controlled Substances Act (21 U.S.C. § 801 et seq.), HIPAA, the Medicaid Drug
Rebate Program (42 U.S.C. § 1396r-8), Medicare average sales price reporting (42
U.S.C. § 1395w-3a), the Public Health Service Act (42 U.S.C. § 256b), the
federal TRICARE program (10 U.S.C. §1071 et seq.), the VA Federal Supply
Schedule (38 U.S.C. § 8126), and the regulations promulgated pursuant to such
laws, each as amended from time to time.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, not entered into for
speculative purposes; provided that no phantom stock or similar plan providing
for payments only on account of services provided by any future, current or
former officers, directors, managers, employees, consultants or independent
contractors of the Borrower, any of its Subsidiaries or any direct or indirect
parent thereof will be a Hedge Agreement. Notwithstanding the foregoing,
agreements relating to any Permitted Convertible Indebtedness Call Transaction
(and the obligations and transactions relating thereto) will not constitute a
Hedge Agreement.

 

42



--------------------------------------------------------------------------------

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such board, or the SEC, as the case may
be), as in effect from time to time.

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (i) did not,
as of the last day of the most recent fiscal quarter for which Required
Financial Statements have been delivered, have assets with a value in excess of
5.0% of the Consolidated Total Assets or revenues representing in excess of 5.0%
of total revenues of the Borrower and the Restricted Subsidiaries for the period
of four consecutive fiscal quarters for which Required Financial Statements have
been delivered, calculated on a consolidated basis in accordance with GAAP; and
(ii) taken together with all Immaterial Subsidiaries as of the last day of the
most recent fiscal quarter of the Borrower for which Required Financial
Statements have been delivered, did not have assets with a value in excess of
10.0% of Consolidated Total Assets or revenues representing in excess of 10.0%
of total revenues of the Borrower and the Restricted Subsidiaries on a
consolidated basis for such four-quarter period.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

“Impax” means (1) prior to the Impax Conversion, Impax Laboratories, Inc., a
Delaware corporation, and (2) after the consummation of the Impax Conversion,
Impax Laboratories, LLC, a Delaware limited liability company.

“Impax Conversion” means the conversion of Impax Laboratories, Inc., a Delaware
corporation, into Impax Laboratories, LLC, a Delaware limited liability company.

“Impax Convertible Notes” means those certain 2.00% Convertible Senior Notes due
2022 in an aggregate principal amount not to exceed $600 million, issued
pursuant to the Impax Indenture.

“Impax Indenture” means the Indenture dated as of June 30, 2015 between Impax
and Wilmington Trust, National Association (the “Trustee), as amended and
supplemented by the First Supplemental Indenture, dated as of November 6, 2017
between Impax and the Trustee, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Impax Merger” means the merger of K2 Merger Sub Corporation, a Delaware
corporation, with and into Impax, with Impax surviving such merger.

“Impax Transactions” means the Impax Merger and the Impax Conversion.

 

43



--------------------------------------------------------------------------------

“Increased Reporting Period” means each period beginning on the date that Excess
Availability shall have been less than the greater of (x) $75.0 million and (y)
30% of the Line Cap, for five (5) consecutive Business Days, and ending on the
date Excess Availability shall have been at least the greater of (x)
$75.0 million and (y) 30% of the Line Cap for thirty (30) consecutive calendar
days.

“Incremental Commitment” has the meaning assigned to such term in
Section 2.21(1).

“Incremental Equivalent Term Debt” has the meaning assigned to such term in the
Term Loan Credit Agreement.

“Incremental Facility” has the meaning assigned to such term in Section 2.21(1).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(5).

“Incremental Lender” has the meaning assigned to such term in Section 2.21(4).

“Indebtedness” means, with respect to any Person, without duplication:

 

(1) all obligations of such Person for borrowed money;

 

(2) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

 

(3) all obligations of such Person under conditional sale or title retention
agreements relating to property or assets purchased by such Person;

 

(4) all obligations of such Person issued or assumed as the deferred purchase
price of property or services, to the extent the same would be required to be
shown as a long-term liability on a balance sheet prepared in accordance with
GAAP;

 

(5) all Capital Lease Obligations of such Person;

 

(6) all net payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Hedge Agreements;

 

(7) the principal component of all obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit and bank guarantees;

 

(8) the principal component of all obligations of such Person in respect of
bankers’ acceptances;

 

(9) all Guarantees by such Person of Indebtedness described in clauses (1)
through (8) above; and

 

44



--------------------------------------------------------------------------------

(10) the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock);

provided that Indebtedness will not include:

 

  (a) trade payables, accrued expenses (including for payroll and other
liabilities) and intercompany liabilities arising in the ordinary course of
business;

 

  (b) prepaid or deferred revenue arising in the ordinary course of business;

 

  (c) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset; or

 

  (d) earn-out obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP.

The Indebtedness of any Person (i) will include the Indebtedness of any
partnership in which such Person is a general partner, other than to the extent
that the instrument or agreement evidencing such Indebtedness expressly limits
the liability of such Person in respect thereof and (ii) in the case of
Restricted Subsidiaries that are not Loan Parties, will exclude loans and
advances made by Loan Parties having a term not exceeding 364 days (inclusive of
any roll over or extensions of terms) and made in the ordinary course of
business (such loans and advances, “Short Term Advances”). The amount of any net
obligation under any Hedge Agreement on any date shall be deemed to be the Swap
Termination Value thereof as of such date.

“Indemnified Taxes” means (1) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (2) to the extent not otherwise described in
clause (1), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.05(2).

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Initial Borrowing Base Date” means the date that is 90 days after the Closing
Date (or such earlier date as the Borrower may elect after delivery of a
reasonably satisfactory field examination and inventory appraisal to the
Administrative Agent or such later date as may be agreed to by the
Administrative Agent in its sole discretion).

“Initial Term Loans” has the meaning assigned to such term in the introductory
paragraph hereof.

“Intellectual Property Rights” has the meaning assigned to such term in
Section 3.20(1).

 

45



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Closing Date Intercreditor Agreement or a
Junior Lien Intercreditor Agreement that may be executed from time to time, as
applicable.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E.

“Interest Payment Date” means (1) with respect to any Eurocurrency Revolving
Loan, the last Business Day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Revolving
Facility Borrowing with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing and (2) with
respect to any ABR Loan, the first Business Day after the end of each fiscal
quarter of the Borrower commencing with the first Business Day after the end of
the fiscal quarter of the Borrower ending on June 30, 2018.

“Interest Period” means, as to any Eurocurrency Revolving Facility Borrowing,
the period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six months thereafter (or, if agreed by all applicable
Lenders, 12 months or a shorter period), as the Borrower may elect, or the date
any Eurocurrency Revolving Facility Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided that:

 

(1) if any Interest Period would end on a day other than a Business Day, such
Interest Period will be extended to the next succeeding Business Day unless such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period will end on the next preceding Business Day;

 

(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) will end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(3) no Interest Period will extend beyond the applicable Maturity Date; and

 

(4) interest will accrue from and including the first day of an Interest Period
to but excluding the last day of such Interest Period.

“Inventory” means , with respect to a Person, all of such Person’s now owned and
hereafter acquired inventory (as defined in the UCC), goods and merchandise,
wherever located, in each case, to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, parts and
supplies of any kind, nature or description that are used or consumed in such
Person’s business or used in connection with the packing, shipping, advertising,
selling, or finishing of such goods, merchandise and other property, all
documents of title or other documents representing the foregoing.

 

46



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent in its reasonable discretion (which such
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency).

“Investment Grade Securities” means:

 

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

 

(2) securities that have an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Restricted Subsidiaries;

 

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition; and

 

(4) investments in any fund that invests at least 95.0% of its assets in
investments of the type described in clauses (1) and (2) above which fund may
also hold immaterial amounts of cash pending investment or distribution.

“Investors” means, collectively:

 

(1) all direct and indirect members of Amneal Holdings as of the Closing Date
after giving effect to the Transactions;

 

(2) B.U. Patel, Tushar Patel, Chirag Patel, Chintu Patel and/or their respective
spouses, in their individual capacities and as direct or indirect owners,
beneficiaries, officers, directors, trustees or managers of any Permitted Family
Entities,

 

(3) all immediate and extended family members of B.U. Patel, Tushar Patel,
Chirag Patel, Chintu Patel and/or their respective spouses and the respective
estates, heirs, family members, spouses, former spouses, executors,
administrators, trustees, legatees or distributees of any of the foregoing, in
each case, who have been cleared by the Administrative Agent under its standard
and customary “Know Your Customer” policies, and

 

47



--------------------------------------------------------------------------------

(4) any Permitted Family Entities who have been cleared by the Administrative
Agent under its standard and customary “Know Your Customer” policies.

“Issuing Bank” means JPM, RBC and each other Lender designated as an Issuing
Bank pursuant to Section 2.05(12), in each case, in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(10); provided that RBC, in its capacity as an Issuing Bank
hereunder, shall only be required to issue standby Letters of Credit. An Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
will include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.12(2)(b).

“Joint Venture” means (1) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (2) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

“JPM” has the meaning assigned to such term in the introductory paragraph
hereof.

“Junior Financing” means any Indebtedness permitted to be incurred hereunder
that is contractually subordinated in right of payment to the Obligations or
secured by Liens that are contractually subordinated to the Liens securing the
Obligations or any Permitted Refinancing Indebtedness in respect of any of the
foregoing (excluding, for the avoidance of doubt, the Initial Term Loans and any
Indebtedness secured on a pari passu basis with the Liens that secure the
Initial Term Loans); provided that any Convertible Indebtedness will not
constitute Junior Financing.

“Junior Financing Documentation” means the definitive documentation governing
any Junior Financing.

“Junior Lien Debt” means any Indebtedness that is secured on a junior basis to
the Liens that secure the Revolving Facility Claims (excluding, for the
avoidance of doubt, the Initial Term Loans and any Indebtedness secured on a
pari passu basis with the Liens that secure the Initial Term Loans).

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement substantially in the form attached hereto as Exhibit H (as the same
may be modified in a manner satisfactory to the Administrative Agent, the
applicable Debt Representative and the Borrower), or another lien subordination
arrangement satisfactory to the Administrative Agent, the applicable Debt
Representative and the Borrower. Upon the request of the Borrower, the
Administrative Agent and Collateral Agent will execute and deliver a Junior Lien
Intercreditor Agreement with one or more Debt Representatives (and acknowledged
by the Loan Parties) for Indebtedness permitted hereunder that is permitted to
be secured on a junior basis to the Revolving Facility.

 

48



--------------------------------------------------------------------------------

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of the Revolving Facility Commitments, any Extended Commitments or
any Refinancing Term Loans in effect on such date.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Amount” has the meaning assigned to such term in the definition of
Revolving L/C Exposure.

“L/C Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” has the meaning assigned such term in
Section 2.12(2)(a).

“LCA Election” has the meaning assigned to such term in Section 1.09.

“LCA Test Date” has the meaning assigned to such term in Section 1.09.

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such Person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance in accordance with Section 10.04), as well as any Person that
becomes a Lender hereunder pursuant to Section 10.04 and any Additional Lender.

“lending office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” has the meaning assigned to such term pursuant to
Section 2.05.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Request” shall mean a request by the Borrower substantially in
the form of Exhibit D-2 (or such other form as may be agreed between the
Borrower and the Administrative Agent).

“Letter of Credit Sublimit” means the aggregate Letter of Credit Commitments of
the Issuing Banks, in an amount not to exceed $25.0 million.

“LIBO Rate” means, with respect to any Eurocurrency Revolving Facility Borrowing
for any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate.

 

49



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Revolving Facility Borrowing for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

“Lien” means, with respect to any asset (1) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset; or (2) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event will an operating lease or an
agreement to sell be deemed to constitute a Lien.

“Limited Condition Transaction” means any transaction permitted hereunder by the
Borrower or one or more Restricted Subsidiaries the consummation of which is not
conditioned on the availability of, or on obtaining, third party financing.

“Line Cap” means, at any time, the lesser of (1) the aggregate Revolving
Facility Commitments at such time and (2) the Borrowing Base then in effect.

“Liquidity Condition” means and will exist during the period from (1) the date
on which Excess Availability has been less than the greater of (a) $25 million
and (b) 10.0% of the Line Cap then in effect, in either case, for five
(5) consecutive Business Days, to (2) the date on which Excess Availability has
been equal to or greater than the greater of (a) $25 million and (b) 10.0% of
the Line Cap then in effect, in either case, for 30 consecutive calendar days.

“LLC Agreement” means that certain Third Amended and Restated Limited Liability
Company Agreement of Amneal Pharmaceuticals LLC, dated as of the Closing Date,
as such agreement may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance herewith and
therewith.

“Loan Accounts” means the loan accounts established on the books of the
Administrative Agent.

“Loan Documents” means this Agreement, the Security Documents, the Closing Date
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, any Note and,
solely for the purposes of Sections 3.01, 3.02, and 8.01(3) hereof, the Fee
Letters.

“Loan Parties” means the Borrower and the Guarantors.

 

50



--------------------------------------------------------------------------------

“Loans” means the Revolving Loans and any other loans and advances of any kind
made by the Administrative Agent or any Lender pursuant to this Agreement
(including, for the avoidance of doubt, any Protective Advances and
Overadvances).

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower and the Restricted
Subsidiaries on the Closing Date or any Parent Entity, or their respective
estates, heirs, family members, spouses, former spouses, executors,
administrators, trustees, legatees or distributees.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on:

 

(1) the business, financial condition or results of operations, in each case, of
the Borrower and the Restricted Subsidiaries (taken as a whole);

 

(2) the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the Loan Documents; or

 

(3) the rights and remedies of the Administrative Agent and the Lenders (taken
as a whole) under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and any
Indebtedness held exclusively by Subsidiaries) of the Borrower or any Restricted
Subsidiary in an aggregate outstanding principal amount exceeding the Threshold
Amount.

“Material Restricted Subsidiary” means any Material Subsidiary that is a
Restricted Subsidiary.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maturity Date” means, as the context may require:

 

(1) with respect to Revolving Facility Commitments existing on the Closing Date
and Loans and Letters of Credit in respect thereof, May 4, 2023;

 

(2) with respect to any Refinancing Term Loans, the final maturity date
specified therefor in the applicable Refinancing Amendment; and

 

(3) with respect to any Extended Commitments and Loans and Letters of Credit in
respect thereof, the final maturity date specified therefor in the applicable
Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“MLPFSI” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

51



--------------------------------------------------------------------------------

“MNPI” means any material Nonpublic Information regarding the Borrower, any of
its Affiliates and their respective Subsidiaries that has not been disclosed to
the Lenders generally (other than Lenders who elect not to receive such
information). For purposes of this definition “material Nonpublic Information”
means Nonpublic Information that would reasonably be expected to be material to
a decision by any Lender to assign or acquire any Term Loans or to enter into
any of the transactions contemplated thereby.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any Restricted Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding five plan years made
or accrued an obligation to make contributions.

“Net Cash Proceeds” means, with respect to the sale, incurrence or issuance of
any Indebtedness by the Borrower or any Restricted Subsidiary, the excess, if
any of:

 

  (a) the sum of the cash and Cash Equivalents received by the Borrower and its
Restricted Subsidiaries in connection with such incurrence or issuance over

 

  (b) taxes paid or payable as a result thereof, fees (including investment
banking fees, attorneys’ fees, accountants’ fees, underwriting fees and
discounts), commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower and its Restricted Subsidiaries in
connection with such sale, incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Orderly Liquidation Value” means, with respect to Eligible Inventory, the
net appraised liquidation value thereof (expressed as a percentage of the Cost
of such Inventory) as determined from time to time by an Acceptable Appraiser in
accordance with Section 5.07.

“New York Courts” has the meaning assigned to such term in Section 10.15.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(3).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Non-U.S. Subsidiary” means any Subsidiary that not a U.S. Subsidiary.

 

52



--------------------------------------------------------------------------------

“Not Otherwise Applied” means, with reference to the amount of any net cash
proceeds or fair market value of other assets received from Permitted Equity
Issuances or capital contributions that is proposed to be applied to a
particular use or transaction, that such amount was not previously applied in
determining the permissibility of a transaction under this Agreement (including,
for the avoidance of doubt, any Cure Amounts and any Excluded Contributions)
where such permissibility was (or may have been) contingent on the receipt or
availability of such amount.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit I hereto or otherwise
in form and substance reasonably acceptable to the Administrative Agent and the
Borrower, evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from the Loans made by such Lender.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the Federal Funds Effective Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all amounts owing to any Agent, any Issuing Bank or any
Lender, any Qualified Counterparty pursuant to the terms of this Agreement, any
other Loan Document or any Specified Hedge Agreement and all Cash Management
Obligations owing to any Cash Management Bank, including all interest and
expenses accrued or accruing (or that would, absent the commencement of an
insolvency or liquidation proceeding, accrue) after the commencement by or
against any Loan Party or other Restricted Subsidiary of any proceeding under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law naming such Loan Party as the debtor in such proceeding, in
accordance with and at the rate specified in this Agreement, whether or not the
claim for such interest or expense is allowed or allowable as a claim in such
proceeding.

“Organizational Documents” means,

 

(1) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

 

(2) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and

 

(3) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

53



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvance” has the meaning assigned to such term in Section 2.01(2).

“Paragraph IV Certification Notice” means the notice of certification required
by 21 U.S.C. § 355(b)(3) or 21 U.S.C. § 355(j)(2)(B).

“Paragraph IV Proceeding” means an infringement Proceeding filed pursuant to 35
U.S.C. § 271(e)(2) with respect to a product controlled by the Borrower or any
of the Subsidiaries.

“Parent Entity” means any direct or indirect parent of the Borrower.

“Participant” has the meaning assigned to such term in Section 10.04(4)(a).

“Participant Register” has the meaning assigned to such term in
Section 10.04(4).

“Payment Conditions” means, and will be deemed to be satisfied with respect to
any particular action as to which the satisfaction of the Payment Conditions is
being determined if, after giving effect to the taking of such action, (1) no
Designated Event of Default has occurred and is continuing immediately prior or
after giving effect thereto, (2) Specified Excess Availability for each day in
the 30-day period prior to such action and on the date of such proposed action
would exceed the greater of (a) 12.5% of the Line Cap then in effect and
(b) $31.25 million, in any such case, on a Pro Forma Basis, and (3) the Fixed
Charge Coverage Ratio as of the end of the most recent Test Period would be at
least 1.0 to 1.0 on a Pro Forma Basis giving effect to the subject action;
provided that compliance with the Fixed Charge Coverage Ratio will not be
required if after giving effect to the taking of such action, Specified Excess
Availability would exceed the greater of (i) 17.5% of the Line Cap then in
effect and (ii) $43.75 million, on a Pro Forma Basis.

“Payment in Full” means the payment in full of the Obligations (other than
Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations that
are not yet due and payable and for which no claim has been asserted), the
expiration, termination or cash collateralization (on terms reasonably
satisfactory to the applicable Issuing Bank) of all Letters of Credit and the
termination of all commitments hereunder and “Paid in Full” has a correlative
meaning.

 

54



--------------------------------------------------------------------------------

“Payment Office” means the office of the Administrative Agent located at 10 S.
Dearborn St., L2 floor, Chicago, IL 60603 or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in a form substantially similar to that delivered on the Closing
Date.

“Permit” means any license, franchise, approval, authorization or clearances
issued by a Governmental Authority and required for the conduct of its business
of the Borrower or its Restricted Subsidiaries as currently conducted.

“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or any acquisition of assets constituting a business
unit, line of business, division or facility of another Person or any Exclusive
License (or any subsequent investment made in a Person, division or line of
business previously acquired in a Permitted Acquisition), in each case if (1) no
Event of Default is continuing (or in the case of a Limited Condition
Transaction, no Specified Event of Default is continuing) immediately prior to
making such Investment or would result therefrom; and (2) immediately after
giving effect thereto, the Borrower is in compliance with Sections 5.10 and
6.09.

“Permitted Additional Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary in the form of term loans or notes; provided that:

 

(1) any Permitted Additional Indebtedness shall not mature, or have scheduled
amortization, prior to the date that is 91 days after the Latest Maturity Date
of the Loans at the time of incurrence thereof; provided that this clause
(1) shall not apply to the incurrence of any such Indebtedness constituting a
bridge facility to the incurrence of any other Indebtedness, so long as the
Indebtedness into which such bridge facility is to be converted or exchanged
satisfies the requirements of this clause (1) and such conversion or exchange is
subject only to conditions customary for similar conversions or exchanges;

 

(2) if such Permitted Additional Indebtedness is incurred by a Loan Party, it is
not guaranteed by any Person other than a Loan Party;

 

(3) if such Permitted Additional Indebtedness incurred by a Loan Party is
secured it shall be Junior Lien Debt or secured on a pari passu basis with the
Liens securing the Initial Term Loans and:

 

  (i) such Indebtedness is not secured by any assets or property that does not
constitute Collateral (subject to customary exceptions for cash collateral in
favor of an agent, letter of credit issuer or similar “fronting” lender); and

 

55



--------------------------------------------------------------------------------

  (ii) the security agreements relating to such assets or property are
substantially similar to or the same as the applicable Collateral Documents (as
determined in good faith by a Responsible Officer of the Borrower);

 

(4) if such Permitted Additional Indebtedness is secured, the holders of such
Permitted Additional Indebtedness or a Debt Representative acting on behalf of
the holders of such Permitted Additional Indebtedness has become party to or is
otherwise subject to the provisions of an Intercreditor Agreement (as such
Intercreditor Agreement may be amended in a manner reasonably acceptable to the
Administrative Agent, such Debt Representative and the Borrower), which results
in such holders or Debt Representative having rights to share in the Collateral
on a junior lien basis; and

 

(5) the terms and conditions of such Indebtedness (a) are substantially
identical to, or, taken as a whole, no more favorable to the lenders or holders
providing such Indebtedness than, those applicable to the Loans (except for
covenants applicable only to periods after the Latest Maturity Date of the Loans
at the time of incurrence) and (b) solely to the extent that any terms and
conditions applicable to any such Indebtedness are not substantially the same
as, or are materially more restrictive on the Borrower and the Restricted
Subsidiaries than, those then applicable to the Loans, shall otherwise reflect
customary market terms and conditions, including with respect to high yield debt
securities to the extent applicable, at the time of such incurrence of such
Indebtedness (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent in good faith at least four (4) Business Days (or such
shorter period as may be agreed by the Administrative Agent) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material covenants and events of default of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
clause (5) shall be conclusive evidence that such Indebtedness satisfies this
clause (5) unless the Administrative Agent notifies the Borrower within such
four (4) Business Day (or shorter) period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided that this clause (5) will not apply to (v) terms addressed in the
preceding clauses (1) through (4), (w) interest rate, rate floors, fees, funding
discounts and other pricing terms, (x) redemption, prepayment or other premiums,
or (y) optional prepayment or redemption terms; provided further that the
Borrower will promptly deliver to the Administrative Agent final copies of the
definitive credit documentation relating to such Indebtedness (unless the
Borrower is bound by a confidentiality obligation with respect thereto, in which
case the Borrower will deliver a reasonably detailed description of the material
terms and conditions of such Indebtedness in lieu thereof).

“Permitted Amendment” means any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common
Capital Stock or the common Capital Stock of any direct or indirect parent of
the Borrower (or other securities or property following a merger event or other
change of the common Capital Stock of Borrower or

 

56



--------------------------------------------------------------------------------

such parent) purchased by the Borrower or any direct or indirect parent thereof
in connection with the issuance of any Convertible Indebtedness; provided, that
the purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received by the Borrower from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by the Borrower from the
sale of such Convertible Indebtedness issued in connection with the Permitted
Bond Hedge Transaction. For the avoidance of doubt, those certain bond hedge
transactions entered into on June 25, 2015 and June 26, 2015 with Royal Bank of
Canada, as amended or modified, constitute Permitted Bond Hedge Transactions.

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Cure Securities” means any Capital Stock of the Borrower other than
Disqualified Stock.

“Permitted Debt” has the meaning assigned thereto in Section 6.01.

“Permitted Equity Issuances” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower.

“Permitted Family Entity” means any Person in which any combination of B.U.
Patel, Tushar Patel, Chirag Patel, Chintu Patel, their respective spouses, any
immediate or extended family member of the foregoing, the respective estates,
heirs, family members, and/or the spouses, former spouses, executors,
administrators, trustees, legatees or distributes of any of the foregoing
(1) are the direct or indirect owners, beneficiaries (whether income, fixed or
contingent), officers, directors, trustees or managers and, in each case, are
entitled to all of the economic rights and interests in such Person, or
(2) Control such Person.

“Permitted Holders” means each of:

 

(1) the Investors;

 

(2) any member of the Management Group (or any controlled Affiliate thereof);

 

(3) any group (within the meaning of Rules 13d-3 and 13d-5 under the Exchange
Act) of which Persons described in the foregoing clauses (1) or (2) are members;
provided that, without giving effect to the existence of such group or any other
group, the Persons described in clauses (1) and (2), collectively, Beneficially
Own Equity Interests representing 50% or more of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Amneal Inc.
(determined on a fully diluted basis but without giving effect to contingent
voting rights that have not yet vested) then held by such group; and

 

(4) any Permitted Parent.

“Permitted Investment” has the meaning assigned to such term in Section 6.04.

 

57



--------------------------------------------------------------------------------

“Permitted Investor” means:

 

(1) each Investor;

 

(2) each of their respective Affiliates and investment managers;

 

(3) any fund or account managed by any of the Persons described in clause (1) or
(2) of this definition;

 

(4) any employee benefit plan of the Borrower or any of its Subsidiaries and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan; and

 

(5) investment vehicles of members of management of the Borrower that invest in,
acquire or trade commercial loans but excluding natural persons.

“Permitted Junior Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is secured on a junior basis to the Loans.

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Permitted Parent” means any Parent Entity for so long as it is Controlled by
one or more Persons that are Permitted Holders pursuant to clause (1), (2) or
(3) of the definition thereof.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, “Refinance”) the Indebtedness being Refinanced
(the “Refinanced Debt”); provided that:

 

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Debt (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses) and any existing commitments
unutilized thereunder being terminated in connection with such Refinancing;

 

(2) other than with respect to a Refinancing of Indebtedness initially incurred
pursuant to Section 6.01(3) (other than the Impax Convertible Notes) or
Section 6.01(4), the final maturity date of such Permitted Refinancing
Indebtedness is equal to or later than the final maturity date of the Refinanced
Debt and the Weighted Average Life to Maturity of the Permitted Refinancing
Indebtedness is greater than or equal to the Weighted Average Life to Maturity
of the Refinanced Debt;

 

(3) if the Refinanced Debt constitutes Junior Financing:

 

  (a) such Permitted Refinancing Indebtedness is (i) unsecured or (ii) Junior
Lien Debt that is permitted hereunder at the time of incurrence;

 

58



--------------------------------------------------------------------------------

  (b) to the extent such Refinanced Debt is subordinated in right of payment to
any Obligations under this Agreement, such Permitted Refinancing Indebtedness is
subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Refinanced Debt; and

 

  (c) such Permitted Refinancing Indebtedness has the same obligors as the
Refinanced Debt (unless any such additional obligors are also Loan Parties);

 

(4) (i) to the extent such Refinanced Debt is secured by Liens, such Permitted
Refinancing Indebtedness is either unsecured or is not secured by any Liens that
do not secure such Refinanced Debt, (ii) to the extent such Refinanced Debt is
secured by Liens that are subordinated to the Liens securing the Obligations,
such Permitted Refinancing Indebtedness is secured by Liens that are
subordinated to the Liens securing the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Refinanced Debt and (iii) to the extent such Refinanced Debt is unsecured, such
Permitted Refinancing Indebtedness is unsecured; provided that, with respect to
a refinancing of the Term Loan Obligations, the Liens, if any, securing such
Permitted Refinancing Indebtedness will be on terms not materially less
favorable to the Lenders than those contained in the documentation governing the
Term Loan Credit Agreement, as determined in good faith by a Responsible Officer
of the Borrower;

 

(5) the terms and conditions of such Permitted Refinancing Indebtedness (a) are
substantially identical to, or, taken as a whole, not more favorable to the
lenders or holders providing such Permitted Refinancing Indebtedness than, those
applicable to such Refinanced Debt (except for covenants applicable only to
periods after the Latest Maturity Date of the Loans at the time of incurrence)
and (b) solely to the extent that any terms and conditions applicable to any
such Permitted Refinancing Indebtedness are not substantially the same as, or
are materially more restrictive on the Borrower and the Restricted Subsidiaries
than, those then applicable to the Refinanced Debt, shall otherwise reflect
customary market terms and conditions at the time of such incurrence, including
with respect to high yield debt securities to the extent applicable (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent in good faith at least four (4) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior to the incurrence of such
Permitted Refinancing Indebtedness, together with a reasonably detailed
description of the material covenants and events of default of such Permitted
Refinancing Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (5) shall be conclusive
evidence that such Permitted Refinancing Indebtedness satisfies this clause
(5) unless the Administrative Agent notifies the Borrower within such four
(4) Business Day (or shorter) period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further that this clause (5) will not apply to (w) terms addressed in the other
clauses of this “Permitted Refinancing Indebtedness” definition, (x) interest
rate, rate floors, fees, funding discounts and other pricing terms,
(y) redemption, prepayment or other premiums or (z) optional prepayment or
redemption terms; and

 

59



--------------------------------------------------------------------------------

(6) to the extent such Refinanced Debt is Permitted Junior Secured Refinancing
Debt, such Permitted Refinancing Indebtedness is secured only by assets that
constitute Collateral and pursuant to one or more security agreements permitted
by and subject to any applicable Intercreditor Agreements (as such Intercreditor
Agreements may be amended in a manner reasonably acceptable to the
Administrative Agent, the applicable Debt Representatives and the Borrower); and

 

(7) to the extent such Refinanced Debt is (a) Ratio Debt, such Permitted
Refinancing Indebtedness shall be required to satisfy the requirements of
clauses (2) – (4) of the definition of “Permitted Additional Indebtedness” as if
such Permitted Refinancing Indebtedness were also Permitted Additional
Indebtedness or (b) Refinancing Term Loans, such Permitted Refinancing
Indebtedness shall be subject to the FILO Intercreditor Provisions.

Indebtedness constituting Permitted Refinancing Indebtedness will not cease to
constitute Permitted Refinancing Indebtedness solely as a result of the
subsequent extension of the Latest Maturity Date after the date of original
incurrence thereof.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
common Capital Stock or the common Capital Stock of any direct or indirect
parent of the Borrower (or other securities or property following a merger event
or other change of the common Capital Stock of Borrower or such parent) and/or
cash (in an amount determined by reference to the price of such common Capital
Stock) sold by the Borrower or any direct or indirect parent thereof
substantially concurrently with any purchase by the Borrower of a related
Permitted Bond Hedge Transaction. For the avoidance of doubt, those certain
warrant transactions entered into on June 25, 2015 and June 26, 2015 with Royal
Bank of Canada, as amended or modified, constitute Permitted Warrant
Transactions.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, government,
individual or family trust, Governmental Authority or other entity of whatever
nature.

“PIPE Investment” means the redemption by certain existing equityholders of the
Borrower of a portion of their equity interests in the Borrower in exchange for
shares of common stock in Amneal Inc., and the sale of such shares in a private
transaction to certain institutional investors including TPG Improv Holdings,
L.P. and funds affiliated with Fidelity Management & Research Company pursuant
to the Share Purchase Agreement, dated as of October 17, 2017, between Amneal
Holdings and the purchasers party thereto.

“PIPE Registration Statement” means the registration statement of Amneal, Inc.
(f/k/a Atlas Holdings, Inc.) on Form S-1 filed with the SEC on March 7, 2018.

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is (1) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA; and
(2) either (a) sponsored or maintained (at the time of determination or at any
time within the five years prior thereto) by the Borrower or any of its
Subsidiaries or any ERISA Affiliate or (b) in respect of which the Borrower or
any of its Subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

60



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in Section 10.17(1).

“Pledged Collateral” means “Pledged Collateral” as defined in the Collateral
Agreement.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Basis”, “Pro Forma” and “Pro Forma Effect” mean, with respect to
compliance with any test or covenant or calculation hereunder, the determination
or calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.

“Products in Development” means drug products that, as of the Closing Date,
(a) are in development or (b) the Borrower or any of the Subsidiaries does not
yet sell, offer for sale, import, promote, market, distribute or otherwise
commercialize.

“Projections” means all projections (including financial estimates, financial
models, forecasts, other financial projections and other forward-looking
information) furnished to the Lenders or the Administrative Agent by or on
behalf of the Borrower, Impax or any of their respective Subsidiaries on or
prior to the Closing Date.

“Protective Advances” has the meaning assigned to such term in Section 2.01(3).

“Public Company Costs” means costs relating to compliance with the
Sarbanes-Oxley Act of 2002, as amended (or similar Laws in any other applicable
jurisdiction), and other expenses arising out of or incidental to the Borrower’s
(or any Parent Entity’s) status as a public reporting company, including costs,
fees and expenses (including legal, accounting and other professional fees)
relating to compliance with provisions of the Securities Act and the Exchange
Act (or similar Laws in any other applicable jurisdiction), the rules of
national securities exchange companies with listed equity securities, directors’
compensation, fees and expense reimbursement, shareholder meetings and reports
to shareholders, directors’ and officers’ insurance and other executive costs,
legal and other professional fees, and listing fees relating to the foregoing.

“Public Lender” has the meaning assigned to such term in Section 10.17(2).

 

61



--------------------------------------------------------------------------------

“Qualified Counterparty” means any counterparty to any Specified Hedge Agreement
that, at the time such Specified Hedge Agreement was entered into or, if later,
on the Closing Date, was an Agent, an Arranger, a Lender or an Affiliate of the
foregoing, whether or not such Person subsequently ceases to be an Agent, an
Arranger, a Lender or an Affiliate of the foregoing.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Qualified Receivables Factoring” means any Factoring Transaction that meets the
following conditions:

 

(1) such Factoring Transaction is non-recourse to, and does not obligate, the
Borrower or any Restricted Subsidiary, or their respective properties or assets
(other than Securitization Assets) in any way other than pursuant to Standard
Securitization Undertakings;

 

(2) the Board of Directors of the Borrower has determined in good faith that
such Qualified Receivables Factoring (including financing terms, covenants,
termination events and other provisions) is, in the aggregate, economically fair
and reasonable to the Borrower and the Restricted Subsidiaries;

 

(3) all sales, conveyances, assignments and/or contributions of Securitization
Assets by the Borrower or any Restricted Subsidiary are made at fair market
value (as determined in good faith by the Borrower), and

 

(4) such Factoring Transaction (including financing terms, covenants,
termination events (if any) and other provisions thereof) are market terms at
the time such Factoring Transaction is first entered into (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings.

The grant of a security interest (other than a precautionary grant) in any
Securitization Assets of the Borrower or any of its Restricted Subsidiaries to
secure any Indebtedness shall not be deemed a Qualified Receivables Factoring.

“Qualified Receivables Financing” means any Receivables Financing that meets the
following conditions:

 

(1) the Board of Directors of the Borrower has determined in good faith that
such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is, in the aggregate, economically fair
and reasonable to the Borrower and the Restricted Subsidiaries;

 

(2) all sales, conveyances, assignments or contributions of Securitization
Assets by the Borrower or any Restricted Subsidiary to the Receivables
Subsidiary are made at fair market value; and

 

(3) the financing terms, covenants, termination events and other provisions
thereof are market terms at the time such Receivables Financing is first entered
into (as determined in good faith by a Responsible Officer of the Borrower) and
may include Standard Securitization Undertakings.

 

62



--------------------------------------------------------------------------------

The grant of a security interest (other than a precautionary grant) in any
Securitization Assets of the Borrower or any Restricted Subsidiary (other than a
Receivables Subsidiary) to secure any Indebtedness will not be deemed a
Qualified Receivables Financing.

“Qualified Receivables Transaction” means a Qualified Receivables Factoring or a
Qualified Receivables Financing.

“Quarterly Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

“Ratio Amount” means an aggregate principal amount that, after giving Pro Forma
effect to the incurrence thereof, in accordance with Section 1.08, would not
result in:

 

(1) with respect to Ratio Debt to be secured on a pari passu basis with the
Initial Term Loans, the First Lien Net Leverage Ratio for the applicable Test
Period being greater than (a) the Closing Date First Lien Net Leverage Ratio or
(b) the First Lien Net Leverage Ratio immediately prior to such incurrence;

 

(2) with respect to any Ratio Debt to be secured on a junior basis to the
Initial Term Loans, the Total Net Leverage Ratio for the applicable Test Period
being greater than (a) the Closing Date Total Net Leverage Ratio or (b) the
Total Net Leverage Ratio immediately prior to such incurrence; and

 

(3) with respect to any Ratio Debt that is unsecured (or not secured by
Collateral), the Total Net Leverage Ratio for the applicable Test Period being
greater than 6.00 to 1.00.

“Ratio Debt” has the meaning assigned to such term in Section 6.01.

“Ratio Debt Cap” means, as of the date of measurement, the sum of (1)
$100 million (less the aggregate principal amount of all Indebtedness incurred
prior to such date in reliance on this clause (1)) and (2) the Ratio Amount.

“RBC” means Royal Bank of Canada.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, and all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reasonable Credit Judgment” means reasonable credit judgment (from the
perspective of an asset-based lender) exercised in good faith in accordance with
customary business practices for comparable asset-based lending transactions
based upon its consideration of any factor that it reasonably believes:

 

63



--------------------------------------------------------------------------------

(1) could materially adversely affect the quantity, quality, mix or value of
Collateral (including any applicable Laws that may inhibit collection of a
receivable), the enforceability or priority of the Administrative Agent’s or
Collateral Agent’s liens thereon, or the amount that the Administrative Agent,
the Collateral Agent, the Lenders or the Issuing Banks could receive in
liquidation of any Collateral;

 

(2) in the case of any collateral report or financial information delivered by
any Loan Party, such collateral report or financial information is incomplete,
inaccurate or misleading in any material respect; or

 

(3) creates an Event of Default.

In exercising such judgment, the Administrative Agent may consider any factors
that could materially increase the credit risk of lending to the Borrower on the
security of the Collateral. Any Reserve established or modified by the
Administrative Agent shall have a reasonable relationship to circumstances,
conditions, events or contingencies which are the basis for such Reserve, as
reasonably determined, without duplication, by the Administrative Agent in good
faith; provided that circumstances, conditions, events or contingencies existing
or arising prior to the Initial Borrowing Base Date and, in each case, disclosed
in writing in any field examination or appraisal delivered to the ABL
Administrative Agent in connection herewith or otherwise known to the
Administrative Agent, in either case, prior to the Initial Borrowing Base Date,
shall not be the basis for any establishment of any Reserves after the Initial
Borrowing Base Date, unless such circumstances, conditions, events or
contingencies shall have changed in a material respect since the Initial
Borrowing Base Date.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or any Restricted Subsidiaries may sell, assign, contribute, convey
or otherwise transfer Securitization Assets to (1) a Receivables Subsidiary (in
the case of a transfer by the Borrower or any Restricted Subsidiary that is not
a Receivables Subsidiary) or (2) any other Person (in the case of a transfer by
a Receivables Subsidiary) and, in either case, may grant a security interest in,
any Securitization Assets of the Borrower or any of its Subsidiaries.

“Receivables Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Receivables Transaction to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a Securitization
Asset or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person formed solely for the purposes of engaging in a Qualified
Receivables Financing with the Borrower or any Restricted Subsidiary and to
which the Borrower or any Restricted Subsidiary transfers Securitization Assets)
which engages in no activities other than in connection with the financing of
Securitization Assets of the Borrower or its Subsidiaries, and any business or
activities incidental or related to such business, and which is designated by
the Board of Directors of the Borrower (as provided below) as a Receivables
Subsidiary and:

 

64



--------------------------------------------------------------------------------

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise):

 

  (a) is guaranteed by the Borrower or any Restricted Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);

 

  (b) is recourse to or obligates the Borrower or any Restricted Subsidiary in
any way other than pursuant to Standard Securitization Undertakings; or

 

  (c) subjects any property or asset of the Borrower or any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

(2) with which neither the Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
which the Borrower reasonably believes to be no less favorable to the Borrower
or such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, other than with respect to
Standard Securitization Undertakings; and

 

(3) to which neither the Borrower nor any other Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Borrower will be evidenced
to the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and a certificate of a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing conditions.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and the terms “Refinanced” and
“Refinancing” will have correlative meanings.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment, in accordance with the terms of
Section 2.22, to this Agreement and, as necessary, each other Loan Document
(which may, at the option of the Administrative Agent and the Borrower, be in
the form of an amendment and restatement of this Agreement or such other Loan
Document, as applicable) executed by each of (1) the Borrower; (2) the
Administrative Agent; and (3) with respect to an amendment (or an amendment and
restatement) of this Agreement, each Lender that agrees to provide any portion
of the Refinancing Term Loans in accordance with Section 2.22.

“Refinancing Term Lender” means each Lender that holds an Refinancing Term Loan.

 

65



--------------------------------------------------------------------------------

“Refinancing Term Loan Commitment” means, with respect to each Refinancing Term
Lender, the commitment of such Refinancing Term Lender to make Refinancing Term
Loans as set forth in the applicable Refinancing Amendment.

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.22(1).

“Register” has the meaning assigned to such term in Section 10.04(2)(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees and collateral
provisions) issued by the same issuer in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Deferred Amount” has the meaning assigned to such term in the Term
Loan Credit Agreement.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the Environment.

“Report” means reports prepared by the Administrative Agent, the Collateral
Agent or another Person showing the results of appraisals, field examinations or
audits pertaining to the Loan Parties’ assets from information furnished by or
on behalf of the Loan Parties, after the Administrative Agent or Collateral
Agent has exercised its rights of inspection pursuant to this Agreement, which
Report may be distributed to the Lenders by the Administrative Agent, subject to
the provisions of Section 10.16.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

 

66



--------------------------------------------------------------------------------

“Required Lenders” means, at any time (1) prior to the Discharge of ABL Claims,
the Required Revolving Lenders and (2) after the Discharge of ABL Claims, the
Required Term Lenders.

“Required Revolving Lenders” means, at any time, Lenders having (1) Revolving
Facility Credit Exposure and (2) Available Unused Commitments that, taken
together, represent more than 50.0% of the sum of (a) all Revolving Facility
Credit Exposure and (b) the total Available Unused Commitments at such time. The
Revolving Facility Credit Exposure and Available Unused Commitments of any
Defaulting Lender will be disregarded in determining the Required Revolving
Lenders; provided that subject to the Borrower’s right to replace Defaulting
Lenders as set forth herein:

 

  (a) the Commitment of any Defaulting Lender may not be increased or extended,
or the maturity of any of its Loans may not be extended, the rate of interest on
any of its Loans may not be reduced and the principal amount of any of its Loans
may not be forgiven, in each case without the consent of such Defaulting Lender
(it being understood that waivers or other modifications of any conditions
precedent, covenants, mandatory prepayments, mandatory Commitment reductions,
Defaults or Events of Default shall not constitute an increase or extension of
any Commitment, a reduction of the rate of interest on any Loan or a forgiveness
of the principal amount of any Loan); and

 

  (b) any amendment, waiver or consent requiring the consent of all the Lenders
or each affected Lender pursuant to clauses (i) through (vii) of
Section 10.08(2) that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender.

“Required Term Lenders” means, at any time, Refinancing Term Lenders having
Refinancing Term Loans outstanding that, taken together, represent more than
50.0% of the sum of all Refinancing Term Loans outstanding at such time. The
Refinancing Term Loans of any Defaulting Lender will be disregarded in
determining the Required Term Lenders; provided that, subject to the Borrower’s
right to replace Defaulting Lenders as set forth herein:

 

  (a) the Commitment of any Defaulting Lender may not be increased or extended,
or the maturity of any of its Loans may not be extended, the rate of interest on
any of its Loans may not be reduced and the principal amount of any of its Loans
may not be forgiven, in each case without the consent of such Defaulting Lender
(it being understood that waivers or other modifications of any conditions
precedent, covenants, mandatory prepayments, mandatory Commitment reductions,
Defaults or Events of Default shall not constitute an increase or extension of
any Commitment, a reduction of the rate of interest on any Loan or a forgiveness
of the principal amount of any Loan); and

 

  (b) any amendment, waiver or consent requiring the consent of all the Lenders
or each affected Lender pursuant to clauses (i) through (vii) of
Section 10.08(2) that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender.

 

67



--------------------------------------------------------------------------------

“Reserves” means, without duplication of any other reserves or items that are
otherwise addressed or excluded through eligibility criteria, such reserves
(including banking services reserves, landlord lien reserves, customer credit
liabilities reserves, customer deposits reserves, reserves for Obligations under
Specified Hedge Agreements and reserves against Eligible Accounts, Eligible
Inventory and Eligible Cash) that the Administrative Agent from time to time
determines in its Reasonable Credit Judgment as being appropriate to reflect:

 

(1) the impediments to the Administrative Agent’s ability to realize upon the
Collateral included in the Borrowing Base in accordance with the Loan Documents;

 

(2) claims and liabilities that will need to be satisfied, or will dilute the
amounts received by holders of Loans, in connection with the realization upon
such Collateral; or

 

(3) criteria, events, conditions, contingencies or risks that adversely affect
any component of the Borrowing Base, the Collateral included therein or the
validity or enforceability of the Loan Documents or any material remedies of the
Administrative Agent, the Collateral Agent, each Issuing Bank and each Lender
under the Loan Documents with respect to such Collateral.

The establishment or increase of any Reserve will be limited to the exercise by
the Administrative Agent of Reasonable Credit Judgment, upon at least five
(5) Business Days’ prior written notice to the Borrower (which notice will
include a reasonably detailed description of the Reserve being established);
provided that upon such notice, the Borrower will not be permitted to borrow so
as to exceed the Borrowing Base after giving effect to such new or modified
Reserves. During such five (5) Business Day period, the Administrative Agent
will, if requested, discuss any such new or modified Reserve with the Borrower,
and the Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such new or modified Reserve no longer
exists or exists in a manner that would result in the establishment of a lower
Reserve, in each case, in a manner and to the extent reasonably satisfactory to
the Administrative Agent. Notwithstanding anything to the contrary herein:

 

  (a) the amount of any such Reserve will have a reasonable relationship to the
event, condition or other matter that is the basis for such Reserve,

 

  (b) no Reserves will be duplicative of other reserves or items that are
otherwise addressed, excluded or already accounted for through eligibility
criteria (including collection/advance rates) and

 

  (c) no reserves shall be imposed on the first five percent (5%) of dilution of
Eligible Accounts and thereafter no dilution reserve shall exceed one percent
(1%) for each incremental whole percentage in dilution over five percent (5%),
provided that dilution reserves may reflect fractional percentages in dilution.

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, vice president, secretary, assistant secretary or any
Financial Officer of such Loan Party or other similar officer or Person
performing similar functions of a Loan Party and, as to any document delivered
on the Closing Date, any secretary or assistant secretary of a Loan Party,
designated in writing by or on behalf of the Borrower to the Administrative
Agent from

 

68



--------------------------------------------------------------------------------

time to time. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party will be conclusively presumed to have been authorized by
all necessary corporate, partnership or other action on the part of such Loan
Party and such Responsible Officer will be conclusively presumed to have acted
on behalf of such Loan Party. Unless otherwise specified, all references herein
to a “Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Restricted Payment” means any (1) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries (other than dividends or other
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the Person paying such
dividends or distributions) and (2) payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
(a) the purchase, redemption, retirement, defeasance, acquisition, cancellation
or termination of any Equity Interest of the Borrower or any of the Restricted
Subsidiaries or (b) any return of capital to the Borrower’s equityholders,
partners or members (or the equivalent Persons thereof); provided that
(i) cancellation of Indebtedness owing to the Borrower or any Restricted
Subsidiary from any future, current or former officers, directors, managers,
employees, consultants and independent contractors of the Borrower, any
Restricted Subsidiary or any direct or indirect parent thereof, or their
respective estates, heirs, family members, spouses, former spouses, successors,
executors, administrators, trustees, legatees or distributees in connection with
a repurchase of Equity Interests of the Borrower or such parent entity and
(ii) any payment(s) of principal (not in excess of the stated principal amount
thereof), interest, fees, reimbursement obligations, charges, costs, expenses,
indemnities and other amounts in respect of Convertible Indebtedness, in each
case will not constitute a Restricted Payment; provided further that
notwithstanding anything herein to the contrary, any payment in cash included in
the settlement amount due upon conversion in excess of the stated principal
amount of any Convertible Indebtedness shall constitute a Restricted Payment for
all purposes hereunder.

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person. Unless otherwise indicated in this
Agreement, all references to Restricted Subsidiaries will mean Restricted
Subsidiaries of the Borrower.

“Revolving Facility” means the Revolving Facility Commitments (including any
Incremental Commitments) and the extensions of credit made hereunder by the
Revolving Lenders.

“Revolving Facility Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Facility Claims” has the meaning assigned to the term “ABL Claims” in
the Closing Date Intercreditor Agreement, but assuming, solely for purposes of
this definition, that the principal amount of any Refinancing Term Loans and any
interest, fees, attorneys’ fees, costs, expenses, indemnities and other
Obligations relating thereto do not constitute “ABL Claims”.

 

69



--------------------------------------------------------------------------------

“Revolving Facility Commitment” means, with respect to a Lender, the commitment
of such Lender to make Revolving Loans pursuant to Section 2.01, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Facility Credit Exposure hereunder, as such commitment may be
(1) reduced from time to time pursuant to Section 2.08, (2) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 10.04 or (3) increased from time to time under Section 2.21. The initial
amount of each Lender’s Revolving Facility Commitment is set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
has assumed its Revolving Facility Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Facility Commitments is
$500.0 million.

“Revolving Facility Credit Exposure” means, at any time, the sum of:

 

(1) the aggregate principal amount of the Revolving Loans outstanding at such
time; and

 

(2) the Revolving L/C Exposure at such time.

The Revolving Facility Credit Exposure of any Revolving Lender at any time will
be, subject to adjustment as expressly provided in Section 2.24, the product of
(a) such Revolving Lender’s Revolving Facility Percentage and (b) the aggregate
Revolving Facility Credit Exposure of all Revolving Lenders, collectively, at
such time.

“Revolving Facility Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Facility Commitments represented by such
Lender’s Revolving Facility Commitment. If the Revolving Facility Commitments
have terminated or expired, the Revolving Facility Percentages will be
determined based upon the Revolving Facility Commitments most recently in
effect, giving effect to any assignments pursuant to Section 10.04.

“Revolving L/C Exposure” means at any time the sum of (1) the aggregate undrawn
face amount of all Letters of Credit outstanding at such time (the “L/C Amount”)
and (2) the aggregate principal amount of all L/C Disbursements that have not
yet been reimbursed or which have not been paid through a Revolving Loan at such
time. The Revolving L/C Exposure of any Revolving Lender at any time will mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such Letter of Credit will
be deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
will be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that, with respect to any Letter of Credit that by its terms
or the terms of any document related thereto provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit will
be deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time; provided further that, with respect to any Letter of Credit
that by its terms or the terms of any document related thereto provides for one
or more automatic decreases in the stated amount thereof, the amount of such
Letter of Credit will be deemed to be the maximum stated amount of such Letter
of Credit as in effect at such time.

 

70



--------------------------------------------------------------------------------

“Revolving Lender” means each Lender with a Revolving Facility Commitment or
outstanding Revolving Facility Credit Exposure.

“Revolving Loans” has the meaning assigned to such term in Section 2.01(1) and
will include any Overadvances and Protective Advances.

“RP Payment Conditions” means, and will be deemed to be satisfied with respect
to any particular action as to which the satisfaction of the RP Payment
Conditions is being determined if, after giving effect to the taking of such
action, (1) no Designated Event of Default has occurred and is continuing
immediately prior or after giving effect thereto, (2) Specified Excess
Availability for each day in the 30-day period prior to such action and on the
date of such proposed action would exceed the greater of (a) 15% of the Line Cap
then in effect and (b) $37.5 million, in any such case, on a Pro Forma Basis,
and (3) the Fixed Charge Coverage Ratio as of the end of the most recent Test
Period would be at least 1.0 to 1.0 on a Pro Forma Basis giving effect to the
subject action; provided that compliance with the Fixed Charge Coverage Ratio
will not be required if after giving effect to the taking of such action,
Specified Excess Availability would exceed the greater of (i) 20% of the Line
Cap then in effect and (ii) $50 million, on a Pro Forma Basis.

“S&P” means Standard & Poor’s Ratings Services or any successor entity thereto.

“Sale Leaseback Transaction” means a sale leaseback transaction with respect to
all or any portion of any real property owned by the Borrower or any Restricted
Subsidiary.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is subject to comprehensive Sanctions (at the time of the Agreement, the
Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Parties” means the collective reference to the “Secured Parties” as
defined in the Collateral Agreement.

 

71



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means accounts receivable, royalty or other revenue
streams, other rights to payment, including with respect to rights of payment
pursuant to the terms of Joint Ventures (in each case, whether now existing or
arising in the future), and any assets related thereto, including all collateral
securing any of the foregoing, all contracts and all guarantees or other
obligations in respect of any of the foregoing, proceeds of any of the foregoing
and other assets which are customarily transferred or in respect of which
security interests are customarily granted in connection with non-recourse,
asset securitization or factoring transactions and any Hedge Agreements entered
into by the Borrower or any such Restricted Subsidiary in connection with such
assets subject to a Qualified Receivables Transaction.

“Security Documents” means the Collateral Agreement and each of the security
agreements and other instruments and documents executed and delivered by any
Loan Party pursuant thereto or pursuant to Section 5.10.

“Short Term Advances” has the meaning assigned to such term in the definition of
“Indebtedness”.

“Similar Business” means any business, the majority of whose revenues are
derived from (1) business or activities conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date, (2) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such business
or any business similar, reasonably related, incidental, complementary or
ancillary to any of the foregoing or (3) any business that in the Borrower’s
good faith business judgment constitutes a reasonable diversification of
businesses conducted by the Borrower and its Restricted Subsidiaries.

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to Impax and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrower (or its Affiliates) have
the right (taking into account any applicable cure provisions) to terminate its
(or their) obligations under the Acquisition Agreement as a result of a breach
of such representations in the Acquisition Agreement or the failure of an
Acquisition Agreement Representation to be true and correct results in a failure
of a condition precedent to the Borrower’s (or its affiliates’) obligations to
consummate the Acquisition in the Acquisition Agreement.

“Specified Event of Default” means any Event of Default under Section 8.01(2),
8.01(3), 8.01(8) or 8.01(9).

“Specified Excess Availability” shall mean the sum of (i) Excess Availability
and (ii) the amount by which the Borrowing Base at such time exceeds the
Revolving Facility Commitments, up to an amount not to exceed 2.5% of Revolving
Facility Commitments.

“Specified Hedge Agreement” means any Hedge Agreement entered into or assumed
between or among the Borrower or any Restricted Subsidiary and any Qualified
Counterparty and designated by the Qualified Counterparty and the Borrower in
writing to the Administrative Agent as a “Specified Hedge Agreement” under this
Agreement (but only if such Hedge Agreement has not been designated as a
“Specified Hedge Agreement” under the Term Loan Credit Agreement).

 

72



--------------------------------------------------------------------------------

“Specified Hedge Obligations” means all amounts owing to any Qualified
Counterparty under any Specified Hedge Agreement.

“Specified IP Subsidiary” means a wholly-owned Restricted Subsidiary of the
Borrower that:

 

(1) owns no assets other than Transferred IP and cash or Cash Equivalents
necessary to support the business set forth in clause (2) of this definition;

 

(2) conducts no business other than the licensing, development, promotion,
marketing, and supply of the Transferred IP; and

 

(3) is prohibited from incurring any Indebtedness and/or Liens under its
Organizational Documents.

“Specified Representations” means the representations and warranties of the
Borrower set forth in the following sections of this Agreement:

 

(1) Section 3.01(1) and (4) (but solely with respect to its organizational
existence and organizational power and authority as to the execution, delivery
and performance of this Agreement, the Collateral Agreement and any applicable
Intellectual Property Security Agreements (as defined in the Collateral
Agreement) and the extensions of credit hereunder);

 

(2) Section 3.02(1) (but solely with respect to its authorization of this
Agreement, the Collateral Agreement and any applicable Intellectual Property
Security Agreements (as defined in the Collateral Agreement);

 

(3) Section 3.02(2)(c) (but solely with respect to non-conflict of its entry
into and performance of this Agreement and the other Loan Documents with its
certificate or article of incorporation or other applicable Organizational
Document);

 

(4) Section 3.03 (but solely with respect to this Agreement, the Collateral
Agreement and any applicable Intellectual Property Security Agreements (as
defined in the Collateral Agreement);

 

(5) Section 3.08(2) (but solely with respect to use of proceeds on the Closing
Date);

 

(6) Section 3.09;

 

(7) Section 3.14(1) (but solely with respect to the creation, validity,
attachment and perfection of the Liens granted by it in the Collateral on the
Closing Date (subject to Permitted Liens and subject to the Certain Funds
Provisions));

 

73



--------------------------------------------------------------------------------

(8) Section 3.16; and

 

(9) Section 3.19.

“Specified Tender Offer” means the offer to be commenced by Impax on or
following the Closing Date to holders to repurchase for cash all of the
outstanding Impax Convertible Notes, or any portion thereof, pursuant to
Section 4.10 of the Impax Indenture.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a facility or any parcels of or interests (including leasehold interests) in
real property and all improvements and fixtures thereon or any Disposition of a
business unit, line of business or division or a facility or any parcels of or
interests (including leasehold interests) in real property and all improvements
and fixtures thereon (including any buyout or conversion of an operating lease
to a capital lease) of the Borrower or a Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise, or any incurrence
or repayment of Indebtedness (other than Indebtedness incurred or repaid under
any revolving credit facility in the ordinary course of business for working
capital purposes), Restricted Payment or Incremental Facility that by the terms
of this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect.”

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by the
Borrower or any Restricted Subsidiary of the Borrower that a Responsible Officer
of the Borrower has determined in good faith to be customary in a Receivables
Financing including those relating to the servicing of the assets of a
Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation will be deemed to be a Standard Securitization Undertaking.

“Standby Letter of Credit” has the meaning assigned to such term in
Section 2.05(1).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

74



--------------------------------------------------------------------------------

“Subagent” has the meaning assigned to such term in Section 9.02.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which (1) Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership, limited liability company or other
entity are at the time owned by such Person; or (2) more than 50.0% of the
Equity Interests are at the time owned by such Person. Unless otherwise
indicated in this Agreement, all references to Subsidiaries will mean
Subsidiaries of the Borrower.

“Subsidiary Loan Parties” means: (1) each Wholly Owned U.S. Subsidiary of the
Borrower on the Closing Date (other than any Excluded Subsidiary) and (2) each
Wholly Owned U.S. Subsidiary (other than any Excluded Subsidiary) of the
Borrower that becomes, or is required pursuant to Section 5.10 to become, a
party to the Collateral Agreement after the Closing Date.

“Supermajority Lenders” means, as of any date of determination, Lenders that
would constitute the Required Revolving Lenders if the percentage “50.0%”
contained in the definition thereof were changed to “66-2/3%”.

“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (1) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (2) for any
date prior to the date referenced in clause (1), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of the
Closing Date, among Amneal Inc., the Borrower, and the other parties from time
to time party thereto, as amended, amended and restated, supplemented or
otherwise modified from time to time in any manner that is not materially
adverse to the interests of the Administrative Agent or the Lenders.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority and any and all interest and penalties
related thereto.

“Term Agent” means JPM, as administrative agent and collateral agent under the
Term Loan Credit Agreement, and its successors and assigns in such capacities.

“Term Incremental Amount” means an aggregate principal amount that, after giving
Pro Forma effect to the incurrence thereof, in accordance with Section 1.08,
would not result in:

 

(1) with respect to Indebtedness to be secured on a pari passu basis with the
Initial Term Loans, the First Lien Net Leverage Ratio for the applicable Test
Period being greater than (a) the Closing Date First Lien Net Leverage Ratio or
(b) the First Lien Net Leverage Ratio immediately prior to such incurrence;

 

75



--------------------------------------------------------------------------------

(2) with respect to Indebtedness to be secured on a junior basis to the Initial
Term Loans, the Total Net Leverage Ratio for the applicable Test Period being
greater than (a) the Closing Date Total Net Leverage Ratio or (b) the Total Net
Leverage Ratio immediately prior to such incurrence; and

 

(3) with respect to Indebtedness that is unsecured, the Total Net Leverage Ratio
for the applicable Test Period being greater than 6.00 to 1.00.

“Term Loan Claims” means the “Term Loan Claims” as defined in the Closing Date
Intercreditor Agreement.

“Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated as of
the Closing Date, among the Borrower, the lenders party thereto and JPM, as
administrative agent and collateral agent, initially in respect of
$2,700.0 million of term loans made available on the Closing Date, as such
document may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof.

“Term Loan Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” as defined in the Term Loan Credit Agreement.

“Term Loan Documents” means the Term Loan Credit Agreement and the other “Loan
Documents” under and as defined in the Term Loan Credit Agreement, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof.

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Credit Agreement.

“Term Loan Security Documents” means the “Security Documents” as defined in the
Term Loan Credit Agreement.

“Term Priority Collateral” means “Term Loan Priority Collateral” as defined in
the Closing Date Intercreditor Agreement.

“Test Period” means, at any time, (1) with respect to the Borrower, the four
consecutive fiscal quarters of the Borrower most recently ended (in each case
taken as one accounting period) for which the Required Financial Statements have
been or are required to be delivered pursuant to Section 5.04(1) or 5.04(2) and
(2) in the case of any Person other than the Borrower, the period of four
consecutive fiscal quarters most closely corresponding to the period set forth
in clause (1).

“Threshold Amount” means the greater of (1) $80 million and (2) 12.5% of TTM
Consolidated EBITDA as of the applicable date of determination.

 

76



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Trade Letter of Credit” has the meaning assigned to such term in
Section 2.05(1).

“Transaction Costs” means all fees, costs and expenses related to the
Transactions.

“Transaction Documents” means the Acquisition Documents, the Loan Documents and
the Term Loan Documents.

“Transactions” means, collectively, the transactions to occur pursuant to the
Transaction Documents, including:

 

(1) the consummation of the Acquisition;

 

(2) the consummation of the Contribution;

 

(3) the execution and delivery of the Loan Documents, the creation of the Liens
pursuant to the Security Documents and the initial borrowings hereunder;

 

(4) the execution and delivery of the Term Loan Documents, the creation of the
Liens pursuant to the Term Loan Security Documents and the initial borrowings
under the Term Loan Credit Agreement;

 

(5) the Closing Date Refinancing;

 

(6) the undertaking of one or more Existing Notes LM Transactions or Specified
Tender Offers;

 

(7) the PIPE Investment;

 

(8) the Impax Transactions; and

 

(9) the payment of all Transaction Costs.

“Transferred IP” has the meaning assigned to such term in Section 6.04(30)(b).

“TTM Consolidated EBITDA” means, as of any date of determination, the
Consolidated EBITDA of the Borrower on a Pro Forma Basis for the four
consecutive fiscal quarters most recently ended prior to such date for which
financial statements have been furnished or are required to have been furnished
to the Lenders hereunder (or, in the case of a determination date that occurs
prior to the first such delivery, for the four consecutive fiscal quarters ended
as of December 31, 2017).

“Trust Account” means any accounts or trusts used solely to hold Trust Funds.

 

77



--------------------------------------------------------------------------------

“Trust Funds” means cash, Cash Equivalents or other assets comprised of:

 

(1) funds used for payroll and payroll taxes, wages and other employee benefit
payments to or for the benefit of such Loan Party’s or any of its Restricted
Subsidiaries’ employees;

 

(2) all taxes required to be collected, remitted or withheld (including federal
and state withholding taxes (including the employer’s share thereof)); or

 

(3) any other funds which the Borrower or any of its Restricted Subsidiaries
holds in trust or as an escrow or fiduciary for another person which is not a
Restricted Subsidiary of the Borrower.

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes of this definition, the term “Rate” means
Adjusted LIBO Rate or ABR, as applicable.

“U.S. Subsidiary” means any Subsidiary of the Borrower that is organized under
the laws of the United States or any political subdivision thereof, and “U.S.
Subsidiaries” means any two or more of them. Unless otherwise indicated in this
Agreement, all references to U.S. Subsidiaries will mean U.S. Subsidiaries of
the Borrower.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(5).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries as of such date that would not
appear as “restricted” on the Required Financial Statements (unless such
appearance is related to a restriction in favor of any Agent for the benefit of
the Secured Parties or an agent under the Term Loan Credit Agreement for the
benefit of the secured parties thereunder), determined on a consolidated basis
in accordance with GAAP, determined based upon the most recent month-end
financial statements available internally as of the date of determination, and
calculated on a Pro Forma Basis.

“Unrestricted Subsidiary” means (1) each Receivables Subsidiary and (2) any
Subsidiary of the Borrower designated by the Borrower as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided
that the Borrower will only be permitted to so designate a new Unrestricted
Subsidiary after the Closing Date or subsequently re-designate any such
Unrestricted Subsidiary as a Restricted Subsidiary (by written notice to the
Administrative Agent) if (a) no Designated Event of Default has occurred and is
continuing or would result therefrom and (b) the Borrower is in Pro Forma
compliance with the Payment Conditions.

 

78



--------------------------------------------------------------------------------

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary will
constitute an Investment for purposes of Section 6.04 at the date of designation
in an amount equal to the fair market value of the Borrower’s or its Restricted
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary will constitute the
incurrence at the time of designation of any Indebtedness and Liens of such
Subsidiary existing at such time and a return on any Investment by the Borrower
in Unrestricted Subsidiaries in an amount equal to the fair market value at the
date of such designation of the Borrower’s or its Restricted Subsidiary’s (as
applicable) Investment in such Subsidiary. Except as expressly set forth in this
paragraph, no Investment will be deemed to exist or have been made, and no
Indebtedness or Liens shall be deemed to have occurred, solely by virtue of a
Subsidiary becoming an Excluded Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date, the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof by (b) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by (2) the
then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such Person or another Wholly Owned Subsidiary of
such Person. Unless otherwise indicated in this Agreement, all references to
Wholly Owned Subsidiaries will mean Wholly Owned Subsidiaries of the Borrower.

“Wholly Owned U.S. Subsidiary” means, with respect to any Person, a U.S.
Subsidiary of such Person that is a Wholly Owned Subsidiary. Unless otherwise
indicated in this Agreement, all references to Wholly Owned U.S. Subsidiaries
will mean Wholly Owned U.S. Subsidiaries of the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

79



--------------------------------------------------------------------------------

SECTION 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 will apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms. Unless the context requires
otherwise:

 

(1) the words “include,” “includes” and “including” will be deemed to be
followed by the phrase “without limitation;”

 

(2) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including;”

 

(3) the word “will” will be construed to have the same meaning and effect as the
word “shall;”

 

(4) the word “incur” will be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” will have correlative meanings);

 

(5) the word “or” will be construed to mean “and/or;”

 

(6) any reference to any Person will be construed to include such Person’s legal
successors and permitted assigns; and

 

(7) the words “asset” and “property” will be construed to have the same meaning
and effect.

All references herein to Articles, Sections, Exhibits and Schedules will be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context otherwise requires. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
or organizational document of the Loan Parties means such document as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document). Any reference to
any law will include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation means, unless otherwise specified, such law or regulation as amended,
modified or supplemented from time to time. Whenever this Agreement refers to
the “knowledge” of Impax or any Loan Party, such reference will be construed to
mean the knowledge of the chief executive officer, president, chief financial
officer, treasurer or controller of such Person.

SECTION 1.03 Accounting Terms; GAAP; Fair Market Value. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature will
be construed in accordance with GAAP, as in effect from time to time; provided
that, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein will be construed, and all financial computations
pursuant hereto will be made, without giving effect to any election under
Statement of Financial Accounting Standards Board Accounting Standards
Codification 825-10 (or any other Statement of Financial Accounting Standards
Board Accounting Standards Codification having a similar effect) to value any

 

80



--------------------------------------------------------------------------------

Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein. In the event that any Accounting Change (as defined
below) occurs and such change results in a change in the method of calculation
of financial covenants, standards or terms in this Agreement, then upon the
written request of the Borrower or the Administrative Agent (acting upon the
request of the Required Lenders), the Borrower, the Administrative Agent and the
Lenders will enter into good faith negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition will be the same after such Accounting Change as if such
Accounting Change had not occurred; provided that, until so amended, calculation
of financial covenants, standards or terms in this Agreement will be computed in
accordance with GAAP in effect prior to such Accounting Change until the
effective date of such amendment. “Accounting Change” means (1) any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or (2) any change in the
application of GAAP by the Borrower (including through the adoption of IFRS).
All determinations of fair market value under a Loan Document will be made by a
Responsible Officer of the Borrower in good faith and if such determination is
supported by an opinion of an Independent Financial Advisor, such determination
will be conclusive for all purposes under the Loan Documents or related to the
Obligations.

SECTION 1.04 Effectuation of Transfers. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) is made after giving effect to the Transactions, unless the context
otherwise requires.

SECTION 1.05 Currencies. Unless otherwise specifically set forth in this
Agreement, monetary amounts are in Dollars. Notwithstanding anything to the
contrary herein, no Default or Event of Default will arise as a result of any
limitation or threshold set forth in Dollars being exceeded solely as a result
of changes in currency exchange rates.

SECTION 1.06 Required Financial Statements. With respect to the determination of
the First Lien Net Leverage Ratio, the Total Net Leverage Ratio, the Fixed
Charge Coverage Ratio or any other financial ratio or under any other applicable
provision of the Loan Documents (including the definition of Immaterial
Subsidiary) made on or prior to the date on which Required Financial Statements
have been delivered for March 31, 2018, such calculation will be determined for
the period of four consecutive fiscal quarters ended December 31, 2017, and
calculated on a Pro Forma Basis.

SECTION 1.07 Certifications. Any certificate or other writing required hereunder
or under any other Loan Document to be certified by any officer or other
authorized representative (including any Responsible Officer) of any Person will
be deemed to be executed and delivered by such officer, other authorized
representative or Responsible Officer solely in such individual’s capacity as an
officer, other authorized representative or Responsible Officer of such Person
and not in such officer’s or other authorized representative’s individual
capacity and without any personal liability.

 

81



--------------------------------------------------------------------------------

SECTION 1.08 Pro Forma Calculations.

 

(1) Notwithstanding anything to the contrary herein, financial ratios shall be
calculated in the manner prescribed by this Section 1.08; provided that,
notwithstanding anything to the contrary in clauses (2), (3) or (4) of this
Section 1.08, when calculating any financial ratio for purposes of
(a) determining Applicable Margins and pricing grid step-downs, (b) calculations
of mandatory prepayments, (c) determining compliance with any financial covenant
(including any financial covenant under this Agreement) and (d) any provisions
related to the foregoing, the events described in this Section 1.08 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

 

(2) For purposes of calculating the First Lien Net Leverage Ratio, the Total Net
Leverage Ratio, the Fixed Charge Coverage Ratio or any other financial ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (a) during the applicable Test Period
or (b) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.08 then the financial ratios shall be calculated to
give pro forma effect thereto in accordance with this Section 1.08.

 

(3) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer and may
include, for the avoidance of doubt, the amount of cost savings, operating
expense reductions and, synergies projected by the Borrower in good faith to be
realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such Test Period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period but,
for the avoidance of doubt, subject to the limitations set forth in clause
(g) of the definition of “Consolidated EBITDA” set forth herein) relating to
such Specified Transaction, net of the amount of actual benefits realized during
such period from such actions (such cost savings and synergies, “Specified
Transaction Adjustments”); provided, that

 

  (a) such Specified Transaction Adjustments are reasonably identifiable and
quantifiable in the good faith judgment of a Responsible Officer of the
Borrower,

 

  (b) such actions are taken, committed to be taken or reasonably anticipated to
be taken no later than twenty four (24) months after the date of such Specified
Transaction, and

 

82



--------------------------------------------------------------------------------

  (c) no amounts shall be added pursuant to this clause (3) to the extent
duplicative of any amounts that are otherwise added back in calculating
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period.

 

(4) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of a financial covenant (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility (including, for the
avoidance of doubt, the Revolving Facility) in the ordinary course of business
for working capital purposes), (a) during the applicable Test Period or
(b) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then each financial ratio shall be calculated giving pro forma effect to
such incurrence or repayment of Indebtedness, to the extent required, as if the
same had occurred on the last day of the applicable Test Period.

SECTION 1.09 LCA Election. Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, when (1) calculating any applicable ratio
in connection with incurrence of Indebtedness (other than the making of any
Revolving Loans or the issuance of any Letters of Credit), the creation of
Liens, the making of any disposition, the making of an Investment, the
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary or the repayment of Indebtedness or (2) determining compliance with
any provision of this Agreement which requires that no Default or Event of
Default has occurred, is continuing or would result therefrom, in each case of
the preceding clauses (1) and (2) in connection with a Limited Condition
Transaction, the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom shall, at the option of the Borrower (the Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCA Election”), be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCA Test Date”). If on a
Pro Forma Basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof), with such ratios
and other provisions being calculated as if such Limited Condition Transaction
or other transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date for which financial statements are
available, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with the applicable ratios or other provisions, such ratios
or provisions shall be deemed to have been complied with, unless a Specified
Event of Default shall be continuing on the date such Limited Condition
Transaction is consummated. For the avoidance of doubt, (a) if any of such
ratios or other provisions are exceeded or breached as a result of fluctuations
in such ratio (including due to fluctuations in Consolidated EBITDA) or other
provisions at or prior to the consummation of the relevant Limited Condition
Transaction, such ratios and other provisions will not be deemed to have been
exceeded or breached solely for purposes of determining whether the Limited
Condition Transaction is permitted hereunder and (b) such ratios and compliance
with such conditions shall not be tested at the time of consummation of such
Limited Condition Transaction or related Specified Transactions, unless on such
date a Specified Event of Default shall be continuing. If the Borrower has made
an LCA Election for any Limited Condition Transaction, then in connection with
any subsequent

 

83



--------------------------------------------------------------------------------

calculation of any ratio or basket availability (other than for the purposes of
determining actual compliance (and not Pro Forma compliance or compliance on a
Pro Forma Basis) with the Financial Performance Covenant upon the occurrence and
during the continuance of a Covenant Trigger Event) with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, if the Borrower or any
Restricted Subsidiary (i) incurs Indebtedness, creates Liens, makes
dispositions, makes investments, makes Restricted Payments, designates any
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary or repays
any Indebtedness in connection with any Limited Condition Transaction under a
ratio-based basket and (ii) incurs Indebtedness, creates Liens, makes
dispositions, makes Investments, makes Restricted Payments, designates any
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary or repays
any Indebtedness in connection with such Limited Condition Transaction under a
non-ratio-based basket (which shall occur within five Business Days of the
events in the preceding clause (i) above), then the applicable ratio will be
calculated with respect to any such action under the applicable ratio-based
basket without regard to any such action under such non-ratio-based basket made
in connection with such Limited Condition Transaction.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein:

 

(1) Revolving Loans.

 

  (a) Each Lender severally (and not jointly) agrees to make loans (“Revolving
Loans”) to the Borrower in Dollars from time to time during the Availability
Period in amounts not to exceed such Lender’s Revolving Facility Percentage of
the Borrowing Base, and in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Facility Credit Exposure exceeding such Lender’s
Revolving Facility Commitment or (ii) the total Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

  (b) Notwithstanding the foregoing, on the Closing Date only the following
Revolving Loans will be made available:

 

  (i) Revolving Loans in an amount not exceed $100.0 million for working capital
related purposes; plus

 

84



--------------------------------------------------------------------------------

  (ii) Revolving Loans in an amount to replace or backstop the Existing Letters
of Credit and refinance any existing revolving credit facilities of the
Borrower, Impax or their respective subsidiaries;

 

(2) Overadvances. Insofar as the Borrower may request and the Administrative
Agent may be willing in its sole discretion (but with absolutely no obligation)
to (i) make Revolving Loans to the Borrower, on behalf of the Revolving Lenders,
at a time when the Revolving Facility Credit Exposure exceeds, or would exceed
with the making of any such Revolving Loan, the Borrowing Base (any such Loan
being herein referred to individually as an “Overadvance”) or (ii) deem the
amount of Revolving Loans outstanding that are in excess of the Borrowing Base
to be Overadvances, and the Administrative Agent will enter such Overadvances as
debits in the applicable Loan Account. All Overadvances shall be ABR Loans, will
be repaid on demand, will be secured by the Collateral and will bear interest as
provided in this Agreement for ABR Revolving Loans generally. Any Overadvance
made pursuant to the terms hereof will be made to the Borrower by all Lenders
ratably in accordance with their respective Revolving Facility Percentages.
Overadvances in the aggregate amount of $10.0 million or less may, unless a
Default or Event of Default has occurred and is continuing, be made in the sole
discretion of the Administrative Agent; provided that the Required Revolving
Lenders may at any time revoke the Administrative Agent’s authorization to make
future Overadvances; provided that no existing Overadvances will be subject to
such revocation and any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof.
Overadvances in an aggregate amount of more than $10.0 million but less than
$25.0 million may, unless a Default or Event of Default has occurred and is
continuing, be made with the consent of the Required Revolving Lenders.
Overadvances in an aggregate amount of $25.0 million or more and Overadvances to
be made after the occurrence and during the continuation of a Default or Event
of Default will require the consent of all Revolving Lenders. No Overadvance
shall result in a Default due to Borrower’s failure to comply with Section 2.01
for so long as such Overadvance remains outstanding in accordance with the terms
of this Section 2.01(2), but solely with respect to the amount of such
Overadvance. The making of an Overadvance on any one occasion shall not obligate
the Administrative Agent to make any Overadvance on any other occasion. The
foregoing notwithstanding, in no event, unless otherwise consented to by all
Revolving Lenders will:

 

  (a) any Overadvances be outstanding for more than 90 consecutive days;

 

  (b) the Administrative Agent or Lenders make any additional Overadvances
unless 30 days or more have expired since the last date on which any
Overadvances were outstanding; or

 

  (c) will the Administrative Agent make Revolving Loans on behalf of Lenders
under this Section 2.01(2) to the extent such Revolving Loans would cause a
Lender’s share of the Revolving Facility Credit Exposure to exceed such Lender’s
Revolving Facility Commitment or cause the aggregate Revolving Facility
Commitments to be exceeded.

 

85



--------------------------------------------------------------------------------

(3) Protective Advances. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, in its sole, discretion (but with
absolutely no obligation), may make Revolving Loans to the Borrower on behalf of
all Lenders, so long as the aggregate amount of such Revolving Loans will not
exceed 5.0% of the Borrowing Base, if the Administrative Agent, in its
Reasonable Credit Judgment, deems that such Revolving Loans are necessary or
desirable to:

 

  (a) preserve or protect all or any portion of the Collateral;

 

  (b) enhance the likelihood or maximize the amount of repayment of the Loans
and the other Obligations; or

 

  (c) pay any other amount chargeable to or required to be paid by the Borrower
pursuant to this Agreement including payments of reimbursable expenses and other
sums payable under the Loan Documents (such Revolving Loans, “Protective
Advances”);

provided that (i) in no event will the Revolving Facility Credit Exposure exceed
the aggregate Revolving Facility Commitments and (ii) the Required Revolving
Lenders under the Revolving Facility may at any time revoke the Administrative
Agent’s authorization to make future Protective Advances; provided, further,
that any such revocation must be in writing and will become effective
prospectively upon the Administrative Agent’s receipt thereof and existing
Protective Advances will not be subject to thereto.

Each applicable Lender will be obligated to advance to the Borrower its
Revolving Facility Percentage of each Protective Advance made in accordance with
this Section 2.01(3). If Protective Advances are made in accordance with the
preceding sentence, then all Revolving Lenders will be bound to make, or permit
to remain outstanding, such Protective Advances based upon their Revolving
Facility Percentages in accordance with the terms of this Agreement. All
Protective Advances will be repaid by the Borrower on demand, will be secured by
the Collateral and will bear interest as provided in this Agreement for
Revolving Loans generally. All Protective Advances shall be ABR Loans, will be
repaid on demand, will be secured by the Collateral and will bear interest as
provided in this Agreement for ABR Revolving Loans generally. At any time that
there is Excess Availability and the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance.

SECTION 2.02 Loans and Borrowings.

 

(1) Each Loan will be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it will not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender will be responsible for
any other Lender’s failure to make Loans as required.

 

86



--------------------------------------------------------------------------------

(2) Subject to Section 2.14, each Borrowing will be comprised entirely of ABR
Loans or Eurocurrency Revolving Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency
Revolving Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option will not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender will not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

(3) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing will be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing will be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Facility Borrowing may be in an aggregate amount that is equal to the
entire unused available balance of the Revolving Facility Commitments or that is
required to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(5). Borrowings of more than one Type may be outstanding at the same
time; provided that there will not at any time be more than ten Eurocurrency
Revolving Facility Borrowings outstanding.

 

(4) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings.

 

(1) To request a Revolving Facility Borrowing, (a) with respect to any initial
ABR Borrowing on the Closing Date, the Borrower will deliver to the
Administrative Agent a Borrowing Request not later than 2:00 p.m., New York City
time, one Business Day before the anticipated Closing Date (or at such later
date or time as the Administrative Agent may agree), requesting that the Lenders
make the Loans on the Closing Date; provided that such Borrowing Request may be
conditioned upon occurrence of the Closing Date and (b) with respect to any
other Borrowing, the Borrower will notify the Administrative Agent of such
request by telephone, if arrangements for doing so have been approved by the
Administrative Agent, (i) in the case of a Eurocurrency Revolving Facility
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing (or in each case, at such later date or time as the
Administrative Agent may agree). Each such telephonic Borrowing Request will be
irrevocable and will be confirmed promptly by hand delivery, facsimile or e mail
to the Administrative Agent of a written Borrowing Request substantially in the
form of Exhibit D-1 and signed by the Borrower.

 

87



--------------------------------------------------------------------------------

(2) Each such telephonic and written Borrowing Request will specify the
following information in compliance with Section 2.02:

 

  (a) the aggregate amount of the requested Borrowing, which amount will not
exceed Excess Availability;

 

  (b) the date of such Borrowing, which will be a Business Day;

 

  (c) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Revolving Facility Borrowing;

 

  (d) in the case of a Eurocurrency Revolving Facility Borrowing, the initial
Interest Period to be applicable thereto, which will be a period contemplated by
the definition of the term “Interest Period;”

 

  (e) if the Borrowing Base contains Eligible Cash, the amount of Eligible Cash
as of the close of business on the Business Day prior to the date such Borrowing
Request is delivered; and

 

  (f) the location and number of the Borrower’s account to which funds are to be
disbursed.

 

(3) Disbursement. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Loan requested pursuant to this
Section 2.03. The proceeds of each Revolving Loan requested under this
Section 2.03 will be disbursed by the Administrative Agent in immediately
available funds and in the same form as received from the Lenders, in the case
of a borrowing on the Closing Date permitted under Section 2.01(1), in
accordance with the terms of the written disbursement letter from the Borrower
and, in the case of each Borrowing after the Closing Date, by wire transfer to
such bank account as may be agreed upon by the Borrower and the Administrative
Agent, from time to time or elsewhere if pursuant to a written direction from
the Borrower. If at any time any Loan is funded in excess of the amount
requested by the Borrower, the Borrower agrees to repay the excess to the
Administrative Agent immediately upon notice thereof to the Borrower from the
Administrative Agent.

 

(4) If no election as to the Type of Revolving Facility Borrowing is specified,
then the requested Revolving Facility Borrowing will be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Revolving Facility Borrowing, then the Borrower will be deemed to have selected
an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
will advise the Lenders of the details thereof and of the amount of each such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 [Reserved].

SECTION 2.05 Letters of Credit.

 

(1)

General. Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of (a) trade letters of credit in Dollars in support of
trade obligations of the Borrower or any Subsidiary Loan Party incurred in the
ordinary course of business (such letters of credit issued for such purposes,
“Trade Letters of Credit”) and (b) standby

 

88



--------------------------------------------------------------------------------

  letters of credit in Dollars issued for any other lawful purposes of the
Borrower or any Subsidiary Loan Party (such letters of credit issued for such
purposes, “Standby Letters of Credit”) for its own account or for the account of
any Subsidiary in a form reasonably acceptable to the applicable Issuing Bank,
at any time and from time to time during the Availability Period and prior to
the date that is five (5) Business Days prior to the Maturity Date. “Letters of
Credit” will include Trade Letters of Credit and Standby Letters of Credit and
the Existing Letters of Credit. Each Existing Letter of Credit will be deemed to
have been issued under this Section 2.05 on the Closing Date. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of L/C Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(2) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving to the fullest extent
permitted by law any defenses (other than payment or performance) that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).

 

(2) Notice of Issuance, Amendment, Renewal, Extension.

 

  (a) To request the issuance of a Letter of Credit (or the amendment,
extension, reinstatement or renewal (other than an automatic extension in
accordance with paragraph (3) of this Section 2.05) of an outstanding Letter of
Credit), the Borrower will deliver by hand or facsimile (or transmit by e-mail,
if arrangements for doing so have been approved by the applicable Issuing Bank)
to the applicable Issuing Bank and the Administrative Agent no later than three
Business Days in advance of the requested date of issuance, amendment or
extension (or such shorter period as the Administrative Agent and the Issuing
Bank in their sole discretion may agree) a Letter of Credit Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, extended, reinstated or renewed, and specifying the date of issuance,
amendment, extension, reinstatement or renewal (which will be a Business Day),
the date on which such Letter of Credit is to expire (which will comply with
paragraph (3) of this Section 2.05), the amount of such Letter of Credit, the
name and address of the beneficiary thereof, whether such Letter of Credit
constitutes a Standby Letter of Credit or a Trade Letter of Credit, and such
other information as is necessary to issue, amend, extend, reinstate or renew
such Letter of Credit. If requested by the applicable Issuing Bank, the Borrower
will also submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. In the event of any
conflict or inconsistency between the terms and conditions of this Agreement and
the terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement will control. A Letter of Credit will be issued, amended, extended,
reinstated or renewed only if (and upon issuance, amendment, extension,
reinstatement or renewal of each Letter of Credit the Borrower will be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
extension, reinstatement or renewal:

 

89



--------------------------------------------------------------------------------

  (i) the Revolving L/C Exposure will not exceed the Letter of Credit Sublimit;
and

 

  (ii) the Revolving Facility Credit Exposure will not exceed the Line Cap.

 

  (b) Notwithstanding anything to the contrary contained herein, the Issuing
Bank will not issue (or be obligated to issue) any Letter of Credit if:

 

  (i) the proceeds of such Letter of Credit would be made available to any
Person (A) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
country-wide or territory-wide Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement;

 

  (ii) any order, judgment or decree of any Governmental Authority or arbitrator
by its terms purports to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit;

 

  (iii) any applicable Law or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Issuing Bank prohibits or shall request that the Issuing Bank refrain from the
issuance of letters of credit generally;

 

  (iv) such Letter of Credit imposes upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date;

 

  (v) such Letter of Credit imposes upon the Issuing Bank any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the Issuing
Bank in good faith deems material to it;

 

  (vi) the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally; or

 

  (vii) any Lender is at such time a Defaulting Lender, unless the Issuing Bank
has entered into arrangements, including the delivery of cash collateral in
accordance herewith in an amount to be agreed between the Borrower and each
applicable Issuing Bank (but in any event not to exceed 105%) of the outstanding
amount of the applicable Letters of Credit, reasonably satisfactory to such
Issuing Bank with the Borrower or such Lender to eliminate such Issuing Bank’s
actual or potential Fronting Exposure (after giving effect to Section 2.24(1))
with respect to such Defaulting Lender arising from either such Letter of Credit
then proposed to be issued or such Letter of Credit and all other L/C
Obligations as to which such Issuing Bank has actual or potential Fronting
Exposure.

 

90



--------------------------------------------------------------------------------

(3) Expiration Date.

 

  (a) Each Standby Letter of Credit will expire at or prior to the close of
business on the earlier of (i) the date one year (unless otherwise agreed upon
by the Administrative Agent and the Issuing Bank in their sole discretion) after
the date of issuance of such Standby Letter of Credit (or, in the case of any
extension of the expiration date thereof (whether automatic or by amendment),
one year (unless otherwise agreed upon by the Administrative Agent and the
Issuing Bank in their sole discretion) after such extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Standby
Letter of Credit with a one-year tenor may provide for the automatic extension
thereof for additional one-year periods (which will in no event extend beyond
the date referred to in the preceding clause (ii)) so long as such Standby
Letter of Credit permits the Issuing Bank to prevent any such extension at least
once in each 12-month period (commencing with the date of issuance of such
Standby Letter of Credit) by giving prior notice to the beneficiary thereof
within a time period during such 12-month period to be agreed upon at the time
such Standby Letter of Credit is issued; provided, further, that if the Issuing
Bank and the Administrative Agent each consent in their sole discretion, the
expiration date of any Standby Letter of Credit may extend beyond the date
referred to in clause (ii) above if cash collateralized or backstopped pursuant
to arrangements reasonably acceptable to the relevant Issuing Bank; and,
provided, further, that (A) if any such Standby Letter of Credit is issued after
the date that is 30 days prior to the Maturity Date, the Borrower will, upon the
request of the applicable Issuing Bank, provide cash collateral pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to 103% of the face amount of each such
Standby Letter of Credit on or prior to such date of issuance (or such later
date as the Administrative Agent and the Issuing Bank may agree) and (B) each
Revolving Lender’s participation in any undrawn Letter of Credit that is
outstanding on the Maturity Date will terminate on the Maturity Date.

 

  (b) Each Trade Letter of Credit will expire on the earlier of (A) 180 days
after such Trade Letter of Credit’s date of issuance or (B) the date that is
five Business Days prior to the Maturity Date.

 

(4)

Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration date thereof)
and without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, such Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Revolving Lender’s Revolving Facility
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, its
Revolving Facility Percentage of each L/C Disbursement made

 

91



--------------------------------------------------------------------------------

  by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (5) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and will not be affected by any circumstance whatsoever, including any
amendment, extension, reinstatement or renewal of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments, and that each such payment will be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Revolving Facility Percentage of
the aggregate amount available to be drawn under such Letter of Credit at each
time such Lender’s Commitment is amended pursuant to this Agreement.

 

(5) Reimbursement.

 

  (a) If the applicable Issuing Bank makes any L/C Disbursement in respect of a
Letter of Credit, the Borrower will reimburse such L/C Disbursement by paying to
the Administrative Agent an amount equal to such L/C Disbursement not later than
2:00 p.m., New York City time, on the first Business Day after the Borrower
receives notice under paragraph (8) of this Section 2.05 of such L/C
Disbursement (or the second Business Day, if such notice is received after 12:00
noon, New York City time), together with accrued interest thereon from the date
of such L/C Disbursement at the rate applicable to ABR Loans; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Facility Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligations to make such payment will be discharged and
replaced by the resulting ABR Revolving Facility Borrowing.

 

  (b) If the Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent will promptly notify the applicable Issuing Bank and each
other Revolving Lender of the applicable L/C Disbursement, the payment then due
from the Borrower in respect thereof and, in the case of a Revolving Lender,
such Lender’s Revolving Facility Percentage thereof. Promptly following receipt
of such notice, each Revolving Lender will pay to the Administrative Agent its
Revolving Facility Percentage of the payment then due from the Borrower in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 will apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent will
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Any payment made by a Revolving Lender pursuant to this
paragraph (5) to reimburse an Issuing Bank for any L/C Disbursement (other than
the funding of an ABR Revolving Loan as contemplated above) will not constitute
a Loan and will not relieve the Borrower of its obligations to reimburse such
L/C Disbursement.

 

92



--------------------------------------------------------------------------------

  (c) Promptly following receipt by the Administrative Agent of any payment from
the Borrower pursuant to paragraph (5)(a), the Administrative Agent will
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to paragraph (5)(b) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.

 

(6) Obligations Absolute. The obligations of the Borrower to reimburse L/C
Disbursements as provided in paragraph (5) of this Section 2.05 will be
absolute, unconditional and irrevocable, and will be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

 

  (a) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein;

 

  (b) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

  (c) any payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit; or

 

  (d) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.

 

(7)

Limited Liability. None of the Administrative Agent, the Lenders, any Issuing
Bank, or any of their Related Parties, will have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit by the respective Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, or any
consequence arising from causes beyond the control of such Issuing Bank, the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; or any of the circumstances
referred to in clauses (a), (b) or (c) of Section 2.05(6); provided that the
foregoing will not be construed to excuse the applicable Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive, damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
Law) suffered by the Borrower that are determined by a final and binding
decision of a court of competent jurisdiction to have been caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in

 

93



--------------------------------------------------------------------------------

  the absence of gross negligence, bad faith or willful misconduct on the part
of the applicable Issuing Bank, such Issuing Bank will be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(8) Disbursement Procedures. The applicable Issuing Bank will, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank will promptly
notify the Administrative Agent and the Borrower in writing (or by telephone
confirmed by facsimile or e-mail) of any such demand for payment under a Letter
of Credit and whether such Issuing Bank has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice will not relieve the Borrower of its obligations to reimburse such
Issuing Bank and/or the Revolving Lenders with respect to any such L/C
Disbursement.

 

(9) Interim Interest. If an Issuing Bank for any Letter of Credit makes any L/C
Disbursement, then, unless the Borrower reimburses such L/C Disbursement in full
on the date such L/C Disbursement is made, the unpaid amount thereof will bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to ABR Revolving Loans and such interest
shall be due and payable on the date when such reimbursement is made; provided
that, if such L/C Disbursement is not reimbursed by the Borrower when due
pursuant to paragraph (5) of this Section 2.05, then Section 2.13(3) will apply.
Interest accrued pursuant to this paragraph will be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (5) of this Section 2.05
to reimburse such Issuing Bank will be for the account of such Revolving Lender
to the extent of such payment.

 

(10) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
will notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement becomes effective, the Borrower will pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (a) the successor
Issuing Bank will have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (b) references herein to the term “Issuing Bank” will be deemed
to include such successor or any previous Issuing Bank, or such successor and
all previous Issuing Banks, as the context will require. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank will remain a party
hereto and will continue to have all the rights and obligations of such Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement but will not be required to issue additional Letters of
Credit.

 

94



--------------------------------------------------------------------------------

(11) Cash Collateralization. If any Event of Default occurs and is continuing,
(a) in the case of an Event of Default described in Section 8.01(8) or (9), on
the Business Day, or (b) in the case of any other Event of Default, on the third
Business Day, in each case, following the date on which the Borrower receives
notice from the Administrative Agent demanding the deposit of cash collateral
pursuant to this paragraph (11), the Borrower will deposit in an account with or
at the direction of the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders, an amount in cash to be
agreed between the Borrower and each applicable Issuing Bank (but in any event
not to exceed 105% of the Revolving L/C Exposure as of such date); provided that
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 8.01(8) or (9), the obligation to deposit such cash
collateral will become effective immediately, and such deposit will become
immediately due and payable, without demand or other notice of any kind. Each
such deposit pursuant to this paragraph will be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent will have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
will be made at the option and sole discretion of (i) for so long as an Event of
Default is continuing, the Administrative Agent and (ii) at any other time, the
Borrower, in each case, in Cash Equivalents and at the risk and expense of the
Borrower, such deposits will not bear interest. Interest or profits, if any, on
such investments will accumulate in such account. Moneys in such account will be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, will be held for the satisfaction of the reimbursement
obligations of the Borrower for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
the Required Lenders, be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) will be returned to the Borrower
within three Business Days after all Events of Default have been cured or
waived.

 

(12) Additional Issuing Banks. From time to time, the Borrower may, by notice to
the Administrative Agent, designate any Lender (in addition to JPM and RBC) to
act as an Issuing Bank; provided that such Lender agrees in its sole discretion
to act as such and such Lender is reasonably satisfactory to the Administrative
Agent as an Issuing Bank (such consent not to be unreasonably withheld, delayed
or conditioned). Each such additional Issuing Bank will execute a counterpart of
this Agreement and will thereafter be an Issuing Bank hereunder for all
purposes. The Borrower may, in its sole discretion, request a Letter of Credit
issuance from any Issuing Bank.

 

95



--------------------------------------------------------------------------------

(13) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank will (a) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(2) no later than the next
Business Day after receipt thereof and (b) report in writing to the
Administrative Agent as follows:

 

  (i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancelations and all disbursements and reimbursements;

 

  (ii) reasonably prior to each Business Day on which such Issuing Bank expects
to issue, amend or extend any Letter of Credit, the date of such issuance,
amendment or extension, and the aggregate face amount of the Letters of Credit
to be issued, amended or extended by it and outstanding after giving effect to
such issuance, amendment or extension occurred (and whether the amount thereof
changed), and the Issuing Bank will be permitted to issue, amend or extend such
Letter of Credit if the Administrative Agent will not have advised the Issuing
Bank that such issuance, amendment or extension would not be in conformity with
the requirements of this Agreement;

 

  (iii) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement;

 

  (iv) on any Business Day on which the Borrower fails to reimburse an L/C
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such L/C Disbursement; and

 

  (v) on any other Business Day, such other information with respect to the
outstanding Letters of Credit issued by such Issuing Bank as the Administrative
Agent reasonably requests, including but not limited to prompt verification of
such information as may be requested by the Administrative Agent.

Unless the Administrative Agent otherwise agrees, the failure of any Issuing
Bank (other than the Administrative Agent or any affiliate thereof acting as an
Issuing Bank) to comply with the provisions of this clause (13) with respect to
any letter of credit will result in such letter of credit not being deemed a
“Letter of Credit” hereunder and under the other Loan Documents.

 

(14)

Reallocation. If the Maturity Date in respect of any tranche of Revolving
Facility Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if one or more other tranches of Revolving Facility Commitments in
respect of which the Maturity Date shall not have occurred are then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and

 

96



--------------------------------------------------------------------------------

  payments in respect thereof pursuant to Section 2.05(5)) under (and ratably
participated in by Lenders pursuant to) the Revolving Facility Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Facility Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be reallocated); provided, in no event shall such
reallocation cause a Lender’s share of the Revolving Facility Commitment to
exceed such Lender’s Commitment, and (ii) to the extent not reallocated pursuant
to the immediately preceding clause (i), the Borrower shall cash collateralize
any such Letter of Credit in accordance with Section 2.05(11). If, for any
reason, such cash collateral is not provided or reallocation does not occur, the
Revolving Lenders under the maturing tranche shall continue to be responsible
for their participating interests in the Letters of Credit. Except to the extent
of reallocations of participations pursuant to clause (i) of the second
preceding sentence, the occurrence of a Maturity Date with respect to a given
tranche of Revolving Facility Commitments shall have no effect upon (and shall
not diminish) the percentage participations of the Revolving Lenders in any
Letter of Credit issued before such Maturity Date. Commencing with the Maturity
Date of any tranche of Revolving Facility Commitments, the sublimit for Letters
of Credit shall be agreed with the Lenders under the extended tranches.

SECTION 2.06 Funding of Borrowings.

 

(1) Each Lender will make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 10:00 a.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
same-day ABR Loans will be made by each Lender on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower as specified in the applicable Borrowing Request; provided that ABR
Revolving Loans made to finance the reimbursement of an L/C Disbursement and
reimbursements as provided in Section 2.05(5) will be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(2) Unless the Administrative Agent has received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (1) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent at (a) in the case of such Lender, the greater of (i) the
Federal Funds Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (b) in the
case of the Borrower, the interest rate applicable to ABR Loans at such time. If
such Lender pays such amount to the Administrative Agent then such amount will
constitute such Lender’s Loan included in such Borrowing.

 

97



--------------------------------------------------------------------------------

SECTION 2.07 Interest Elections.

 

(1) Each Borrowing initially will be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Facility
Borrowing, will have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Facility Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion will be allocated ratably among the Lenders holding the Loans comprising
such Borrowing, and the Loans comprising each such portion will be considered a
separate Borrowing.

 

(2) To make an election pursuant to this Section 2.07 following the Closing
Date, the Borrower will notify the Administrative Agent of such election by
telephone (a) in the case of an election to convert to or continue a
Eurocurrency Revolving Facility Borrowing, not later than 2:00 p.m., New York
City time, three Business Days before the date of such election or (b) in the
case of an election to convert to or continue an ABR Borrowing, not later than
1:00 p.m., New York City time, on such election date (which shall be a Business
Day) (or in each case at such later date or time as the Administrative Agent may
agree). Each such telephonic Interest Election Request will be confirmed
promptly by hand delivery, facsimile transmission or e-mail to the
Administrative Agent of a written Interest Election Request substantially in the
form of Exhibit E and signed by the Borrower.

 

(3) (a)     Each telephonic and written Interest Election Request will be
irrevocable and will specify the following information:

 

  (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below will be
specified for each resulting Borrowing);

 

  (ii) the effective date of the election made pursuant to such Interest
Election Request, which will be a Business Day;

 

  (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Revolving Facility Borrowing; and

 

  (iv) if the resulting Borrowing is a Eurocurrency Revolving Facility
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which will be a period contemplated by the definition of
“Interest Period.”

 

98



--------------------------------------------------------------------------------

  (b) If any such Interest Election Request requests a Eurocurrency Revolving
Facility Borrowing but does not specify an Interest Period, then the Borrower
will be deemed to have selected a Eurocurrency Revolving Facility Borrowing
having an Interest Period of one month’s duration.

 

(4) Promptly following receipt of an Interest Election Request, the
Administrative Agent will advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(5) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Facility Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing will be
automatically converted into or continued as an ABR Borrowing.

 

(6) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing,
(a) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Revolving Facility Borrowing and (b) unless repaid, each Eurocurrency Revolving
Facility Borrowing will be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

 

(1) Unless previously terminated, the Commitments will terminate on the Maturity
Date.

 

(2) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments will be in an amount that is an integral multiple
of $500,000 and not less than $1.0 million (or, if less, the remaining amount of
the applicable Revolving Facility Commitments) and (ii) the Borrower will not
terminate or reduce the Revolving Facility Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the Revolving Facility Credit Exposure would exceed the lesser of
the total Revolving Facility Commitments and the Borrowing Base.

 

(3) The Borrower will notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (2) of
this Section 2.08 at least three Business Days prior to the date of such
termination or reduction, specifying such election and the date thereof (or at
such later date or time as the Administrative Agent may agree). Promptly
following receipt of any notice, the Administrative Agent will advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 will be irrevocable; provided that a notice of termination
of the Revolving Facility Commitments delivered by the Borrower may state that
such notice is revocable or conditioned upon the effectiveness of other credit
facilities or a specified transaction, in which case such notice may be revoked
or extended by the Borrower (by notice to the Administrative Agent on or prior
to the specified termination date). Any termination or reduction of the
Commitments will be permanent. Each reduction of the Commitments will be made
ratably among the Lenders in accordance with their respective Commitments.

 

99



--------------------------------------------------------------------------------

SECTION 2.09 Promise to Pay; Evidence of Debt.

 

(1) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Maturity Date.

 

(2) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower will prepare, execute and deliver to such Lender a Note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to the Borrower.

 

(3) The Administrative Agent will maintain accounts in which it will record
(a) the amount of each Loan to the Borrower made hereunder, the Type thereof and
the Interest Period (if any) applicable thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (c) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to this paragraph (3) will be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of the Administrative Agent to maintain such
accounts or any error therein will not in any manner affect the obligations of
the Borrower to repay the Obligations in accordance with the terms of this
Agreement.

SECTION 2.10 Optional Repayment of Loans.

 

(1) The Borrower will have the right at any time and from time to time to repay
any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount, (a) in the case of Eurocurrency
Revolving Loans, that is an integral multiple of $100,000 and not less than
$1.0 million, and (b) in the case of ABR Loans, that is an integral multiple of
$100,000 and not less than $500,000, or, in each case, if less, the amount
outstanding; provided that no portion of the principal of any Refinancing Term
Loans may be prepaid prior to the Discharge of ABL Revolving Claims unless such
prepayment is permitted under Section 6.11(1).

 

(2) Prior to any repayment of any Revolving Loans, the Borrower will select the
Borrowing or Borrowings to be repaid and will notify the Administrative Agent by
telephone (confirmed by hand delivery, facsimile transmission or e-mail) of such
selection not later than 2:00 p.m., New York City time, (a) in the case of an
ABR Borrowing, one Business Day before the anticipated date of such repayment
and (b) in the case of a Eurocurrency Revolving Facility Borrowing, three
Business Days before the anticipated date of such repayment (or in each case, at
such later date or time as the Administrative Agent may agree). Each repayment
of a Borrowing will be applied to the Revolving Loans included in the repaid
Borrowing such that each Revolving Lender receives its ratable share of such
repayment (based upon the respective Revolving Facility Credit Exposures of the
Revolving Lenders at the time of such repayment). Repayments of Eurocurrency
Revolving Facility Borrowings will be accompanied by accrued interest on the
amount repaid, together with any amounts due under Section 2.16.

 

100



--------------------------------------------------------------------------------

SECTION 2.11 Mandatory Repayment of Loans.

 

(1) Except for Overadvances permitted under Section 2.01, in the event the
aggregate amount of the Revolving Facility Credit Exposure exceeds the Line Cap
at such time, then the Borrower will within three (3) Business Days repay
outstanding Revolving Loans, and, if there remains an excess after paying all
Revolving Loans, cash collateralize Letters of Credit (in accordance with
Section 2.05(11)) in an aggregate amount equal to such excess, in each case with
no reduction in commitments.

 

(2) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, the Borrower will within three (3) Business Days
deposit cash collateral (in accordance with Section 2.05(11)) in an amount equal
to such excess.

 

(3) Upon the occurrence and during the continuance of a Cash Dominion Period,
all amounts in the Dominion Account shall be applied by the Administrative Agent
pursuant to Section 5.11(2).

SECTION 2.12 Fees.

 

(1) The Borrower agrees to pay to the Administrative Agent, for the account of
each Revolving Lender (other than any Defaulting Lender), a commitment fee (a
“Commitment Fee”) on the average daily amount of the Available Unused Commitment
of such Lender, which shall accrue at a rate per annum equal to the Applicable
Commitment Fee Percentage during the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and any date on which the
Commitments of all the Lenders are otherwise terminated as provided herein.
Accrued Commitment Fees will be payable in arrears on the first (1st) Business
Day after the end of each fiscal quarter of the Borrower, commencing with the
fiscal quarter of the Borrower ending on June 30, 2018 and on each Maturity Date
and any date on which the Commitments of all the Lenders are terminated as
provided herein. All Commitment Fees will be computed on the basis of the actual
number of days elapsed (including the first day but excluding the last day) in a
year of 360 days.

 

(2) The Borrower agrees to pay to:

 

  (a)

the Administrative Agent for the account of each Revolving Lender (other than
any Defaulting Lender, it being understood that at any time the Issuing Bank has
Fronting Exposure to such Defaulting Lender, the L/C Participation Fee with
respect to such Fronting Exposure will be payable to the Issuing Bank for its
own account), a fee with respect to its participation in each outstanding Letter
of Credit (an “L/C Participation Fee”) on the daily aggregate L/C Amount, which
shall accrue at a rate per annum equal to the Applicable Margin for Eurocurrency
Revolving Loans during the period from and including the Closing Date to but
excluding the earlier of the Maturity Date and any date on which the

 

101



--------------------------------------------------------------------------------

  Commitments of all the Lenders are otherwise terminated as provided herein.
Accrued L/C Participation Fees will be payable in arrears on the first (1st)
Business Day after the end of each fiscal quarter of the Borrower, commencing
with the fiscal quarter of the Borrower ending on June 30, 2018 and on each
Maturity Date and any date on which the Commitments of all the Lenders are
terminated as provided herein.

 

  (b) each Issuing Bank, for its own account, (i) a fronting fee with respect to
each Letter of Credit issued by such Issuing Bank at a rate per annum equal to
the percentage separately agreed upon between the Borrower and such Issuing Bank
(such rate per annum not to exceed 0.125%) on the daily L/C Amount with respect
to such Letter of Credit, during the period from and including the date of
issuance or extension (as applicable) of such Letter of Credit and to but
excluding the date of termination of such Letter of Credit and (ii) such Issuing
Bank’s customary issuance fees and customary documentary and processing fees and
charges (collectively, “Issuing Bank Fees”). All L/C Participation Fees and
Issuing Bank Fees that are payable in Dollars on a per annum basis will be
computed on the basis of the actual number of days elapsed (including the first
day but excluding the last day) in a year of 360 days. Issuing Bank Fees accrued
will be payable in arrears on the first (1st) Business Day after the end of each
fiscal quarter of the Borrower, commencing with the fiscal quarter of the
Borrower ending on June 30, 2018 and on each Maturity Date and any date on which
the Commitments of all the Lenders are terminated as provided herein.

 

(3) The Borrower agrees to pay to the Administrative Agent, for its own account,
the “Agency Fee” in respect of the Revolving Facility set forth in the Agency
Fee Letter at the times and on the terms specified therein or in such other
amounts and at such other times as may be separately agreed in writing by the
Administrative Agent and the Borrower from time to time (the “Administrative
Agent Fees”).

 

(4) All Fees will be paid on the dates due and payable, in immediately available
funds, to the Administrative Agent at the Payment Office for distribution, if
and as appropriate, among the Lenders, except that Issuing Bank Fees will be
paid directly to the applicable Issuing Banks. Once paid, none of the Fees will
be refundable under any circumstances (except as expressly agreed between the
Borrower and the Administrative Agent, including pursuant to the Agency Fee
Letter).

SECTION 2.13 Interest.

 

(1) The Loans comprising each ABR Borrowing will bear interest at the ABR plus
the Applicable Margin.

 

(2) The Loans comprising each Eurocurrency Revolving Facility Borrowing will
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

 

102



--------------------------------------------------------------------------------

(3) Following the occurrence and during the continuation of a Specified Event of
Default, the Borrower will pay interest on overdue amounts hereunder at a rate
per annum equal to (a) in the case of overdue principal of, or interest on, any
Loan, 2.0% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.13 or (b) in the case of any other
overdue amount, 2.0% plus the rate applicable to ABR Loans as provided in
clause (1) of this Section 2.13.

 

(4) Accrued interest on each Loan will be payable by the Borrower in arrears
(a) on each Interest Payment Date for such Loan; (b) on the applicable Maturity
Date; and (c) upon termination of the Revolving Facility Commitments; provided
that:

 

  (i) interest accrued pursuant to paragraph (3) of this Section 2.13 will be
payable on demand;

 

  (ii) in the event of any repayment or prepayment of any Loan (other than a
repayment of an ABR Revolving Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid will be payable on
the date of such repayment or prepayment; and

 

  (iii) in the event of any conversion of any Eurocurrency Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan will be payable on the effective date of such conversion.

 

(5) All interest hereunder will be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate will be computed on the basis of a year of 365 days (or
366 days in a leap year), and, in each case, will be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate will be determined by the
Administrative Agent, and such determination will be conclusive absent manifest
error.

SECTION 2.14 Alternate Rate of Interest.

 

(1) If prior to the commencement of any Interest Period for a Eurocurrency
Revolving Facility Borrowing:

 

  (a) the Administrative Agent determines (which determination will be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

 

  (b) the Administrative Agent is advised by the Required Revolving Lenders and
the Required Term Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

103



--------------------------------------------------------------------------------

then the Administrative Agent will give notice thereof to the Borrower and the
Lenders by telephone, facsimile transmission or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (a) any Interest Election Request that requests the conversion of any
applicable Borrowing to, or continuation of any such Borrowing as, a
Eurocurrency Revolving Facility Borrowing will be ineffective and such Borrowing
will be converted to or continued as on the last day of the Interest Period
applicable thereto an ABR Borrowing, and (b) if any Borrowing Request requests a
Eurocurrency Revolving Facility Borrowing, such Borrowing will be made as an ABR
Borrowing.

 

(2) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (1)(a) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (1)(a) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment (or amendment and
restatement) to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.08, such amendment (or amendment and restatement) shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Revolving Lenders or
the Required Term Lenders (as applicable) stating that such Required Revolving
Lenders or Required Term Lenders (as applicable) object to such amendment (or
amendment and restatement); provided that any such objection will only be
effective with respect to the Revolving Loans or the Refinancing Term Loans (as
applicable). Until an alternate rate of interest shall be determined in
accordance with this clause (2) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.11(2), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any applicable Borrowing to, or continuation of any such
Borrowing as, a Eurocurrency Revolving Facility Borrowing will be ineffective
and (y) if any Borrowing Request requests a Eurocurrency Revolving Facility
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement

 

104



--------------------------------------------------------------------------------

SECTION 2.15 Increased Costs.

 

(1) If any Change in Law:

 

  (a) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

 

  (b) imposes on any Lender or Issuing Bank or the London interbank market any
other condition (other than Taxes) affecting this Agreement or Eurocurrency
Revolving Loans made by such Lender or any Letter of Credit or participation
therein; or

 

  (c) subjects any Recipient to any Taxes (other than (i) Indemnified Taxes and
(ii) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or deposits, reserves, other liabilities or
capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Eurocurrency Revolving Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

(2) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(3) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (1) or (2) of this
Section 2.15 will be delivered to the Borrower and will be conclusive absent
manifest error. The Borrower will pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within ten days
after receipt thereof.

 

105



--------------------------------------------------------------------------------

(4) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank will notify the Borrower thereof. Failure or delay on the
part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 will not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrower will not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above will be
extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. Except as otherwise set forth herein, the
Borrower will compensate each Lender for the actual out-of-pocket loss, cost and
expense (excluding loss of anticipated profits) attributable to the following
events:

 

(1) the payment of any principal of any Eurocurrency Revolving Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default);

 

(2) the conversion of any Eurocurrency Revolving Loan other than on the last day
of the Interest Period applicable thereto;

 

(3) the failure to borrow, convert, continue or prepay any Eurocurrency
Revolving Loan on the date specified in any notice delivered pursuant hereto; or

 

(4) the assignment of any Eurocurrency Revolving Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19.

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
will be delivered to the Borrower and will be conclusive absent manifest error.
The Borrower will pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

SECTION 2.17 Taxes.

 

(1) Any and all payments by or on account of any obligation of any Loan Party
hereunder will be made free and clear of and without deduction for any
Indemnified Taxes; provided that if a Loan Party is required to deduct any
Indemnified Taxes from such payments, then (a) the sum payable will be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) the
Administrative Agent or any Lender, as applicable, receives an amount equal to
the amount it would have received had no such deductions been made; (b) such
Loan Party will make such deductions; and (c) such Loan Party will timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

106



--------------------------------------------------------------------------------

(2) In addition, the Loan Parties will pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(3) Each Loan Party will, jointly and severally, indemnify the Administrative
Agent and each Lender, within ten days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender (other than as a result of the Administrative Agent’s or any Lender’s
gross negligence or willful misconduct) on or with respect to any payment by or
on account of any obligation of such Loan Party hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to such Loan Party by a Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender, will be
conclusive absent manifest error.

 

(4) As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party will deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(5)

 

  (a) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document will
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(5)(b), 2.17(5)(c) and 2.17(6) below) will not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

  (b) Without limiting the effect of Section 2.17(5)(a) above, each Foreign
Lender will deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two original copies of whichever of the following is
applicable:

 

107



--------------------------------------------------------------------------------

  (i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party, (A) with respect to
payments of interest under any Loan Document, executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (B) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN or W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

  (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto);

 

  (iii) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, (A) a
certificate substantially in the form of the applicable Exhibit G to the effect
that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code; (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3) or Section 881(c)(3)(B) of the Code; or
(3) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (B) duly completed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions
thereof or successors thereto);

 

  (iv) to the extent a Foreign Lender is not the beneficial owner, executed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, Internal Revenue Service Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner; or

 

  (v)

any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

108



--------------------------------------------------------------------------------

  In addition, in each of the foregoing circumstances, each Foreign Lender will
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender. Each Foreign Lender will promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the United States of America or other
taxing authorities for such purpose). In addition, each Lender that is not a
Foreign Lender will deliver to the Borrower and the Administrative Agent two
copies of Internal Revenue Service Form W-9 (or any subsequent versions thereof
or successors thereto) on or before the date such Lender becomes a party and
upon the expiration of any form previously delivered by such Lender.
Notwithstanding any other provision of this paragraph, a Lender will not be
required to deliver any form pursuant to this paragraph (5) that such Lender is
not legally able to deliver;

 

  (c) JPM in its capacity as the Administrative Agent (and any Person succeeding
the Administrative Agent upon assignment or succession under Section 9.09, if
applicable) will also deliver, to the Borrower, on or prior to the execution and
delivery of this Agreement, (i) two duly completed copies of Internal Revenue
Service form W-9 with respect to any amounts payable to JPM for its own account
(or other withholding certification as appropriate) and (ii) if applicable, two
duly completed copies of Internal Revenue Service Form W-8IMY certifying that it
is a “U.S. branch” and that the payments it receives for the account of others
are not effectively connected with the conduct of its trade or business in the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a United States person with respect to such
payments, with the effect that the Borrower can make payments to JPM (acting as
the Administrative Agent) without deduction or withholding of any taxes imposed
by the United States.

 

(6) If a payment made to a Recipient under any Loan Document would be subject to
a Tax imposed by FATCA if such Recipient were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Recipient will
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (6), “FATCA” will include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

109



--------------------------------------------------------------------------------

(7) If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund (including a
credit in lieu of a refund) of any Indemnified Taxes or Other Taxes as to which
it has been indemnified by a Loan Party or with respect to which such Loan Party
has paid additional amounts pursuant to this Section 2.17, it will pay over
reasonably promptly such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or such Lender in good faith, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent, such Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.17(7) will not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems,
in good faith, to be confidential) to the Loan Parties or any other Person.

 

(8) Each party’s obligations under this Section 2.17 will survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(9) For purposes of this Section 2.17, the term “applicable law” includes FATCA
and the term “Lender” includes any Issuing Bank.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(1)

Unless otherwise specified, the Borrower will make each payment required to be
made by it hereunder (whether of principal, interest, fees, reimbursement of L/C
Disbursements or otherwise) prior to 2:00 p.m., New York City time, at the
Payment Office, except payments to be made directly to the applicable Issuing
Bank as expressly provided herein and except that (unless the Borrower, the
Administrative Agent and the applicable Persons otherwise agree) payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.05 will be made directly to the
Persons entitled thereto, on the date when due. All payments shall be in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. The Administrative Agent will distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof and will make settlements with the Lenders
with respect to other payments at the times and in the manner provided in this
Agreement. Except as otherwise provided herein, if any

 

110



--------------------------------------------------------------------------------

  payment hereunder is due on a day that is not a Business Day, the date for
payment will be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon will be payable for the
period of such extension. Any payment required to be made by the Administrative
Agent hereunder will be deemed to have been made by the time required if the
Administrative Agent, at or before such time, has taken the necessary steps to
make such payment in accordance with the regulations or operating procedures of
the clearing or settlement system used by the Administrative Agent to make such
payment.

 

(2) [Reserved].

 

(3) Except as otherwise provided in this Agreement, if (a) at any time
insufficient funds are received by and available to the Administrative Agent
from the Borrower to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees and other Obligations then due from the
Borrower hereunder or (b) at any time during a Cash Dominion Period (including
in connection with any termination of the Revolving Facility Commitments
pursuant to Section 8.01) and the Administrative Agent or the Collateral Agent
receives proceeds of Collateral, such funds will be applied,

 

  (i) first, toward payment of any expenses, fees and indemnities due to the
Agents and each Issuing Bank hereunder;

 

  (ii) second, toward payment of interest and fees then due from the Borrower
hereunder with respect to any Revolving Facility Credit Exposure, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties;

 

  (iii) third, toward payment of unreimbursed L/C Disbursements, Protective
Advances and Overadvances then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal,
unreimbursed L/C Disbursements, Protective Advances and Overadvances then due to
such parties;

 

  (iv) fourth, toward payment of other principal then due from the Borrower
hereunder with respect to any Revolving Facility Credit Exposure, ratably among
the parties entitled thereto in accordance with the amounts of such principal
then due to such parties;

 

  (v) fifth, if an Event of Default has occurred and is continuing, to cash
collateralize Letters of Credit issued for the account of the Borrower or any
Subsidiary in accordance with Section 2.05(11);

 

  (vi) sixth, to pay any other Obligations (excluding any (x) Obligations with
respect to Refinancing Term Loans, (y) Cash Management Obligations or
(z) Specified Hedge Obligations) ratably among the parties thereto in accordance
with such amounts so owed them;

 

111



--------------------------------------------------------------------------------

  (vii) seventh, to payment of obligations pursuant to Specified Hedge
Agreements then due from the Borrower or any Subsidiary Loan Party, ratably
among the parties entitled thereto in accordance with the amounts of obligations
under such Specified Hedge Agreements then due to such parties;

 

  (viii) eighth, to payment of Cash Management Obligations of the Borrower or
any Subsidiary Loan Party then due from the Borrower or such Subsidiary Loan
Party, ratably among the parties entitled thereto in accordance with the amounts
of such Cash Management Obligations then due to such parties;

 

  (ix) ninth, to payment of all other Obligations (other than those relating to
Refinancing Term Loans) of the Borrower then due and payable, ratably among the
parties entitled thereto in accordance with the amounts of such Obligations then
due to such parties;

 

  (x) tenth, toward payment of interest then due from the Borrower hereunder
with respect to the Refinancing Term Loans, ratably among the parties entitled
thereto in accordance with the amounts of interest then due to such parties;

 

  (xi) eleventh, toward payment of principal then due from the Borrower
hereunder with respect to the Refinancing Term Loans, ratably among the parties
entitled thereto in accordance with the amounts of such principal then due to
such parties; and

 

  (xii) twelfth, to payment of all other Obligations of the Borrower then due
and payable with respect to the Refinancing Term Loans, ratably among the
parties entitled thereto in accordance with the amounts of such Obligations then
due to such parties;

provided that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in any applicable Intercreditor
Agreement.

 

(4)

Except as otherwise provided in this Agreement and subject to express priorities
set forth in Section 2.18(3) above, if any Lender, by exercising any right of
set-off or counterclaim or otherwise, obtains payment in respect of any
principal of or interest on any of its Revolving Loans or participations in L/C
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in L/C
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion will purchase
(for cash at face value) participations in the Revolving Loans and
participations in L/C Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments will be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in L/C Disbursements;
provided that (a) if any such

 

112



--------------------------------------------------------------------------------

  participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations will be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (b) the
provisions of this paragraph (4) will not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in L/C Disbursements to any assignee or participant other than to
the Borrower or any other Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph (4) apply). The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(5) Subject to the priorities set forth in Section 2.18(3) above, if any Lender,
by exercising any right of set-off or counterclaim or otherwise, obtains payment
in respect of any principal of or interest on any of its Refinancing Term Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Refinancing Term Loans and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion will purchase (for cash at face value) participations in the
Refinancing Term Loans of other Lenders to the extent necessary so that the
benefit of all such payments will be shared by the Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Refinancing Term Loans; provided that (a) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations will be rescinded and the purchase price restored
to the extent of such recovery, without interest, and (b) the provisions of this
paragraph (5) will not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Refinancing Term Loans to any assignee or
participant other than to the Borrower or any other Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph (5) apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(6)

Unless the Administrative Agent has received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the applicable Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank

 

113



--------------------------------------------------------------------------------

  with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(7) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.05(4) or (5), 2.06(2) or 2.18(6), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

 

(1) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender will use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or assign its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the
reasonable judgment of such Lender, such designation or assignment (a) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (b) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(2)

If any Lender requests compensation under Section 2.15 or is a Defaulting
Lender, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that assumes such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent and the Issuing Bank, which consent shall not unreasonably be withheld, to
the extent the consent of such Person would be required under Section 10.04 for
an assignment of Loans or Commitments to such Person, (b) such Lender has
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in L/C Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and (c) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. No
action by or consent of the Defaulting Lender will be necessary in connection
with such removal or assignment. In connection with any such assignment, the
Borrower, the Administrative Agent, the Defaulting Lender and the replacement
Lender will otherwise comply with Section 10.04; provided that if such
Defaulting

 

114



--------------------------------------------------------------------------------

  Lender does not comply with Section 10.04 within three Business Days after the
Administrative Agent’s or the Borrower’s request, compliance with Section 10.04
will not be required to effect such assignment. Nothing in this Section 2.19
will be deemed to prejudice any rights that the Borrower may have against any
Lender that is a Defaulting Lender.

 

(3) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that, pursuant to the
terms of Section 10.08, requires the consent of such Lender and with respect to
which the Required Lenders have granted their consent, then the Borrower will
have the right (unless such Non-Consenting Lender grants such consent) at its
sole expense, to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Loans and its Commitments hereunder
to one or more assignees reasonably acceptable to the Administrative Agent and
the Issuing Bank to the extent the consent of such Person would be required
under Section 10.04 for an assignment of Loans or Commitments to such Person;
provided that (a) all Obligations of the Borrower owing to such Non-Consenting
Lender (including accrued Fees and any amounts due under Section 2.15, 2.16 or
2.17) being removed or replaced will be paid in full to such Non-Consenting
Lender concurrently with such assignment and (b) such Non-Consenting Lender will
have received payment of an amount equal to the principal amount thereof plus
accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender will be necessary in connection with such removal or
assignment, which will be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment, the Borrower,
the Administrative Agent, such Non-Consenting Lender and the replacement Lender
will otherwise comply with Section 10.04; provided that if such Non-Consenting
Lender does not comply with Section 10.04 within three Business Days after the
Administrative Agent’s or the Borrower’s request therefor, compliance with
Section 10.04 will not be required to effect such assignment.

SECTION 2.20 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or if any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Revolving Loans, then, upon notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Revolving Loans or
to convert ABR Borrowings to Eurocurrency Revolving Facility Borrowings will be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower will upon demand from such Lender (with a
copy to the Administrative Agent), either convert all Eurocurrency Revolving
Facility Borrowings of such Lender to ABR Borrowings, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Revolving Facility Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower will also pay accrued interest on the
amount so prepaid or converted.

 

115



--------------------------------------------------------------------------------

SECTION 2.21 Incremental Facilities.

 

(1) Notice. At any time and from time to time, on one or more occasions, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent, increase the Revolving Facility Commitments (each such
increase, an “Incremental Revolving Facility Increase” or “Incremental
Facility”, and such additional Revolving Facility Commitments, the “Incremental
Commitments”).

 

(2) Ranking. Any Incremental Commitments will (a) rank pari passu in right of
payment with the Revolving Facility Claims and (b) be secured by the Collateral
on a pari passu basis with the Revolving Facility Claims.

 

(3) Size. The principal amount of commitments in respect of Incremental
Revolving Facility Increases received pursuant to this Section 2.21 will not
exceed, in the aggregate, an amount equal to $200,000,000.

Each Incremental Revolving Facility Increase received pursuant to this
Section 2.21 will be in an integral multiple of $1.0 million and in a minimum
aggregate principal amount of $10.0 million (or such lesser minimum amount
approved by the Administrative Agent); provided that such amount may be less
than such minimum amount or integral multiple amount without the Administrative
Agent’s consent if such amount represents all of the remaining availability in
respect of Incremental Revolving Facility Increases available pursuant to this
Section 2.21 at such time.

 

(4) Incremental Lenders. Incremental Facilities may be provided by any existing
Lender (it being understood that no existing Lender will have an obligation to
provide any Incremental Facility), or any Additional Lender (collectively, the
“Incremental Lenders”); provided that the Administrative Agent and each Issuing
Bank at the time of effectiveness of such Incremental Facility shall have
consented (such consent not to be unreasonably withheld, delayed or conditioned)
to any Additional Lender’s provision of such Incremental Facility if such
consent by such Person would be required under Section 10.04 for an assignment
of Commitments or Loans to such Additional Lender. The existing Lenders will not
have any right to participate in any arrangement of, and will not have any right
of first refusal or other right to provide all or any portion of, any
Incremental Facility except to the extent the Borrower and the arrangers
thereof, if any, in their discretion, choose to invite or include any such
existing Lender (which may or may not apply to all existing Lenders and may or
may not be pro rata among existing Lenders). Final allocations in respect of any
Incremental Facilities will be made by the Borrower together with the arrangers
thereof, if any, in their discretion, in accordance with this Section 2.21.

 

(5)

Incremental Facility Amendments; Use of Proceeds. Each Incremental Facility will
become effective pursuant to an amendment (which may, at the option of the
Administrative Agent and the Borrower, be in the form of an amendment and
restatement) (each, an “Incremental Facility Amendment”) to this Agreement and,
as appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and, with respect to any amendment (or amendment and
restatement) of this Agreement, each Incremental Lender providing such
Incremental Facility. Incremental Facility Amendments may, without the consent
of any other Lenders, effect such

 

116



--------------------------------------------------------------------------------

  amendments to this Agreement and the other Loan Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.21. The Administrative
Agent will promptly notify each Lender as to the effectiveness of each
Incremental Facility Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Facility Amendment, this Agreement and
the other Loan Documents, as applicable, will be deemed amended (or amended and
restated) to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Facility evidenced thereby. This
Section 2.21 shall supersede any provisions in Section 2.18 or 10.08 to the
contrary. The Borrower and its Restricted Subsidiaries may use the proceeds of
the Incremental Facility for any purpose not prohibited by this Agreement.

 

(6) Conditions. The initial availability of any Incremental Facility will be
subject solely to the following conditions, subject, for the avoidance of doubt,
to Section 1.09, measured on the date of the initial incurrence under (or, as
applicable, pursuant to Section 1.09, receipt of commitments with respect to)
any such Incremental Facility:

 

  (a) no Event of Default shall have occurred and be continuing on the date such
Incremental Facility is incurred or would exist immediately after giving effect
thereto; provided that the condition set forth in this clause (a) may be waived
or not required (other than with respect to any Specified Event of Default) by
the Persons providing such Incremental Facility in connection with a Permitted
Acquisition or other Investment permitted hereunder;

 

  (b) the representations and warranties in the Loan Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be accurate in all respects) immediately prior to, and immediately after giving
effect to, the incurrence of such Incremental Facility; provided that the
condition set forth in this clause (b) may be waived or not required (other than
with respect to the Specified Representations) in connection with a Permitted
Acquisition or other Investment permitted hereunder; and

 

  (c) such other conditions (if any) as may be required by the Incremental
Lenders providing such Incremental Facility, unless such other conditions are
waived by such Incremental Lenders.

 

(7)

Terms. Any Incremental Facility will be on the terms set forth in the Loan
Documents, as amended by the applicable Incremental Facility Amendment; provided
that (a) any Incremental Commitments will (x) rank pari passu in right of
payment with the Revolving Facility Claims (y) be secured by Collateral on a
pari passu basis with the Revolving Facility Claims and (z) be on terms and
pursuant to documentation applicable to the Revolving Facility Commitments and
will form a part of the existing Revolving Facility; provided that Applicable
Margin and Applicable Commitment Fees, in each case, applicable to Revolving
Facility Commitments and the Revolving Loans may be increased without the
consent of any Lender, in connection with the incurrence of any Incremental
Commitments such that the Applicable Margin and the Applicable

 

117



--------------------------------------------------------------------------------

  Commitment Fee Percentage of the Revolving Facility Commitments are identical
to those of any Incremental Commitments; provided, further, that any commitment,
arrangement, upfront or similar fees for such Incremental Commitments will be as
determined by a Responsible Officer of the Borrower and the lenders providing
such Incremental Commitments and (b) no Incremental Commitments may mature prior
to the Maturity Date with respect to the Revolving Facility Commitments existing
on the Closing Date.

 

(8) Reallocation. Upon each Incremental Revolving Facility Increase in
accordance with this Section 2.21:

 

  (a) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Incremental Lender providing a portion of such increase, and each such
Incremental Lender will automatically and without further act be deemed to have
assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Lender will equal the percentage of the aggregate Revolving Facility Commitments
of all Lenders represented by such Lender’s Revolving Facility Commitment; and

 

  (b) the Administrative Agent may, in consultation with the Borrower, take any
and all actions as may be reasonably necessary to ensure that, after giving
effect to such Lender’s Incremental Commitments, the percentage of the aggregate
Revolving Facility Commitments held by each Lender (including each such
Incremental Lender) will equal the percentage of the aggregate Revolving
Facility Commitments of all Lenders represented by such Lender’s Revolving
Facility Commitment, which may be accomplished, at the discretion of the
Administrative Agent following consultation with the Borrower, by:

 

  (i) requiring any outstanding Loans to be prepaid with the proceeds of a new
Borrowing;

 

  (ii) causing non-increasing Lenders to assign portions of their outstanding
Loans to Incremental Revolving Lenders; or

 

  (iii) a combination of the foregoing.

SECTION 2.22 Refinancing Amendments.

 

(1) Refinancing Term Loans. At any time after the Closing Date, the Borrower may
obtain from any Lender or any Additional Lender, at its election, Credit
Agreement Refinancing Indebtedness in the form of term loans under a new term
loan facility hereunder (“Refinancing Term Loans”) pursuant to a Refinancing
Amendment. All Refinancing Term Loans shall be secured on a pari passu basis
with the Revolving Facility Claims; provided that (a) any payments in respect
thereof shall be subordinated as required by this Agreement, including (without
limitation) as set forth in Section 2.18(3) and (b) such Refinancing Term Loans
shall be subject to the FILO Intercreditor Provisions.

 

118



--------------------------------------------------------------------------------

(2) Refinancing Amendments. The effectiveness of any Refinancing Amendment will
be subject only to the satisfaction on the date thereof of such of the
conditions as may be requested by the providers of the Refinancing Term Loans.
The Administrative Agent will promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
will be deemed amended (or amended and restated, as applicable) to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Refinancing Term Loans incurred pursuant thereto (including any amendments
necessary to treat the term loans subject thereto as Refinancing Term Loans).

 

(3) Required Consents. Any Refinancing Amendment may, without the consent of any
Person other than the Administrative Agent, the Borrower and the Lenders or
Additional Lenders providing the applicable Refinancing Term Loans, effect such
amendments (or amendments and restatements) to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.22. This Section 2.22 supersedes any provisions in Section 10.08 to
the contrary. The transactions contemplated by this Section 2.22 will not
require the consent of any other Lender or any other Person, and the
requirements of any provision of this Agreement (including Sections 2.11 and
2.18) or any other Loan Document that may otherwise prohibit any transaction
contemplated by this Section 2.22 will not apply to any of the transactions
effected pursuant to this Section 2.22.

 

(4) Providers of Refinancing Term Loans. Refinancing Term Loans may be provided
by any existing Lender (it being understood that no existing Lender shall have
an obligation to make all or any portion of any Refinancing Term Loan) or by any
Additional Lender. It is understood that any Lender approached to provide all or
a portion of Refinancing Term Loans may elect or decline, in its sole
discretion, to provide such Refinancing Term Loans (it being understood that
there is no obligation to approach any existing Lenders to provide any
Refinancing Term Loans).

SECTION 2.23 Extensions of Loans and Revolving Commitments.

 

(1)

Extension Offers. Pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders of Revolving Loans or all
Refinancing Term Lenders (and with respect to any Extension Offer each Lender
may, in its sole discretion, choose whether to accept or reject such Extension
Offer), with a like Maturity Date, the Borrower may extend the Maturity Date of
each such Lender’s Loans or Revolving Facility Commitments and otherwise modify
the terms of such Loans or Revolving Facility Commitments pursuant to the terms
of the relevant Extension Offer, including by increasing the interest rate or
fees payable in respect to such Revolving Facility Commitments (each, an
“Extension,” and each group of Loans or Revolving Facility Commitments so
extended, as well as the original Loans or Revolving Facility Commitments not so
extended, being a “tranche”). Each Extension Offer will specify

 

119



--------------------------------------------------------------------------------

  the minimum amount of Revolving Facility Commitments with respect to which an
Extension Offer may be accepted, which will be an integral multiple of
$1.0 million and an aggregate principal amount that is not less than
$10.0 million (or (a) if less, the aggregate principal amount of such Revolving
Facility Commitments or (b) such lesser minimum amount as is approved by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed), and will be made on a pro rata basis to all Lenders having
Revolving Facility Commitments with a like Maturity Date. If the aggregate
outstanding principal amount of Loans and Revolving Facility Commitments
(calculated on the face amount thereof) in respect of which Lenders have
accepted an Extension Offer exceeds the maximum aggregate principal amount of
Loans and Revolving Facility Commitments offered to be extended pursuant to an
Extension Offer, then the Loans and Revolving Facility Commitments of such
Lenders will be extended ratably up to such maximum amount based on the
Revolving Facility Commitments of or the principal amounts (but not to exceed
actual holdings of record) with respect to which the Lenders that have accepted
such Extension Offer. There is no requirement that any Extension Offer or
Extension Amendment (defined as follows) be subject to any “most favored nation”
pricing provisions. The terms of an Extension Offer will be determined by the
Borrower and an Extension Offer may contain one or more conditions to its
effectiveness, including that a minimum amount of Loans or Revolving Facility
Commitments or any or all applicable tranches be tendered.

 

(2) Extension Amendments. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (which may, at the option of the Administrative Agent and the
Borrower, be in the form of an amendment and restatement of this Agreement or
such Loan Document, as applicable) (an “Extension Amendment”) with the Borrower
as may be necessary in order to establish new tranches in respect of Extended
Commitments (and related Extended Loans) and such amendments as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches, in each
case, on terms consistent with this Section 2.23. This Section 2.23 supersedes
any provisions in Section 2.18 or 10.08 to the contrary. Except as otherwise set
forth in an Extension Offer, there will be no conditions to the effectiveness of
an Extension Amendment. Extensions will not constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

 

(3) Terms of Extension Offers and Extension Amendments. The terms of any
Extended Commitments (and related Extended Loans) will be set forth in an
Extension Offer and as agreed between the Borrower and the Extending Lenders
accepting such Extension Offer; provided that:

 

  (a) the final maturity date of such Extended Loans will be no earlier than the
Latest Maturity Date applicable to the Revolving Loans or Revolving Facility
Commitments subject to such Extension Offer;

 

  (b) any Extended Loans or Revolving Facility Commitments may participate on a
pro rata basis or less than pro rata basis (but not greater than a pro rata
basis) in mandatory prepayments of Loans or mandatory terminations of Revolving
Facility Commitments;

 

120



--------------------------------------------------------------------------------

  (c) such Extended Loans or Revolving Facility Commitments are not secured by
any assets or property that does not constitute Collateral;

 

  (d) such Extended Loans or Revolving Facility Commitments are not guaranteed
by any Person other than a Subsidiary Loan Party; and

 

  (e) the other terms and conditions applicable to the Extended Loans or
Extended Commitments are (i) substantially identical to, or, taken as a whole,
no more favorable to the lenders or holders providing such Extended Loans or
Extended Commitments than those applicable to the Revolving Loans or Revolving
Facility Commitments subject to such Extension Offer (except for covenants
applicable only to periods after the Latest Maturity Date of the Revolving Loans
or Revolving Facility Commitments subject to such Extension Offer) (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least four (4) Business Days (or such shorter period as may be agreed
by the Administrative Agent) prior to the incurrence of such Extended Loans or
Extended Commitments together with a reasonably detailed description of the
material covenants and event of default of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(d) shall be conclusive evidence that such Indebtedness satisfies this clause
(d) unless the Administrative Agent notifies the Borrower within such four
(4) Business Day (or shorter) period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided that
this clause (d) will not apply to (v) terms addressed in the preceding clauses
(a) through (c), (x) interest rate, rate floors, fees, funding discounts and
other pricing terms, (y) redemption, prepayment or other premiums, or
(z) optional prepayment or redemption terms.

Any Extended Term Loans will constitute a separate tranche of Term Loans from
the Term Loans held by Lenders that did not accept the applicable Extension
Offer and such Extended Term Loans shall also be subject to the requirements set
forth in Section 2.22 with regards to the terms and conditions applicable to
Refinancing Term Loans.

 

(4) Required Consents. No consent of any Lender or any other Person will be
required to effectuate any Extension, other than the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), the Borrower and each Extending Lender participating in such
Extension with respect to one or more of its Loans or Revolving Facility
Commitments. The transactions contemplated by this Section 2.23 (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Loans or Extended Commitments on such terms as may be set forth in
the relevant Extension Offer) will not require the consent of any other Lender
or any other Person, and the requirements of any provision of this Agreement
(including Sections 2.18 and 10.08) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23 will not apply to any of the transactions effected pursuant to
this Section 2.23.

 

121



--------------------------------------------------------------------------------

SECTION 2.24 Defaulting Lenders.

 

(1) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

  (a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement is
restricted as set forth in Section 10.08.

 

  (b) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), will be applied at such time or times as may be
determined by the Administrative Agent as follows:

 

  (i) first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder;

 

  (ii) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank hereunder;

 

  (iii) third, if so determined by the Administrative Agent or requested by the
Issuing Bank, to be held as cash collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit;

 

  (iv) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

  (v) fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Revolving Loans under this
Agreement;

 

  (vi) sixth, to the payment of any amounts owing to the Lenders or the Issuing
Banks as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuing Banks against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;

 

  (vii) seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Loan Parties as a result of any judgment of
a court of competent jurisdiction obtained by the Loan Parties against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and

 

122



--------------------------------------------------------------------------------

  (viii) eighth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction;

provided that if such payment is a payment of the principal amount of any Loans
or L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, such payment will be applied solely to pay the
Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender. Any payments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.24(1)(b) will be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

  (c) Certain Fees. Such Defaulting Lender (i) will not be entitled to receive
any Commitment Fee pursuant to Section 2.12(1) or otherwise for any period
during which that Lender is a Defaulting Lender (and the Borrower will not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) will not be entitled to receive
any L/C Participation Fee pursuant to Section 2.12(2) or otherwise for any
period during which that Lender is a Defaulting Lender (although the Borrower
will be required to pay any such L/C Participation Fee that otherwise would have
been required to have been paid to such Defaulting Lender to the non-Defaulting
Lenders or Issuing Banks, in accordance with (and to the extent of) any
reallocation of Fronting Exposure to non-Defaulting Lenders or as may be
retained by the Issuing Bank as cash collateral in accordance herewith, as the
case may be).

 

  (d) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.05, the
“Revolving Facility Percentage” of each non-Defaulting Lender will be computed
without giving effect to the Commitment of such Defaulting Lender; provided,
that, each such reallocation will be given effect only to the extent such that
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit will not exceed the positive
difference, if any, of (i) the Revolving Facility Commitment of such
non-Defaulting Lender minus (ii) the aggregate outstanding amount of the
Revolving Loans of such Defaulting Lender.

 

  (e)

Elimination of Remaining Fronting Exposure. At any time that there exists a
Defaulting Lender and the reallocation described in clause (d) above cannot, or
can only partially, be effected, promptly upon the request of the Administrative
Agent or any Issuing Bank, the Borrower will (without prejudice to any right or
remedy available to it hereunder or under law) deliver cash collateral in an
amount to be agreed between the Borrower and each applicable Issuing Bank, but
no greater than 105% of the outstanding amount of the applicable Letters of

 

123



--------------------------------------------------------------------------------

  Credit to the Administrative Agent in accordance with the procedures set forth
in Section 2.05(11) in an amount sufficient to cover all Fronting Exposure of
the Revolving Facility L/C Exposure (after giving effect to Section 2.24(1)(d))
which will be held as security for the reimbursement obligations of the Borrower
with respect to the Revolving Facility L/C Exposure.

 

(2) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Revolving Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Revolving Facility Percentages (without giving
effect to Section 2.24(1)(d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

(3) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.24(1)(b) will apply to all amounts thereafter paid by the Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination shall not be deemed to be a waiver or release of any claims any Loan
Party, any Agent, any Issuing Bank or any Lender may have against such
Defaulting Lender.

ARTICLE III

Representations and Warranties

To induce the Lenders to make any extension of credit hereunder on or after the
Closing Date, the Borrower, with respect to itself and each of the Restricted
Subsidiaries, represents and warrants (i) on the Closing Date solely to the
extent set forth in Section 4.01(12) and (ii) thereafter, on the date of any
Borrowing or any other extension of credit hereunder to the extent otherwise
required hereunder (and subject, for the avoidance of doubt, to Section 1.09),
each of the following to each Agent and to each of the Lenders:

 

124



--------------------------------------------------------------------------------

SECTION 3.01 Organization; Powers. The Borrower and each Loan Party:

 

(1) is a Person duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization (to the extent
such status or an analogous concept applies to such an organization or in such
jurisdiction);

 

(2) has all requisite corporate or other organizational power and authority to
own its property and assets and to carry on its business as now conducted;

 

(3) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect; and

 

(4) has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents to which it is a party and each other agreement
or instrument contemplated thereby to which it is a party.

SECTION 3.02 Authorization; No Contravention.

 

(1) The execution, delivery and performance by the Loan Parties of each of the
Loan Documents to which it is a party have been duly authorized by all necessary
corporate or other organizational action.

 

(2) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Loan Party is a party and the consummation of the
Transactions will not:

 

  (a) result in a breach or contravention of, or the creation of any Lien (other
than any Liens created by the Loan Documents and Permitted Lien) upon the
property or assets of such Loan Party or any of the Restricted Subsidiaries
under (i) any Contractual Obligation to which such Loan Party is a party or
affecting such Loan Party or the properties or assets of such Loan Party or any
of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Loan Party or its
property or assets is subject;

 

  (b) violate applicable Law; or

 

  (c) contravene the terms of its Organizational Documents;

except with respect to clauses (a) and (b) of this Section 3.02(2) as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to:

 

(1) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws (including Debtor Relief Laws)
affecting creditors’ rights generally;

 

125



--------------------------------------------------------------------------------

(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

 

(3) implied covenants of good faith and fair dealing; and

 

(4) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Non-U.S. Subsidiaries.

SECTION 3.04 Governmental Approvals. No material action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for:

 

(1) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties;

 

(2) filings which may be required under Environmental Laws;

 

(3) filings as may be required under the Exchange Act and applicable stock
exchange rules in connection therewith;

 

(4) such as have been made or obtained and are in full force and effect (except
to the extent not required to be obtained, taken, given or made or in full force
and effect pursuant to the Security Documents);

 

(5) such actions, consents, approvals, registrations or filings the failure of
which to be obtained or made would not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05 Title to Properties; Liens. Each of the Borrower and the Subsidiary
Loan Parties has valid fee simple title to, or valid leasehold interests in, or
easements or other limited property interests in, all of its Real Properties and
valid title to its personal property and assets, in each case, except for
Permitted Liens or defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, in each case, except where
the failure to have such title, interest or easement would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such properties and assets are free and clear of Liens, other than Permitted
Liens.

SECTION 3.06 Subsidiaries. Schedule 3.06 sets forth as of the Closing Date and
after giving effect to the Transactions, the name and jurisdiction of
incorporation, formation or organization of the Borrower and each Restricted
Subsidiary and, as to each Restricted Subsidiary, the percentage of each class
of Equity Interests owned by the Borrower or by any other Subsidiary of the
Borrower.

 

126



--------------------------------------------------------------------------------

SECTION 3.07 Litigation; Compliance with Laws.

 

(1) There are no actions, suits or proceedings, or, to the knowledge of the
Borrower, investigations at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any
Restricted Subsidiary or any business, property or rights (including any
studies, tests or preclinical or clinical trials) of any such Person (excluding
any actions, suits or proceedings arising under or relating to any Environmental
Laws, which are subject to Section 3.13, but including in respect of any Health
Care Law), in each case, which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(2) To the knowledge of the Borrower, none of the Borrower, any Restricted
Subsidiary or their respective properties or assets is in violation of (nor will
the continued operation of their material properties and assets as currently
conducted violate) any law, rule or regulation (including any zoning, building,
ordinance, code or approval, or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.13) or any restriction of
record or agreement affecting any property, or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(3) Each of the Borrower and its Restricted Subsidiaries have, and they and
their products are in conformance with, all authorizations, approvals, licenses,
permits, certificates, or exemptions required by the FDA or other Governmental
Authority under the Healthcare Laws (the “Healthcare Permits”) to conduct their
businesses as currently conducted or as reasonably anticipated, except where a
failure to have or conform with such Healthcare Permits would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Neither the Borrower nor its Restricted Subsidiaries have received any written
notice from the FDA or any other Governmental Authority that it is considering
materially limiting, suspending, or revoking any Healthcare Permit (nor, to the
knowledge of the Borrower, are any such actions threatened). The Borrower and
its Restricted Subsidiaries have made all material notifications, modifications,
submissions, and reports required to be made to the FDA or any other
Governmental Authority under the Healthcare Permits and Healthcare Laws, and to
the knowledge of the Borrower, all such notifications, modifications,
submissions, or reports were true, complete, and correct in all material
respects.

 

(4) In the past two years: (i) all products manufactured, tested, investigated,
marketed, sold or distributed by or on behalf of the Borrower and its Restricted
Subsidiaries have been and are in compliance in all material respects with all
applicable Healthcare Laws and any other applicable Laws; (ii) neither the
Borrower nor its Restricted Subsidiaries have received any written warning
letter or other written notice regarding a material violation of any Healthcare
Laws, nor are they subject to any continuing material obligation arising under
any warning letter or other notice of material violation of any Healthcare Laws;
and (iii) except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, no product manufactured, marketed,
sold or distributed by or on behalf of the Borrower and its Restricted
Subsidiaries has been seized, withdrawn, recalled, subject to a detention order,
safety alert or suspension by the FDA or other Governmental Authority and, to
the knowledge of the Borrower, there are no facts or circumstances (including
pending or threatened proceedings) reasonably likely to cause any of the
foregoing.

 

127



--------------------------------------------------------------------------------

(5) Neither the Borrower nor its Restricted Subsidiaries nor, to the knowledge
of the Borrower, any of their respective officers, directors, employees, agents
or contractors have been excluded or debarred from any federal healthcare
program (including without limitation Medicare or Medicaid).

SECTION 3.08 Federal Reserve Regulations.

 

(1) None of the Borrower or any Restricted Subsidiary is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

 

(2) No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund Indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

SECTION 3.09 Investment Company Act. None of the Borrower or any Subsidiary Loan
Party is an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940, as amended.

SECTION 3.10 Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans, and may request the issuance of Letters of Credit, for working
capital and other general corporate purposes (including for capital
expenditures, Permitted Investments, Restricted Payments and the repayment or
refinancing of Indebtedness, in each case to the extent not prohibited hereunder
and any other uses not prohibited by the Loan Documents).

SECTION 3.11 Tax Returns. Except as set forth on Schedule 3.11:

 

(1) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Restricted Subsidiaries has filed or caused to be filed all federal, state,
local and non-U.S. Tax returns required to have been filed by it; and

 

(2) Each of the Borrower and the Restricted Subsidiaries has timely paid or
caused to be timely paid (a) all Taxes shown to be due and payable by it on the
returns referred to in clause (1) of this Section 3.11 and (b) all other Taxes
or assessments (or made adequate provision (in accordance with GAAP) for the
payment of all Taxes due) with respect to all periods or portions thereof ending
on or before the Closing Date, which Taxes, if not paid or adequately provided
for, would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, in each case except Taxes or assessments that are being
contested in good faith by appropriate proceedings and for which, if applicable,
the Borrower or any Restricted Subsidiary (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP.

 

128



--------------------------------------------------------------------------------

SECTION 3.12 No Material Misstatements.

 

(1) All written factual information and written factual data (other than the
Projections, estimates and information of a general economic or industry
specific nature) concerning the Borrower or any Restricted Subsidiary that has
been made available to the Administrative Agent or the Lenders, directly or
indirectly, by or on behalf of the Borrower or any Restricted Subsidiary in
connection with the Transactions, when taken as a whole and after giving effect
to all supplements and updates provided thereto, is correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made.

 

(2) The Projections that have been made available to the Administrative Agent or
the Lenders by or on behalf of the Borrower in connection with the Transactions,
when taken as a whole, have been prepared in good faith based upon assumptions
that are believed by the Borrower to be reasonable at the time made and at the
time delivered to the Administrative Agent or the Lenders, it being understood
by the Administrative Agent and the Lenders that:

 

  (a) the Projections are merely a prediction as to future events and are not to
be viewed as facts;

 

  (b) the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower or Impax;

 

  (c) no assurance can be given that any particular Projections will be
realized; and

 

  (d) actual results may differ and such differences may be material.

SECTION 3.13 Environmental Matters. Except as set forth on Schedule 3.13 or as
to matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

 

(1) each of the Borrower and the Restricted Subsidiaries is in compliance with
all Environmental Laws (including having obtained and complied with all permits,
licenses and other approvals required under any Environmental Law for the
operation of its business);

 

(2) none of the Borrower or any Restricted Subsidiary has received notice of or
is subject to any pending, or to the Borrower’s knowledge, threatened action,
suit or proceeding alleging a violation of, or liability under, any
Environmental Law that remains outstanding or unresolved;

 

(3) to the Borrower’s knowledge, no Hazardous Material is located at, on or
under any property currently or formerly owned, operated or leased by the
Borrower or any Restricted Subsidiary and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
Restricted Subsidiary and transported to or Released at any location which, in
each case, described in this clause (3), would reasonably be expected to result
in liability to the Borrower or any Restricted Subsidiary; and

 

129



--------------------------------------------------------------------------------

(4) there are no agreements in which the Borrower or any Restricted Subsidiary
has expressly assumed or undertaken responsibility for any known or reasonably
anticipated liability or obligation of any other Person arising under or
relating to Environmental Laws or Hazardous Materials.

SECTION 3.14 Security Documents.

 

(1) Except as otherwise contemplated hereunder or under any other Loan
Documents, the Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) legal and valid Liens
on the Collateral described therein; and when financing statements in
appropriate form are filed in the offices specified on Schedule III to the
Collateral Agreement, a short form grant of security interest in Intellectual
Property Rights (in substantially the form of Exhibit II to the Collateral
Agreement (for trademarks), Exhibit III to the Collateral Agreement (for
patents) or Exhibit IV to the Collateral Agreement (for copyrights)) is properly
filed in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the Pledged Collateral described in the
Collateral Agreement is delivered to the Collateral Agent, the Liens on the
Collateral granted pursuant to the Collateral Agreement will constitute fully
perfected Liens on all right, title and interest of the grantors in such
Collateral in which (and to the extent) a security interest can be perfected
under Article 9 of the Uniform Commercial Code, in each case prior to and
superior in right of the Lien of any other Person (subject to Permitted Liens).

 

(2) Notwithstanding anything herein (including this Section 3.14) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty (a) as to the effects of perfection
or non-perfection, the priority or enforceability of any pledge of or security
interest in any Excluded Assets or (b) as to the effects of perfection or
non-perfection, the priority or enforceability of any pledge of or security
interest in any Equity Interests of any Non-U.S. Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

SECTION 3.15 Location of Real Property and Leased Premises.

 

(1) Schedule 3.15(1) correctly identifies, in all material respects, as of the
Closing Date, all material Real Property owned in fee by the Loan Parties. As of
the Closing Date, the Loan Parties own in fee all the Real Property set forth as
being owned by them on Schedule 3.15(1).

 

(2) Schedule 3.15(2) lists correctly in all material respects, as of the Closing
Date, all material Real Property leased by any Loan Party and the addresses
thereof. As of the Closing Date, the Loan Parties have in all material respects
valid leases in all material Real Property set forth as being leased by them on
Schedule 3.15(2).

 

130



--------------------------------------------------------------------------------

SECTION 3.16 Solvency. On the Closing Date, after giving effect to the
consummation of the Transactions, including the Borrowing of the Loans
hereunder, if applicable, and after giving effect to the application of the
proceeds of such Loans, if applicable:

 

(1) the fair value of the assets of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, exceeds their debts and liabilities
(subordinated, contingent or otherwise), on a consolidated basis;

 

(2) the present fair saleable value of the property of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, is greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities (subordinated, contingent or otherwise), on a
consolidated basis, as such debts and other liabilities become absolute and
matured;

 

(3) the Borrower and its Restricted Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (subordinated, contingent or otherwise),
on a consolidated basis, as such liabilities become absolute and matured; and

 

(4) the Borrower and its Restricted Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

For purposes of this Section 3.16, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

SECTION 3.17 Financial Statements; No Material Adverse Effect.

 

(1) The consolidated balance sheets of the Borrower and its consolidated
subsidiaries and of Impax and its consolidated subsidiaries as at December 31,
2017, and related statements of operations and cash flows of the Borrower and
its consolidated subsidiaries and Impax and its consolidated set forth in the
PIPE Registration Statement fairly present in all material respects the
financial condition of each of the Borrower and Impax, as applicable, and their
respective Subsidiaries as of the dates thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein.

 

(2) The unaudited pro forma condensed combined financial information and
explanatory notes of Amneal Inc. set forth in the PIPE Registration Statement,
prepared after giving effect to the Transactions as if the Transactions had
occurred on December 31, 2017 (in the case of such balance sheet) or at the
beginning of such period (in the case of the statement of operations), copies of
which have heretofore been furnished to the Administrative Agent, have been
prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of
Amneal Inc. and its Subsidiaries as of December 31, 2017 and their estimated
results of operations for the period covered thereby.

 

131



--------------------------------------------------------------------------------

(3) Since December 31, 2017, there has been no event that has had, or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(4) The forecasts of consolidated balance sheets and income statements of the
Borrower and its Subsidiaries which have been furnished to the Administrative
Agent prior to the Closing Date, when taken as a whole, have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time furnished, it being understood that
(i) no forecasts are to be viewed as facts, (ii) any forecasts are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower, Impax and their respective Subsidiaries and Affiliates,
(iii) no assurance can be given that any particular forecasts will be realized
and (iv) actual results may differ and such differences may be material.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
or any Restricted Subsidiary as of the Closing Date. As of such date, such
insurance is in full force and effect.

SECTION 3.19 USA PATRIOT Act; Anti-Corruption; Sanctions.

 

(1) To the extent applicable, each of the Borrower and the Restricted
Subsidiaries is in compliance, in all material respects, with the USA PATRIOT
Act.

 

(2) No part of the proceeds of the Loans will be used by the Borrower or any of
the Restricted Subsidiaries, directly or indirectly, (i) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of Anti-Corruption Laws, or (ii) in any manner that
would result in the violation of any applicable Sanctions.

 

(3) None of the Borrower or any Restricted Subsidiary, nor any of their
respective directors or officers, nor, to the knowledge of the Borrower or any
Restricted Subsidiary, any of their respective agents and employees, is any of
the following:

 

  (a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”);

 

  (b) a Person owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

  (c) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any laws with respect to terrorism or money
laundering;

 

  (d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

132



--------------------------------------------------------------------------------

  (e) a Sanctioned Person.

 

(4) The Borrower and the Restricted Subsidiaries, and their respective officers
and directors, and, to the knowledge of the Borrower or any Restricted
Subsidiary, their respective employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that could reasonably be expected to
result in the Borrower or any Restricted Subsidiary being designated as a
Sanctioned Person.

 

(5) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 3.20 Intellectual Property Rights; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect:

 

(1) the Borrower and each Restricted Subsidiary owns, or possesses the right to
use, all of the patents, patent rights, inventions, know-how, trademarks,
service marks, trade names, copyrights or mask works, domain names, trade
secrets and other intellectual property rights (collectively, “Intellectual
Property Rights”) that are reasonably necessary for the operation of their
respective businesses (provided the foregoing shall not be construed as a
warranty with respect to non-infringement of third party intellectual property
rights);

 

(2) to the knowledge of the Borrower or any Restricted Subsidiary, neither the
Borrower nor any of the Restricted Subsidiaries nor any Intellectual Property
Rights, product, process, method, substance, part or other material now made,
used, employed, sold or offered for sale by the Borrower or the Restricted
Subsidiaries, nor the business of the Borrower or any of the Restricted
Subsidiaries is infringing upon, misappropriating or otherwise violating
Intellectual Property Rights of any Person, but excluding any (i) infringement
of any Intellectual Property Rights caused by the filing of any abbreviated new
drug application for a product filed with the FDA pursuant to §505(j) of the
United States Federal Food, Drug, and Cosmetic Act, as amended from time to time
(the “FFDCA”) or by the filing of any new drug application for a product filed
with the FDA pursuant to §505(b)(2) of the FFDCA and (ii) infringement of any
Intellectual Property Rights alleged pursuant to a Paragraph IV Proceeding for
which a Paragraph IV Certification Notice has been made; and

 

(3) no claim or litigation (including any cease and desist letters) regarding
any of the foregoing in (1) or (2) is pending or, to the knowledge of the
Borrower, threatened. The representations set forth in Section 3.20(2) and this
Section 3.20(3) are the only representations given by the Borrower (including on
behalf of its Restricted Subsidiaries) with respect to non-infringement of
Intellectual Property Rights.

 

133



--------------------------------------------------------------------------------

SECTION 3.21 Employee Benefit Plans. Except as would not reasonably be expected
to have a Material Adverse Effect, the Borrower and each of its ERISA Affiliates
are in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, would reasonably be expected to have
a Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, the present value of all accumulated benefit
obligations under all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plans, in the aggregate.

SECTION 3.22 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (1) there are no
strikes or other labor disputes against any of the Borrower or its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened and
(2) hours worked by and payment made based on hours worked to employees of each
of the Borrower or its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Laws dealing with wage and hour
matters.

SECTION 3.23 Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criteria that requires
the approval or satisfaction of the Administrative Agent has been approved by or
is satisfactory to the Administrative Agent, each material Account reflected
therein as eligible for inclusion in the Borrowing Base is an Eligible Account,
the material Inventory reflected therein as eligible for inclusion in the
Borrowing Base constitutes Eligible Inventory and the cash and Cash Equivalents
reflected therein as eligible for inclusion in the Borrowing Base constitute
Eligible Cash.

ARTICLE IV

Conditions of Lending

SECTION 4.01 Closing Date Conditions Precedent. The obligations of (a) the
Lenders to make Loans and (b) any Issuing Bank to issue Letters of Credit or
amend, extend, reinstate or renew Letters of Credit hereunder (each, a “Credit
Event”) is subject solely to the satisfaction or waiver by the Administrative
Agent, of the following conditions precedent:

 

(1) Loan Documents. The Administrative Agent shall have received (a) this
Agreement duly executed and delivered by a Responsible Officer of the Borrower,
(b) the Collateral Agreement duly executed and delivered by a Responsible
Officer of the Borrower and its Restricted Subsidiaries that are Subsidiary Loan
Parties (including the related short form grants of security interest in
Intellectual Property Rights duly executed and delivered by a Responsible
Officer of each applicable Loan Party) and (c) an acknowledgment to the Closing
Date Intercreditor Agreement duly executed and delivered by a Responsible
Officer of the Borrower and its Restricted Subsidiaries that are Subsidiary Loan
Parties.

 

(2) Borrowing Request. On or prior to the Closing Date, the Administrative Agent
shall have received a Borrowing Request.

 

134



--------------------------------------------------------------------------------

(3) Acquisition Transactions. Prior to or substantially concurrently with the
initial extension of credit hereunder on the Closing Date:

 

  (a) the Acquisition will be consummated pursuant to the Acquisition Agreement,
and no provision thereof shall have been amended, modified or waived, and no
consent shall have been given thereunder, in each case in any manner materially
adverse to the interests of the Lenders without the prior written consent of the
Arrangers (it being understood and agreed that any modification, amendment,
consent or waiver of the definition of “Impax Material Adverse Effect” contained
in the Acquisition Agreement as in effect on October 17, 2017 shall be deemed to
be materially adverse to the interests of the Lenders); and

 

  (b) the Closing Date Refinancing will be consummated.

 

(4) Fees. Payment of all (a) Fees required to be paid on the Closing Date
pursuant to the Fee Letters and (b) reasonable (and reasonably documented)
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter, in each case to the extent invoiced in reasonable detail at
least three (3) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower).

 

(5) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form attached hereto as Exhibit C.

 

(6) Closing Date Certificates. The Administrative Agent shall have received such
certificates of good standing from the applicable secretary of state (or other
similar Governmental Authority) of the jurisdiction of organization of the
Borrower and its Restricted Subsidiaries that are Subsidiary Loan Parties as of
the Closing Date, customary resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and its
Restricted Subsidiaries that are Subsidiary Loan Parties as of the Closing Date
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which it is a party or is to be a
party on the Closing Date, the Organizational Documents of each such Loan Party
and, in the case of the Borrower including certification by a Responsible
Officer of the Borrower that the conditions specified in clauses (3), (9) and
(12) of this Section 4.01 have been or substantially concurrent with the initial
extension of credit hereunder on the Closing Date will be satisfied;

 

(7) Legal Opinions. The Administrative Agent shall have received a customary
legal opinion of Latham & Watkins LLP, special counsel to the Loan Parties.

 

(8)

Pledged Equity Interests. Except as otherwise agreed by the Administrative
Agent, the Borrower shall have confirmed to the Administrative Agent that prior
to or substantially concurrently with the initial extension of credit hereunder
on the Closing Date, the Term Agent shall have received (a) to the extent
delivered to the Borrower pursuant to the terms of the Closing Date Refinancing
and constituting Collateral, the certificates representing the Equity Interests
(if such Equity Interests are certificated) of the Borrower

 

135



--------------------------------------------------------------------------------

  and its Wholly Owned U.S. Subsidiaries that are Material Subsidiaries and
(b) to the extent delivered to the Borrower pursuant to the terms of the
Acquisition Agreement and constituting Collateral, the certificates representing
the Equity Interests (if such Equity Interests are certificated) of Impax and
its Wholly Owned U.S. Subsidiaries that are Material Subsidiaries, in each case
to the extent such Equity Interests are required to be pledged pursuant to the
Collateral Agreement, together with a customary stock power for each such
certificate executed in blank.

 

(9) No Material Adverse Effect. Since the date of the Acquisition Agreement,
there shall not have been any change, effect, event, circumstance, occurrence or
state of facts that has had or would reasonably be expected to have,
individually or in the aggregate, an Impax Material Adverse Effect (as defined
in the Acquisition Agreement as in effect on October 17, 2017).

 

(10) Registration Statement. The Registration Statement (as defined in the
Acquisition Agreement as of October 17, 2017) shall have been declared effective
under the Securities Act (as defined in the Acquisition Agreement as of
October 17, 2017).

 

(11) Know Your Customer and Other Required Information. All outstanding
documentation and other information about the Loan Parties required under
applicable “know your customer” and anti-money laundering rules and regulations,
as has been reasonably requested in writing by the Administrative Agent at least
ten (10) Business Days prior to the Closing Date, will be provided not later
than the date that is two (2) Business Days prior to the Closing Date.

 

(12) Representations and Warranties. Subject to the Certain Funds Provisions,
the Specified Acquisition Agreement Representations and Specified
Representations will be true and correct in all material respects; provided that
the failure of a Specified Acquisition Agreement Representation to be true and
correct will not result in a failure of a condition precedent under this
Article IV unless such failure results in a failure of a condition precedent to
the Borrower’s (or its Affiliates’) obligation to consummate the Acquisition
pursuant to the terms of the Acquisition Agreement or such failure gives the
Borrower the right (taking into account any applicable cure provisions) to
terminate its obligations under the Acquisition Agreement.

There are no conditions, implied or otherwise, to the making of the initial
extension of credit on the Closing Date other than as set forth in the preceding
clauses (1) through (12) and upon satisfaction or waiver by the Administrative
Agent of such conditions the initial Credit Extension on the Closing Date, if
any, will be made by the Lenders. For purposes of determining compliance with
the conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

136



--------------------------------------------------------------------------------

SECTION 4.02 All Credit Events After the Closing Date. Except as set forth in
Section 2.21(6), 2.22(2) and 2.23(2) and subject to Section 1.09, each Credit
Event after the Closing Date is subject solely to the satisfaction or waiver of
the following conditions precedent:

 

(1) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with Section 2.03(4)) or, in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit (and if requested by such Issuing Bank, a letter of credit
application) as required by Section 2.05(2).

 

(2) The representations and warranties set forth in the Loan Documents will be
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such date, as applicable, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties will be true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) as of such earlier date).

 

(3) At the time of and immediately after any Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
not beyond the Maturity Date, or renewal of a Letter of Credit without any
increase in the stated amount thereof), as applicable, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

 

(4) At the time after such Borrowing or issuance, amendment, extension or
renewal of a Letter of Credit, as applicable, the sum of, without duplication,
of Revolving Loans, unreimbursed drawings under Letters of Credit and the face
amount of undrawn amount of outstanding Letters of Credit does not exceed the
Line Cap.

Each such Credit Event occurring after the Closing Date will be deemed to
constitute a representation and warranty by the Borrower on the date of such
Credit Event as to the matters specified in paragraphs (2), (3) and (4) of this
Section 4.02.

There are no conditions, implied or otherwise, to the making of Loans after the
Closing Date other than as set forth in the preceding clauses (1) through (4) of
Section 4.02 and upon satisfaction or waiver of such conditions Loans will be
made by the Lenders and any applicable Letters of Credit will be issued,
amended, extended or renewed.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement is in effect and until the Commitments have been terminated and the
Obligations have been Paid in Full, unless the Required Lenders otherwise
consent in writing, the Borrower will, and will cause each Restricted
Subsidiary, to:

 

137



--------------------------------------------------------------------------------

SECTION 5.01 Existence; Businesses and Properties.

 

(1) Preserve, renew and keep in full force and effect its legal existence under
the Laws of the jurisdiction of its incorporation or organization, except:

 

  (a) in the case of a Restricted Subsidiary, where the failure to do so would
not reasonably be expected to have a Material Adverse Effect; or

 

  (b) in connection with a transaction permitted under Section 6.05.

 

(2) (a) Do or cause to be done all things reasonably necessary to lawfully
obtain, preserve, renew, extend and keep in full force and effect the permits,
franchises, authorizations, Intellectual Property Rights, licenses and rights
with respect thereto material to the normal conduct of its business (including
the Permits) and (b) maintain and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition (ordinary wear and tear and casualty or condemnation excepted), in
each case, except:

 

  (i) as expressly permitted by this Agreement;

 

  (ii) such as may expire, be abandoned or lapse in the ordinary course of
business; or

 

  (iii) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.02 Insurance.

 

(1) Maintain, with insurance companies that the Borrower reasonably believes in
good faith to be financially sound and reputable at the time the relevant
coverage is placed or renewed, or with a Captive Insurance Subsidiary, insurance
(including property, casualty and general liability) in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar businesses as the Borrower and
the Restricted Subsidiaries) and against such risks as are customarily
maintained by similarly situated Persons engaged in the same or similar
businesses operating in the same or similar locations, and cause, as is
appropriate and customary and, with respect to jurisdictions outside of the
United States, to the extent available and customary in such jurisdictions, the
Collateral Agent (a) to be listed as an additional insured on liability policies
or (b) in the case of property and casualty policies, contain a loss payable
clause or endorsement listing the Collateral Agent as a co-loss payee thereon.
The Borrower will furnish to the Administrative Agent or Collateral Agent, upon
reasonable written request, information in reasonable detail as to the insurance
so maintained. Notwithstanding the foregoing, it is understood and agreed that
no Loan Party will be required to maintain flood insurance unless any material
Real Property owned by it is required to be so insured pursuant to the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Act of 1968, and
the regulations promulgated thereunder, because such material Real Property is
located in an area which has been identified by the Secretary of Housing and
Urban Development as a “special flood hazard area.”

 

138



--------------------------------------------------------------------------------

(2) Use commercially reasonable efforts upon the Administrative Agent’s
reasonable written request to: (a) if insurance is procured from insurance
companies, obtain certificates and endorsements reasonably acceptable to the
Administrative Agent with respect to property and casualty insurance; (b) cause
each property and casualty insurance policy referred to in this Section 5.02 and
procured from an insurance company to provide that it shall not be cancelled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than 30 days’ prior written notice thereof by the insurer to the Administrative
Agent; and (c) promptly deliver to the Administrative Agent a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent of payment of
the premium therefor.

SECTION 5.03 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, pay
and discharge promptly when due and payable all Taxes imposed upon it or its
income or profits or in respect of its property, before the same becomes
delinquent or in default; provided that such payment and discharge will not be
required with respect to any Tax if (1) the validity or amount thereof is being
contested in good faith by appropriate proceedings and (2) the Borrower or any
affected Restricted Subsidiary, as applicable, has set aside on its books
reserves in accordance with GAAP with respect thereto.

SECTION 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

 

(1) within 90 days following the end of each fiscal year, commencing with the
fiscal year ended December 31, 2018, a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Borrower and the Restricted Subsidiaries as of the close of such
fiscal year and the consolidated results of its operations during such fiscal
year and, in each case, commencing with the fiscal year ending December 31,
2019, setting forth in comparative form the corresponding figures for the prior
fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity will be prepared in accordance with
GAAP, audited by any independent public accountants of recognized national
standing, or such other accountants as are reasonably acceptable to the
Administrative Agent, and accompanied by an opinion of such accountants (which
opinion shall not be subject to any “going concern” statement, explanatory note
or like qualification or exception (other than a “going concern” statement,
explanatory note or like qualification or exception relating to an anticipated,
but not actual, financial covenant default or an upcoming maturity date) (the
applicable financial statements delivered pursuant to this clause (1) being the
“Annual Financial Statements”);

 

139



--------------------------------------------------------------------------------

(2) for the first three fiscal quarters of each fiscal year, commencing with the
fiscal quarter ended March 31, 2018,

 

  (a) within 71 days following the Closing Date, for the fiscal quarter ending
March 31, 2018, (i) (A) a consolidated balance sheet for the Borrower and its
Restricted Subsidiaries (excluding, for the avoidance of doubt, Impax and its
subsidiaries) as of the close of such fiscal quarter and (B) the consolidated
results of its operations and cash flows for the Borrower and its Restricted
Subsidiaries (excluding, for the avoidance of doubt, Impax and its subsidiaries)
during such fiscal quarter and the then-elapsed portion of the fiscal year and
(ii) (A) a consolidated balance sheet for Impax and its Restricted Subsidiaries
(excluding, for the avoidance of doubt, the Borrower and its subsidiaries), as
of the close of such fiscal quarter and (B) the consolidated results of
operations and cash flows for Impax and its Restricted Subsidiaries (excluding,
for the avoidance of doubt, the Borrower and its subsidiaries) during such
fiscal quarter and the then-elapsed portion of the fiscal year;

 

  (b) for the fiscal quarter ending June 30, 2018, within 45 days of such fiscal
quarter end,

 

  (i) (A) a consolidated balance sheet for the Borrower and its Restricted
Subsidiaries as of the close of such fiscal quarter and (B) the consolidated
statement of operations and cash flows for the Borrower and its Restricted
Subsidiaries (which will include Impax and its Restricted Subsidiaries for the
period from the Closing Date to such fiscal quarter end) during such fiscal
quarter and the then-elapsed portion of the fiscal year; and

 

  (ii) an unaudited pro forma condensed combined statement of operations for the
Borrower and its Restricted Subsidiaries (which will include Impax and its
Restricted Subsidiaries) during such fiscal quarter (which pro forma financial
statements will be certified by a Responsible Officer of the Borrower on behalf
of the Borrower as having been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis the estimated
results of operations of the Borrower and its Restricted Subsidiaries during
such fiscal quarter end); and

 

  (c) for each such fiscal quarter thereafter, within 45 days of such fiscal
quarter end, (A) a consolidated balance sheet for the Borrower and the
Restricted Subsidiaries as of the close of such fiscal quarter and (B) the
consolidated results of operations and cash flows for the Borrower and the
Restricted Subsidiaries during such fiscal quarter and the then-elapsed portion
of the fiscal year and, commencing with the fiscal quarter ending September 30,
2019, setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year,

 

140



--------------------------------------------------------------------------------

in each case (other than the preceding clause (ii)), certified by a Responsible
Officer of the Borrower on behalf of the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and the Restricted Subsidiaries (or Impax and its Restricted
Subsidiaries, as applicable) on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes (the
applicable financial statements delivered pursuant to this clause (2) being the
“Quarterly Financial Statements” and, together with the Annual Financial
Statements, the “Required Financial Statements”).

 

(3) no later than five (5) days after the delivery of any Required Financial
Statements, a certificate of a Financial Officer of the Borrower:

 

  (a) certifying that no Default or Event of Default has occurred and is
continuing or, if a Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;

 

  (b) upon the occurrence and during the continuance of a Covenant Trigger
Event, setting forth in reasonable detail calculations of the Fixed Charge
Coverage Ratio for the most recent period of four consecutive fiscal quarters as
of the close of the fiscal year or fiscal quarter, as applicable;

 

  (c) certifying a list of all Immaterial Subsidiaries, that each Subsidiary set
forth on such list individually qualifies as an Immaterial Subsidiary and that
all such Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (ii) of the definition of the term “Immaterial Subsidiary;” and

 

  (d) certifying a list of all Unrestricted Subsidiaries at such time and that
each Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary;

 

(4) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials publicly filed by the
Borrower or any Restricted Subsidiary with the SEC or, after an initial public
offering, distributed to its stockholders generally, as applicable, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
to any Loan Document;

 

(5) within 60 days following the end of each fiscal year, commencing with the
fiscal year ending December 31, 2018, a consolidated annual budget for such
fiscal year in the form customarily prepared by the Borrower (the “Budget”),
which Budget will in each case be accompanied by the statement of a Financial
Officer of the Borrower on behalf of the Borrower to the effect that the Budget
is based on assumptions believed by the Borrower to be reasonable as of the date
of delivery thereof; provided that no Budget will be required to be delivered
with respect to the fiscal year ending December 31, 2018;

 

(6) upon the reasonable written request of the Collateral Agent, concurrently
with the delivery of the Annual Financial Statements, an updated Perfection
Certificate (or, to the extent such request relates to specified information
contained in the Perfection Certificate, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (6) or Section 5.10, as applicable;

 

141



--------------------------------------------------------------------------------

(7) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, in each case, as the Administrative Agent may reasonably
request (for itself or on behalf of any Lender) in writing;

 

(8) promptly upon reasonable written request by the Administrative Agent (so
long as the following are obtainable using commercially reasonable measures),
copies of any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

 

(9) a Borrowing Base Certificate from the Borrower on the Initial Borrowing Base
Date and, thereafter, as soon as available but in any event on or before the
20th day after the end of each calendar month (or, if such date is not a
Business Day, the next succeeding Business Day) (or on a more frequent basis at
the discretion of the Borrower; provided that once a more frequent basis is
elected it must be continued for no less than 30 days after the date of such
election), with such supplemental information and supporting materials as the
Administrative Agent may reasonably request and with supplemental information
regarding the amount of Eligible Cash held with institutions other than the
Administrative Agent being provided to the Administrative Agent on a bi-weekly
basis (or, at any time that no Loans are then outstanding and the aggregate
stated amounts of all then-outstanding Letters of Credit is less than
$10 million, on a monthly basis); provided, that after the occurrence and during
the continuance of an Increased Reporting Period, the Borrower shall be required
to deliver a Borrowing Base Certificate on a weekly basis. Notwithstanding the
foregoing, the Administrative Agent may not require the Borrower to deliver a
Borrowing Base Certificate more frequently than weekly, and in the case of such
weekly reporting the Borrowing Base Certificate will be due on Wednesday of each
week (or, if Wednesday is not a Business Day, on the next succeeding Business
Day) calculated as of the close of business on Saturday of the immediately
preceding calendar week.

Anything to the contrary notwithstanding, the obligations in clauses (1) and
(2) of this Section 5.04 may be satisfied with respect to financial information
of the Borrower and the Restricted Subsidiaries by furnishing (1) the applicable
financial statements of any Parent Entity or (2) the Borrower’s (or any such
other Parent Entity’s), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that with respect to each of the foregoing clauses (1)
and (2) (a) to the extent such information relates to a Parent Entity, such
information is accompanied by consolidating information (which need not be
audited) that explains in reasonable detail the differences between the
information relating to such Parent Entity, on the one hand, and the information
relating to the Borrower and the Restricted Subsidiaries on a standalone basis,
on the other hand, and (b) to the extent such information is in lieu of
information required to be provided under Section 5.04(1), such materials are
prepared in accordance with GAAP and accompanied by a report and opinion of any
independent public

 

142



--------------------------------------------------------------------------------

accountants of recognized national standing, or such other accountants as are
reasonably acceptable to the Administrative Agent, and accompanied by an opinion
of such accountants (which opinion shall not be subject to any “going concern”
statement, explanatory note or like qualification or exception (other than a
“going concern” statement, explanatory note or like qualification or exception
relating to an anticipated, but not actual, financial covenant default or an
upcoming maturity date). The obligations in clauses (1) and (2) of this
Section 5.04 may be satisfied by delivery of financial information of the
Borrower and its Subsidiaries so long as such financial statements include a
reasonably detailed presentation (which need not be audited), either on the face
of the financial statements or in the footnotes thereto, of the financial
condition and results of operations of the Borrower and the Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Borrower.

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically in accordance with Section 10.01(5).

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

 

(1) any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

(2) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, or any material development in, any action,
suit, litigation, investigation, administrative action or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Restricted Subsidiaries, as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect, or which alleges
(and as to which an adverse determination against the Borrower or any of the
Restricted Subsidiaries is reasonably likely to result in) material violations
of Healthcare Laws;

 

(3) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect;

 

(4) any material change in accounting policies or financial reporting practices
by any Loan Party with respect to the Borrower’s Accounts and Inventory or which
otherwise could reasonably be expected to affect the calculation of the
Borrowing Base or Reserves;

 

(5) the Borrower’s receipt of any: (i) written notice from the FDA or other
Governmental Authority that it is limiting, suspending, adversely modifying or
revoking any Healthcare Permit that could reasonably be expected to have a
Material Adverse Effect; (ii) a written warning letter from the FDA; or
(iii) other written notice from the FDA or other Governmental Authority that any
product manufactured, marketed, developed, sold or distributed by or on behalf
of the Borrower and its Restricted Subsidiaries is subject to, or proceedings
have been commenced seeking, the material seizure, withdrawal, recall,
suspension or detention by the FDA or other Governmental Authority; and

 

143



--------------------------------------------------------------------------------

(6) any seizure, detention, suspension or recall of, or any voluntary withdrawal
or recall of, or any response or commitment to the FDA or any Governmental
Authority to withdraw or recall, any product manufactured, marketed, developed,
sold or distributed by or on behalf of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and assets
(including ERISA and Health Care Laws), except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 will not apply to
Environmental Laws, which are the subject of Section 5.09, or laws related to
Taxes, which are the subject of Section 5.03. The Borrower will, and will cause
each of its Subsidiaries to, maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and the respective directors, officers, employees and agents of the
foregoing with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections;
Appraisals.

 

(1) Permit any Persons designated by the Administrative Agent to visit and
inspect the financial records and the properties of the Borrower or any
Restricted Subsidiary at reasonable times, upon reasonable prior written notice
from the Administrative Agent to the Borrower, and as often as reasonably
requested, to make extracts from and copies of such financial records, and
permit any Persons designated by the Administrative Agent, upon reasonable prior
written notice from the Administrative Agent to the Borrower, to discuss the
affairs, finances and condition of the Borrower or any Restricted Subsidiary
with the officers thereof and independent accountants therefor (subject to such
accountant’s policies and procedures); provided that the Administrative Agent
may not exercise such rights more often than two times during any calendar year
unless an Event of Default is continuing and only one such time will be at the
Borrower’s expense; and provided, further, that when an Event of Default is
continuing, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent accountants.

 

(2)

Upon the Administrative Agent’s written request, the Loan Parties will permit
any Person designated by the Administrative Agent to conduct, at the Borrower’s
expense, one (1) field examination in any calendar year (with one (1) additional
field examination at the expense of the Lenders or the Administrative Agent in
such calendar year), in each case at reasonable business times and upon
reasonable prior notice to the Borrower; provided, however, that notwithstanding
the foregoing, (a) at any time on or after a Collateral Test Triggering Event,
any Person designated by the Administrative Agent may carry out, at

 

144



--------------------------------------------------------------------------------

  the Borrower’s expense, two (2) such field examinations in such calendar year,
and (b) at any time during the continuation of a Designated Event of Default,
any Person designated by the Administrative Agent may carry out, at the
Borrower’s expense, such field examinations as frequently as determined by the
Administrative Agent in its Reasonable Credit Judgment. The Loan Parties will
reasonably cooperate with the Administrative Agent and such Persons in the
conduct of such field examinations.

 

(3) Upon the Administrative Agent’s written request, the Loan Parties will
permit any Acceptable Appraiser designated by the Administrative Agent to
conduct, at the Borrower’s expense, one (1) inventory appraisal of the
Collateral in any calendar year (and one (1) additional inventory appraisal of
the Collateral at the expense of the Lenders or the Administrative Agent in such
calendar year), in each case at reasonable business times and upon reasonable
prior notice to the Borrower; provided, however, that notwithstanding the
foregoing limitations (a) at any time on or after a Collateral Test Triggering
Event, an Acceptable Appraiser designated by the Administrative Agent may carry
out, upon the Administrative Agent’s written request and at the Borrower’s
expense, two (2) such inventory appraisals in such calendar year, and (b) at any
time during the continuation of a Designated Event of Default, an Acceptable
Appraiser designated by the Administrative Agent may carry out, upon the
Administrative Agent’s written request and at the Borrower’s expense, such
inventory appraisals as frequently as determined by the Administrative Agent in
its Reasonable Credit Judgment. The Loan Parties will reasonably cooperate with
the Administrative Agent and such Acceptable Appraiser in the conduct of such
appraisals. In addition, the Loan Parties will have the right (but not the
obligation), at their expense, at any time and from time to time to provide the
Administrative Agent with additional appraisals or updates thereof of any or all
of the Collateral from any Acceptable Appraiser prepared in a form and on a
basis reasonably satisfactory to the Administrative Agent, in which case such
appraisals or updates shall be used in connection with the determination of the
Net Orderly Liquidation Value and the calculation of the Borrowing Base
hereunder. With respect to each appraisal made pursuant to this Section 5.07(3)
after the Closing Date, (i) the Administrative Agent and the Loan Parties will
each be given a reasonable amount of time to review and comment on a draft form
of the appraisal prior to its finalization and (ii) any adjustments to the Net
Orderly Liquidation Value or the Borrowing Base hereunder as a result of such
appraisal shall be reflected in the Borrowing Base Certificate delivered
immediately succeeding such appraisal.

 

(4) Notwithstanding anything to the contrary in this Agreement (including
Sections 5.04(7), 5.05 and 5.07) or any other Loan Document, none of the Loan
Parties or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter with any Disqualified
Institution or other competitor to the Borrower or any of its Subsidiaries or
that (1) constitutes non-financial trade secrets or non-financial proprietary
information, (2) in respect of which disclosure is prohibited by law or any
binding agreement, (3) is subject to attorney-client or similar privilege or
constitutes attorney work product or (4) creates an unreasonably excessive
expense or burden on the Borrower or any of its Subsidiaries.

 

145



--------------------------------------------------------------------------------

SECTION 5.08 Use of Proceeds. Use the proceeds of the Revolving Loans and
request issuance of Letters of Credit solely for working capital and other
general corporate purposes (including for capital expenditures, Permitted
Investments, Restricted Payments and the repayment or refinancing of
Indebtedness, in each case to the extent not prohibited hereunder, and any other
uses not prohibited by the Loan Documents).

SECTION 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other Persons occupying its fee-owned Real
Properties to comply, with all Environmental Laws applicable to its operations
and properties, and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case, to the
extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10 Further Assurances; Additional Security.

 

(1) If (a) a Restricted Subsidiary (other than an Excluded Subsidiary) of the
Borrower is formed or acquired after the Closing Date or (b) an Unrestricted
Subsidiary is redesignated as a Restricted Subsidiary, within 120 days after the
date such Restricted Subsidiary is formed or acquired or such Unrestricted
Subsidiary is redesignated as a Restricted Subsidiary, as applicable (or such
longer period as the Collateral Agent agrees), the Borrower will or will cause
such Restricted Subsidiary to:

 

  (i) deliver a joinder to the Collateral Agreement, substantially in the form
specified therein or in such other form as is acceptable to such Restricted
Subsidiary, the Borrower and the Administrative Agent, duly executed on behalf
of such Restricted Subsidiary;

 

  (ii) to the extent required by and subject to the exceptions set forth in this
Section 5.10 or the Security Documents, pledge the outstanding Equity Interests
(other than Excluded Equity Interests) owned by such Restricted Subsidiary, and
cause each Loan Party owning any Equity Interests issued by such Restricted
Subsidiary to pledge such outstanding Equity Interests (other than Excluded
Equity Interests), and deliver all certificates (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank, to the Collateral Agent (or a designated
bailee thereof);

 

  (iii) to the extent required by and subject to the exceptions set forth in
this Section 5.10 or the Security Documents, deliver to the Collateral Agent (or
a designated bailee thereof) Uniform Commercial Code financing statements with
respect to such Restricted Subsidiary and such other documents reasonably
requested by the Collateral Agent to create the Liens intended to be created
under the Security Documents and perfect such Liens to the extent required by
the Security Documents; and

 

146



--------------------------------------------------------------------------------

  (iv) except as otherwise contemplated by this Section 5.10 or any Security
Document or as otherwise agreed by the Collateral Agent, obtain all consents and
approvals required to be obtained by it in connection with (A) the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and (B) the performance of
its obligations thereunder.

 

(2) Furnish to the Collateral Agent within 20 calendar days of such event (or
such later date as the Collateral Agent may agree in its sole discretion)
written notice of any change in any Loan Party’s:

 

  (a) legal name;

 

  (b) type of organization;

 

  (c) location (determined as provided in UCC Section 9-307); or

 

  (d) jurisdiction of organization;

except, in the case of each of the foregoing clauses (a) through (c), in
connection with the Impax Conversion.

The Borrower will not effect or permit any such change unless all filings have
been made, or will be made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest, for the benefit of the applicable Secured Parties,
in all Collateral held by such Loan Party.

 

(3) Execute any and all other documents, financing statements, agreements and
instruments, and take all such other actions (including the filing and recording
of financing statements and other documents), not described in the preceding
clauses (1) and (2) and that may be required under any applicable law, or that
the Collateral Agent may reasonably request in writing to the Borrower, to
satisfy the requirements set forth in this Section 5.10 and in the Security
Documents with respect to the creation and perfection of the Liens on the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, contemplated herein and in the Security Documents and to cause such
requirement to be and remain satisfied, all at the expense of the Borrower, and
provide to the Collateral Agent, from time to time upon Collateral Agent’s
reasonable written request, evidence as to the perfection and priority of the
Liens created by the Security Documents (subject to Permitted Liens).

 

(4) Notwithstanding anything to the contrary,

 

  (a) the other provisions of this Section 5.10 need not be satisfied with
respect to any Excluded Assets or Excluded Equity Interests or any exclusions
and carve-outs from the security or perfection requirements, as applicable, set
forth in the Collateral Agreement or other applicable Security Document;

 

147



--------------------------------------------------------------------------------

  (b) neither the Borrower nor the other Loan Parties will be required to grant
a security interest in any asset or perfect a security interest in any
Collateral to the extent the cost, burden, difficulty or consequence of
obtaining or perfecting a security interest therein outweighs the benefit of the
security afforded thereby as reasonably determined by a Responsible Officer of
the Borrower and the Administrative Agent (or with respect to matters relating
primarily to the Term Priority Collateral, the Borrower and the Term Agent); and

 

  (c) (i) no actions will be required (A) outside of the United States in order
to create or perfect any security interest in any assets located outside of the
United States, (B) in any non-United States jurisdiction or (C) under the laws
of any non-United States jurisdiction to create any security interests or to
perfect or make enforceable any security interests, and (ii) no non-United
States law security or pledge agreements, non-United States law mortgages or
deeds or non-United States intellectual property filings or other agreements or
documents governed under the laws of any non-United States jurisdiction or
non-United States searches will be required.

SECTION 5.11 Cash Management Systems; Application of Proceeds of Accounts.

 

(1) As soon as practicable and in any event within 120 days after the Closing
Date (or such longer period as may be consented to by the Administrative Agent
in its reasonable discretion):

 

  (a) enter into Control Agreements in form reasonably satisfactory to the
Administrative Agent, with the Collateral Agent and any bank with which the
Borrower or any Subsidiary Loan Party maintains a DDA (other than any Excluded
Account) (a “Blocked Account”) covering each such Blocked Account maintained
with such bank; provided that if the applicable Loan Party shall not have
entered into a Control Agreement with respect to any such DDA (other than any
Excluded Account) within such 120 day period (or such later date as the
Administrative Agent shall reasonably agree), such DDA shall be closed and all
funds therein transferred to a Deposit Account at the Administrative Agent, an
Affiliate of the Administrative Agent, or another financial institution that has
executed a Control Agreement; and

 

  (b) ensure that all cash, checks, proceeds of collections of Accounts and
other amounts received by or on behalf of the Borrower or any Subsidiary Loan
Party are deposited promptly upon receipt in accordance with historical
practices into a DDA maintained in the name of the Borrower or such Subsidiary
Loan Party.

Notwithstanding anything herein to the contrary, the provisions of
Section 5.11(1)(a) will not apply to any deposit account that is acquired by a
Loan Party in connection with a Permitted Acquisition or other Investment
permitted under this Agreement prior to the date that is 120 days (or such later
date as may be consented to by the Administrative Agent in its reasonable
discretion) following the date of such Permitted Acquisition or other
Investment, and the

 

148



--------------------------------------------------------------------------------

balances held in such deposit accounts at the date of such Permitted Acquisition
or other Investment shall not be counted toward the amount set forth in clause
(1) of the definition of “Excluded Account” until the end of such 120 day period
(or later period, if applicable; provided that if the applicable Loan Party
shall not have entered into a Control Agreement with respect to any such deposit
account (other than any Excluded Account) within such 120 day period (or such
later date as the Administrative Agent shall reasonably agree), all funds
therein will be transferred to a Deposit Account at the Administrative Agent, an
Affiliate of the Administrative Agent, or another financial institution that has
executed a Control Agreement).

 

(2) Each such Control Agreement will require, during a Cash Dominion Period and
upon receipt by the Borrower of written notice thereof by the Administrative
Agent, an ACH or wire transfer no less frequently than once per Business Day of
all available cash balances and cash receipts, including the then contents or
then entire ledger balance of each Blocked Account net of such minimum balance
(not to exceed $100,000 per account), if any, required by the bank at which such
Blocked Account is maintained to an account specified by the Administrative
Agent (which account will be established with, and at all times under the sole
dominion of and subject to the control of, the Collateral Agent) (the “Dominion
Account”). All collected amounts received in the Dominion Account shall be
distributed and applied on a daily basis to the repayment of all Loans
outstanding under this Agreement and to the payment of all other Obligations
then due and owing pursuant to the waterfall set forth in Section 2.18(3);
provided that amounts applied pursuant to subclauses (iv) and (v) thereof will
be applied:

 

  (a) first, to ABR loans;

 

  (b) second, to Eurocurrency Revolving Loans; and

 

  (c) third, to the cash collateralization of Letters of Credit;

with any excess, unless an Event of Default shall have occurred and be
continuing, to be remitted to the Borrower.

 

(3) At any time after the occurrence and during the continuance of a Cash
Dominion Period as to which the Administrative Agent has notified the Borrower,
any cash or Cash Equivalents owned by the Borrower or any Subsidiary Loan Party
are deposited to any account, held or invested in any manner, otherwise than in
a Blocked Account subject to a Control Agreement (or a DDA which is swept daily
to such Blocked Account), the Administrative Agent will be entitled to require
the Borrower or any Subsidiary Loan Party to close such account and have all
funds therein transferred to a Blocked Account;

provided that the foregoing will not apply to cash or Cash Equivalents
constituting Term Priority Collateral required to be deposited in a blocked
account in favor of the lenders under the Term Loan Credit Agreement pursuant to
the terms of the Term Loan Credit Agreement; provided, further, that the
foregoing will not apply to cash or Cash Equivalents deposited, held or invested
in any of the following:

 

  (a) any Excluded Account; or

 

149



--------------------------------------------------------------------------------

  (b) de minimis cash or cash equivalents from time to time inadvertently
misapplied by the Borrower or any Restricted Subsidiary.

 

(4) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of a Control Agreement within one hundred twenty (120) days (or such later
date as the Administrative Agent may agree) of opening any new DDA or Blocked
Account, which Control Agreement (for the avoidance of doubt) will be subject to
the first sentence of Section 5.11(2); provided that such new DDA or Blocked
Account shall not be permitted to be funded until a Control Agreement in respect
of such new DDA or Blocked Account has been executed and delivered to the
Administrative Agent; provided, further, that the Loan Parties may close DDAs or
Blocked Accounts or open new DDAs that are Excluded Accounts without executing
or delivering any Control Agreement.

 

(5) Anything to the contrary notwithstanding, so long as (i) no Event of Default
has occurred and is continuing and (ii) no Cash Dominion Period is then in
effect, the Loan Parties will have full and complete access to, and may direct
the manner of disposition of, funds in the Blocked Accounts.

 

(6) Any amounts held or received in the Dominion Account (including all interest
and other earnings with respect thereto, if any) at any time (i) after this
Agreement and the Commitments have been terminated and the Obligations have been
Paid in Full and all Letters of Credit have expired, terminated or been cash
collateralized on terms satisfactory to the applicable Issuing Bank or (ii) when
all Events of Default have been cured and no Cash Dominion Period is then in
effect, in each case will be remitted to the Loan Parties as the Borrower may
direct.

SECTION 5.12 Post-Closing Matters. Deliver to Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, the items
described on Schedule 5.12 hereof on or before the dates specified with respect
to such items on Schedule 5.12 (or, in each case, such later date as may be
agreed to by Administrative Agent in its reasonable discretion or, with respect
to matters relating primarily to the Term Priority Collateral, in the reasonable
discretion of the Term Agent). All representations and warranties contained in
this Agreement and the other Loan Documents will be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described on Schedule 5.12 within the time periods specified thereon,
rather than as elsewhere provided in any of the Loan Documents).

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement is in effect and until the Commitments have been terminated and the
Obligations have been Paid in Full, unless the Required Lenders otherwise
consent in writing, it will not and will not permit any Restricted Subsidiary
to:

 

150



--------------------------------------------------------------------------------

SECTION 6.01 Indebtedness. Issue, incur or assume any Indebtedness; provided
that the Borrower and the Restricted Subsidiaries may issue, incur or assume
Permitted Additional Indebtedness so long as immediately after giving effect to
the issuance, incurrence or assumption of such Permitted Additional
Indebtedness, the aggregate outstanding principal amount of such Permitted
Additional Indebtedness does not exceed the Ratio Debt Cap (“Ratio Debt”).

The foregoing limitation will not apply to (collectively, “Permitted Debt”):

 

(1) (a) Indebtedness created under the Loan Documents (including Indebtedness
created under Incremental Facilities, Refinancing Term Loans and Extended
Commitments), (b) Specified Hedge Obligations and (c) Credit Agreement
Refinancing Indebtedness;

 

(2) (a) Indebtedness incurred pursuant to the Term Loan Credit Agreement
(including all Incremental Term Loans, Refinancing Term Loans and Extended Term
Loans, in each case, as defined in the Term Loan Credit Agreement); (b) any
Incremental Equivalent Term Debt; (c) Specified Hedge Obligations (as defined in
the Term Loan Credit Agreement); and (d) Term Loan Credit Agreement Refinancing
Indebtedness; provided that the aggregate outstanding principal amount,
including all Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness originally incurred pursuant to this clause (2) (and any successive
Permitted Refinancing Indebtedness thereof), as of the date any such
Indebtedness is incurred, does not exceed the sum of;

 

  (i) $2,700.0 million; plus

 

  (ii) Closing Date EBITDA; plus

 

  (iii) the Term Incremental Amount;

provided that:

(A) if the Borrower incurs any Indebtedness under the preceding clause (ii) on
the same date that it incurs Indebtedness under the preceding clause (iii), then
the Term Incremental Amount will be calculated without regard to any incurrence
of Indebtedness under the preceding clause (ii);

(B) unless the Borrower elects otherwise, any Incremental Term Loans or
Incremental Equivalent Term Debt will be deemed incurred first as Term
Incremental Amount to the extent permitted, with any balance incurred under the
preceding clause (ii); and

(C) the Borrower may classify, and may later reclassify, any Incremental Term
Loans or Incremental Equivalent Term Debt as incurred as, and in reliance on,
the preceding clause (ii), the Term Incremental Amount, or both, on the date of
incurrence or thereafter, to the extent permitted on the date of classification
(or the date of any such reclassification);

 

151



--------------------------------------------------------------------------------

(3) Indebtedness existing on the Closing Date (other than Indebtedness described
in clause (1) or (2) above), including the Impax Convertible Notes;

 

(4) any (a) Attributable Indebtedness relating to any transactions and
(b) Capital Lease Obligations and other Indebtedness with respect to mortgage
financings and purchase money Indebtedness to finance all or any part of the
purchase, lease, construction, installation, repair or improvement of property
(real or personal), plant or equipment or other fixed or capital assets and
Indebtedness arising from the conversion of the obligations of the Borrower or
any Restricted Subsidiary under or pursuant to any “synthetic lease”
transactions to on-balance sheet Indebtedness of the Borrower or such Restricted
Subsidiary, in an aggregate outstanding principal amount incurred pursuant to
this clause (4), including all Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness originally incurred pursuant to this clause (4) (and
any successive Permitted Refinancing Indebtedness), not to exceed the greater of
(i) $160.0 million and (ii) an amount equal to the Equivalent Percentage of the
amount in the preceding clause (i) multiplied by TTM Consolidated EBITDA of the
Borrower on a Pro Forma Basis as of the applicable date of determination, in
each case determined as of the time of incurrence; provided that such
Indebtedness is incurred within 270 days after the purchase, lease,
construction, installation, repair or improvement of the property that is the
subject of such Indebtedness; provided further that for the purposes of
determining compliance with this Section 6.01(4), Attributable Indebtedness and
Capital Lease Obligations will not be deemed to arise from any Sale Leaseback
Transaction that is originally treated under GAAP as an operating lease at the
time such Sale Leaseback Transaction is consummated but is subsequently treated
under GAAP as a capital lease;

 

(5) Indebtedness (including obligations in respect of letters of credit or bank
Guarantees, bankers’ acceptances or similar instruments) in respect of workers’
compensation, health, disability or other employee benefits (whether to current
or former employees) or property, casualty or liability insurance or
self-insurance in respect of such items, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance;

 

(6) Indebtedness constituting indemnification obligations, earn-outs,
milestones, royalties, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with the
Transactions, a commercial or license agreement, any Permitted Investment or the
disposition of any business, assets or Restricted Subsidiaries not prohibited by
this Agreement;

 

(7) intercompany Indebtedness between or among the Borrower and the Restricted
Subsidiaries to the extent such Indebtedness is not prohibited by Section 6.04
(without regard to Section 6.04(14));

 

(8) Indebtedness pursuant to Hedge Agreements;

 

152



--------------------------------------------------------------------------------

(9) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion Guarantees and similar obligations and instruments,
in each case, provided in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

 

(10) Guarantees of Indebtedness permitted to be incurred under this Agreement to
the extent such Guarantees are not prohibited by the provisions of Section 6.04
(without regard to Section 6.04(14)); provided that, if the Indebtedness being
guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Obligations on terms at least as favorable to the Lenders;

(11) Indebtedness

 

  (a) of any Person that becomes a Restricted Subsidiary after the Closing Date
pursuant to a Permitted Investment, which Indebtedness is (i) existing at the
time such Person becomes a Restricted Subsidiary, (ii) not incurred in
contemplation of such Person becoming a Restricted Subsidiary and
(iii) non-recourse to the Borrower or any other Restricted Subsidiary (other
than any Person that becomes a Subsidiary in connection with the foregoing and
its Subsidiaries);

 

  (b) issued, incurred or assumed in connection with any Permitted Investment so
long as (i) in the case of any such issued or incurred Indebtedness, immediately
after giving effect to such issuance or incurrence, such Indebtedness would be
permitted to be incurred as Ratio Debt and (ii) in the case of any such assumed
Indebtedness, such Indebtedness was not incurred in anticipation of such
Permitted Investment;

provided that the outstanding principal amount of such Indebtedness issued,
incurred or assumed by Restricted Subsidiaries that are not Guarantors pursuant
to this clause (11)(b) does not exceed the greater of (A) $125.0 million and
(B) an amount equal to the Equivalent Percentage of the amount set forth in
clause (A) multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, in each case determined as of the time of incurrence; and

 

  (c) all Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness originally incurred pursuant to the preceding clauses (11)(a) and
(11)(b) (and any successive Permitted Refinancing Indebtedness);

 

(12) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

(13) Indebtedness (a) supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit, (b) in respect of
letters of credit in an aggregate face amount at any time outstanding not to
exceed the greater of (i) $25.0 million and (ii) an amount equal to the
Equivalent Percentage of the amount in the preceding clause (i) multiplied by
TTM Consolidated EBITDA of the Borrower on a Pro Forma Basis as of the
applicable date of determination, in each case determined as of the time of
incurrence, and (c) in respect of letters of credit that are cash
collateralized;

 

153



--------------------------------------------------------------------------------

(14) Contribution Indebtedness;

 

(15) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(16) Indebtedness incurred in connection with a Qualified Receivables
Transaction that is not recourse (except for Standard Securitization
Undertakings) to the Borrower or any Restricted Subsidiary other than a
Receivables Subsidiary in an aggregate principal amount not to exceed
$50.0 million, measured at any time, with respect to a Qualified Receivables
Financing, by the aggregate amount of such Indebtedness under such Qualified
Receivables Financing that was incurred during the term of this Agreement,
whether or not such Indebtedness remains outstanding at such time, and with
respect to a Qualified Receivables Factoring, by the aggregate amount of such
Indebtedness under such Qualified Receivables Factoring that was incurred during
the term of this Agreement and remains outstanding at such time;

 

(17) Cash Management Obligations and other Indebtedness in respect of Cash
Management Services, and netting services, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and other cash management
and similar arrangements entered into in the ordinary course of business;

 

(18) Indebtedness issued to any future, current or former officers, directors,
managers, employees, consultants and independent contractors of the Borrower or
any Restricted Subsidiary or any direct or indirect parent thereof, or their
respective estates, heirs, family members, spouses, former spouses, executors,
administrators, trustees, legatees or distributees, in each case to finance the
purchase or redemption of Equity Interests of the Borrower (or any Parent
Entity) permitted by Section 6.07;

 

(19) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate outstanding principal amount of
such Indebtedness, together with any Permitted Refinancing Indebtedness incurred
to Refinance any Indebtedness originally incurred pursuant to this clause (19)
(and any successive Permitted Refinancing Indebtedness), not to exceed the
greater of (a) $50.0 million and (b) an amount equal to the Equivalent
Percentage of the amount set forth in clause (a) multiplied by TTM Consolidated
EBITDA as of the applicable date of determination, in each case determined as of
the time of incurrence;

 

(20) [Reserved];

 

(21) Indebtedness of any Non-U.S. Subsidiaries or Non-Loan Parties (a) in an
aggregate outstanding principal amount, together with any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness originally incurred pursuant
to this clause (21) (and any successive Permitted Refinancing Indebtedness), not
exceed the greater of (i) $100.0 million and (ii) an amount equal to the
Equivalent Percentage of the amount set forth in clause (i) multiplied by TTM
Consolidated EBITDA as of the applicable date of determination, in each case
determined as of the time of incurrence and (b) consisting of working capital or
other local lines of credit that are not secured by any Collateral and
non-recourse to the Loan Parties;

 

154



--------------------------------------------------------------------------------

(22) obligations to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services so long as such
obligations are incurred in the ordinary course of business and not in
connection with the borrowing of money;

 

(23) Indebtedness representing deferred compensation or other similar
arrangements incurred by the Borrower or any Restricted Subsidiary (a) in the
ordinary course of business or (b) in connection with the Transactions or any
Permitted Investment;

 

(24) any Permitted Refinancing Indebtedness incurred to Refinance Incremental
Equivalent Term Debt or Indebtedness incurred under clauses (2), (3), (4), (11),
(13)(b), (14), (19), (21), this clause (24) or clause (28) of this Section 6.01;

 

(25) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

 

(26) Indebtedness incurred by the Borrower or any Restricted Subsidiary in
connection with bankers’ acceptances, discounted bills of exchange, warehouse
receipts or similar facilities or the discounting or factoring of receivables
for credit management purposes, in each case incurred or undertaken in the
ordinary course of business;

 

(27) any Permitted Convertible Indebtedness Call Transaction entered into in
connection with any Convertible Indebtedness otherwise permitted to be incurred
under this Section 6.01;

 

(28) additional Indebtedness in an aggregate outstanding principal amount,
including all Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness originally incurred pursuant this clause (28) (and any successive
Permitted Refinancing Indebtedness), not to exceed the greater of (a)
$225.0 million and (b) an amount equal to the Equivalent Percentage of the
amount set forth in clause (a) multiplied by TTM Consolidated EBITDA as of the
applicable date of determination, in each case determined as of the time of
incurrence

 

(29) unsecured Indebtedness of the Borrower or any Restricted Subsidiary so long
as (a) immediately after giving Pro Forma Effect to the incurrence of such
Indebtedness the Payment Conditions are satisfied and (b) the final maturity
date of such Indebtedness is no earlier than the Latest Maturity Date, and any
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (29) (and any successive Permitted
Refinancing Indebtedness); and

 

(30) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (1) through (29) above.

 

155



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Permitted Debt or is entitled to be incurred (in whole
or in part) as Ratio Debt, the Borrower may, in its sole discretion, at the time
of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) in
any manner that complies with this covenant at the time of incurrence or at such
later time (as applicable); provided that all Indebtedness outstanding under the
Loan Documents and the Term Loan Credit Agreement and any Permitted Refinancing
thereof will be deemed to have been incurred in reliance on the exception in
clauses (1) and (2), respectively, of the definition of “Permitted Debt” and
shall not be permitted to be reclassified pursuant to this paragraph. All
unsecured Permitted Debt originally incurred under clause (4), (11)(b), (19),
(21) or (28) of the definition of Permitted Debt will be automatically
reclassified as Ratio Debt on the first date on which such Indebtedness would
have been permitted to be incurred as Ratio Debt. The accrual of interest, the
accretion of accreted value, amortization of original issue discount, the
payment of interest or dividends in the form of additional Indebtedness with the
same terms (including any pay-in-kind interest) and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies, will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
will be the principal amount thereof that would be shown on a balance sheet of
the Borrower dated such date prepared in accordance with GAAP. Guarantees of, or
obligations in respect of letters of credit relating to Indebtedness that is
otherwise included in the determination of a particular amount of Indebtedness
will not be included in the determination of such amount of Indebtedness;
provided that the incurrence of the Indebtedness represented by such Guarantee
or letter of credit, as the case may be, was in compliance with this
Section 6.01. Any incurrence of Permitted Refinancing Debt with respect to any
Refinanced Debt that was incurred in reliance on a dollar or Equivalent
Percentage basket (and not subsequently reclassified) shall not, for the
avoidance of doubt, reload any such dollar or Equivalent Percentage based
basket.

For purposes of determining compliance with any Dollar-denominated (or
Equivalent Percentage, if greater) restriction on the incurrence of
Indebtedness, the Dollar equivalent principal amount of Indebtedness denominated
in a currency other than Dollars shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed or first incurred (whichever yields
the lower Dollar equivalent), in the case of revolving credit debt; provided
that if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a currency other than Dollars, and such refinancing would cause
the applicable Dollar-denominated (or Equivalent Percentage, if greater)
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated (or
Equivalent Percentage, if greater) restriction will be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced (plus
unpaid accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses in
connection therewith).

Any Indebtedness permitted to be incurred under this Section 6.01 may, at the
option of the Borrower, be Convertible Indebtedness.

 

156



--------------------------------------------------------------------------------

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien that
secures obligations under any Indebtedness on any property or assets at the time
owned by it, except the following (collectively, “Permitted Liens”):

 

(1) Liens securing Indebtedness incurred in accordance with Sections 6.01(1) or
6.01(2), including Liens on the Collateral securing obligations in respect of
any Permitted Junior Secured Refinancing Debt and all Permitted Refinancing
Indebtedness incurred to Refinance any such Indebtedness; provided that, in the
case of Indebtedness incurred in accordance with Section 6.01(2), the applicable
Liens are subject to the Closing Date Intercreditor Agreement or other
Intercreditor Agreement(s) substantially consistent with and no less favorable
to the Lenders in any material respect than the Closing Date Intercreditor
Agreement as determined in good faith by a Responsible Officer of the Borrower;

 

(2) Liens securing Indebtedness existing on the Closing Date; provided that such
Liens only secure the obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01) and do not apply to any other property or assets of the Borrower
or any Restricted Subsidiary other than replacements, additions, accessions and
improvements thereto and products thereof and customary security deposits;
provided further, that individual financings of equipment or other assets
provided by a lender may be cross collateralized to other financings of
equipment or other assets financed by such lender;

 

(3) Liens securing Indebtedness incurred in accordance with Sections 6.01(4);
provided that such Liens only extend to the assets financed with such
Indebtedness (and any replacements, additions, accessions and improvements
thereto and products thereof and customary security deposits); provided further,
that individual financings of equipment or other assets provided by a lender may
be cross collateralized to other financings of equipment or other assets
financed by such lender;

 

(4) Liens on Securitization Assets sold, conveyed, assigned or otherwise
transferred or purported to be sold, conveyed, assigned or otherwise transferred
in connection with a Qualified Receivables Transaction permitted pursuant to
Section 6.01(16);

 

(5) Liens on assets of Non-Loan Parties securing Indebtedness incurred in
accordance with Section 6.01(19) or (21);

 

(6) [Reserved];

 

(7) (a) Liens on property or Equity Interests of a Person at the time such
Person becomes a Restricted Subsidiary if such Liens were not created in
connection with, or in contemplation of, such other Person becoming a Restricted
Subsidiary and (b) Liens on property at the time the Borrower or a Restricted
Subsidiary acquired such property, including any acquisition by means of a
merger or consolidation with or into the Borrower or any of the Restricted
Subsidiaries, if such Liens were not created in connection with, or in
contemplation of, such acquisition;

 

157



--------------------------------------------------------------------------------

(8) Liens on property or assets of any Restricted Subsidiary that is not a
Guarantor and on any Excluded Assets securing Indebtedness in an aggregate
principal amount not to exceed $100,000,000;

 

(9) Liens for Taxes, assessments or other governmental charges or levies that
are not overdue for a period of more than 60 days or that are not yet delinquent
or that are being contested in compliance with Section 5.03;

 

(10) Liens disclosed by any title insurance policies delivered on or subsequent
to the Closing Date and any replacement, extension or renewal of any such Liens
(so long as the Indebtedness and other obligations secured by such replacement,
extension or renewal Liens are permitted by this Agreement); provided that such
replacement, extension or renewal Liens do not cover any property other than the
property that was subject to such Liens prior to such replacement, extension or
renewal (plus any replacements, additions, accessions and improvements thereto
and products thereof);

 

(11) Liens securing any judgments or orders that do not constitute an Event of
Default under Section 8.01(10) and notices of lis pendens or similar notices and
associated rights related to litigation being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Borrower or
any affected Restricted Subsidiary has set aside on its books reserves in
accordance with GAAP with respect thereto;

 

(12) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business securing obligations that are not overdue by
more than 60 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or a Restricted
Subsidiary has set aside on its books reserves in accordance with GAAP;

 

(13) (a) pledges and deposits and other Liens made in the ordinary course of
business in compliance with any workers’ compensation, health, disability or
other similar employee benefits, unemployment insurance and other similar laws
or regulations and other insurance-related obligations (including in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto) and deposits securing liability to insurance carriers under insurance
or self-insurance arrangements in respect of such obligations and (b) pledges
and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

 

(14) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, stay, customs, surety and appeal bonds, performance and return of
money bonds, bids, leases, government contracts, trade contracts, agreements
with utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
the Borrower or any Restricted Subsidiary in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

158



--------------------------------------------------------------------------------

(15) survey exceptions and such matters as an accurate survey would disclose,
easements, trackage rights, leases (other than Capital Lease Obligations),
licenses, special assessments, rights of way, covenants, conditions,
restrictions (including zoning restrictions), and declarations on or with
respect to the use of Real Property, encroachments, protrusions, servicing
agreements, development agreements, site plan agreements and other encumbrances
and title defects or irregularities that, in the aggregate, do not interfere in
any material respect with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(16) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any leases, subleases, licenses or sublicenses entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(17) Liens that are contractual rights of set-off relating to (a) the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course of business, (b) pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Restricted Subsidiary or (c) purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(18) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

(19) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property Rights and software) (or other agreement under which the
Borrower or any Restricted Subsidiary has granted rights to end users to access
and use the Borrower’s or any Restricted Subsidiary’s products, technologies or
services) granted to others in the ordinary course of business that do not
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole;

 

(20) Liens (a) solely on any cash earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or other
agreement in respect of any Permitted Investment and (b) incurred in connection
with escrow arrangements or other similar agreements relating to an acquisition
or Investment permitted hereunder;

 

(21) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(22) purported Liens evidenced by precautionary Uniform Commercial Code
financing statements or similar public filings;

 

(23) Liens on Equity Interests or assets of any joint venture (a) securing
obligations of such joint venture or (b) pursuant to the relevant joint venture
agreement or arrangement;

 

159



--------------------------------------------------------------------------------

(24) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(25) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;

 

(26) Liens (a) securing insurance premium financing arrangements and
(b) securing obligations to insurance companies with respect to insurable
liabilities incurred in the ordinary course of business;

 

(27) Liens on vehicles or equipment of the Borrower or any of the Restricted
Subsidiaries granted in the ordinary course of business;

 

(28) Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited by this Agreement;

 

(29) Liens:

 

  (a) of a collection bank arising under Section 4-208 or 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection;

 

  (b) attaching to pooling, commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business; or

 

  (c) in favor of banking or other financial institutions or entities, or
electronic payment service providers, arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking or finance industry;

 

(30) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit entered into in the ordinary course of business issued or
created for the account of such Person to facilitate the purchase, shipment,
processing or storage of such inventory or other goods;

 

(31) Liens securing Ratio Debt, Term Loan Credit Agreement Refinancing
Indebtedness or Indebtedness incurred in accordance with Section 6.01(11)(b), in
each case, to be secured on a pari passu basis with the Initial Term Loans;
provided that after giving Pro Forma Effect to the incurrence of such
Indebtedness, the First Lien Net Leverage Ratio measured as of the date of
initial incurrence of such Indebtedness is (a) less than or equal to the Closing
Date First Lien Net Leverage Ratio or (b) the First Lien Net Leverage Ratio
immediately prior to such incurrence; provided that a Debt Representative acting
on behalf of the holders of such Indebtedness will become party to or otherwise
subject to the provisions of the Closing Date Intercreditor Agreement and/or a
Junior Lien Intercreditor Agreement, as applicable;

 

160



--------------------------------------------------------------------------------

(32) Liens securing Ratio Debt, Credit Agreement Refinancing Indebtedness or
Indebtedness incurred in accordance with Section 6.01(11)(b), in each case, that
constitutes Junior Lien Debt; provided that, after giving Pro Forma Effect to
the incurrence of such Indebtedness, the Total Net Leverage Ratio measured as of
the date of initial incurrence of such Junior Lien Debt is less than or equal to
(a) the Closing Date Total Net Leverage Ratio or (b) the Total Net Leverage
Ratio immediately prior to such incurrence; provided that a Debt Representative
acting on behalf of the holders of such Indebtedness will become party to or
otherwise subject to the provisions of the Closing Date Intercreditor Agreement
and/or a Junior Lien Intercreditor Agreement, as applicable;

 

(33) Liens securing Indebtedness or other obligations in an aggregate
outstanding principal amount not to exceed the greater of (a) $150.0 million and
(b) an amount equal to the Equivalent Percentage of the amount in the preceding
clause (a) multiplied by TTM Consolidated EBITDA, as of the applicable date of
determination, in each case determined as of the time of initial attachment of
such lien;

 

(34) Liens in favor of the Borrower or a Loan Party securing any Indebtedness
permitted to be incurred under Section 6.01;

 

(35) [Reserved];

 

(36) Liens (a) on cash advances in favor of the seller of any property to be
acquired in a Permitted Investment, (b) consisting of an agreement to Dispose of
any property, (c) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods in the ordinary course of business or
(d) imposed by law or incurred pursuant to customary reservations or retentions
of title (including contractual Liens in favor of sellers and suppliers of
goods) incurred in the ordinary course of business;

 

(37) Liens in respect of cash collateralization of letters of credit;

 

(38) (a) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located,
(b) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and (c) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(39) Liens deemed to exist in connection with Permitted Investments in
repurchase agreements and reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and not for
speculative purposes;

 

(40) the modification, replacement, renewal or extension of any Lien permitted
by this Section 6.02; provided that the Lien does not extend to any additional
property other than property that is affixed or incorporated into the property
covered by such Lien and replacements, improvements, proceeds and products
thereof; provided, further that the modification, replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 6.01;

 

161



--------------------------------------------------------------------------------

(41) Liens securing Permitted Refinancing Indebtedness (but without reloading
any dollar or Equivalent Percentage based basket); provided that:

 

  (i) such Indebtedness being Refinanced was permitted by Section 6.01 and was
secured by a Lien permitted by this Section 6.02,

 

  (ii) such Permitted Refinancing Indebtedness is permitted by Section 6.01, and

 

  (iii) the Lien does not extend to any additional property other than property
that is affixed or incorporated into the property covered by such Lien and
replacements, improvements, proceeds and products thereof, and

 

(42) Liens securing amounts owing to any Qualified Counterparty (as defined in
the Term Loan Credit Agreement) under any Specified Hedge Agreement (as defined
in the Term Loan Credit Agreement), which amounts are secured under the Term
Loan Documents; provided that, in each case, the applicable Liens are subject to
the Closing Date Intercreditor Agreement or other Intercreditor Agreement
substantially consistent with and no less favorable to the Lenders in any
material respect than the Closing Date Intercreditor Agreement as determined in
good faith by a Responsible Officer of the Borrower.

For purposes of determining compliance with this Section 6.02, in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant on the date such Lien is incurred or such later
time, as applicable; provided that all Liens created pursuant to the Loan
Documents will be deemed to have been incurred in reliance on Section 6.02(1)
above and shall not be permitted to be reclassified pursuant to this paragraph.

SECTION 6.03 [Reserved].

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a Person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make any loans or advances to or Guarantees of the
obligations of, or make any investment or any other interest in (in each case,
excluding any (i) Short Term Advances and (ii) acquisitions of or licenses under
intellectual property or related tangible assets used or useful in a business
permitted under Section 6.09) (each, a “Investment”), any other Person, except
the following (collectively, “Permitted Investments”):

 

(1) the Transactions (including payment of the purchase consideration under the
Acquisition Agreement);

 

162



--------------------------------------------------------------------------------

(2) (a) payroll advances in the ordinary course of business and (b) loans and
advances to officers, directors, employees or consultants of any Parent Entity,
the Borrower or any Restricted Subsidiary

 

  (i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes,

 

  (ii) in connection with such Person’s purchase of Equity Interests of the
Borrower (or any Parent Entity); provided that, to the extent such loans or
advances are made in cash, the amount of such loans and advances used to acquire
such Equity Interests shall be contributed to the Borrower in cash, and

 

  (iii) for any other purpose; provided that the aggregate principal amount
outstanding under this clause (iii) shall not exceed the greater of (A)
$20.0 million and (B) an amount equal to the Equivalent Percentage of the amount
set forth in clause (A) multiplied by TTM Consolidated EBITDA as of the
applicable date of determination, in each case determined as of the time of
making such Investment;

 

(3) Investments in Joint Ventures, Unrestricted Subsidiaries or Similar
Businesses that do not exceed in the aggregate at any time outstanding the
greater of (i) $200 million and (ii) an amount equal to the Equivalent
Percentage of the amount set forth in clause (i) multiplied by TTM Consolidated
EBITDA as of the applicable date of determination, in each case determined as of
the time of making such Investment;

 

(4) Permitted Acquisitions and pre-existing Investments held by Persons acquired
in Permitted Acquisitions or acquired in connection with Permitted Acquisitions;

 

(5) Investments of any Person that becomes a Restricted Subsidiary on or after
the date hereof (or of a Person merged, consolidated or amalgamated with or into
a Restricted Subsidiary); provided that any such Investment (a) exists at the
time such person becomes (or merges, consolidates or amalgamates with or into) a
Restricted Subsidiary and (b) is not made in anticipation of such Person
becoming a Restricted Subsidiary (or such merger, consolidation or
amalgamation);

 

(6) Investments

 

  (a) by the Borrower or any Restricted Subsidiary in the Borrower or any
Restricted Subsidiary; and

 

  (b) by the Borrower or any Restricted Subsidiary in a Person if, as a result
of such Investment, (i) such Person becomes a Restricted Subsidiary or (ii) such
Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Borrower
or any Restricted Subsidiary;

 

163



--------------------------------------------------------------------------------

provided that Investments made after the Closing Date pursuant to this
Section 6.04(6) by a Person that is a Loan Party on the date such Investment is
made in any Person that on the date of such Investment is not a Loan Party (or
does not become a Loan Party as a result thereof) shall not exceed, in the
aggregate at any time outstanding, the greater of (i) $155.0 million and (ii) an
amount equal to the Equivalent Percentage of the amount set forth in clause
(i) multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, in each case determined as of the time of making such Investment;

 

(7) [Reserved];

 

(8) Cash Equivalents and, to the extent not made for speculative purposes,
Investment Grade Securities or Investments that were Cash Equivalents or
Investment Grade Securities when made;

 

(9) Investments arising out of the receipt by the Borrower or any of the
Restricted Subsidiaries of promissory notes and other non-cash consideration in
connection with any Disposition permitted under Section 6.06;

 

(10) (a) Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy, workout, recapitalization or reorganization
of, or in settlement of delinquent obligations of, or other disputes with, the
issuer of such Investment or an Affiliate thereof and (b) Investments consisting
of accounts or notes receivable, security deposits and prepayments and other
credits granted or made in the ordinary course of business and any Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and others, including in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, such account debtors and others, in each case in the ordinary
course of business;

 

(11) Investments (including debt obligations and Equity Interests) (a) upon a
foreclosure with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default, (b) in satisfaction of
judgments against other Persons and (c) as a result of the settlement,
compromise or resolution of litigation, arbitration or other disputes with
Persons who are not Affiliates;

 

(12) Hedge Agreements;

 

(13) Investments existing on or contractually committed as of the Closing Date
and, with respect to each such Investment in an amount in excess of
$25.0 million, set forth on Schedule 6.04, and any modification, replacements,
refinancings, refunds, extensions, renewals or reinvestments thereof, so long as
the aggregate amount of all Investments pursuant to this clause (13) is not
increased at any time above the amount of such Investments existing or committed
on the Closing Date (other than pursuant to an increase as required by the terms
of any such Investment as in existence on the Closing Date);

 

164



--------------------------------------------------------------------------------

(14) Investments consisting of Indebtedness (including, for the avoidance of
doubt, Guarantees) permitted under Section 6.01, Permitted Liens, mergers,
dissolutions, liquidations and consolidations permitted under Section 6.05,
Dispositions permitted under Section 6.06 and Restricted Payments permitted
under Section 6.07;

 

(15) [Reserved];

 

(16) acquisitions of obligations of one or more future, present or former
employees, managers, officers, directors, consultants or contractors (or
spouses, former spouses, successors, executors, administrators, heirs, trustees,
legatees or distributees of any of the foregoing) of the Borrower, any of its
Restricted Subsidiaries or any direct or indirect parent thereof, in connection
with such employee’s, manager’s, officer’s, director’s, consultant’s or
contractor’s acquisition of Equity Interests of the Borrower or any direct or
indirect parent thereof, so long as no cash is actually advanced by the Borrower
or any Restricted Subsidiary to such Persons in connection with the acquisition
of any such obligations;

 

(17) Guarantees of operating leases or of other obligations that do not
constitute Indebtedness, in each case, entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(18) Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower or any Parent Entity or the proceeds from the
issuance thereof;

 

(19) the issuance of, entry into (including any payments of premiums in
connection therewith), performance of obligations under, or exercise, transfer,
assignment, unwinding, settlement or early termination of, or the satisfaction
of any condition that would permit or require any of the foregoing, any
Permitted Bond Hedge Transaction; the issuance of, entry into, performance of
obligations under, or repurchase, redemption, transfer, assignment, unwinding,
settlement or early termination of, or the satisfaction of any condition that
would permit or require any of the foregoing, any related Permitted Warrant
Transaction; and the issuance of, entry into performance of obligations under
(including any payments of interest), conversion, exercise, repurchase,
redemption, transfer, assignment, unwinding, settlement, cancellation or early
termination of, or the satisfaction of any condition that would permit or
require any of the foregoing, any Convertible Indebtedness, in each case,
whether in cash, common Capital Stock of Borrower or any direct or indirect
parent of Borrower or other securities or property following a merger event or
other change of the common Capital Stock of Borrower or such parent and whether
in whole or in part and including by netting or set-off;

 

(20) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

 

(21) [Reserved];

 

(22) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or any
Restricted Subsidiary;

 

165



--------------------------------------------------------------------------------

(23) Investments, including loans and advances, to any Person so long as the
Borrower or any Restricted Subsidiary (as applicable) would otherwise be
permitted to make a Restricted Payment in such amount to such Person; provided
that the amount of any such Investment will be deemed to be a Restricted Payment
under the appropriate clause of Section 6.07 for all purposes of this Agreement;

 

(24) Investments consisting of the leasing, subleasing, licensing or
sublicensing of Intellectual Property Rights in the ordinary course of business
or the contribution of Intellectual Property Rights pursuant to joint marketing
arrangements with other Persons;

 

(25) Investments (a) consisting of purchases or acquisitions of inventory,
supplies, materials, equipment, contract rights or Intellectual Property Rights
in each case in the ordinary course of business and (b) made in the ordinary
course of business in connection with obtaining, maintaining or renewing client
contracts or similar arrangements and loans or advances made to distributors in
the ordinary course of business;

 

(26) Investments in assets useful in the business of the Borrower or any
Restricted Subsidiary made with (or in an amount equal to) any Reinvestment
Deferred Amount or Below Threshold Asset Sale Proceeds; provided that if the
underlying Asset Sale was with respect to assets of the Borrower or a Subsidiary
Loan Party, then such Investment shall be consummated by the Borrower or a
Subsidiary Loan Party;

 

(27) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person, in each case in connection with a
Qualified Receivables Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified Receivables
Financing or any related Indebtedness;

 

(28) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and its Subsidiaries;

 

(29) Investments that are made with Excluded Contributions that are Not
Otherwise Applied;

 

(30) Investments

 

  (a) made in furtherance of collaboration, development, promotion, marketing,
supply, research or similar arrangements with respect to pharmaceutical or other
therapeutic products, diagnostic products or medical device businesses products,
including payments for shared development costs, reimbursements for product
development or for patent, regulatory, manufacturing or commercialization
expenses, or other payments or Investments paid to a Person in the
pharmaceutical industry with a view toward developing the Borrower’s or any
Restricted Subsidiary’s business in the ordinary course of business and in a
manner consistent with standard business practices;

 

166



--------------------------------------------------------------------------------

  (b) constituting (i) any customary upfront milestone, marketing, revenue
sharing, royalty, profit sharing or other funding payment in the ordinary course
of business to another Person in connection with obtaining a right to receive
royalty or other payments in the future, (ii) Exclusive Licenses from a
Restricted Subsidiary that is not a Loan Party to a Loan Party of rights to a
drug or other biologic or therapeutic products, diagnostic products, delivery
technologies, medical devices or biotechnology businesses or (iii) transfers of
Intellectual Property Rights (“Transferred IP”) to a Specified IP Subsidiary;
provided that (x) such transfers do not, individually or in the aggregate,
materially impair the Loan Parties’ ability to pay their obligations under the
Loan Documents as when due and (y) except as otherwise agreed by the Collateral
Agent, prior to such transfer (or at such later date as the Collateral Agent may
agree), the Borrower shall pledge (or cause to be pledged) 100% of the issued
and outstanding Equity Interests (other than any voting Equity Interests of any
non-U.S. Subsidiary or any FSHCO in excess of 65% of the issued and outstanding
voting Equity Interests of such non-U.S. Subsidiary or FSHCO) of such Specified
IP Subsidiary to the Collateral Agent for the benefit of the Secured Parties
under (and in accordance with) the Collateral Agreement; or

 

  (c) consisting of the licensing (or equivalent thereof), acquisition, sale or
contribution of Intellectual Property Rights or proprietary materials pursuant
to pharmaceutical or therapeutic product licensing, collaboration, development,
promotion, marketing, supply, research or similar arrangements with other
Persons made in the ordinary course of business or not exceeding at any time
outstanding an aggregate principal amount of the greater of (i) $60 million and
(ii) an amount equal to the Equivalent Percentage of the amount in clause (i)
multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, in each case determined as of the time of incurrence;

 

(31) Investments; provided that both immediately before such Investment is made
and immediately after giving Pro Forma Effect to the making of such Investment,
the Payment Conditions are satisfied; and

 

(32) Investments that do not exceed the greater of (i) $320.0 million and
(ii) an amount equal to the Equivalent Percentage of the amount in the preceding
clause (i) multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, in each case determined as of the time of making such Investment.

For purposes of determining compliance with this Section 6.04, (x) the amount of
any Investment at any time shall be the amount of cash and the fair market value
of other property actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return, whether a return of capital, interest, dividend or otherwise, with
respect to such Investment and (y) in the event that any Investment (or any
portion thereof) meets the criteria of more than one of the categories set forth
above, the Borrower may, in its sole discretion, at the time such Investment is
made, divide, classify or reclassify, or at any later time divide, classify or
reclassify, such Investment (or any portion thereof) in any manner that complies
with this Section 6.04 on the date such Investment is made or such later time,
as applicable.

 

167



--------------------------------------------------------------------------------

To the extent any Investment in any Person is made in compliance with this
Section 6.04 in reliance on a category above that is subject to a
Dollar-denominated restriction on the making of Investments and, subsequently,
such Person returns to the Borrower, any other Loan Party or, to the extent
applicable, any Restricted Subsidiary all or any portion of such Investment (in
the form of a dividend, distribution, liquidation or otherwise but excluding
intercompany Indebtedness), such return shall be deemed to be credited to the
Dollar-denominated category against which the Investment is then charged (but in
any event not in an amount that would result in the aggregate Dollar amount able
to be invested in reliance on such category to exceed such Dollar-denominated
restriction).

The amount set forth in Section 6.07(14) and clause (1)(f) of Section 6.11
(without duplication) may, in lieu of Restricted Payments or prepayments,
repayments, redemptions, purchases, defeasances or satisfactions of any Junior
Financings, as applicable, be utilized by the Borrower or any Restricted
Subsidiary to make or hold any Investments without regards to this Section 6.04.

SECTION 6.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person:

 

(1) any Restricted Subsidiary may merge or consolidate with the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that

 

  (a) the Borrower will be the continuing or surviving Person, and

 

  (b) such merger or consolidation does not result in the Borrower ceasing to be
organized under the Laws of the United States, any state thereof or the District
of Columbia;

 

(2) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary, liquidate, dissolve or change its legal form if the
Borrower determines in good faith that such action is in the best interests of
the Borrower and the Restricted Subsidiaries and is not materially
disadvantageous to the Lenders, taken as a whole;

 

(3) any merger the sole purpose of which is to reincorporate or reorganize
(i) any U.S. Subsidiary in another jurisdiction in the U.S. or (ii) any Non-U.S.
Subsidiary in the U.S. or any other jurisdiction shall be permitted;

 

(4) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that

 

  (a) the Borrower will be the continuing or surviving Person, or

 

  (b) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Borrower”),

 

168



--------------------------------------------------------------------------------

  (i) the Successor Borrower will be an entity organized or existing under the
Laws of the United States, any state thereof or the District of Columbia;

 

  (ii) the Successor Borrower will expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent;

 

  (iii) each Guarantor, unless it is party to such merger or consolidation, will
have confirmed that its Guarantee of the Obligations pursuant to the Collateral
Agreement will apply to, and the Secured Obligations (as defined in the
Collateral Agreement) will include, the Successor Borrower’s Obligations; and

 

  (iv) the Borrower will have delivered to the Administrative Agent (A) an
officer’s certificate stating that such merger or consolidation complies with
this Agreement and (B) an opinion of counsel, including customary organization,
due execution, no conflicts and enforceability opinions with respect to the
Successor Borrower, in each case to the extent reasonably requested by the
Administrative Agent;

it being agreed that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement; and

 

(5) subject to clauses (1) and (4) above, transactions the purpose of which is
to effect a Permitted Investment (other than pursuant to Section 6.04(14)) or a
Disposition permitted pursuant to Section 6.06 (other than pursuant to
Section 6.06(5) or a Disposition of all or substantially all of the assets of
the Borrower and its Restricted Subsidiaries); and

 

(6) the Transactions.

SECTION 6.06 Dispositions. Make any Disposition, except:

 

(1) Dispositions of obsolete, damaged, worn out, used or surplus property
(including for purposes of recycling) in the ordinary course of business or
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower and the Restricted Subsidiaries;

 

(2) Dispositions of inventory and goods held for sale in the ordinary course of
business;

 

(3) Dispositions of property to the extent that (a) such property is exchanged
for credit against the purchase price of similar replacement property or (b) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property; provided that to the extent the property being transferred
constitutes Collateral such replacement property shall constitute Collateral;

 

(4) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (a) the
transferee thereof must be a Loan Party or (b) to the extent constituting an
Investment, such Investment must be a Permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04 (other than
Section 6.04(14));

 

169



--------------------------------------------------------------------------------

(5) Dispositions consisting of Investments permitted under Section 6.04 (other
than Section 6.04(14)), transactions permitted under Section 6.05 (other than
Section 6.05(5)) or Restricted Payments permitted under Section 6.07 (other than
Section 6.07(4)) or consisting of Permitted Liens;

 

(6) Dispositions of property pursuant to Sale Leaseback Transactions, provided
that (i) no Event of Default has occurred and is continuing or would result
therefrom (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default has occurred and is
continuing) and (ii) such Disposition shall be for no less than the fair market
value of such property at the time of such Disposition;

 

(7) Dispositions of Cash Equivalents (or Investments that were Cash Equivalents
when made); provided, that such Disposition shall be for no less than the fair
market value of such property at the time of such Disposition;

 

(8) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole, provided, that such
Disposition shall be for no less than the fair market value of such property at
the time of such Disposition;

 

(9) Dispositions of property subject to any Casualty Event;

 

(10) Dispositions; provided that

 

  (a) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default has occurred and is continuing), no Event of Default has occurred and is
continuing or would result therefrom; and

 

  (b) with respect to any Disposition pursuant to this clause (10) for a
purchase price in excess of the greater of (i) $25.0 million and (ii) an amount
equal to the Equivalent Percentage of the amount in the preceding clause
(i) multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, in each case determined as of the time of making such
Disposition, the Borrower or any of the Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (b) each of the
following will be deemed to be cash,

 

  (i) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or any Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Obligations, that are assumed by
the transferee with respect to the applicable Disposition and for which the
Borrower and the Restricted Subsidiaries have been validly released by all
applicable creditors in writing;

 

170



--------------------------------------------------------------------------------

  (ii) any securities received by the Borrower or any Restricted Subsidiary from
such transferee that are converted by the Borrower or any Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred and eighty (180) days following the closing of the
applicable Disposition;

 

  (iii) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
at that time outstanding, not in excess of the greater of (A) $25.0 million and
(B) an amount equal to the Equivalent Percentage of the amount set forth in
clause (A) multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value; and

 

  (iv) such Disposition shall be for no less than the fair market value of such
property at the time of such Disposition (or, if earlier, the definitive
documentation or other Contractual Obligation with respect to such Disposition
is entered into by the Borrower or any Restricted Subsidiary (as applicable);

; provided further that if any such Disposition pursuant to this clause
(10) decreases the Borrowing Base by an amount equal to or greater than
$25.0 million after giving effect to such Disposition on a Pro Forma Basis, the
Borrower shall deliver a pro forma Borrowing Base Certificate prior to the date
of such Disposition (or such later date as the Administrative Agent may agree,
in its reasonable discretion);

 

(11) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements among, the joint venture
parties set forth in joint venture or similar agreements or arrangements;

 

(12) Dispositions or discounts of accounts receivable and related assets in
connection with the collection or compromise thereof;

 

(13) Dispositions (including issuances or sales) of Equity Interests in, or
Indebtedness owing to, or of other securities of, an Unrestricted Subsidiary;

 

(14) Dispositions constituting any exchange of like property (excluding any boot
thereon) for use in any business conducted by the Borrower or any of the
Restricted Subsidiaries, to the extent allowable under Section 1031 of the Code
(or comparable or successor provision); provided that to the extent the property
being transferred constitutes Collateral, such replacement property shall
constitute Collateral;

 

171



--------------------------------------------------------------------------------

(15) the unwinding of any Hedge Agreement;

 

(16) Dispositions of assets in connection with the closing or sale of a
facility, including Dispositions of inventory, fee or leasehold interests in the
premises of such facility, equipment and fixtures located at such premises, and
the books and records relating to the operations of such facility; provided that
as to each and all such sales and closings, (a) no Event of Default shall have
occurred and be continuing or shall result therefrom and (b) such Dispositions
shall be for no less than fair market value at the time of such Disposition;

 

(17) the sale, assignment or other transfer of Securitization Assets to (a) a
Receivables Subsidiary in a Qualified Receivables Financing or (b) any other
Person in a Qualified Receivables Factoring;

 

(18) (i) settlement of litigation concerning Intellectual Property Rights, or
(ii) the lease, sublease, license or sublicense of Intellectual Property Rights
outside the United States or (iii) the lapse, abandonment, discontinuance of the
use or maintenance of any Intellectual Property Rights, in each case of (i),
(ii) and (iii), if the Borrower or any Restricted Subsidiary determines in its
reasonable business judgment that it would not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(19) Disposition of any property or asset with a fair market value not to exceed
either (a) the greater of (i) $10.0 million and (ii) an amount equal to the
Equivalent Percentage of the amount in the preceding clause (i) multiplied by
TTM Consolidated EBITDA as of the applicable date of determination, in each case
determined as of the time of making such Disposition, with respect to any
transaction or series of related transactions or (b) the greater of (i)
$50.0 million and (ii) an amount equal to the Equivalent Percentage of the
amount in the preceding clause (i) multiplied by TTM Consolidated EBITDA as of
the applicable date of determination, in each case determined as of the time of
making such Disposition, in the aggregate for all such transactions in any
fiscal year;

 

(20) Disposition of assets acquired in a Permitted Investment that the Borrower
determines will not be used or useful in the business of the Borrower and its
Restricted Subsidiaries;

 

(21) Dispositions of pipeline, marketed or other assets required by regulatory
authorities in connection with the Transactions, any Permitted Acquisition or
other investment permitted hereunder;

 

(22) any Disposition(s) in connection with licensing of Intellectual Property
Rights to any Non-Loan Party Restricted Subsidiary or Non-Loan Party Restricted
Subsidiaries in connection with bona fide tax planning purposes as determined in
good faith by the Borrower; provided, that the Collateral and the Lenders are
not adversely affected in any material respect by such Disposition(s);

 

(23) Dispositions, including leases, subleases, licenses or sublicenses, of
Products in Development in jurisdictions outside the United States; provided,
that (a) such disposition does not materially interfere with the business of the
Borrower and the Restricted Subsidiaries, taken as a whole and (b) such
Disposition shall be for no less than the fair market value of such property at
the time of such Disposition;

 

172



--------------------------------------------------------------------------------

(24) the Transactions; and

 

(25) the issuance of, entry into (including any payments of premiums in
connection therewith), performance of obligations under, or exercise, transfer,
assignment, unwinding, settlement or early termination of, or the satisfaction
of any condition that would permit or require any of the foregoing, any
Permitted Bond Hedge Transaction; the issuance of, entry into, performance of
obligations under, or repurchase, redemption, transfer, assignment, unwinding,
settlement, cancellation or early termination of, or the satisfaction of any
condition that would permit or require any of the foregoing, any related
Permitted Warrant Transaction; and the issuance of, entry into performance of
obligations under (including any payments of interest), conversion, exercise,
repurchase, redemption, transfer, assignment, unwinding, settlement,
cancellation or early termination of, or the satisfaction of any condition that
would permit or require any of the foregoing, any Convertible Indebtedness, in
each case, whether in cash, common Capital Stock of Borrower or any direct or
indirect parent of Borrower or other securities or property following a merger
event or other change of the common Capital Stock of Borrower or such parent and
whether in whole or in part and including by netting or set-off.

To the extent any Collateral is Disposed of as expressly permitted (or not
prohibited) by this Section 6.05 to any Person other than a Loan Party, such
Collateral will be Disposed of free and clear of the Liens created by the Loan
Documents, and, without limiting, and subject to, the provisions of
Section 9.11, the Administrative Agent will take, and each Lender hereby
authorizes the Administrative Agent to take, any actions reasonably requested by
the Borrower or deemed appropriate in order to evidence or effect the foregoing.

SECTION 6.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, other than the declaration or making of the following:

 

(1) Restricted Payments to the Borrower or any Restricted Subsidiary (or, in the
case of any non-Wholly Owned Restricted Subsidiary, to the Borrower, any
Restricted Subsidiary and each other owner of Equity Interests of such
non-Wholly Owned Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Restricted Subsidiary) according to
their relative ownership interests);

 

(2) the declaration and making of any Restricted Payments payable solely in the
form of Equity Interests (other than Disqualified Stock) of the Borrower;

 

(3) Restricted Payments to consummate the Transactions (including payments in
respect of dissenting shares, which, for the avoidance of doubt, may be made
after the Closing Date), to pay any amounts pursuant to the Acquisition
Agreement or the Specified Tender Offer;

 

(4) to the extent constituting a Restricted Payment or Restricted Payments,
mergers, dissolutions, liquidations and consolidations permitted under
Section 6.05 (other than a merger or consolidation involving the Borrower) or
transactions permitted under Section 6.08 (other than Section 6.08(9));

 

173



--------------------------------------------------------------------------------

(5) repurchases of Equity Interests (a) deemed to occur upon exercise of
options, warrants or similar rights if such Equity Interests represent a portion
of the exercise price of such options or warrants or similar rights or (b) in
consideration of withholding or similar taxes payable by any future, present or
former employee, manager, officer, director, consultant or contractor (or any
spouses, former spouses, successors, executors, administrators, heirs, trustees,
legatees or distributees of any of the foregoing), including deemed repurchases
in connection with the exercise of stock options or the vesting of any equity
awards;

 

(6) Restricted Payments to purchase, repurchase, retire, redeem or otherwise
acquire Equity Interests (including related stock appreciation rights or similar
securities) (or to allow any direct or indirect parent entity to purchase,
retire, redeem or otherwise acquire Equity Interests (including related stock
appreciation rights or similar securities)) held directly or indirectly by any
future, present or former employee, manager, officer, director, consultant or
contractor (or any spouses, former spouses, successors, executors,
administrators, heirs, trustees, legatees or distributees of any of the
foregoing) of the Borrower, any of its Subsidiaries or any Parent Entity upon
the death, disability, retirement or termination of employment of any such
Person or otherwise pursuant to any management, employee or director equity
plan, management, employee or director stock option or profits interest plan or
any other management, employee or director benefit plan or other agreement or
arrangement (including any separation, stock subscription, shareholder,
partnership or similar agreement) in an aggregate amount after the Closing Date,
together with the aggregate amount of loans and advances to any Parent Entity
made pursuant to Section 6.04(23) in lieu of Restricted Payments permitted by
this clause (6), not to exceed $25 million in any fiscal year with any unused
amounts in any fiscal year being carried over to succeeding fiscal years;
provided that such amount in any fiscal year may be increased by,

 

  (a) the amount of net proceeds of any key man life insurance policies received
by the Borrower or any Restricted Subsidiary after the Closing Date;

 

  (b) to the extent contributed in cash to the common equity of the Borrower and
Not Otherwise Applied, the proceeds from the sale of Equity Interests of the
Borrower or any direct or indirect parent thereof (other than Disqualified
Stock, Excluded Contributions or Cure Amounts), in each case to any future,
present or former employee, manager, officer director, consultant or contractor
(or any spouses, former spouses, successors, executors, administrators, heirs,
trustees, legatees or distributees of any of the foregoing) of the Borrower, any
of its Subsidiaries or any direct or indirect parent thereof that occurs after
the Closing Date; and

 

  (c) the amount of any cash bonuses or other compensation otherwise payable to
any future, present or former employee, manager, officer, director, consultant
or contractor (or any spouses, former spouses, successors, executors,
administrators, heirs, trustees, legatees or distributees of any of the
foregoing) of the Borrower or any of its Restricted Subsidiaries or any Parent
Entity that are foregone in return for the receipt of Equity Interests of the
Borrower or any of its Restricted Subsidiaries or any direct or indirect parent
thereof;

 

174



--------------------------------------------------------------------------------

(7) Restricted Payments to purchase, repurchase, retire, redeem or otherwise
acquire (or permit any direct or indirect parent entity to acquire) Equity
Interests of the Borrower or any direct or indirect parent thereof in an
aggregate amount per fiscal year not to exceed the greater of (a) $25.0 million
and (b) an amount equal to the Equivalent Percentage of the amount set forth in
clause (a) multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, in each case determined as of the time of making such Restricted
Payment;

 

(8) Restricted Payments the proceeds of which will be used to pay or finance (or
permit any Parent Entity to pay or finance):

 

  (a) distributions made pursuant to Section 4.01(b) of the LLC Agreement;

 

  (b) operating, overhead, legal, accounting and other professional fees costs
and expenses (including directors’ fees and expenses and Public Company Costs)
and other ordinary course overhead costs and operational expenses (including
administrative, legal, accounting, filing and similar expenses provided by third
parties), in each case to the extent related to any such Parent Entity’s
separate existence as a holding company or attributable to the ownership or
operations of the Borrower and its Restricted Subsidiaries;

 

  (c) franchise taxes and other fees, taxes and expenses in connection with
(i) the ownership of the Borrower or any Restricted Subsidiary or (ii) the
maintenance of the Borrower’s or any such parent entity’s corporate or legal
existence;

 

  (d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted under Sections 6.08(3), (5), (7), (16), (17), (19) and (21), in each
case to the extent such payments are due at the time of such Restricted Payment;

 

  (e) any Permitted Investment; provided that (i) such Restricted Payment shall
be made substantially concurrently with the closing of such Investment and
(ii) the Borrower will, immediately following the closing thereof, cause (A) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Subsidiary (which shall be a Restricted Subsidiary to the extent
required by Section 6.04) or (B) the merger (to the extent permitted in
Section 6.05) of the Person formed or acquired with or into the Borrower or a
Subsidiary (which shall be a Restricted Subsidiary to the extent required by
Section 6.04) in order to consummate such Investment;

 

  (f) costs, fees and expenses related to any equity or debt offering expressly
permitted by this Agreement or any Permitted Investment, whether or not
consummated; and

 

175



--------------------------------------------------------------------------------

  (g) (i) customary salary, bonus and other benefits payable to future, present
or former employees, managers, officers, directors, consultants or contractors
(or any spouses, former spouses, successors, executors, administrators, heirs,
trustees, legatees or distributees of any of the foregoing) to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries or (ii) payments
permitted under Sections 6.08(7);

 

(9) Restricted Payments to pay (or permit any direct or indirect parent entity
to pay) cash in lieu of the issuance of fractional Equity Interests in
connection with the exercise of warrants, upon the conversion or exchange of
Equity Interests of any such Person, in connection with any merger,
consolidation, amalgamation or other business combination, or in connection with
any dividend, distribution, split or combination of Equity Interests or any
Permitted Investment;

 

(10) [Reserved];

 

(11) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale (other than to a
Restricted Subsidiary of the Borrower) of Equity Interests (other than
Disqualified Stock) of the Borrower or any Parent Entity or from the
substantially concurrent contribution of common equity capital to the Borrower,
in each case that are Not Otherwise Applied, other than (a) Excluded
Contributions and (b) Cure Amounts;

 

(12) Restricted Payments that are made with Excluded Contributions that are Not
Otherwise Applied;

 

(13) Restricted Payments of Investments in one or more Unrestricted
Subsidiaries;

 

(14) Restricted Payments (the proceeds of which may be utilized by any Parent
Entity) in an aggregate amount not to exceed, when taken together with any
prepayments, repayments, redemptions, purchases, defeasances or satisfactions
made under clause (1)(f) of Section 6.11, the greater of (i) $125.0 million and
(ii) an amount equal to the Equivalent Percentage of the amount set forth in
clause (i) multiplied by TTM Consolidated EBITDA as of the applicable date of
determination, in each case determined as of the time of making such Restricted
Payment; provided, in each case, that no Event of Default shall have occurred
and be continuing either immediately before, or after, giving Pro Forma effect
to, such Restricted Payment;

 

(15) Restricted Payments; provided that both immediately prior to and after
giving Pro Forma Effect to such Restricted Payment, the RP Payment Conditions
are satisfied; and

 

(16)

the issuance of, entry into (including any payments of premiums in connection
therewith), performance of obligations under, or exercise, transfer, assignment,
unwinding, settlement or early termination of, or the satisfaction of any
condition that would permit or require any of the foregoing, any Permitted Bond
Hedge Transaction; the issuance of, entry into, performance of obligations
under, or repurchase, redemption, transfer, assignment, unwinding, settlement,
cancellation or early termination of, or the

 

176



--------------------------------------------------------------------------------

  satisfaction of any condition that would permit or require any of the
foregoing, any related Permitted Warrant Transaction; and the issuance of, entry
into performance of obligations under (including any payments of interest),
conversion, exercise, repurchase, redemption, transfer, assignment, unwinding,
settlement, cancellation or early termination of, or the satisfaction of any
condition that would permit or require any of the foregoing, any Convertible
Indebtedness, in each case, whether in cash, common Capital Stock of Borrower or
any direct or indirect parent of Borrower or other securities or property
following a merger event or other change of the common Capital Stock of Borrower
or such parent and whether in whole or in part and including by netting or
set-off.

The amount set forth in Section 6.07(14) may (without duplication), in lieu of
Restricted Payments, be utilized by the Borrower or any Restricted Subsidiary to
(i) make or hold any Investments without regards to Section 6.04 or (ii) prepay,
repay redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof any Junior Financing without regards to Section 6.11.

SECTION 6.08 Transactions with Affiliates. Engage in any transaction with any
Affiliate of the Borrower, except that this Section 6.08 will not prohibit:

 

(1) any transactions between or among the Borrower or any of the Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary as a result of
such transaction;

 

(2) any transactions on terms substantially as favorable to the Borrower or such
Restricted Subsidiary (as applicable) as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate (as determined by the Borrower in good
faith);

 

(3) the Transactions (including the issuance or conversion of Equity Interests
in connection therewith) and the payment of fees and expenses (including the
Transaction Costs) related to the Transactions;

 

(4) the issuance, transfer or conversion of Equity Interests (other than
Disqualified Stock) of the Borrower or any Parent Entity not constituting a
Change in Control;

 

(5) employment and severance arrangements and confidentiality agreements among
the Borrower, any of its Subsidiaries or any direct or indirect parent thereof
and any future, present or former employee, manager, officer, director,
consultant or contractor (or any spouses, former spouses, successors, executors,
administrators, heirs, trustees, legatees or distributees of any of the
foregoing) of the Borrower, any of its Subsidiaries or any direct or indirect
parent thereof in the ordinary course of business and transactions pursuant to
equity plans, stock option or profits interest plan or any other equity or
benefit plan or other similar agreement or arrangement (including to the extent
set forth in any separation, stock subscription, shareholder, partnership or
similar agreement);

 

(6) the licensing of Intellectual Property Rights in the ordinary course of
business to permit the commercial exploitation of Intellectual Property Rights
between or among the Borrower, its Affiliates or its Restricted Subsidiaries;

 

177



--------------------------------------------------------------------------------

(7) the payment of fees, reasonable out-of-pocket costs and expenses to, and
indemnities provided to or on behalf of, any officers, directors, managers,
employees, consultants or contractors of the Borrower, any of its Subsidiaries
or any direct or indirect parent thereof in the ordinary course of business to
the extent attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries or any such parent’s separate existence;

 

(8) any other transaction, agreement, instrument or arrangement as in effect as
of the Closing Date and, with respect to each such transaction, agreement,
instrument or arrangement involving aggregate payments or consideration in
excess of $25.0 million, set forth on Schedule 6.08, or any amendment thereto
(so long as any such amendment is not materially adverse to the Lenders, taken
as a whole, as compared to the applicable transaction, agreement, instrument or
arrangement as in effect on the Closing Date);

 

(9) any Restricted Payments permitted under Section 6.07, transactions permitted
under Sections 6.05 and Investments permitted under Section 6.04;

 

(10) (a) the Tax Receivable Agreement or transactions thereunder or (b) payments
by the Borrower, any Subsidiary or any direct or indirect parent thereof
pursuant to reasonable tax sharing arrangements between or among such Persons;

 

(11) any transactions in which the Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or any such Restricted Subsidiary, as applicable, from a financial
point of view or meets the requirements of clause (2) of this Section 6.08
(without giving effect to the parenthetical phrase at the end thereof);

 

(12) any transaction or series of related transactions with consideration valued
(as determined in good faith by the Borrower) at less than the greater of (a)
$20.0 million and (b) an amount equal to the Equivalent Percentage of the amount
set forth in clause (a) multiplied by TTM Consolidated EBITDA as of the
applicable date of determination, in each case determined as of the time of
consummating such transaction(s);

 

(13) investments by the Investors in securities of the Borrower or any Parent
Entity or Indebtedness of the Borrower, any Parent Entity or any of the
Restricted Subsidiaries so long as (a) the investment is being offered generally
to other investors on the same or more favorable terms and (b) any such
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities; provided, that any investments in debt
securities by any Debt Fund Affiliates shall not be subject to the limitation in
this clause (b);

 

(14) payments to or from, and transactions with, Joint Ventures (to the extent
any such Joint Venture is only an Affiliate as a result of Investments by the
Borrower and the Restricted Subsidiaries in such Joint Venture);

 

(15) transactions between or among the Borrower or its Subsidiaries effected as
part of any Qualified Receivables Transaction permitted hereunder;

 

178



--------------------------------------------------------------------------------

(16) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders of the Borrower or
any Parent Entity pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith;

 

(17) the payment of any dividend or distribution or consummation of any
redemption within sixty (60) days after the date of declaration thereof or the
giving of a redemption notice related thereto, if at the date of declaration or
notice such payment would have complied with the provisions of this Agreement;

 

(18) transactions between or among the Borrower, any of its Restricted
Subsidiaries or any direct or indirect parent thereof and any Person, a director
of which Person is also a director of the Borrower or any Parent Entity of the
Borrower; provided, however, that such director abstains from voting as a
director of the Borrower or such Parent Entity, as the case may be, on any
matter involving such other Person and such Person is not an Affiliate of the
Borrower for any reason other than such director’s acting in such capacity;

 

(19) payments, loans (or cancellation of loans) or advances to any future,
present or former employee, manager, officer, director, consultant or contractor
(or any spouses, former spouses, successors, executors, administrators, heirs,
trustees, legatees or distributees of any of the foregoing) that are approved in
good faith by a majority of the Disinterested Directors of the Borrower, any of
its applicable Restricted Subsidiaries or any applicable direct or indirect
parent of the foregoing;

 

(20) any purchase by any Parent Entity of the Equity Interests of the Borrower
and the issuance, sale or transfer of Equity Interests of the Borrower to any
Parent Entity and capital contributions by any Parent Entity to the Borrower
(and payment of reasonable out-of-pocket expenses incurred in connection
therewith);

 

(21) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, any customary registration
rights agreement to which such Person or any Parent Entity is a party or becomes
a party in the future; and

 

(22) transactions approved by a majority of the Disinterested Directors of the
Borrower or any applicable Parent Entity.

SECTION 6.09 Business of the Borrower and its Subsidiaries. Engage in any
material line of business substantially different from those lines of business
conducted or proposed to be conducted by the Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transactions) and
any business that is similar, corollary, ancillary, incidental or complementary
or related to, or a reasonable extension, development or expansion of, the
businesses conducted or proposed to be conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date (after giving effect to the
Transactions), including any Similar Business.

 

179



--------------------------------------------------------------------------------

SECTION 6.10 Burdensome Agreements. Enter or permit any Material Restricted
Subsidiary to enter into any Contractual Obligation (other than the Loan
Documents, the Term Loan Documents or the Impax Convertible Notes) that by its
terms restricts (I) with respect to any such Material Restricted Subsidiary that
is not a Guarantor, Restricted Payments from such Material Restricted Subsidiary
to the Borrower or any other Loan Party, as applicable, that is a direct or
indirect parent of such Restricted Subsidiary or (II) with respect to the
Borrower or any such Material Restricted Subsidiary that is a Loan Party, the
granting of Liens by such Material Restricted Subsidiary pursuant to the
Security Documents; provided that the foregoing clauses (I) and (II) will not
apply to any Contractual Obligations that:

 

(1) (a) exist on the Closing Date and are to the extent such Contractual
Obligation relates to any security with a value exceeding $25.0 million, listed
on Schedule 6.10 and (b) to the extent Contractual Obligations permitted by
clause (a) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted Refinancing of such Indebtedness so
long as (to the extent not otherwise permitted by this Section 6.10) such
Refinancing does not materially expand the scope of such Contractual Obligation
with respect to restrictions described in the preceding clauses (I) or (II);

 

(2) are (a) binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary or (b) acquired in connection
with a Permitted Investment, so long as, in each case, such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary or such Permitted Investment, in each case as such
Contractual Obligations may be amended, restated, supplemented, modified
extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this
Section 6.10 contained therein;

 

(3) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party;

 

(4) are customary restrictions and conditions that arise in connection with
(a) any Lien (other than Liens on Collateral) permitted by Section 6.02, and
relate to the property permitted to be subject to such Lien, or (b) any
Disposition pending consummation of such Disposition and solely with respect to
the assets (including Equity Interests) subject to such Disposition;

 

(5) are customary provisions in joint venture or similar agreements relating to
the applicable joint venture;

 

(6) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01, but solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and the proceeds and products thereof;

 

(7) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

 

(8) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted under Section 6.01 to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

180



--------------------------------------------------------------------------------

(9) are (a) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest or (b) customary net worth provisions
contained in Real Property leases entered into by Restricted Subsidiaries, so
long as a Responsible Officer of the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and the other Restricted Subsidiaries to meet their ongoing
obligations;

 

(10) are customary provisions restricting assignment of any Contractual
Obligation entered into in the ordinary course of business;

 

(11) are customary provisions contained in leases or licenses of Intellectual
Property Rights and other similar agreements entered into in the ordinary course
of business;

 

(12) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(13) arise in connection with cash or other deposits permitted under
Section 6.02;

 

(14) comprise restrictions in any Indebtedness permitted pursuant to
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for agreements governing Indebtedness of
such type or otherwise reasonably acceptable to the Administrative Agent, so
long as the Borrower shall have determined in good faith that such restrictions
will not affect its obligation or ability to make any payments required
hereunder;

 

(15) apply by reason of any applicable Law, rule, regulation or order or are
required by any Governmental Authority having or purporting to have jurisdiction
over the Borrower or any Restricted Subsidiary;

 

(16) customary restrictions contained in Indebtedness permitted to be incurred
pursuant to Sections 6.01(4) and (11)(a), and any Permitted Refinancing
Indebtedness in respect of the foregoing;

 

(17) consist of any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (16) above, so long as such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower,
not materially more restrictive with respect to such Lien, dividend and other
payment restrictions, taken as a whole, than those contained in the Lien,
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; or

 

(18) are encumbrances or restrictions applicable to a Receivables Subsidiary in
connection with a Qualified Receivables Financing that, in the good faith
determination of the Borrower, are necessary or advisable to effect such
Qualified Receivables Financing.

 

181



--------------------------------------------------------------------------------

SECTION 6.11 Limitation on Payments and Modifications of Certain Indebtedness;
Amendments of Certain Documents.

 

(1) Prepayments of Junior Financing. Prepay, repay, redeem, purchase, defease or
otherwise satisfy prior to scheduled maturity thereof any Junior Financing,
except:

 

  (a) the refinancing thereof with the Net Cash Proceeds of, or in exchange for,
any Permitted Refinancing Indebtedness;

 

  (b) the conversion or exchange of any Junior Financing into or for Equity
Interests (other than Disqualified Stock) of the Borrower or any Parent Entity;

 

  (c) the prepayment repayment, redemption, purchase, defeasance or satisfaction
of any of Indebtedness of the Borrower or any of its Restricted Subsidiaries
owed to the Borrower or any of its Restricted Subsidiaries;

 

  (d) the prepayment, repayment, redemption, purchase, defeasance or
satisfaction of any Junior Financing with the proceeds of (i) any other Junior
Financing or (ii) any Qualified Equity Interests or any cash contribution to the
common equity capital of the Borrower after the Closing Date (other than any
Cure Amount or Excluded Contribution) that is Not Otherwise Applied; provided
that such prepayment, repayment, redemption, purchase, defeasance or
satisfaction is made within 60 days after receipt of such proceeds and no Event
of Default has occurred and is continuing;

 

  (e) payments or distributions in respect of all or any portion of such Junior
Financing with the proceeds contributed directly or indirectly to the Borrower
by any Parent Entity from the issuance, sale or exchange by any Parent Entity of
Equity Interests (other than Disqualified Stock, Cure Amounts or Excluded
Contributions) made within eighteen (18) months prior thereto and Not Otherwise
Applied;

 

  (f) prepayments, repayments, redemptions, purchases, defeasances or
satisfactions of any Junior Financing in an aggregate amount not to exceed, when
taken together with any Restricted Payments made under Section 6.07(14)(a), the
greater of (i) $125 million and (ii) an amount equal to the Equivalent
Percentage of the amount set forth in clause (i) multiplied by TTM Consolidated
EBITDA as of the applicable date of determination, in each case determined as of
the time of making such prepayment, repayment, redemption, purchase, defeasance
or satisfaction; provided, in each case, that no Event of Default shall have
occurred and be continuing or shall result therefrom;

 

  (g) prepayments, repayments, redemptions, purchases, defeasances or
satisfactions, of any Junior Financing so long as immediately prior to and after
giving Pro Forma Effect to such prepayment, repayment, redemption, purchase,
defeasance or satisfaction, the RP Payment Conditions are satisfied; or

 

  (h) any Specified Tender Offer;

 

182



--------------------------------------------------------------------------------

provided, however, that each of the following shall be permitted: payments of
regularly scheduled principal and interest (including default interest and any
“AHYDO” catch-up payment) on Junior Financing, fees related to Junior Financing,
indemnity and expense reimbursement payments in connection with Junior
Financing, and mandatory prepayments, mandatory redemptions and mandatory
purchases of any Junior Financing (including any principal, premium or interest
with respect thereto), in each case pursuant to the terms of the applicable
Junior Financing Documentation.

The amount set forth in clause (1)(f) of this Section 6.11 (without duplication)
may be, in lieu of prepayments, repayments, redemptions, purchases, defeasances
or satisfactions of any Junior Financing, be utilized by the Borrower or any
Restricted Subsidiary to (i) make or hold any Investments without regards to
Section 6.04 or (ii) make Restricted Payments without regards to Section 6.07.

 

(2) Amendments to Junior Financing Documentation. Amend, modify or change in any
manner without the consent of the Administrative Agent, any Junior Financing
Documentation in a manner that is materially adverse to the interests of the
Lenders (taken as a whole), in each case other than as a result of a Permitted
Refinancing thereof; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least four (4) Business Days (or such
shorter period as may be agreed by the Administrative Agent) prior to any such
amendment, modification or change, together with a reasonably detailed
description of the material terms and conditions of such amendment, modification
or change or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (2) shall be conclusive evidence that such amendment,
modification or change satisfies this clause (2) unless the Administrative Agent
notifies the Borrower within such four (4) Business Day (or shorter) period that
it disagrees with such determination (including a description of the basis upon
which it disagrees); or

 

(3) Amendments to Organization Documents. Amend, modify or change its
certificate or articles of incorporation or formation (including by the filing
or modification of any certificate or articles of designation), certificate of
formation, limited liability company agreement or by-laws (or the equivalent
organizational documents), as applicable, in each case, in any manner materially
adverse to the interests of the Lenders (taken as a whole); provided that, in
each case, a certificate of a Responsible Officer delivered to the
Administrative Agent at least four (4) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior to any such amendment,
modification or change, together with a reasonably detailed description of the
material terms and conditions of such amendment, modification or change or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (3) shall be conclusive evidence that such amendment,
modification or change satisfies such requirement unless the Administrative
Agent notifies the Borrower within such four (4) Business Day (or shorter)
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

 

183



--------------------------------------------------------------------------------

SECTION 6.12 Use of Proceeds. The Borrower shall not use, and the Borrower shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and, to the Borrower’s knowledge, agents shall not use, the proceeds
of the Loans (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in or with any Sanctioned Country, or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto

SECTION 6.13 Financial Performance Covenant. Upon the occurrence and during the
continuance of a Covenant Trigger Event, the Borrower will maintain a Fixed
Charge Coverage Ratio of not less than 1.0 to 1.0 measured at the time of
occurrence of such Covenant Trigger Event (as of the last day of the Test Period
ending immediately prior to the date on which such Covenant Trigger Event has
commenced), and on the last day of each subsequent Test Period ending during the
continuance of such Covenant Trigger Event.

ARTICLE VII

[Reserved]

ARTICLE VIII

Events of Default

SECTION 8.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

 

(1) any representation or warranty made by the Borrower or any other Loan Party
herein or in any other Loan Document or any certificate or document required to
be delivered pursuant hereto or thereto proves to have been false or misleading
in any material respect when so made; provided that the failure of any Specified
Acquisition Agreement Representation to be true and correct will not result in a
Default or an Event of Default, unless such failure results in a failure of a
condition precedent to the Borrower’s (or its Affiliates’) obligation to
consummate the Acquisition pursuant to the terms of the Acquisition Agreement or
such failure gives the Borrower (or its Affiliates) the right (taking into
account any applicable cure provisions) to terminate its (or their) obligations
under the Acquisition Agreement;

 

(2) default is made in the payment of any principal of any Loan or the
reimbursement of any L/C Disbursement when and as the same becomes due and
payable, whether at the due date thereof, at a date fixed for prepayment
thereof, by acceleration thereof or otherwise;

 

(3) default is made in the payment of any interest on any Loan or in the payment
of any fee (other than an amount referred to in clause (2) of this
Section 8.01), when and as the same becomes due and payable, and such default
continues unremedied for a period of five (5) Business Days;

 

184



--------------------------------------------------------------------------------

(4) default is made in the due observance or performance by the Borrower or any
Restricted Subsidiary of any covenant, condition or agreement contained in
(a) Section 5.01(1) (with respect to the Borrower only), 5.05(1) or in
Article VI (in each case solely to the extent applicable to such Person), (b)
Section 5.11 but only if such default continues unremedied for a period of five
(5) Business Days or (c) Section 5.04(9) and such default continues unremedied
for a period of five (5) Business Days (or, after the occurrence and during the
continuance of an Increased Reporting Period, two (2) Business Days) following
notice thereof from the Administrative Agent to the Borrower;

 

(5) default is made in the due observance or performance by the Borrower or any
Restricted Subsidiary of any covenant, condition or agreement contained in any
Loan Document (other than those specified in clauses (1), (2), (3) and (4) of
this Section 8.01), in each case solely to the extent applicable to such Person,
and such default continues unremedied for a period of 30 days after the earlier
of (x) receipt of written notice thereof from the Administrative Agent to the
Borrower and (y) the date on which an executive officer of the Borrower becomes
aware of such default;

 

(6) (a) (i) any event or condition occurs (other than, with respect to
Indebtedness under any Hedge Agreement, termination events or equivalent events
pursuant to the terms of such Hedge Agreement that do not result from a default
thereunder by a Loan Party or Restricted Subsidiary) that (A) results in any
Material Indebtedness becoming due prior to its scheduled maturity or
(B) enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) the Borrower or any Restricted Subsidiary fails to pay the
principal of any Material Indebtedness at the stated final maturity thereof and
(b) such event, condition or failure is unremedied and is not waived or cured by
the holders of such Indebtedness prior to any acceleration of the Loans pursuant
to this Section 8.01; provided that this clause (6) will not apply to any
(A) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of all or a portion of the property or assets securing such
Indebtedness or (B) any redemption, repurchase, conversion, exercise or
settlement (or the occurrence of any event or satisfaction of any condition
giving rise to or permitting any of the foregoing) with respect to any
Convertible Indebtedness pursuant to its terms unless such redemption,
repurchase, conversion or settlement (or occurrence, giving rise to, or
permitting any of the foregoing) results from a default thereunder or an event
of the type that constitutes an Event of Default thereunder;

 

(7) a Change in Control occurs;

 

(8) an involuntary proceeding is commenced or an involuntary petition is filed
in a court of competent jurisdiction seeking:

 

  (a) relief in respect of the Borrower or any of the Material Restricted
Subsidiaries, or of a substantial part of the property or assets of the Borrower
or any Material Restricted Subsidiary, under Title 11 of the United States Code,
as now constituted or hereafter amended, or any other applicable federal, state
or foreign bankruptcy, insolvency, receivership or similar law;

 

185



--------------------------------------------------------------------------------

  (b) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of the Material
Restricted Subsidiaries or for a substantial part of the property or assets of
the Borrower or any Restricted Subsidiary; or

 

  (c) the winding up or liquidation of the Borrower or any Material Restricted
Subsidiary (except, in the case of any Material Restricted Subsidiary, in a
transaction permitted by Section 6.05) and such proceeding or petition continues
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing is entered;

 

(9) the Borrower or any Material Restricted Subsidiary:

 

  (a) voluntarily commences any proceeding or files any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy,
insolvency, receivership or similar law;

 

  (b) consents to the institution of, or fails to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (8) of this Section 8.01;

 

  (c) applies for or consents to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of the Material Restricted Subsidiaries or for a substantial part of the
property or assets of the Borrower or any Material Restricted Subsidiary;

 

  (d) files an answer admitting the material allegations of a petition filed
against it in any such proceeding;

 

  (e) makes a general assignment for the benefit of creditors; or

 

  (f) becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due;

 

(10) the Borrower or any Restricted Subsidiary fails to pay one or more final
judgments for the payment of money aggregating in excess of the Threshold Amount
(to the extent not covered by insurance or other indemnity obligation), which
such judgment(s) are not satisfied, vacated, discharged, stayed, bonded pending
appeal or effectively waived or stayed for a period of 60 consecutive days;

 

(11) an ERISA Event occurs with respect to any Plan or Multiemployer Plan, and
such ERISA Event, together with all other such ERISA Events, if any, is
reasonably expected to have a Material Adverse Effect; or

 

186



--------------------------------------------------------------------------------

(12) (a) any material provision of the Loan Documents, taken as a whole, at any
time after their execution and delivery and prior the Payment In Full of the
Obligations, for any reason other than as expressly permitted under a Loan
Document (including as a result of a transaction permitted under Section 6.05),
ceases to be, or is asserted in writing by the Borrower or any Restricted
Subsidiary not to be, for any reason, a legal, valid and binding obligation of
any party thereto, (b) any security interest purported to be created by any
Security Document and to extend to assets that are included in the Borrowing
Base or otherwise are not immaterial to the Borrower and the Restricted
Subsidiaries, when taken as a whole, on a consolidated basis ceases to be, or is
asserted in writing by the Borrower or any other Loan Party not to be, a valid
and perfected security interest in the Collateral covered thereby, except to the
extent that any such loss of validity or perfection results from (i) the
limitations of foreign laws, rules and regulations or the application thereof,
or (ii) the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under a
Security Document or to file Uniform Commercial Code continuation statements or
take any other action and except to the extent that such loss is covered by a
lender’s title insurance policy and the Collateral Agent is reasonably satisfied
with the credit of such insurer or (c) the Guarantees pursuant to the Security
Documents by any Material Restricted Subsidiary Guarantor of any of the
Obligations cease to be in full force and effect (other than in accordance with
the terms hereof or thereof, including the release of such Person as provided
for under the Loan Documents and the Payment in Full of the Obligations) or are
asserted in writing by the Borrower or any other Subsidiary Loan Party not to be
in effect or not to be legal, valid and binding obligations, except in the cases
of clauses (b) and (c), in connection with an Asset Sale permitted by this
Agreement;

then, (i) upon the occurrence of any such Event of Default (other than an Event
of Default with respect to the Borrower described in clause (8) or (9) of this
Section 8.01) and at any time thereafter during the continuance of such Event of
Default, the Administrative Agent, at the request of the Required Lenders, will,
by notice to the Borrower, take any or all of the following actions, at the same
or different times: (A) terminate forthwith the Commitments, (B) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
will become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (C) if the Loans have been declared due and payable
pursuant to clause (B) above, demand cash collateral pursuant to
Section 2.05(11); and (D) exercise all rights and remedies granted to it under
any Loan Document and all of its rights under any other applicable law or in
equity, and (ii) in any event with respect to the Borrower described in
clause (8) or (9) of this Section 8.01, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, will automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(11), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; provided that,

 

187



--------------------------------------------------------------------------------

notwithstanding any of the foregoing, (w) upon the occurrence of and during the
continuance of an Event of Default under Section 8.01(2) or (3) with respect to
the Refinancing Term Loans, the Administrative Agent, at the request of the
Required Term Lenders, will, by notice to the Borrower, declare the Refinancing
Term Loans then outstanding to be forthwith due and payable in whole or in part
pursuant to the foregoing clause (B), (x) upon the acceleration of the Revolving
Loans hereunder, the principal of the Refinancing Term Loans then outstanding,
together with accrued interest thereon and all other Obligations accrued in
respect thereof, shall be automatically due and payable in whole immediately and
all Refinancing Term Loan Commitments shall automatically terminate, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower, (y) upon the acceleration of the
Refinancing Term Loans hereunder, the principal of the Revolving Loans then
outstanding, together with accrued interest thereon and all other Obligations
accrued in respect thereof, shall be automatically due and payable in whole
immediately and all Commitments shall automatically terminate, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and (z) except as expressly set forth herein
(including, without limitation, in the FILO Intercreditor Provisions), no
Refinancing Term Lender shall have any right to affirmatively exercise any
remedy with respect to the Collateral upon the occurrence and during the
continuance of an Event of Default until the Discharge of ABL Revolving Claims.

SECTION 8.02 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.02, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the tenth Business Day
subsequent to the date the Required Financial Statements are required to be
delivered pursuant to Section 5.04(1) or (2) for the applicable fiscal quarter,
the Borrower shall have the right to issue Permitted Cure Securities for cash
(provided that, if such Permitted Cure Securities are not in the form of common
equity, the terms of such Permitted Cure Securities must be reasonably
acceptable to the Administrative Agent) or otherwise receive cash contributions
to the capital of the Borrower, and, in each case, to contribute any such cash
to the capital of the Borrower (collectively, the “Cure Right”) and, upon the
receipt by the Borrower of such cash (the “Cure Amount”) pursuant to the
exercise by the Borrower of such Cure Right, the Financial Performance Covenant
shall be recalculated giving effect to a pro forma adjustment by which
Consolidated EBITDA shall be increased with respect to such applicable fiscal
quarter and any Test Period that contains such quarter, solely for the purpose
of measuring the Financial Performance Covenant and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount. The resulting
increase to Consolidated EBITDA from the application of a Cure Amount shall not
result in any adjustment to Consolidated EBITDA or any other financial
definition for any purpose under this Agreement other than for purposes of
calculating the Financial Performance Covenant and there shall be no pro forma
or other reduction in Indebtedness from the application of a Cure Amount for
purposes of calculating the Financial Performance Covenant unless such Cure
Amount is actually applied to prepay Indebtedness. In each four fiscal quarter
period there shall be at least two fiscal quarters in which the Cure Right is
not exercised and the Cure Right may not be exercised more than five times
during the term of this Agreement and, for purposes of this Section 8.02, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant. If, after giving effect to
the adjustments in this Section 8.02, the Borrower shall then be in compliance
with the requirements of the

 

188



--------------------------------------------------------------------------------

Financial Performance Covenant, the Borrower shall be deemed to have satisfied
the requirements of the Financial Performance Covenant as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach of the Financial
Performance Covenant and any related default that had occurred shall be deemed
cured for the purposes of this Agreement. Notwithstanding the foregoing, after
the occurrence of an Event of Default under the Financial Performance Covenant,
the Borrower shall not be able to request the making of any Loan or the issuance
or renewal of any Letter of Credit until receipt by the Borrower of the Cure
Amount.

ARTICLE IX

The Agents

SECTION 9.01 Appointment.

 

(1) Each Lender (in its capacities as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Hedge Agreements) and each Issuing
Bank hereby irrevocably designates and appoints the entity named as
Administrative Agent in the heading of this Agreement and its permitted
successors and assigns to serve as administrative agent under this Agreement and
the other Loan Documents, as applicable, including as the Collateral Agent for
such Lender and the other applicable Secured Parties under the applicable
Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacities, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States,
each of the Lenders and the Issuing Banks hereby grants to the Administrative
Agent any required powers of attorney to execute and enforce any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. Without limiting the foregoing, each Lender and each Issuing Bank
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, to exercise all rights, powers and remedies that the Administrative
Agent may have under such Loan Documents.

 

(2)

Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent; additionally, each Lender and
each Issuing Bank agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and transactions
contemplated hereby. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental

 

189



--------------------------------------------------------------------------------

  Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred. For the avoidance of doubt, the Borrower shall not have
liability for the actions of the Administrative Agent pursuant to the
immediately preceding sentence.

 

(3) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (a) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the Agents and
any Subagents allowed in such judicial proceeding and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under the Loan Documents. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.

SECTION 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of the agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”)

 

190



--------------------------------------------------------------------------------

with respect to all or any part of the Collateral; provided that no such
Subagent shall be authorized to take any action with respect to any Collateral
unless and except to the extent expressly authorized in writing by the
Administrative Agent. Should any instrument in writing from the Borrower or any
other Loan Party be reasonably required by any Subagent so appointed by the
Administrative Agent to more fully or certainly vest in and confirm to such
Subagent such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon reasonable written request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

SECTION 9.03 Exculpatory Provisions. None of the Administrative Agent, its
Affiliates or any of their respective officers, directors, employees, agents or
attorneys-in-fact shall be (1) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (2) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Agents under or in connection with, this Agreement or
any other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, and (b) the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into:

 

  (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document;

 

  (ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith;

 

191



--------------------------------------------------------------------------------

  (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default;

 

  (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents;

 

  (v) the value or the sufficiency of any Collateral; or

 

  (vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) or conversation believed in good faith by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed in good faith by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Credit Event, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to such
Borrowing. The Administrative Agent may consult with legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

192



--------------------------------------------------------------------------------

SECTION 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all or
other Lenders); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

SECTION 9.07 Indemnification. The Lenders agree to indemnify each Agent and each
Issuing Bank, in each case in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
in the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of each Agent, unused
Commitments hereunder; provided that the aggregate principal amount of L/C
Disbursements owing to any Issuing Bank shall be considered to be owed to the
Revolving Lenders ratably in accordance with their respective Revolving Facility
Credit Exposure) (determined at the time such indemnity is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such Issuing Bank in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or

 

193



--------------------------------------------------------------------------------

the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or such Issuing Bank under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s or such Issuing Bank’s gross negligence or
willful misconduct. The failure of any Lender to reimburse the Administrative
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to the
Administrative Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Administrative Agent or such
Issuing Bank, as the case may be, for such other Lender’s ratable share of such
amount. The agreements in this Section 9.07 shall survive the payment of the
Loans and all other amounts payable hereunder.

SECTION 9.08 Agent in Its Individual Capacity. Each Agent and its Affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though the Administrative Agent were not the
Administrative Agent. With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued, or Letter of Credit participated in by
it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

SECTION 9.09 Successor Agent. The Administrative Agent may resign as
Administrative Agent upon thirty days’ notice to the Lenders and the Borrower.
Any such resignation by the Administrative Agent hereunder shall also constitute
its resignation as an Issuing Bank, in which case the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit hereunder
and (y) shall maintain all of its rights as Issuing Bank with respect to any
Letters of Credit issued by it prior to the date of such resignation. If the
Administrative Agent resigns as the Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless a Specified Event of Default shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the reference to the
resigning Administrative Agent means such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring

 

194



--------------------------------------------------------------------------------

Administrative Agent’s resignation will nevertheless thereupon become effective,
and the Required Lenders will thereafter perform all the duties of such
Administrative Agent hereunder or under any other Loan Document until such time,
if any, as the Required Lenders and the Issuing Banks appoint a successor
Administrative Agent which shall (unless a Specified Event of Default shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed). After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9.09 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

SECTION 9.10 Arrangers; Co-Syndication Agents; Co-Documentation Agents. None of
the Arrangers, Co-Syndication Agents or Co-Documentation Agents will have any
duties, responsibilities or liabilities hereunder in their respective capacities
as such.

SECTION 9.11 Collateral and Guaranty Matters.

 

(1) Each of the Lenders (including in its capacity as a potential Qualified
Counterparty or Cash Management Bank) and the other Secured Parties irrevocably
appoints and authorizes the Administrative Agent and the Collateral Agent to be
the agent for and representative of the Lenders with respect to the Collateral
Agreement, the Collateral and the Security Documents, together with such powers
and discretion as are reasonably incidental thereto; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of any Cash Management Obligations or Obligations with respect to
any Specified Hedge Agreement.

 

(2) Each Agent, each Lender and each other Secured Party agrees that:

 

  (a) Liens on any property granted to or held by an Agent in favor of any
Secured Party under any Loan Document will be automatically released,

 

  (i) upon Payment in Full and the termination of the Commitments;

 

  (ii) at the time the property subject to such Lien is Disposed (or to be
Disposed) as part of, or in connection with, any transfer permitted under the
Loan Documents to any Person that is not (and is not required to be) a Loan
Party,

 

  (iii) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under the Collateral Agreement
pursuant to clause (c) below;

 

  (iv) subject to Section 10.08, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders; or

 

  (v) upon such property becoming an Excluded Asset or Excluded Equity Interest.

 

195



--------------------------------------------------------------------------------

  (b) it will release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02(3);

 

  (c) if any Subsidiary Loan Party ceases to be a Subsidiary in a transaction
permitted hereunder, is not a Material Subsidiary or as a result of a
transaction permitted hereunder becomes an Excluded Subsidiary (in each case, as
certified in writing by a Responsible Officer), and the Borrower notifies the
Administrative Agent in writing that it wishes such Guarantor to be released
from its obligations under the Collateral Agreement and, upon request of the
Administrative Agent or the Collateral Agent, as applicable, provides the
Administrative Agent and the Collateral Agent certifications that such
Subsidiary Loan Party is not a Material Subsidiary or has become an Excluded
Subsidiary (as applicable), it will release (or evidence the release) of
(i) such Subsidiary Loan Party from its obligations under the Collateral
Agreement and the other Loan Documents and (ii) any Liens granted by such
Subsidiary or Liens on the Equity Interests of such Subsidiary; and

 

  (d) the Administrative Agent and the Collateral Agent will exclusively
exercise the rights and remedies under the Loan Documents, and neither the
Lenders nor any other Secured Party will exercise such rights and remedies
(other than the Required Lenders through the Administrative Agent); provided
that the foregoing shall not preclude any Lender from exercising any right of
set-off in accordance with the provisions of Section 10.06 or enforcing
compliance with the provisions set forth in clauses (i) through (vi) of
Section 10.08(2) or from exercising rights and remedies (other than the
enforcement of Collateral) with respect to any payment default after the
occurrence of the Maturity Date with respect to any Term Loans made by it or
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law.

Each Agent agrees that it will take such action and execute any such documents
as may be reasonably requested by the Borrower in connection with any of the
foregoing releases or any such subordination. Each of the Collateral Agent and
the Administrative Agent shall be entitled to rely exclusively on an officers
certificate of the Borrower confirming that such release or subordination (as
applicable) is permitted hereunder. Each Lender and each Secured Party
irrevocably authorizes each Administrative Agent to take such action and execute
any such document and consents to such reliance. No Agent will be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or
contained in any certificate prepared or delivered by the Borrower or any Loan
Party in connection with the Collateral or compliance with the terms set forth
above or in a Loan Document, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

196



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under, the Loan Documents. Notwithstanding
anything to the contrary set forth herein, any execution and delivery of
documents by any Agent pursuant to this Section 9.11 shall be without recourse
to or warranty by such Agent and at the Borrower’s expense; and such documents
shall be reasonably acceptable to such Agent and the Borrower.

 

(3) Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Agent, each Lender and each Secured Party hereby agree
that:

 

  (a) no Lender or other Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Collateral Agreement or any
other Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder and under any of the Loan Documents may be exercised solely
by the Administrative Agent or the Collateral Agent, as applicable, for the
benefit of the Secured Parties in accordance with the terms hereof and thereof,
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by the Collateral Agent for the benefit of the Lenders in
accordance with the terms thereof;

 

  (b) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the U.S. Bankruptcy Code), the
Collateral Agent (or any Lender, except with respect to a “credit bid” pursuant
to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the U.S. Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Collateral Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities), shall be entitled, upon instructions from the
Required Lenders, for the purpose of bidding and making settlement or payment of
the purchase price for all or any portion of the Collateral sold at any such
sale or disposition, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition;

 

  (c) no provision of any Loan Documents shall require the creation, perfection
or maintenance of pledges of or security interests in, or the obtaining of title
insurance or abstracts with respect to, any Excluded Assets, any Excluded Equity
Interests and any other particular assets, if and for so long as, in the
reasonable judgment of the Collateral Agent, the cost of creating, perfecting or
maintaining such pledges or security interests in such other particular assets
or obtaining title insurance or abstracts in respect of such other particular
assets is excessive in view of the fair market value of such assets or the
practical benefit to the Lenders afforded thereby as reasonably determined by a
Responsible Officer of the Borrower and the Administrative Agent (or with
respect to matters relating primarily to the ABL Priority Collateral, the
Borrower and the ABL Agent);

 

197



--------------------------------------------------------------------------------

  (d) the Collateral Agent may grant extensions of time for the creation or
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the creation or perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that creation or perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents;

 

  (e) no actions required by the Laws of any non-U.S. jurisdiction shall be
required in order to create any security interests in any assets or to perfect
such security interests (including any intellectual property registered in any
non-U.S. jurisdiction) (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction);

 

  (f) no control agreements shall be required with respect to assets requiring
perfection through control agreements or perfection by “control” (as defined in
the Uniform Commercial Code); and

 

  (g) the provisions of Section 5.10(4) of this Agreement and Sections 4.01(4)
and 4.01(6) of the Collateral Agreement shall supersede any other provision of a
Loan Document to the contrary.

SECTION 9.12 Certain ERISA Matters.

 

(1) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
solely for the benefit of, the Administrative Agent, the Arrangers and the
Bookrunners and their respective Affiliates (the “Relevant Parties”), and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(a) such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans, the Letter of Credit or the Commitments;

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemptions are satisfied will continue to be satisfied, with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letter of Credit, the Commitments and this
Agreement;

 

198



--------------------------------------------------------------------------------

(c) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letter of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letter of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied,
and the conditions of such exemption are satisfied and will continue to be
satisfied, with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letter of Credit, the
Commitments and this Agreement; or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

(2) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Relevant Parties, and not, for the avoidance of doubt, to or for the benefit of
the Borrower or any other Loan Party, that:

(a) none of the Relevant Parties is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, or any of the other
Loan Documents);

(b) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;

(c) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letter of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;

(d) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letter of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and

 

199



--------------------------------------------------------------------------------

(e) no fee or other compensation is being paid directly to any Relevant Party
for investment advice (as opposed to other services) in connection with the
Loans, the Letter of Credit, the Commitments or this Agreement.

 

(3) Each of the Administrative Agent, the Lead Arrangers and the Bookrunners
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letter of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letter of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letter of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

For purposes of this Section 9.12, the following definitions apply to each of
the capitalized terms below:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices; Communications.

 

(1) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 10.01(2)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or e-mail, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, in each case, as follows:

 

200



--------------------------------------------------------------------------------

  (a) if to any Loan Party, the Administrative Agent or any Issuing Bank as of
the Closing Date, to the address, facsimile number, e-mail address or telephone
number specified for such Person on Schedule 10.01; and

 

  (b) if to any other Lender or Issuing Bank, to the address, facsimile number,
e-mail address or telephone number specified in its Administrative
Questionnaire.

 

(2) Notices and other communications to the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Notices sent by e-mail
shall be deemed to have been given when sent and confirmation of transmission
received (except that, if not sent during normal business hours for the
recipient, such e-mail shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).

 

(3) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent and confirmation of
transmission received (except that, if not sent during normal business hours for
the recipient, such notice shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 10.01(2) shall be
effective as provided in such Section 10.01(2).

 

(4) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

 

(5)

Documents required to be delivered hereunder may be delivered electronically
(including as set forth in Section 10.17) and if so delivered, shall be deemed
to have been delivered on the date (a) on which the Borrower posts such
documents or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.01 or (b) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the Borrower shall notify the Administrative Agent (by
facsimile or e-mail) of the posting of any such documents and, upon the
Administrative Agent’s written request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents and
(ii) upon reasonable written

 

201



--------------------------------------------------------------------------------

  request by the Administrative Agent, the Borrower shall also provide a hard
copy to the Administrative Agent of any such document; provided, further, that
any documents posted for which a link is provided after normal business hours
for the recipient shall be deemed to have been given at the opening of business
on the next Business Day. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the Loan
Parties with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such Persons or on their behalf, and shall continue in
full force and effect until the Obligations are Paid in Full, the Commitments
are terminated and any outstanding Letters of Credit are expired, terminated or
cash collateralized on terms reasonably satisfactory to the applicable Issuing
Bank(s) in accordance herewith. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 10.03 Binding Effect. This Agreement shall become effective when it has
been executed by the Borrower and the Administrative Agent and when the
Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Subsidiary Loan Parties, each Agent, each Issuing Bank, each Lender and their
respective permitted successors and assigns.

SECTION 10.04 Successors and Assigns.

 

(1) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (a) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), except to any Successor Borrower
pursuant to Section 6.05 and (b) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 10.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (3) of this Section 10.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, any Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.

 

202



--------------------------------------------------------------------------------

(2) (a) Subject to the conditions set forth in paragraph (2)(b) of this
Section 10.04, any Lender may assign to one or more assignees (other than a
natural person, a Disqualified Institution or a Defaulting Lender) (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned) of:

 

  (i) the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Specified Event of Default with respect to the Borrower has occurred and is
continuing; provided, further, that such consent shall be deemed to have been
given if the Borrower has not responded within ten (10) Business Days after
delivery of a written request therefor by the Administrative Agent; and

 

  (ii) the Administrative Agent and each Issuing Bank; provided that no consent
of the Administrative Agent or any Issuing Bank will be required for an
assignment of all or any portion of Loan to a Lender, an Affiliate of a Lender
or an Approved Fund; and

 

  (b) Assignments shall be subject to the following additional conditions:

 

  (i) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $2,500,000 , unless each of
the Borrower and the Administrative Agent otherwise consent; provided that
(1) no such consent of the Borrower shall be required if a Specified Event of
Default with respect to the Borrower has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Approved
Funds being treated as one assignment for purposes of meeting the minimum
assignment amount requirement), if any;

 

  (ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and, shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

203



--------------------------------------------------------------------------------

  (iii) the Assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17;

 

  (iv) the Assignee will not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries; and

 

  (v) the Assignor shall deliver to the Administrative Agent any Note issued to
it with respect to the assigned Loan.

 

  (c) Subject to acceptance and recording thereof pursuant to paragraph (2)(e)
of this Section 10.04, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such Assignment and Acceptance). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (4) of this Section 10.04 to the extent
such participation would be permitted by such Section 10.04(4).

 

  (d) The Administrative Agent, acting for this purpose as the Administrative
Agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest with respect thereto) of the Loans and Revolving L/C
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender (but
solely, in the case of a Lender, entries with respect to such Lender’s Loans) at
any reasonable time and from time to time upon reasonable prior notice. This
clause (d) and Section 2.09 shall be construed so that all Refinancing Term
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

 

204



--------------------------------------------------------------------------------

  (e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, any Note outstanding with respect to the assigned Loan (or
other documentation (including an affidavit of loss and indemnitee agreement)
reasonably acceptable to the Borrower in lieu thereof), the processing and
recordation fee referred to in paragraph (2)(b)(ii) of this Section 10.04 and
any written consent to such assignment required by paragraph (2) of this
Section 10.04, the Administrative Agent promptly shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (2)(e).

 

(3) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:

 

  (a) such assigning Lender warrants that it is the legal and beneficial owner
of the interest being assigned thereby free and clear of any adverse claim and
that its Revolving Facility Commitment, and the outstanding balances of its
Revolving Loans, in each case, without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance;

 

  (b) except as set forth in clause (a) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Restricted Subsidiary or the performance or observance by
the Borrower or any Restricted Subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto;

 

  (c) the Assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance;

 

  (d) the Assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent Required Financial Statements delivered
pursuant to Section 5.04, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance;

 

  (e) the Assignee will independently and without reliance upon the
Administrative Agent or the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement;

 

205



--------------------------------------------------------------------------------

  (f) the Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms of this Agreement,
together with such powers as are reasonably incidental thereto; and

 

  (g) the Assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(4) (a) Any Lender may, without the consent of the Administrative Agent or,
subject to Section 10.04(8), the Borrower, sell participations to one or more
banks or other entities (other than any Disqualified Institution) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that

 

  (i) such Lender’s obligations under this Agreement shall remain unchanged;

 

  (ii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations; and

 

  (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents; provided
that (A) such agreement may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 10.04(1)(a) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 10.08(2) and (2) directly affects such Participant and (B) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to clause (4)(b) of this
Section 10.04, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (in each case subject to the
requirements thereof and the delivery of any documentation required thereunder)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (2) of this Section 10.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.06 as though it were a Lender; provided that such

 

206



--------------------------------------------------------------------------------

Participant shall be subject to Section 2.18(5) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Each Lender shall indemnify the Loan Parties for any Taxes
(including any additions to Tax) attributable to or resulting from such Lender’s
failure to comply with the provisions of this Section 10.04(4)(a) relating to
the maintenance of a Participant Register.

 

  (b) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant shall not be entitled to the benefits of Section 2.17 to the
extent such Participant fails to comply with Section 2.17(5) as though it were a
Lender.

 

(5) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

 

(6) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (5) of this Section 10.04; provided that such
Lender will have delivered for exchange any Notes previously issued with respect
to the applicable Loans (or other documentation (including an affidavit of loss
and indemnitee agreement) reasonably acceptable to the Borrower in lieu
thereof).

 

207



--------------------------------------------------------------------------------

(7) If the Borrower wishes to replace the Loans or Commitments with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and, where relevant, each Issuing Bank, and subject to at
least three Business Days’ advance notice to the Lenders, instead of repaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(5)). Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders in the same manner as would be required if such
Loans were being optionally prepaid or such Commitments were being optionally
reduced or terminated by the Borrower), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Section 10.05(2);
provided that, for the avoidance of doubt, the Administrative Agent shall not be
required to purchase such Loans and Commitments to be replaced unless it has
agreed to purchase such Loans and Commitments in its sole discretion. By
receiving such purchase price, the Lenders shall automatically be deemed to have
assigned the Loans or Commitments pursuant to the terms of the form of
Assignment and Acceptance attached hereto as Exhibit A, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this paragraph (7) are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

 

(8) Notwithstanding the foregoing, no assignment may be made or participation
sold to a Disqualified Institution without the prior written consent of the
Borrower; provided that, in connection with a participation, the Lenders shall
have received a list of the Disqualified Institutions prior to the execution of
such participation right. To the extent that any assignment is purported to be
made or participation is purported to be sold to a Disqualified Institution
(notwithstanding this clause (8) or otherwise), such Disqualified Institution
shall be required immediately (and in any event within five (5) Business Days)
to assign all Loans and Commitments then owned by such Disqualified Institution
to another Lender (other than a Defaulting Lender) or another Assignee in
accordance with this Section 10.04 or unwind such participation, as applicable
(and the Borrower shall be entitled to seek specific performance in any
applicable court of law or equity to enforce this sentence).

SECTION 10.05 Expenses; Indemnity.

 

(1)

If the Transactions are consummated and the Closing Date occurs, the Borrower
agrees to pay all reasonable, documented and invoiced out-of-pocket expenses
incurred by the Administrative Agent and the Arrangers in connection with the
preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent, the Arrangers (and, in the case of enforcement of this
Agreement, each Lender) in connection with the preparation, execution and
delivery, amendment, modification, waiver or enforcement of this Agreement and
the other Loan Documents (including expenses incurred in connection with due
diligence and initial and ongoing Collateral examination to the extent incurred
with the reasonable prior approval of the Borrower or provided for in this

 

208



--------------------------------------------------------------------------------

  Agreement or the other Loan Documents) or in connection with the
administration of this Agreement or the other Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof, including the
reasonable, documented and invoiced fees and out-of-pocket charges and
disbursements of a single counsel for the Administrative Agent and the Arrangers
(which shall be Simpson Thacher and Bartlett LLP), one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) and, in the case of any actual or perceived conflict
of interest, one additional firm of counsel for each such group of affected
Persons similarly situated.

 

(2) The Borrower agrees to indemnify the Administrative Agent, each Arranger,
each Lender, each of their respective Affiliates and each of their respective
directors, officers, employees, agents, advisors, controlling Persons,
equityholders, partners, members and other representatives and each of their
respective successors and permitted assigns (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable, documented and invoiced
out-of-pocket fees and expenses (limited to reasonable and documented legal fees
of a single firm of counsel for all Indemnitees, taken as a whole, and, if
necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, where the applicable Indemnitees affected by such conflict
informs the Borrower of such conflict and has retained, or thereafter retains,
its own counsel, of an additional counsel for each group of affected Indemnitees
similarly situated taken as a whole)), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of:

 

  (a) the execution, delivery or administration of this Agreement or any other
Loan Document, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby;

 

  (b) the use of the proceeds of the Loans; or

 

  (c) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based in contract, tort or any other theory, whether or not
any Indemnitee is a party thereto and regardless of whether such matter is
initiated by a third party or by the Borrower or any of their Restricted
Subsidiaries or Affiliates or creditors (and including any investigation,
preparation for, or defense of any pending or threatened claim, litigation,
investigation or proceeding);

provided that no Indemnitee will be indemnified for any loss, claim, damage,
liability, cost or expense to the extent it: (i) has been determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (B) a material breach of the
obligations of such Indemnitee under the Loan Documents or (ii) relates to any
proceeding between or among Indemnitees other than (A) claims against
Administrative Agent or

 

209



--------------------------------------------------------------------------------

Arrangers or their respective Affiliates, in each case, in their capacity or in
fulfilling their role as the agent or arranger or any other similar role under
the Revolving Facility (excluding their role as a Lender) to the extent such
Persons are otherwise entitled to receive indemnification under this
Section 10.05(2) or (B) claims arising out of any act or omission on the part of
the Borrower or its Restricted Subsidiaries.

 

(3) Subject to and without limiting the generality of the foregoing sentence,
the Borrower agrees to indemnify each Indemnitee against, and hold each
Indemnitee harmless from, any and all losses claims, damages, liabilities and
related out-of-pocket expenses, including reasonable, documented and invoiced
fees and out-of-pocket charges and disbursements of one firm of counsel for all
Indemnitees, taken as a whole, and, if necessary, one firm of counsel in each
appropriate jurisdiction (which may include a single special counsel in multiple
jurisdictions) for all Indemnitees taken as a whole (and, in the case of an
actual or perceived conflict of interest where the applicable Indemnitees
affected by such conflict informs the Borrower of such conflict, an additional
counsel for each group of affected Indemnitees similarly situated, taken as a
whole) and reasonable, documented and invoiced consultant fees, in each case,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result any claim related in any way to Environmental
Laws and the Borrower or any of the Restricted Subsidiaries, or any actual or
alleged presence, Release or threatened Release of Hazardous Materials at,
under, on or from any property for which the Borrower or any Restricted
Subsidiaries would reasonably be expected to be held liable under Environmental
Laws; provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.

 

(4) Any indemnification or payments required by the Loan Parties under this
Section 10.05 shall not apply with respect to (a) Taxes other than (x) any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim and
(y) expenses related to the enforcement of Section 2.17 or (b) Taxes that are
duplicative of any indemnification or payments required by the Loan Parties
under Section 2.15 or 2.17.

 

(5) To the fullest extent permitted by applicable law, no Indemnitee or Loan
Party shall assert, and each hereby waives, any claim against any Indemnitee or
Loan Party, as applicable, nor will any Indemnitee, Loan Party or any of their
respective Affiliates be liable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Commitment, any Letter of
Credit, any Loan or the use of the proceeds thereof. No Indemnitee, Loan Party
or any of their respective Affiliates shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that,
nothing in this clause (5) shall relieve any Loan Party of any obligation it may
otherwise have hereunder to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

 

210



--------------------------------------------------------------------------------

(6) The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement. All amounts due under this
Section 10.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

SECTION 10.06 Right of Set-off.

 

(1) If an Event of Default shall have occurred and be continuing, each Revolving
Lender and each Issuing Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Revolving Lender or such
Issuing Bank to or for the credit or the account of the Borrower or any
Subsidiary Loan Party against any and all of the Obligations (except to the
extent relating to Refinancing Term Loans) of the Borrower or any Subsidiary
Loan Party now or hereafter existing under this Agreement or any other Loan
Document held by such Revolving Lender or such Issuing Bank, irrespective of
whether or not such Revolving Lender or such Issuing Bank shall have made any
demand under this Agreement or such other Loan Document and although such
Obligations may be unmatured. The rights of each Revolving Lender and each
Issuing Bank under this Section 10.06(1) are in addition to other rights and
remedies (including other rights of set-off) that such Revolving Lender or such
Issuing Bank may have, but may be exercised only at the direction of the
Administrative Agent or the Required Lenders.

 

(2) After the Discharge of ABL Revolving Claims, if an Event of Default shall
have occurred and be continuing, each Refinancing Term Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Refinancing Term Lender to or for the credit or the account
of the Borrower or any Subsidiary Loan Party against any and all of the
Obligations (to the extent relating to the Refinancing Term Loans) of the
Borrower or any Subsidiary Loan Party now or hereafter existing under this
Agreement or any other Loan Document held by such Refinancing Term Lender,
irrespective of whether or not such Refinancing Term Lender shall have made any
demand under this Agreement or such other Loan Document and although such
Obligations may be unmatured. The rights of each Refinancing Term Lender under
this Section 10.06(2) are in addition to other rights and remedies (including
other rights of set-off) that such Refinancing Term Lender may have, but may be
exercised only at the direction of the Administrative Agent or the Required Term
Lenders and only after the Discharge of ABL Revolving Claims.

 

211



--------------------------------------------------------------------------------

SECTION 10.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

SECTION 10.08 Waivers; Amendment.

 

(1) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
each Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (2) of this Section 10.08, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or any other Loan Party in any case shall
entitle such Person to any other or further notice or demand in similar or other
circumstances.

 

(2) Subject to Section 2.14(2) and 10.08(12) below, except as otherwise set
forth in this Agreement (or the applicable Loan Documents), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except:

 

  (a) as provided in Sections 2.21, 2.22, 2.23 and 10.20;

 

  (b) in the case of this Agreement, pursuant to an agreement or agreements in
writing signed by the Borrower and the Required Lenders; and

 

  (c) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each party thereto, the Administrative
Agent (with the consent of the Required Lenders) and the Borrower;

 

212



--------------------------------------------------------------------------------

provided, however, that, except as expressly provided in Sections 2.14(2), 2.21,
2.22, 2.23 and 10.20, no such agreement will:

 

  (i) decrease, forgive, waive or excuse the principal amount of, or any
interest on, or extend the final maturity of, or decrease the rate of interest
on, any Loan or any L/C Disbursement, or extend the stated expiration of any
Letter of Credit beyond the Maturity Date, without the prior written consent of
each Lender directly and adversely affected thereby, except as provided in
Section 2.05(3) with respect to the expiration of Letters of Credit (it being
understood that waivers or other modifications of any conditions precedent,
covenants, mandatory prepayments, mandatory commitment reductions, default
interest, Defaults or Events of Default shall not constitute a decrease,
forgiveness, waiver or excuse of the principal amount of, or any interest on, or
an extension of the final maturity of, or a decrease the rate of interest on,
any Loan or L/C Disbursement or an extension of the stated expiration of any
Letter of Credit beyond the Maturity Date);

 

  (ii) increase or extend the Commitment or Refinancing Term Loan Commitment of
any Lender or decrease, forgive, waive or excuse the Commitment Fees or L/C
Participation Fees or other fees of any Lender, Agent or Issuing Bank without
the prior written consent of such Lender, Agent or Issuing Bank (it being
understood that waivers or other modifications of conditions precedent,
covenants, mandatory prepayments, mandatory commitment reductions, default
interest, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments or Refinancing Term Loan Commitments shall not constitute
an increase or extension of the Commitments or Refinancing Term Loan Commitments
of any Lender or a decrease, forgiveness, waiver or excuse of any such fees);

 

  (iii) extend any date on which payment of principal or interest on any Loan or
any L/C Disbursement or any Fees is due, without the prior written consent of
each Lender directly and adversely affected thereby (it being understood that
waivers or other modifications of any conditions precedent, covenants, mandatory
prepayments, mandatory commitment reductions, default interest, Defaults or
Events of Default shall not constitute an extension of any date on which payment
of principal or interest on any Loan, L/C Disbursement or any Fee is due);

 

  (iv) amend the provisions of Section 2.18(3), (4) or (5) of this Agreement,
Section 5.02 of the Collateral Agreement or any analogous provision of any other
Loan Document, in a manner that would by its terms alter the pro rata sharing of
payments required thereby or the relative priorities of such payments, without
the prior written consent of each Lender directly and adversely affected
thereby;

 

  (v) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrower would be increased, or increase any of the percentages set forth
in the definition of “Borrowing Base”, without the prior written consent of the
Supermajority Lenders; provided that, for the avoidance of doubt, the foregoing
shall not limit the ability of the Administrative Agent to implement, change or
eliminate any Reserves in its Reasonable Credit Judgment as permitted hereunder
without the prior written consent of any Lenders;

 

213



--------------------------------------------------------------------------------

  (vi) amend or modify the provisions of this Section 10.08 or the definition of
the term “Supermajority Lenders”, “Required Lenders”, “Required Revolving
Lenders” or “Required Term Lenders”, as the case may be, or any other provision
hereof specifying the number or percentage of Supermajority Lenders, Required
Lenders, Required Revolving Lenders or Required Term Lenders, as the case may
be, required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each applicable Lender; or

 

  (vii) subordinate or release the liens on all or substantially all of the
Collateral or all or substantially all of the aggregate value of the Guarantees
(other than in connection with any transfer or other release of Collateral or of
the relevant Guarantor permitted by the Loan Documents), without the prior
written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable.

Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any assignee of such Lender.

 

(3) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, in each case to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

 

(4) No Lender consent is required to effect any amendment or supplement to any
Intercreditor Agreement that is:

 

  (a) for the purpose of adding the holders of Junior Lien Debt or Indebtedness
secured on a pari passu basis with the Liens securing the Initial Term Loans,
Permitted Junior Secured Refinancing Debt (or a Debt Representative with respect
thereto) as parties thereto, as expressly contemplated by the terms of such
Intercreditor Agreement (it being understood that any such amendment or
supplement may make such other changes to the applicable Intercreditor Agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing), or

 

214



--------------------------------------------------------------------------------

  (b) expressly contemplated by any Intercreditor Agreement.

 

(5) This Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the Letters of
Credit and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided that after giving effect to such new credit
facilities (and each incurrence of Indebtedness thereunder), in no event shall
the total Revolving Facility Credit Exposure (plus any such Indebtedness under a
new facility permitted under this section (5)) exceed the Line Cap (subject to
the Administrative Agent’s authority, in its sole discretion, to make
Overadvances under Section 2.01(2) or Protective Advances under
Section 2.01(3));

 

(6) Notwithstanding anything in this Section 10.08 to the contrary, the Borrower
may enter into Incremental Facility Amendments in accordance with Section 2.21,
Refinancing Amendments in accordance with Section 2.22, and Extension Amendments
in accordance with Section 2.23, and such Incremental Facility Amendments,
Refinancing Amendments and Extension Amendments shall be effective to amend the
terms of this Agreement and the other applicable Loan Documents, in each case,
without any further action or consent of any other party to any Loan Document.

 

(7) [Reserved].

 

(8) Notwithstanding anything to the contrary herein or any other Loan Document
other than as set forth in the definition of “Required Revolving Lenders” or
“Required Term Lenders”, no Defaulting Lender or Disqualified Institution will
have any right to approve or disapprove any amendment, waiver or consent
hereunder and any amendment, waiver or consent which by its terms requires the
consent of all Lenders, the Required Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than any Defaulting
Lenders or Disqualified Institutions.

 

(9) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any amendment or waiver that by its terms affects the rights or duties
of Lenders holding Loans or Commitments of a particular tranche (but not the
Lenders holding Loans or Commitments of any other tranche) will require only the
requisite percentage in interest of the affected Lenders that would be required
to consent thereto if such Lenders were the only Lenders.

 

(10) Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, technical and conforming modifications to the Loan Documents may
be made with the consent of the Borrower and the Administrative Agent.

 

215



--------------------------------------------------------------------------------

(11) Prior to the Discharge of ABL Revolving Claims, any amendment,
modification, termination or waiver of or consent with respect to any provision
of this Agreement solely affecting the Refinancing Term Lenders will be in
writing and signed by the Administrative Agent and the Required Term Lenders.
Prior to the Discharge of ABL Revolving Claims, it is understood that no Term
Lender will have any voting or consent rights under, or with respect to, any
Loan Document other than as expressly provided herein.

 

(12) Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, the Administrative Agent, with the consent of the Borrower, may
amend, modify or supplement any Loan Document without the consent of any Lender
or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document, and such amendment, modification or supplement shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

(13) In addition, notwithstanding anything to the contrary herein or any other
Loan Document, the Collateral Agreement, each of the other Security Documents
and any related documents may be in a form reasonably determined by the
Administrative Agent and the Borrower and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (a) to comply with local Law or
advice of local counsel, (b) to cure ambiguities or defects (as reasonably
determined by the Administrative Agent and the Borrower) or (c) to cause such
Security Document or other document to be consistent with this Agreement and the
other Loan Documents

SECTION 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation. In
no event will the total interest received by any Lender exceed the amount which
it could lawfully have received and any such excess amount received by any
Lender will be applied to reduce the principal balance of the Loans or to other
amounts (other than interest) payable hereunder to such Lender, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining will be paid to the Borrower.

 

216



--------------------------------------------------------------------------------

SECTION 10.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letters shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

SECTION 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 10.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission (e.g., “PDF” or “TIFF”) shall be
as effective as delivery of a manually signed original.

SECTION 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15 Jurisdiction; Consent to Service of Process.

 

(1)

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the

 

217



--------------------------------------------------------------------------------

  Borough of Manhattan) and any appellate court from any thereof (collectively,
“New York Courts”), in any action or proceeding arising out of or relating to
this Agreement or the other Loan Documents or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
Federal (to the extent permitted by law) or New York State court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that any party may otherwise have
to bring any action or proceeding relating to this Agreement or any of the other
Loan Documents in the courts of any jurisdiction, except that each of the Loan
Parties agrees that it will not bring any such action or proceeding in any court
other than New York Courts (it being acknowledged and agreed by the parties
hereto that any other forum would be inconvenient and inappropriate in view of
the fact that more of the Lenders who would be affected by any such action or
proceeding have contacts with the State of New York than any other
jurisdiction).

 

(2) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 10.16 Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees (and agrees to cause each of its Related Parties) to use
all information provided to it by or on behalf of the Borrower, Impax or their
respective Restricted Subsidiaries under the Loan Documents or otherwise in
connection with the Acquisition or the Transactions solely for the purposes of
the transactions contemplated by this Agreement and the other Loan Documents and
shall not publish, disclose or otherwise divulge such information (other than
information that

 

(1) has become generally available to the public other than as a result of a
disclosure by such Person or its Related Parties;

 

(2) has been independently developed by such Lender, such Issuing Bank or the
Administrative Agent without violating this Section 10.16 or relying on such
information; or

 

(3) was available to such Lender, such Issuing Bank or the Administrative Agent
from a third party having, to such Person’s knowledge, no obligations of
confidentiality to the Borrower or any other Loan Party);

 

218



--------------------------------------------------------------------------------

and shall not reveal the same other than to its directors, trustees, officers,
employees and advisors with a need to know or to any Person that approves or
administers the Revolving Facility or any Refinancing Term Loans on behalf of
such Lender or any numbering, administration or settlement service providers (so
long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 10.16 and, with respect to its
directors, trustees, officers, employees and advisors, to the extent within its
control, such Lender or Agent, as applicable, will be responsible for any such
Person’s non-compliance with this Section 10.16), except:

 

  (a) to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
in which case such Person agrees, to the extent practicable and not prohibited
by applicable law, to inform you promptly thereof prior to disclosure or, if not
practicable prior to disclosure and not prohibited by law, promptly after
disclosure;

 

  (b) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or any bank accountants or bank regulatory authority
exercising examination or regulatory authority, in which case (except with
respect to any audit or examination conducted by any such bank accountant or
bank regulatory authority) such Person agrees, to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to disclosure
or, if not practicable prior to disclosure and not prohibited by law, promptly
after disclosure;

 

  (c) to its parent companies, Affiliates or auditors (so long as each such
Person shall have been instructed to keep the same confidential in accordance
with this Section 10.16 and, to the extent within its control, such Lender or
Agent will be responsible for any such Person’s non-compliance with this
Section 10.16);

 

  (d) in order to enforce its rights under any Loan Document in a legal
proceeding;

 

  (e) to any pledgee or assignee under Section 10.04(5) or any other prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with this Section 10.16);

 

  (f) to any direct or indirect contractual counterparty in Hedge Agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.16); and

 

  (g) with the prior written consent of the Borrower; and

 

  (h) to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake to preserve the confidentiality
of any confidential information relating to the Loan Parties received by it from
such Person.

 

219



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Institution that constitutes a Disqualified Institution at the time
of such disclosure without the Borrower’s prior written consent.

SECTION 10.17 Platform; Borrower Materials. The Borrower hereby acknowledges
that (1) the Administrative Agent or the Arrangers will make available to the
Lenders and the Issuing Bank materials or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (2) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that:

 

  (a) all the Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof;

 

  (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Bank and
the Lenders to treat the Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws;

 

  (c) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and

 

  (d) the Administrative Agent and the Arrangers shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrower notifies the Administrative Agent that
any such document contains MNPI: (1) the Loan Documents, (2) any notification of
changes in the terms of the Loans, (3) any notification of the identity of
Disqualified Institutions and (4) all information delivered pursuant to clauses
(1), (2), (3) and (9) of Section 5.04.

SECTION 10.18 [Reserved].

SECTION 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

220



--------------------------------------------------------------------------------

SECTION 10.20 Intercreditor Agreements.

 

(1) The parties hereto acknowledge and agree that any provision of any Loan
Document to the contrary notwithstanding, prior to the discharge in full of all
Term Loan Claims, the Loan Parties shall not be required to act or refrain from
acting under any Loan Document with respect to the Term Loan Priority Collateral
in any manner that would result in a “Default” or “Event of Default” (as defined
in any Term Loan Document) under the terms and provisions of the Term Loan
Documents.

 

(2) Each Secured Party:

 

  (a) consents to the subordination of Liens on Term Priority Collateral
provided for in the Closing Date Intercreditor Agreement,

 

  (b) agrees that it will be bound by and will take no actions contrary to the
provisions of the Closing Date Intercreditor Agreement; and

 

  (c) authorizes and instructs the Administrative Agent to enter into the
Closing Date Intercreditor Agreement as ABL Agent (as defined in the
Intercreditor Agreement) and on behalf of such Lender. The foregoing provisions
are intended as an inducement to the lenders under the Term Loan Credit
Agreement to extend credit and such lenders are intended third party
beneficiaries of such provisions and the provisions of the Closing Date
Intercreditor Agreement.

 

(3) Each Secured Party:

 

  (a) authorizes and instructs the Administrative Agent to enter into any Junior
Lien Intercreditor Agreement in the form attached hereto or in such other form
as may be satisfactory to the Administrative Agent and agrees that it will be
bound by and will take no actions contrary to the provisions of any Junior Lien
Intercreditor Agreement;

 

  (b) agrees that the Administrative Agent may from time to time enter into a
modification of the Closing Date Intercreditor Agreement or any Junior Lien
Intercreditor Agreement, as the case may be, so long as the Administrative Agent
reasonably determines that such modification is consistent with the terms of
this Agreement and agrees that it will be bound by and will take no actions
contrary to any such Intercreditor Agreement (as so modified); and

 

  (c) pursuant to the express terms of the Intercreditor Agreements, in the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreements and this Agreement, the provisions of the Intercreditor
Agreements shall govern and control.

SECTION 10.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (1) (a) the arranging and
other services regarding this Agreement

 

221



--------------------------------------------------------------------------------

provided by the Agents, the Lenders and the Arrangers are arm’s-length
commercial transactions between the Borrower, on the one hand, and the Agents
and the Arrangers, on the other hand, (b) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate and (c) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (2) (a) each Agent, each Lender and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any
other Person and (b) none of the Agents or Arrangers has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (3) the Agents, the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and none of the Agents or any
Arranger has any obligation to disclose any of such interests to the Borrower or
any of its Affiliates. The Borrower agrees that it will not assert any claim
against any Agent, Arranger or their respective Affiliates based on an alleged
breach of fiduciary duty by such party in connection with this Agreement and the
transactions contemplated hereby.

SECTION 10.22 Private-Side Information Contacts. Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Investor” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to information that is not made available through the “Public
Investor” portion of the Platform and that may contain MNPI with respect to the
Borrower, any of its Affiliates, their respective Subsidiaries or their
respective securities for purposes of United States federal or state securities
laws. In the event that any Public Lender has determined for itself to not
access any information disclosed through the Platform or otherwise, such Public
Lender acknowledges that (1) other Lenders may have availed themselves of such
information and (2) neither the Borrower nor the Administrative Agent has
(a) any responsibility for such Public Lender’s decision to limit the scope of
the information it has obtained in connection with this Agreement and the other
Loan Documents and (b) any duty to disclose such information to such Public
Lender or to use such information on behalf of such Public Lender, and shall not
be liable for the failure to so disclose or use, such information.

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(1) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

222



--------------------------------------------------------------------------------

(2) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (a) a reduction in full or in part or cancellation of any such liability;

 

  (b) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

  (c) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution Authority

SECTION 10.24 Incorporation by Reference. The FILO Intercreditor Provisions are
hereby incorporated by reference in this Agreement and apply to each Refinancing
Term Lender, and to all Refinancing Term Loans at any time incurred or
outstanding hereunder, as fully as if set forth herein in their entirety. Each
Refinancing Term Lender, by extending Refinancing Term Loans or acquiring same
by assignment, agrees to be bound by the FILO Intercreditor Provisions.

[Remainder of page intentionally left blank]

 

223



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AMNEAL PHARMACEUTICALS LLC, as the Borrower By:  

/s/ Chintu Patel

  Name: Chintu Patel   Title: President

 

[Amneal Pharmaceuticals – ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, Issuing Bank, Administrative Agent and
Collateral Agent By:  

/s/ James A. Knight

  Name: James A. Knight   Title: Executive Director

 

[Amneal Pharmaceuticals – ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Daniel K. Clancy

  Name: Daniel K. Clancy   Title: Senior Vice President

 

[Amneal Pharmaceuticals – ABL Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and an Issuing Bank By:  

/s/ Pierre Noriega

  Name: Pierre Noriega   Title: Authorized Signatory

 

[Amneal Pharmaceuticals – ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Harry Yergey

  Name: Harry Yergey   Title: Managing Director By:  

/s/ Michael Weinert

  Name: Michael Weinert   Title: Director



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Osvaldo Velàzquez

  Name: Osvaldo Velàzquez   Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and Issuing Bank By:  

/s/ Virginia S. Singletary

  Name: Virginia S. Singletary   Title: Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Eric Chico

  Name: Eric Chico   Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Ryan K. Gass

  Name: Ryan K. Gass   Title: Associate Portfolio Manager



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Rod Swenson

  Name: Rod Swenson   Title: Vice President



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ John McDevitt

  Name: John McDevitt   Title: Director



--------------------------------------------------------------------------------

STATE BANK OF INDIA, NEW YORK BRANCH, as a Lender By:  

/s/ Manoranjan Panda

  Name: Manoranjan Panda   Title: VP and Head (CMC)